Exhibit 10.1

 

Execution Version

 

CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT



by and among



EQM MIDSTREAM PARTNERS, LP



and



THE PURCHASERS PARTY HERETO

 

Dated March 13, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II AGREEMENT TO SELL AND PURCHASE

10

 

 

Section 2.01

Sale and Purchase

10

Section 2.02

Closing

10

Section 2.03

Mutual Conditions

10

Section 2.04

Conditions to Each Purchaser’s Obligations

11

Section 2.05

Conditions to the Partnership’s Obligations

11

Section 2.06

Deliveries of the Partnership

12

Section 2.07

Deliveries of Each Purchaser

13

Section 2.08

Independent Nature of Purchasers’ Obligations and Rights

13

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

13

 

 

Section 3.01

Formation and Qualification of the Partnership Entities

13

Section 3.02

Power and Authority of General Partner

14

Section 3.03

Ownership of the General Partner Interest

14

Section 3.04

Capitalization; Issuance

14

Section 3.05

Ownership of the General Partner

15

Section 3.06

Ownership of Certain Partnership Entities and MVP Joint Venture

15

Section 3.07

No Other Subsidiaries

20

Section 3.08

Authority and Authorization

20

Section 3.09

Authorization of This Agreement

21

Section 3.10

No Conflicts

21

Section 3.11

Organizational Documents

21

Section 3.12

No Integration

21

Section 3.13

No Consents

22

Section 3.14

No Defaults

22

Section 3.15

SEC Documents

22

Section 3.16

Financial Statements

23

Section 3.17

Independent Registered Public Accounting Firm

23

Section 3.18

Litigation

24

Section 3.19

Required Disclosures and Descriptions

24

Section 3.20

Title to Properties

24

Section 3.21

Rights of Way

24

Section 3.22

Possession of Governmental Licenses

25

Section 3.23

Tax Returns

25

Section 3.24

Labor and Employment Matters

25

Section 3.25

Insurance

25

Section 3.26

Distribution Restrictions

26

Section 3.27

Environmental Laws

26

Section 3.28

Intellectual Property

27

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS (CONT’D)

 

 

Page

 

 

 

Section 3.29

Certain Relationships and Related Transactions

27

Section 3.30

ERISA

27

Section 3.31

No Changes or Material Adverse Effect

27

Section 3.32

Sarbanes-Oxley Act of 2002

28

Section 3.33

Investment Company

28

Section 3.34

Internal Controls

28

Section 3.35

Disclosure Controls and Procedures

28

Section 3.36

Market Stabilization

29

Section 3.37

No Unlawful Payment

29

Section 3.38

Money Laundering Laws

29

Section 3.39

No Conflicts with Sanctions Laws

29

Section 3.40

No Registration

30

Section 3.41

No Preemptive Rights; Registration Rights Priority

30

Section 3.42

Form S-3 Eligibility

30

Section 3.43

Certain Fees

30

Section 3.44

NYSE Listing

30

Section 3.45

MLP Status

31

Section 3.46

Material Contracts

31

Section 3.47

Eureka Purchase Agreement

31

Section 3.48

No Purchaser Side Agreement

31

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

32

 

 

Section 4.01

Existence

32

Section 4.02

Authority

32

Section 4.03

No Conflicts

32

Section 4.04

Certain Fees

32

Section 4.05

Litigation

33

Section 4.06

Unregistered Securities

33

Section 4.07

Sufficient Funds

34

 

 

ARTICLE V COVENANTS

35

 

 

Section 5.01

Conduct of Business

35

Section 5.02

Listing of Units

35

Section 5.03

Cooperation; Further Assurances

35

Section 5.04

Use of Proceeds

36

Section 5.05

Lock-Up Agreement

36

Section 5.06

Transfer Taxes

36

 

 

ARTICLE VI INDEMNIFICATION, COSTS AND EXPENSES

37

 

 

Section 6.01

Indemnification by the Partnership

37

Section 6.02

Indemnification by the Purchasers

37

Section 6.03

Indemnification Procedure

38

Section 6.04

Survival of Provisions

39

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS (CONT’D)

 

 

Page

 

 

ARTICLE VII TERMINATION

39

 

 

Section 7.01

Termination

39

Section 7.02

Certain Effects of Termination

40

 

 

ARTICLE VIII MISCELLANEOUS

41

 

 

Section 8.01

Expenses

41

Section 8.02

Interpretation

41

Section 8.03

No Waiver; Modifications in Writing

42

Section 8.04

Binding Effect; Assignment

42

Section 8.05

Confidentiality

43

Section 8.06

Communications

44

Section 8.07

Removal of Legend

45

Section 8.08

DTC Eligibility

46

Section 8.09

Entire Agreement; Disclaimer of Reliance

46

Section 8.10

Governing Law; Submission to Jurisdiction

46

Section 8.11

Waiver of Jury Trial

47

Section 8.12

Exclusive Remedy

47

Section 8.13

No Recourse Against Others

47

Section 8.14

No Third-Party Beneficiaries

48

Section 8.15

Certain Adjustments

48

Section 8.16

Execution in Counterparts

48

 

 

Schedule 1 — Purchasers; Purchased Units; Funding Obligation

 

 

 

Exhibit A — Form of Fourth Amended and Restated Agreement of Limited Partnership

 

 

 

Exhibit B — Form of Registration Rights Agreement

 

 

 

Exhibit C — Form of Opinion of Latham & Watkins LLP

 

 

 

Exhibit D — Form of GP Waiver

 

 

 

Exhibit E — Form of Joinder Agreement

 

 

 

Exhibit F — Lead Purchasers

 

 

iii

--------------------------------------------------------------------------------



 

CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT

 

This CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT, dated as of March 13, 2019
(this “Agreement”), is by and between EQM MIDSTREAM PARTNERS, LP, a Delaware
limited partnership (the “Partnership”), and the purchasers set forth on
Schedule 1 hereto (collectively, the “Purchasers”).

 

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Partnership, certain Series A Preferred
Units (as defined below), in accordance with the provisions of this Agreement;
and

 

WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units and Conversion Units (as
defined below) underlying the Purchased Units (as defined below) acquired
pursuant to this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I
 DEFINITIONS

 

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

 

“Acquisition” means the acquisition by the Partnership or one or more of its
wholly-owned subsidiaries of (i) 60% of the Class A common units in Eureka
Midstream and (ii) 100% of the equity interests in Hornet Midstream, in each
case from Morgan Stanley Infrastructure Partners or its Affiliates and
co-investors, as applicable, pursuant to the Eureka Purchase Agreement.

 

“Additional Purchasers” has the meaning specified in Section 8.03(c).

 

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything to the contrary provided herein, for purposes of this
Agreement, no Purchaser shall be considered an Affiliate of the Partnership, and
no Purchaser or any of its Affiliates shall be considered Affiliates of any
other Purchaser or any of such other Purchaser’s Affiliates, in either case,
solely by virtue of such Purchaser’s ownership of the Purchased Units.
Notwithstanding anything in this definition to the contrary, for purposes of
this Agreement, (a) the Partnership Entities, on the one hand, and any
Purchaser, on the other hand, shall not be considered Affiliates and (b) any
fund or account managed, advised or subadvised, directly or indirectly, by a
Purchaser or its Affiliates, shall be considered an Affiliate of such Purchaser.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

--------------------------------------------------------------------------------



 

“Amended Partnership Agreement” means the Fourth Amended and Restated Agreement
of Limited Partnership of the Partnership, in the form attached hereto as
Exhibit A.

 

“Anti-Money Laundering Laws” shall have the meaning specified in Section 3.38.

 

“Assets” means all of the assets that are owned and operated by the Partnership
Entities.

 

“Banking Regulations” means all federal, state and foreign Laws applicable to
banks, bank holding companies and their subsidiaries and Affiliates, including
without limitation, the Bank Holding Company Act of 1956, the Federal Reserve
Act and the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or any other day on which banking institutions in the State of New York
or the Commonwealth of Pennsylvania are authorized or required by Law or other
governmental action to close.

 

“Class B Units” means the Class B Units representing limited partner interests
of the Partnership having the terms set forth in the Partnership Agreement.

 

“Closing” shall have the meaning specified in Section 2.02.

 

“Closing Date” shall have the meaning specified in Section 2.02.

 

“Code” shall have the meaning specified in Section 3.30.

 

“Combined Entity Material Adverse Effect” means a Material Adverse Effect
determined, solely for purposes of Section 2.04(e), as though Eureka Midstream,
Hornet Midstream and their respective subsidiaries were Partnership Entities.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” means the Common Units representing limited partner interests of
the Partnership having the terms set forth in the Partnership Agreement.

 

“Confidential Information” means any data, agreements, documents, reports and
information of a confidential, proprietary or commercially sensitive nature
pertaining to the Partnership, Eureka Midstream, Hornet Midstream or any of
their respective Affiliates, in each case, whether in writing or in electronic
format or conveyed orally. Notwithstanding the foregoing, Confidential
Information will not include information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by the
applicable Restricted Person or any its Representatives in violation of this
Agreement, (ii) becomes available to the applicable Restricted Person after the
Closing from a source other than the Partnership, any of its Affiliates or their
respective Representatives (and not, to the knowledge of such Restricted Person,
as a result of a violation of a contractual restriction or fiduciary duty known
to such Person) or (iii) is or was independently developed by or on behalf of
the applicable Restricted Person without use of the Confidential Information and
not in violation of the terms of this Agreement.

 

2

--------------------------------------------------------------------------------



 

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units.

 

“Credit Agreement” shall have the meaning specified in Section 3.06(a).

 

“Delaware LLC Act” shall have the meaning specified in Section 3.05.

 

“Delaware LP Act” shall have the meaning specified in Section 3.04(a).

 

“EGH” means Equitrans Gathering Holdings, LLC, a Delaware limited liability
company.

 

“Enforceability Exceptions” means (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law) and (ii) public policy, applicable Law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing.

 

“Environmental Laws” shall have the meaning specified in Section 3.27(a).

 

“Environmental Permits” shall have the meaning specified in Section 3.27(b).

 

“EQGP Holdings” means EQGP Holdings, LP, a Delaware limited partnership.

 

“EQM Gathering” means EQM Gathering Holdings, LLC, a Delaware limited liability
company.

 

“EQM Gathering Opco” means EQM Gathering Opco, LLC, a Delaware limited liability
company.

 

“EQM Midstream Management” means EQM Midstream Management LLC, a Delaware
limited liability company.

 

“EQM Olympus” means EQM Olympus Midstream LLC, a Delaware limited liability
company.

 

“EQM Poseidon” means EQM Poseidon Midstream, LLC, a Delaware limited liability
company.

 

“EQM VE II” means EQM VE II Access, LLC, a Delaware limited liability company.

 

“EQM VG” means EQM VG, LLC, a Delaware limited liability company.

 

“EQM West Virginia” means EQM West Virginia Midstream LLC, a Delaware limited
liability company.

 

“Equitrans” means Equitrans, L.P., a Pennsylvania limited partnership.

 

3

--------------------------------------------------------------------------------



 

“Equitrans Investments” means Equitrans Investments, LLC, a Delaware limited
liability company.

 

“Equitrans Services” means Equitrans Services, LLC, a Delaware limited liability
company.

 

“Equitrans Transaction Sub” means Equitrans Transaction Sub GP, LLC, a Delaware
limited liability company.

 

“Equitrans Water (OH)” means Equitrans Water Services (OH), LLC, a Delaware
limited liability company.

 

“Equitrans Water (PA)” means Equitrans Water Services (PA), LLC, a Delaware
limited liability company.

 

“ERISA” shall have the meaning specified in Section 3.30.

 

“ETRN” means Equitrans Midstream Corporation, a Pennsylvania corporation.

 

“Eureka Midstream” means Eureka Midstream Holdings, LLC, a Delaware limited
liability company.

 

“Eureka Purchase Agreement” means the Purchase and Sale Agreement, by and
between North Haven Infrastructure Partners II Buffalo Holdings, LLC, a Delaware
limited liability company, and the Partnership, dated as of the date hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Finance Corp.” means EQM Midstream Finance Corporation, a Delaware corporation.

 

“Fundamental Representations” shall have the meaning specified in Section 6.04.

 

“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to the Purchase Price multiplied by the number of Purchased Units to be
purchased by such Purchaser on the Closing Date pursuant to Section 2.01.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect as of the date hereof; provided that for the financial
statements of the Partnership prepared as of a certain date, GAAP referenced
therein shall be GAAP as of the date of such financial statements.

 

“General Partner” means EQGP Services, LLC, a Delaware limited liability company
and the general partner of the Partnership.

 

“Governmental Authority” means, with respect to a particular Person, any
country, tribal authority, state, county, city or political subdivision in which
such Person or such Person’s property is located or which exercises valid
jurisdiction over any such Person or such Person’s

 

4

--------------------------------------------------------------------------------



 

property, and any court, agency, department, commission, board, bureau or
instrumentality of any of the foregoing, as well as any monetary authority which
exercises valid jurisdiction over any such Person or such Person’s property.

 

“Governmental Licenses” shall have the meaning specified in Section 3.22.

 

“GP LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the General Partner, dated as of October 12, 2018, as
amended by the First Amendment to Second Amended and Restated Limited Liability
Company Agreement of the General Partner, dated as of February 22, 2019.

 

“GP Waiver” means a waiver of the General Partner with respect to certain of its
rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit D.

 

“Hazardous Material” means pollutants, contaminants, hazardous or toxic
substances or wastes, petroleum or petroleum products, radioactive materials,
asbestos-containing materials, or polychlorinated biphenyls, or any other
material or substance that is regulated under Environmental Laws.

 

“Hornet Midstream” means Hornet Midstream Holdings, LLC, a Delaware limited
liability company.

 

“Indemnified Party” shall have the meaning specified in Section 6.03(a).

 

“Indemnifying Party” shall have the meaning specified in Section 6.03(a).

 

“Intellectual Property” shall have the meaning specified in Section 3.28.

 

“Investment Company Act” shall have the meaning specified in Section 3.33.

 

“Knowledge” means, with respect to the Partnership or the General Partner, the
actual knowledge of the Chief Executive Officer, the Chief Financial Officer and
the Chief Operating Officer of the General Partner, in each case, after
reasonable inquiry.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law),
rule or regulation.

 

“Lead Purchasers” means the Purchasers listed on Exhibit F and their permitted
assignees.

 

“Liens” means any lien (statutory or otherwise), encumbrance, security interest,
security agreement, pledge, mortgage, conditional sale, trust receipt, charge or
claim or a lease, consignment or bailment, preference or priority, assessment,
easement, servitude, restriction on transfer or other encumbrance upon or with
respect to any property of any kind.

 

“Material Adverse Effect” means any event, circumstance, occurrence, change or
effect that, individually or in the aggregate, has had or would reasonably be
expected to have a material and adverse effect on (a) the Assets, liabilities,
condition (financial or otherwise), business, results of operations, affairs or
prospects of the Partnership Entities taken as a whole; (b) the ability of the

 

5

--------------------------------------------------------------------------------



 

Partnership Entities taken as a whole to carry on their respective business as
such business is conducted as of the date hereof or on the ability of the
Partnership Entities taken as a whole to meet their obligations under the
Transaction Documents on a timely basis; or (c) the ability of the General
Partner or the Partnership Entities to consummate the transactions contemplated
by the Transaction Documents; provided, however, that a Material Adverse Effect
shall not include any material and adverse effect on the foregoing to the extent
such material and adverse effect results from, arises out of, or is attributable
to (i) a general deterioration in the economy or changes in the general state of
the industries in which the Partnership Entities operate, except, with respect
to this clause (i), to the extent that the Partnership Entities, taken as a
whole, are adversely affected in a disproportionate manner as compared to other
industry participants, (ii) acts of war (whether or not declared), hostilities,
sabotage, terrorism, military actions or the escalation of any of the foregoing,
hurricane, flood, tornado, earthquake or other natural disaster, or any other
force majeure event, whether or not caused by any Person, or any national or
international calamity or crisis, (iii) any change in applicable Law or GAAP or
the interpretation or enforcement thereof applicable to any of the Partnership
Entities, (iv) any change in the credit rating of any of the Partnership
Entities or any of their securities (it being understood that the facts and
circumstances giving rise to such change in the credit rating may be deemed to
constitute, and may be taken into account in determining whether there has been
or would reasonably be expected to be a Material Adverse Effect if such facts
and circumstances are not otherwise described in clauses (i) through (v) of this
definition), or (v) any change resulting or arising from (A) the taking of any
action by the Partnership or any of its Affiliates required or otherwise
expressly contemplated by this Agreement or consented to or requested by the
Purchasers in writing or (B) the abstaining by the Partnership or any of its
Affiliates from taking any action that is prohibited by this Agreement or which
abstention is otherwise requested by the Purchasers.

 

“Material Contract” means each of the following types of contracts to which any
Partnership Entity is a party:

 

(a)         any contract that would be required to be filed by the Partnership
as a “material contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act or disclosed by the Partnership on a Current Report on Form 8-K;

 

(b)         the Precedent Agreements;

 

(c)          the MVP Joint Venture LLC Agreement, and each other partnership or
joint venture agreement;

 

(d)         each hydrocarbon purchase and sale, gathering, transportation,
treating, dehydration, processing or similar contract and any contract for the
provision of services relating to gathering, compression, collection,
processing, treating or transportation of natural gas or other hydrocarbons
involving annual net expenditures or net revenues in excess of $25,000,000;

 

(e)          each contract that constitutes a terminal agreement, storage
agreement, tolling agreement, throughput agreement, supply agreement,
distribution agreement, tank lease agreement or services agreement involving
annual costs or revenues in excess of $25,000,000;

 

6

--------------------------------------------------------------------------------



 

(f)           each Contract for the construction of gathering or other pipeline
systems or processing, compression, treating or storage facilities that provide
for payment by the Partnership Entities in excess of $50,000,000 per annum
during the remaining term thereof;

 

(g)          each contract evidencing indebtedness for borrowed money;

 

(h)         each contract that constitutes a pipeline interconnect or facility
operating agreement; and

 

(i)             any material contract with a Governmental Authority.

 

“Mountain Valley Pipeline” means an estimated 300 mile, 42-inch diameter natural
gas interstate pipeline with a targeted capacity of 2.0 Bcf per day that will
span from EQM’s existing transmission and storage system in Wetzel County, West
Virginia to Pittsylvania County, Virginia.

 

“MVP Holdco” means MVP Holdco, LLC, a Delaware limited liability company.

 

“MVP Joint Venture” shall have the meaning specified in Section 3.06(g).

 

“MVP Joint Venture LLC Agreement” shall have the meaning specified in
Section 3.06(g).

 

“NYSE” means the New York Stock Exchange.

 

“Operating Subsidiaries” means, collectively, Equitrans, Equitrans Investments,
Equitrans Services, Equitrans Water (OH), Equitrans Water (PA), EQM Gathering,
EQM Gathering Opco, EQM Midstream Management, EQM Poseidon, EQM VE II, EQM VG,
MVP Holdco, MVP Joint Venture, EQM Olympus, RM Operating, RM Partners, Rager,
Strike Force, Strike Force Midstream, Strike Force East, Strike Force South and
EQM West Virginia.

 

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

 

“Partnership” has the meaning specified in the introductory paragraph.

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of February 22, 2019.

 

“Partnership Entities” means the Partnership, the General Partner, and the
Operating Subsidiaries.

 

“Partnership Related Parties” shall have the meaning specified in Section 6.02.

 

“Permitted Loan” means any bona fide loans or other extensions of credit entered
into by a Purchaser or any of its respective Affiliates with one or more
financial institutions and secured by a pledge, hypothecation or other grant of
security interest in Series A Preferred Units and/or related assets and/or cash,
cash equivalents and/or letters of credit.

 

7

--------------------------------------------------------------------------------



 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

 

“Piggyback Registration” has the meaning ascribed to such term in the
Registration Rights Agreement.

 

“Placement Agents” means Citigroup Global Markets Inc. and Guggenheim
Securities, LLC.

 

“Precedent Agreements” means (a) that certain Second Restated Precedent
Agreement, dated December 20, 2017, by and between MVP Joint Venture and EQT
Energy, LLC (as it may be amended, restated or otherwise modified from time to
time), (b) that certain Third Amended and Restated Precedent Agreement, dated
December 20, 2017, by and between MVP Joint Venture and USG Properties Marcellus
Holdings, LLC (as it may be amended, restated or otherwise modified from time to
time), (c) that certain Precedent Agreement, dated March 10, 2015, by and
between MVP Joint Venture and WGL Midstream, Inc. (as it may be amended,
restated or otherwise modified from time to time), (d) that certain Precedent
Agreement, dated October 1, 2015, by and between MVP Joint Venture and Roanoke
Gas Company (as it may be amended, restated or otherwise modified from time to
time), (e) that certain Precedent Agreement, dated January 21, 2016, by and
between MVP Joint Venture and Consolidated Edison Company of New York, Inc. (as
it may be amended, restated or otherwise modified from time to time) and
(f) that certain Precedent Agreement, dated December 20, 2017, by and between
Mountain Valley Pipeline, LLC and Public Service Company of North
Carolina, Incorporated (as it may be amended, restated or otherwise modified
from time to time).

 

“Purchase Price” means an amount equal to $48.77 per Purchased Unit.

 

“Purchased Units” shall have the meaning specified in Section 2.01(a).

 

“Purchaser Related Parties” shall have the meaning specified in Section 6.01.

 

“Purchasers” has the meaning specified in the introductory paragraph of this
Agreement.

 

“Rager” means Rager Mountain Storage Company LLC, a Delaware limited liability
company.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, in substantially the form attached hereto as
Exhibit B.

 

“Regulatory Concern” means any set of facts or circumstances in which a
Purchaser’s ownership of securities issued by the Partnership (i) gives rise to
a violation of Banking Regulations by such Purchaser or any of its Affiliates,
or gives rise to a reasonable belief by such Purchaser, in good faith, based on
the advice of counsel, that such a violation is likely to occur, (ii) gives rise
to a limitation in Law (solely with respect to the Banking Regulations) that
will materially impair the ability of such Purchaser or any of its Affiliates to
conduct its business or gives rise to a reasonable belief by such Purchaser, in
good faith, based on the advice of counsel,

 

8

--------------------------------------------------------------------------------



 

that such a limitation is likely to arise, or (iii) otherwise presents a
material adverse regulatory risk for such Purchaser or any of its Affiliates.

 

“Representatives” of any Person means the officers, directors, managers,
employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

 

“Restricted Person” shall have the meaning specified in Section 8.05(a)

 

“rights-of-way” shall have the meaning specified in Section 3.21.

 

“RM Operating” means RM Operating LLC, a Delaware limited liability company.

 

“RM Partners” means RM Partners LP, a Delaware limited partnership.

 

“Rules and Regulations” means the requirements of the Securities Act and the
rules and regulations of the Commission thereunder.

 

“Sanctioned Country” shall have the meaning specified in Section 3.39.

 

“Sanctions” shall have the meaning specified in Section 3.39.

 

“SEC Documents” means the Partnership’s registration statements, reports,
schedules and statements required to be filed by it with the Commission under
the Exchange Act or the Securities Act and filed prior to the date hereof.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Series A Preferred Units” means the Partnership’s Series A Cumulative
Convertible Preferred Units.

 

“Strike Force” means Strike Force Midstream Holdings LLC, a Delaware limited
liability company.

 

“Strike Force East” means Strike Force East LLC, a Delaware limited liability
company.

 

“Strike Force Midstream” means Strike Force Midstream LLC, a Delaware limited
liability company.

 

“Strike Force South” means Strike Force South LLC, a Delaware limited liability
company.

 

“Structuring Fee” shall have the meaning specified in Section 8.01.

 

“Tax Return” means any return, report or similar filing (including attached
schedules, statements and exhibits) filed or required to be filed with respect
to Taxes (and any amendments thereto), including any information return, claim
for refund or declaration of estimated Taxes.

 

“Taxes” means any foreign, federal, state, local or other taxes of any kind
whatsoever (together with any and all interest, penalties, additions to tax and
additional amounts imposed with

 

9

--------------------------------------------------------------------------------



 

respect thereto) imposed by any Governmental Authority, including taxes on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem, value added, production or severance taxes, escheat or
unclaimed property obligations, and including any liability in respect of any
items described above as a transferee or successor, pursuant to Section 1.1502-6
of the Treasury regulations promulgated under the Code (or any similar
provisions of foreign, state or local law), or as an indemnitor, guarantor,
surety or in a similar capacity under any contract.

 

“Total Funding Obligation” means the aggregate amount of the Funding Obligations
of all of the Purchasers.

 

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Amended Partnership Agreement and any and all other
agreements or instruments executed and delivered by the Partnership or the
Purchasers hereunder or thereunder.

 

“Transaction Fee” shall have the meaning specified in Section 8.01.

 

ARTICLE II
 AGREEMENT TO SELL AND PURCHASE

 

Section 2.01                             Sale and Purchase.

 

(a)                                 Subject to the terms and conditions hereof,
at the Closing, each Purchaser hereby agrees to purchase from the Partnership
the number of Series A Preferred Units set forth opposite such Purchaser’s name
on Schedule 1 for a cash purchase price equal to such Purchaser’s Funding
Obligation.

 

(b)                                 Subject to the terms and conditions hereof,
at the Closing, the Partnership hereby agrees to issue and sell to each
Purchaser, free and clear of any and all Liens except restrictions on
transferability that may be imposed by federal or state securities laws or
contained in the Amended Partnership Agreement, the number of Purchased Units
set forth opposite such Purchaser’s name on Schedule 1 for the cash purchase
price equal to such Purchaser’s Funding Obligation.

 

(c)                                  Upon the Closing, each Purchaser shall be
bound by the terms and provisions of the Amended Partnership Agreement as a
Series A Preferred Unitholder (as such term is defined in the Amended
Partnership Agreement) with respect to the Purchased Units held by such
Purchaser.

 

Section 2.02                             Closing.  Upon the terms and subject to
the conditions hereof, the consummation of the sale and purchase of the
Purchased Units hereunder (the “Closing”) shall take place on the same date (the
“Closing Date”) as and concurrently with the closing of the Acquisition, at the
offices of Latham & Watkins LLP at 811 Main Street, Suite 3700, Houston, Texas
77002.

 

Section 2.03                             Mutual Conditions.  The respective
obligations of each party to consummate the purchase and sale of the Purchased
Units at the Closing shall be subject to the satisfaction, on or prior to the
Closing Date, of each of the following conditions (any or all of

 

10

--------------------------------------------------------------------------------



 

which may be waived by a party on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law):

 

(a)           no statute, rule, order, decree or regulation shall have been
enacted or promulgated, and no action shall have been taken, by any Governmental
Authority which temporarily, preliminarily or permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
hereby or makes the transactions contemplated hereby illegal;

 

(b)           there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

 

(c)           the closing of the Acquisition shall have occurred, or shall occur
concurrently with the Closing.

 

Section 2.04          Conditions to Each Purchaser’s Obligations.  The
obligation of a Purchaser to consummate its purchase of Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by such Purchaser with
respect to itself in writing, in whole or in part, to the extent permitted by
applicable Law):

 

(a)           the representations and warranties of the Partnership contained in
this Agreement shall be true and correct in all material respects (other than
those Fundamental Representations contained in Article III or portions of other
representations and warranties that are qualified by materiality or Material
Adverse Effect, which, in each case, shall be true and correct in all respects)
when made and as of the Closing Date (except that representations and warranties
made as of a specific date shall be required to be true and correct as of such
date only);

 

(b)           the Partnership shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date;

 

(c)           the NYSE shall have authorized, upon official notice of issuance,
the listing of the Conversion Units;

 

(d)           no notice of delisting from the NYSE shall have been received by
the Partnership with respect to the Common Units;

 

(e)           there shall not have occurred and be continuing (i) a Material
Adverse Effect or (ii) a Combined Entity Material Adverse Effect; and

 

(f)            the Partnership shall have delivered, or caused to be delivered,
to the Purchaser the Partnership’s Closing deliveries described in Section 2.06,
as applicable.

 

Section 2.05          Conditions to the Partnership’s Obligations.  The
obligation of the Partnership to consummate the sale and issuance of the
Purchased Units to each Purchaser shall be subject to the satisfaction on or
prior to the Closing Date of each of the following conditions

 

11

--------------------------------------------------------------------------------



 

(any or all of which may be waived by the Partnership in writing, in whole or in
part, to the extent permitted by applicable Law):

 

(a)           the representations and warranties of such Purchaser contained in
this Agreement shall be true and correct in all material respects (other than
those portions or representations and warranties that are qualified by
materiality, which, in each case, shall be true and correct in all respects)
when made and as of the Closing Date (except that representations and warranties
made as of a specific date shall be required to be true and correct as of such
date only);

 

(b)           such Purchaser shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date; and

 

(c)           such Purchaser shall have delivered, or caused to be delivered, to
the Partnership the Purchaser’s Closing deliveries described in Section 2.07, as
applicable.

 

Section 2.06          Deliveries of the Partnership.  At the Closing, the
Partnership shall deliver, or cause to be delivered, to the Purchasers:

 

(a)           a counterpart of the Registration Rights Agreement duly executed
by the Partnership;

 

(b)           evidence of the Purchased Units being credited to book-entry
accounts maintained by the transfer agent of the Partnership, bearing the legend
set forth in Section 4.06(e);

 

(c)           a copy of the GP Waiver duly executed by the General Partner with
respect to the Purchased Units;

 

(d)           a copy of the Amended Partnership Agreement duly executed by the
General Partner;

 

(e)           a certificate of the Secretary of State of the State of Delaware,
dated as of the Closing Date or a recent date prior thereto, to the effect that
the Partnership is in good standing in the State of Delaware;

 

(f)            a certificate, dated as of the Closing Date and signed by the
Chief Executive Officer and the Chief Financial Officer of the General Partner,
on behalf of the Partnership, in their capacities as such, to the effect that
the conditions set forth in Sections 2.04(a), 2.04(b) and 2.04(e) and have been
satisfied;

 

(g)           a certificate, dated as of the Closing Date, of the Secretary or
Assistant Secretary of the General Partner, on behalf of the Partnership,
certifying as to (A) the Certificate of Limited Partnership of the Partnership,
as amended, and the Partnership Agreement, (B) the Certificate of Formation of
the General Partner, as amended, and the GP LLC Agreement, (C) resolutions of
the board of directors of the General Partner authorizing the execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Units, and (D) the
incumbency of the officers authorized to execute the

 

12

--------------------------------------------------------------------------------



 

Transaction Documents on behalf of the Partnership, setting forth the name and
title and bearing the signatures of such officers;

 

(h)           an opinion from Latham & Watkins LLP, counsel for the Partnership,
in substantially the form attached hereto as Exhibit C, which shall be addressed
to the Purchasers and dated the Closing Date; and

 

(i)            a counterpart to the cross-receipt executed by the Partnership
and delivered to the Purchasers certifying as to the amounts that it has
received from the Purchasers.

 

Section 2.07          Deliveries of Each Purchaser. At the Closing, each
Purchaser shall deliver or cause to be delivered to the Partnership:

 

(a)           payment of such Purchaser’s respective Funding Obligation set
forth on Schedule 1 (net of (i) the amount of the Structuring Fee with respect
to the Lead Purchasers in accordance with Section 8.01 and (ii) the amount of
the Transaction Fee with respect to the Purchasers in accordance with
Section 8.01) payable by wire transfer of immediately available funds to an
account designated at least five Business Days in advance of the Closing Date by
the Partnership;

 

(b)           a counterpart of the Registration Rights Agreement duly executed
by such Purchaser;

 

(c)           a certificate, dated as of the Closing Date and signed by an
authorized officer of such Purchaser, in his or her capacity as such, to the
effect that the conditions set forth in Sections 2.05(a) and 2.05(b) have been
satisfied;

 

(d)           a duly executed Internal Revenue Service Form W-9 from such
Purchaser; and

 

(e)           a counterpart to the cross-receipt executed by such Purchaser and
delivered to the Partnership certifying that it has received from the
Partnership the number of Purchased Units to be received by such Purchaser in
connection with the Closing.

 

Section 2.08          Independent Nature of Purchasers’ Obligations and Rights. 
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The failure of any Purchaser to
perform, or any waiver by the Partnership of such performance, under any
Transaction Document shall not excuse the failure to perform by any other
Purchaser or the Partnership, and the waiver by any Purchaser of performance of
the Partnership under any Transaction Document shall not excuse the failure to
perform by the Partnership with respect to any other Purchaser.

 

ARTICLE III
 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to the Purchasers that:

 

Section 3.01          Formation and Qualification of the Partnership Entities. 
Each of the Partnership Entities has been duly formed and is validly existing as
a limited partnership or limited

 

13

--------------------------------------------------------------------------------



 

liability company, as applicable, in good standing under the Laws of its
jurisdiction of organization with all requisite power and authority, in the case
of the Partnership, to enter into and perform its obligations under this
Agreement, and to consummate the transactions contemplated hereby. Each of the
Partnership Entities has all requisite power and authority to own or lease and
to operate its properties currently owned or leased and conduct its business as
currently conducted and is duly qualified to do business as a foreign limited
partnership or limited liability company, as applicable, and is in good standing
under the Laws of each jurisdiction which requires such qualification, except
where the failure to be so qualified would not reasonably be likely to have a
Material Adverse Effect.

 

Section 3.02          Power and Authority of General Partner.  The General
Partner has all requisite power and authority to act as general partner of the
Partnership.

 

Section 3.03          Ownership of the General Partner Interest.  The General
Partner is the sole general partner of the Partnership, with a non-economic
general partner interest in the Partnership; such interest has been duly
authorized and validly issued in accordance with the Partnership Agreement; and
the General Partner owns such interest free and clear of all Liens except for
restrictions on transferability contained in the Partnership Agreement or as
described in the SEC Documents.

 

Section 3.04          Capitalization; Issuance.

 

(a)           As of the date hereof, the Partnership has no limited partner
interests outstanding other than the following: 200,457,630 Common Units and
7,000,000 Class B Units.  All such Common Units and Class B Units have been duly
authorized and validly issued in accordance with the Partnership Agreement and
are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 18-804 of the Delaware Revised Uniform
Limited Partnership Act (the “Delaware LP Act”)).

 

(b)           The Purchased Units and the limited partner interests represented
thereby will be duly authorized by the Partnership pursuant to the Partnership
Agreement prior to the Closing and, when issued and delivered to the Purchasers
against payment therefor in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transferability that may be imposed by federal or state
securities laws or contained in the Amended Partnership Agreement or this
Agreement and (ii) such Liens as are created by the Purchasers.

 

(c)           Except (i) for the Purchased Units to be issued pursuant to this
Agreement, (ii) as expressly provided in the Partnership Agreement, (iii) for
awards issued pursuant to the Partnership’s long-term incentive plans, (iv) as
disclosed in the SEC Documents or (v) the General Partner’s right to maintain
its general partnership interest in the Partnership, no options, warrants or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, partnership
securities or ownership interests in the Partnership are outstanding.

 

14

--------------------------------------------------------------------------------



 

(d)           Upon issuance in accordance with this Agreement and the Amended
Partnership Agreement, the Conversion Units will be duly authorized, validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free and clear of any and all Liens and restrictions on transfer, other than
(i) restrictions on transferability that may be imposed by federal or state
securities laws or contained in the Amended Partnership Agreement or (ii) such
Liens as are created by the Purchasers.

 

(e)           The Amended Partnership Agreement sets forth the rights,
preferences and priorities of the Purchased Units, and the holders of the
Purchased Units will have the rights set forth in the Amended Partnership
Agreement upon the Closing.

 

Section 3.05          Ownership of the General Partner.  As of the date hereof,
EGH owns 100% of the limited liability company interests in the General Partner;
all of such limited liability company interests have been duly authorized and
validly issued in accordance with the GP LLC Agreement, and are fully paid (to
the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”)); and EGH owns 100% of the limited liability company interests in the
General Partner free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under that
certain Revolving Credit Agreement, dated as of October 31, 2018, by and among
ETRN, PNC Bank, National Association, as Administrative Agent, Swing Line Lender
and an L/C Issuer, and the other lenders party thereto, as amended and modified
from time to time, and that certain Credit Agreement, dated as of December 31,
2018, by and among ETRN, Goldman Sachs Bank USA, as Administrative Agent and
Initial Lender, PNC Bank, National Association, as Collateral Agent, and the
other lenders from time to time party thereto, as amended and modified from time
to time.

 

Section 3.06          Ownership of Certain Partnership Entities and MVP Joint
Venture.

 

(a)           The Partnership owns all of the membership interests of Equitrans
Investments; all of such equity interests have been duly authorized and validly
issued in accordance with the applicable Organizational Documents, and are fully
paid (to the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns such equity
interests free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents of
Equitrans Investments or as described in the SEC Documents and (B) Liens created
or arising under that certain Third Amended and Restated Credit Agreement, dated
as of October 31, 2018, by and among the Partnership, Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and an L/C Issuer, and
the other L/C issuers and lenders party thereto (as amended and modified from
time to time, the “Credit Agreement”);

 

(b)           Equitrans Investments owns all of the membership interests in
Equitrans Services and a 97.25% limited partner interest in Equitrans; all of
such equity interests have been duly authorized and validly issued in accordance
with the applicable Organizational Documents, are fully paid (to the extent
required by the applicable Organizational Documents) and nonassessable

 

15

--------------------------------------------------------------------------------



 

(except as such nonassessability may be affected by, as applicable, Sections
18-607 and 18-804 of the Delaware LLC Act or the Pennsylvania Uniform Limited
Partnership Act), and such equity interests are owned free and clear of all
Liens except for (A) restrictions on transferability contained in the applicable
Organizational Documents or as described in the SEC Documents and (B) Liens
created or arising under the Credit Agreement;

 

(c)           Equitrans Services owns a 2.75% general partner interest in
Equitrans; such equity interest has been duly authorized and validly issued in
accordance with the applicable Organizational Documents and is fully paid (to
the extent required by the applicable Organizational Documents); and such equity
interests are owned free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under the Credit
Agreement;

 

(d)           The Partnership owns all of the membership interests in EQM
Gathering; all of such equity interests have been duly authorized and validly
issued in accordance with the applicable Organizational Documents, are fully
paid (to the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act), and such equity interests are owned
free and clear of all Liens except for (A) restrictions on transferability
contained in the applicable Organizational Documents or as described in the SEC
Documents and (B) Liens created or arising under the Credit Agreement;

 

(e)           EQM Gathering owns all of the membership interests in EQM
Gathering Opco; all of such equity interests have been duly authorized and
validly issued in accordance with the applicable Organizational Documents, are
fully paid (to the extent required by the applicable Organizational Documents)
and nonassessable (except as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such equity
interests are owned free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under the Credit
Agreement;

 

(f)            The Partnership owns all of the membership interests in MVP
Holdco; all of such equity interests have been duly authorized and validly
issued in accordance with the applicable Organizational Documents, are fully
paid (to the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such equity
interests are owned free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under the Credit
Agreement;

 

(g)           MVP Holdco owns membership interests in Mountain Valley Pipeline,
LLC, a Delaware series limited liability company and joint venture with certain
third parties (“MVP Joint Venture”), representing as of the date hereof 45.5% of
the outstanding Series A membership interests of MVP Joint Venture and 47.195%
of the outstanding Series B membership interests of MVP Joint Venture; all of
such equity interests have been duly authorized and validly issued in accordance
with the limited liability company agreement of MVP Joint Venture, as amended
from time to time (the “MVP Joint Venture LLC Agreement”), are fully paid (to
the extent required by

 

16

--------------------------------------------------------------------------------



 

the MVP Joint Venture LLC Agreement) and nonassessable (except as provided in
the MVP Joint Venture LLC Agreement and as such nonassessability may be affected
by, as applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such
equity interests are owned free and clear of all Liens except for restrictions
on transferability contained in the MVP Joint Venture LLC Agreement or as
described in the SEC Documents;

 

(h)           Equitrans Investments owns all of the membership interests in
Rager; all of such equity interests have been duly authorized and validly issued
in accordance with the applicable Organizational Documents, are fully paid (to
the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such equity
interests are owned free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under the Credit
Agreement;

 

(i)            EQM Gathering owns all of the membership interests in EQM
Midstream Management; all such equity interests have been duly authorized and
validly issued in accordance with the applicable Organizational Documents, are
fully paid (to the extent required by the applicable Organizational Documents)
and nonassessable (except as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such equity
interests are owned free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under the Credit
Agreement;

 

(j)            EQM Gathering owns 100% of the limited partner interests in RM
Partners; all such equity interests have been duly authorized and validly issued
in accordance with the applicable Organizational Documents, are fully paid (to
the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act); and such equity interests are
owned free and clear of all Liens except for (A) restrictions on transferability
contained in the applicable Organizational Documents or as described in the SEC
Documents and (B) Liens created or arising under the Credit Agreement;

 

(k)           EQM Midstream Management is the sole general partner of RM
Partners, with a non-economic general partner interest in RM Partners; such
interest has been duly authorized and validly issued in accordance with the
applicable Organizational Documents and is fully paid (to the extent required by
the applicable Organizational Documents); and such interest is owned free and
clear of all Liens except for (A) restrictions on transferability contained in
the applicable Organizational Documents or as described in the SEC Documents and
(B) Liens created or arising under the Credit Agreement;

 

(l)            RM Partners owns all of the membership interests in RM Operating;
all such equity interests have been duly authorized and validly issued in
accordance with the applicable Organizational Documents, are fully paid (to the
extent required by the applicable Organizational Documents) and nonassessable
(except as such nonassessability may be affected by, as applicable, Sections
18-607 and 18-804 of the Delaware LLC Act), and such equity interests are owned
free and clear of all Liens except for (A) restrictions on transferability
contained in the applicable

 

17

--------------------------------------------------------------------------------



 

Organizational Documents or as described in the SEC Documents and (B) Liens
created or arising under the Credit Agreement;

 

(m)          RM Operating owns all of the membership interests in EQM Poseidon;
all such equity interests have been duly authorized and validly issued in
accordance with the applicable Organizational Documents, are fully paid (to the
extent required by the applicable Organizational Documents) and nonassessable
(except as such nonassessability may be affected by, as applicable, Sections
18-607 and 18-804 of the Delaware LLC Act), and such equity interests are owned
free and clear of all Liens except for (A) restrictions on transferability
contained in the applicable Organizational Documents or as described in the SEC
Documents and (B) Liens created or arising under the Credit Agreement;

 

(n)           RM Operating owns all of the membership interests in Equitrans
Water (OH); all such equity interests have been duly authorized and validly
issued in accordance with the applicable Organizational Documents, are fully
paid (to the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such equity
interests are owned free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under the Credit
Agreement;

 

(o)           RM Operating owns all of the membership interests in Equitrans
Water (PA); all such equity interests have been duly authorized and validly
issued in accordance with the applicable Organizational Documents, are fully
paid (to the extent required by the applicable Organizational Documents) and
nonassessable (except as such nonassessability may be affected by, as
applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such equity
interests are owned free and clear of all Liens except for (A) restrictions on
transferability contained in the applicable Organizational Documents or as
described in the SEC Documents and (B) Liens created or arising under the Credit
Agreement;

 

(p)           EQM Poseidon owns all of the membership interests in EQM VE II;
all such equity interests have been duly authorized and validly issued in
accordance with the applicable Organizational Documents, are fully paid (to the
extent required by the applicable Organizational Documents) and nonassessable
(except as such nonassessability may be affected by, as applicable, Sections
18-607 and 18-804 of the Delaware LLC Act), and such equity interests are owned
free and clear of all Liens except for (A) restrictions on transferability
contained in the applicable Organizational Documents or as described in the SEC
Documents and (B) Liens created or arising under the Credit Agreement;

 

(q)           EQM Poseidon owns all of the membership interests in EQM VG; all
such equity interests have been duly authorized and validly issued in accordance
with the applicable Organizational Documents, are fully paid (to the extent
required by the applicable Organizational Documents) and nonassessable (except
as such nonassessability may be affected by, as applicable, Sections 18-607 and
18-804 of the Delaware LLC Act), and such equity interests are owned free and
clear of all Liens except for (A) restrictions on transferability contained in
the applicable Organizational Documents or as described in the SEC Documents and
(B) Liens created or arising under the Credit Agreement;

 

18

--------------------------------------------------------------------------------



 

(r)                                    EQM Gathering owns all of the membership
interests in EQM West Virginia; all such equity interests have been duly
authorized and validly issued in accordance with the applicable Organizational
Documents, are fully paid (to the extent required by the applicable
Organizational Documents) and nonassessable (except as such nonassessability may
be affected by, as applicable, Sections 18-607 and 18-804 of the Delaware LLC
Act), and such equity interests are owned free and clear of all Liens except for
(A) restrictions on transferability contained in the applicable Organizational
Documents or as described in the SEC Documents and (B) Liens created or arising
under the Credit Agreement;

 

(s)                                   EQM Gathering owns all of the membership
interests in EQM Olympus; all such equity interests have been duly authorized
and validly issued in accordance with the applicable Organizational Documents,
are fully paid (to the extent required by the applicable Organizational
Documents) and nonassessable (except as such nonassessability may be affected
by, as applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such
equity interests are owned free and clear of all Liens except for
(A) restrictions on transferability contained in the applicable Organizational
Documents or as described in the SEC Documents and (B) Liens created or arising
under the Credit Agreement;

 

(t)                                    EQM Gathering owns all of the membership
interests in Strike Force; all such equity interests have been duly authorized
and validly issued in accordance with the applicable Organizational Documents,
are fully paid (to the extent required by the applicable Organizational
Documents) and nonassessable (except as such nonassessability may be affected
by, as applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such
equity interests are owned free and clear of all Liens except for
(A) restrictions on transferability contained in the applicable Organizational
Documents or as described in the SEC Documents and (B) Liens created or arising
under the Credit Agreement;

 

(u)                                 EQM Gathering owns a 25% membership interest
in Strike Force Midstream; all such equity interests have been duly authorized
and validly issued in accordance with the applicable Organizational Documents,
are fully paid (to the extent required by the applicable Organizational
Documents) and nonassessable (except as such nonassessability may be affected
by, as applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such
equity interests are owned free and clear of all Liens except for
(A) restrictions on transferability contained in the applicable Organizational
Documents or as described in the SEC Documents and (B) Liens created or arising
under the Credit Agreement;

 

(v)                                 Strike Force owns a 75% membership interest
in Strike Force Midstream; all such equity interests have been duly authorized
and validly issued in accordance with the applicable Organizational Documents,
are fully paid (to the extent required by the applicable Organizational
Documents) and nonassessable (except as such nonassessability may be affected
by, as applicable, Sections 18-607 and 18-804 of the Delaware LLC Act), and such
equity interests are owned free and clear of all Liens except for
(A) restrictions on transferability contained in the applicable Organizational
Documents or as described in the SEC Documents and (B) Liens created or arising
under the Credit Agreement;

 

(w)                               Strike Force Midstream owns all of the
membership interests in Strike Force East; all such equity interests have been
duly authorized and validly issued in accordance with the

 

19

--------------------------------------------------------------------------------



 

applicable Organizational Documents, are fully paid (to the extent required by
the applicable Organizational Documents) and nonassessable (except as such
nonassessability may be affected by, as applicable, Sections 18-607 and 18-804
of the Delaware LLC Act), and such equity interests are owned free and clear of
all Liens except for (A) restrictions on transferability contained in the
applicable Organizational Documents or as described in the SEC Documents and
(B) Liens created or arising under the Credit Agreement; and

 

(x)                                 Strike Force Midstream owns all of the
membership interests in Strike Force South; all such equity interests have been
duly authorized and validly issued in accordance with the applicable
Organizational Documents, are fully paid (to the extent required by the
applicable Organizational Documents) and nonassessable (except as such
nonassessability may be affected by, as applicable, Sections 18-607 and 18-804
of the Delaware LLC Act), and such equity interests are owned free and clear of
all Liens except for (A) restrictions on transferability contained in the
applicable Organizational Documents or as described in the SEC Documents and
(B) Liens created or arising under the Credit Agreement.

 

Section 3.07                             No Other Subsidiaries.  Other than
(i) the General Partner’s ownership of the general partner interest in the
Partnership, (ii) the Partnership’s ownership of 100% of each of Equitrans
Investments, Finance Corp., EQGP Holdings and Equitrans Transaction Sub, and
Equitrans Transaction Sub’s ownership of a non-economic general partner interest
in EQGP Holdings, (iii) Equitrans Investments’ 100% ownership of Equitrans
Services and Rager, (iv) Equitrans Investments’ and Equitrans Services’
ownership of a 97.25% limited partner interest and a 2.75% general partner
interest, respectively, in Equitrans, (v) the Partnership’s ownership of 100% of
EQM Gathering, (vi) EQM Gathering’s 100% ownership of EQM Gathering Opco,
(vii) the Partnership’s 100% ownership of MVP Holdco, (viii) MVP Holdco’s
ownership interests in MVP Joint Venture, (ix) EQM Gathering’s 100% ownership of
each of EQM Midstream Management, RM Partners, EQM West Virginia, EQM Olympus
and Strike Force, (x) EQM Midstream Management’s ownership of the general
partner interest in RM Partners, (xi) RM Partners’ ownership of 100% of the
limited liability company interests in RM Operating, (xii) RM Operating’s 100%
ownership of each of EQM Poseidon, Equitrans Water (OH) and Equitrans Water
(PA), (xiii) EQM Poseidon’s 100% ownership of each of EQM VE II and EQM VG,
(xiv) EQM Gathering’s 25% ownership of Strike Force Midstream, (xv) Strike
Force’s 75% ownership of Strike Force Midstream, (xvi) Strike Force Midstream’s
100% ownership of each of Strike Force East and Strike Force South and
(xvii) the Partnership’s ownership of Class B Units of EQT Energy Supply, LLC,
none of the Partnership Entities own, directly or indirectly, any equity or
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity. Finance Corp. is a wholly
owned subsidiary of the Partnership and was organized for the purpose of
co-issuing the Partnership’s debt securities and has no material assets or
liabilities other than as co-issuer of the Partnership’s debt securities. Its
activities are limited to co-issuing the Partnership’s debt securities and
engaging in activities incidental thereto. Each of EQGP Holdings and Equitrans
Transaction Sub are wholly owned subsidiaries of the Partnership and have no
material operations, assets or liabilities.

 

Section 3.08                             Authority and Authorization.  The
Partnership has all requisite power and authority to execute and deliver this
Agreement and the Transaction Documents and perform its respective obligations
hereunder and thereunder. The Partnership has all requisite partnership power
and authority to issue, sell and deliver the Purchased Units, in accordance with
and upon

 

20

--------------------------------------------------------------------------------



 

the terms and conditions set forth in this Agreement and the Partnership
Agreement. No approval from the holders of outstanding Common Units is required
under the Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Purchased Units to the Purchasers.

 

Section 3.09                             Authorization of This Agreement.  This
Agreement has been duly authorized, executed and delivered by the Partnership
and each of the other Transaction Documents has been duly and validly authorized
and has been or, with respect to the Transaction Documents to be delivered at
the Closing, will be, validly executed and delivered by the Partnership or the
General Partner, as the case may be. Each of the Transaction Documents
constitutes, or will constitute, the legal, valid and binding obligations of the
Partnership or the General Partner, as the case may be, in each case enforceable
in accordance with its terms; provided that, with respect to each such
agreement, the enforceability thereof may be limited by the Enforceability
Exceptions.

 

Section 3.10                             No Conflicts.  None of the issuance or
sale by the Partnership of the Purchased Units, the application of the proceeds
thereof, the execution, delivery and performance of this Agreement or the other
Transaction Documents by the Partnership, or the consummation of any other
transactions contemplated thereby (i) conflicts or will conflict with or
constitutes or will constitute a violation of the Organizational Documents of
any of the Partnership Entities, (ii) conflicts or will conflict with or
constitutes or will constitute a breach or violation of, or a default (or an
event that, with notice or lapse of time or both, would constitute such a
default) under, accelerate payment or rights under, or will result in the
creation or imposition of any Lien upon any property or Assets of any of the
Partnership Entities (other than Liens created pursuant to the Credit Agreement)
under, any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which any of the Partnership Entities is a party or
by which any of them or any of their respective properties may be bound or
(iii) violates or will violate any statute, Law or regulation or any order,
judgment, decree or injunction of any court or governmental agency or body
having jurisdiction over any of the Partnership Entities or any of their
properties in a proceeding to which any of them or their property is a party, or
any rule of regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the
rules and regulations of the NYSE) except, in the case of clauses (ii) and
(iii), where such breaches, violations, defaults or Liens would not,
individually or in the aggregate, reasonably be likely to have a Material
Adverse Effect or materially impair the ability of the Partnership to consummate
the transactions contemplated by the Transaction Documents.

 

Section 3.11                             Organizational Documents.  The
Organizational Documents of each of the Partnership Entities have been, and in
the case of the Amended Partnership Agreement, at the Closing will be, duly
authorized and validly executed and delivered by the parties thereto and are,
and in the case of the Amended Partnership Agreement, at the Closing will be,
valid and legally binding agreements of such party, enforceable against such
party in accordance with their respective terms; provided that, with respect to
each Organizational Document described in this Section 3.11, the enforceability
thereof may be limited by the Enforceability Exceptions.

 

Section 3.12                             No Integration.  Neither the
Partnership nor any of its Affiliates, nor, to the Partnership’s Knowledge, any
Representative of the foregoing has, directly or indirectly, made any offers or
sales of any security of the Partnership or solicited any offers to buy any
security of

 

21

--------------------------------------------------------------------------------



 

the Partnership, under circumstances that would adversely affect reliance by the
Partnership on Section 4(a)(2) of the Securities Act for the exemption from the
registration requirements imposed under Section 5 of the Securities Act for the
transactions contemplated hereby or that would require such registration under
the Securities Act.

 

Section 3.13                             No Consents.  No permit, consent,
waiver, license, written exemption from, approval, authorization, order,
registration, filing or qualification of or with any court, governmental agency
or body or any self-regulatory organization or other non-governmental regulatory
authority (including, without limitation, the NYSE) having jurisdiction over any
of the Partnership Entities or any of their properties or Assets or approval of
the security holders of the Partnership Entities, is required in connection with
the issuance or sale by the Partnership of the Purchased Units, the execution,
delivery and performance of the Transaction Documents by the Partnership or the
consummation of the transactions contemplated by the Transaction Documents by
the Partnership, other than consents (a) required by the Commission in
connection with the Partnership’s obligations under the Registration Rights
Agreement, (b) required under state securities or “Blue Sky” Laws, (c) that have
been, or prior to the Closing Date will be, obtained and (d) consents, the
absence or omission of which would not, individually or in the aggregate, have a
Material Adverse Effect.

 

Section 3.14                             No Defaults.  Neither MVP Joint Venture
nor any of the Partnership Entities is in violation, breach or default under
(or, with the giving of notice or lapse of time, would be in violation, breach
or default), nor does a holder of any indebtedness (or a person acting on such
holder’s behalf) of a Partnership Entity or MVP Joint Venture have the right to
require the repurchase, redemption or repayment of all or a part of such
indebtedness under, (i) any provision of its Organizational Documents, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which any of the Partnership Entities or MVP Joint Venture is a
party relating to the Assets or the operation thereof or (iii) any statute, Law,
rule, regulation, judgment, order or decree of any court, governmental,
regulatory or administrative authority, agency or body, arbitrator or other
authority having jurisdiction over any of the Partnership Entities or MVP Joint
Venture or any of their respective properties, as applicable, or any rule of
regulation of any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, the rules and regulations
of the NYSE), except, in the case of clauses (ii) and (iii), where such
breaches, violations or defaults, individually or in the aggregate, would not
reasonably be likely to have a Material Adverse Effect or materially impair the
ability of the Partnership to consummate the transactions contemplated by the
Transaction Documents.

 

Section 3.15                             SEC Documents. Since January 1, 2018,
all the Partnership’s forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act have been filed
with the Commission on a timely basis. Since the filing date of the
Partnership’s Annual Report on Form 10-K for the year ended December 31, 2017,
the SEC Documents, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness), except to the extent corrected by a
subsequent SEC Document, (a) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made in the case of any such documents other than a registration
statement, not

 

22

--------------------------------------------------------------------------------



 

misleading and (b) complied as to form in all material respects with the
applicable requirements of the Exchange Act or the Securities Act, as the case
may be.

 

Section 3.16                             Financial Statements.

 

(a)                                 The historical financial statements and
schedules of the Partnership (together with its consolidated or combined
subsidiaries) included in or incorporated by reference in the SEC Documents
present fairly the financial condition, results of operations and cash flows of
the entities purported to be shown thereby on the basis stated therein as of the
dates and for the periods indicated, comply as to form with the applicable
accounting requirements under the Securities Act and the Exchange Act and have
been prepared in conformity with GAAP in the United States applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein). The other financial information of the Partnership Entities, including
non-GAAP financial measures, if any, contained or incorporated by reference in
the SEC Documents has been derived from the accounting records of the
Partnership Entities and fairly presents in all material respects the
information purported to be shown thereby. Nothing has come to the attention of
the Partnership that has caused it to believe that the statistical and
market-related data included in the SEC Documents is not based on or derived
from sources that are reliable and accurate in all material respects as of the
date of such information. There are no financial statements (historical or pro
forma) that are required to be included in or incorporated by reference in the
SEC Documents that are not so included as required; the Partnership Entities do
not have any material liabilities or obligations, direct or contingent
(including any off balance sheet obligations), not described in the SEC
Documents; and all disclosures contained in the SEC Documents regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G and Item 10 of
Regulation S-K under the Exchange Act, to the extent applicable.

 

(b)                                 Since the date of the most recent balance
sheet of the Partnership audited by the Partnership’s auditor, (i) the
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the SEC Documents fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto in all material respects
and (ii) based on an annual evaluation of disclosure controls and procedures,
the Partnership is not aware of (A) any significant deficiency or material
weakness in the design or operation of internal controls over financial
reporting that are likely to adversely affect its ability to record, process,
summarize and report financial data or (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
internal controls over financial reporting of the Partnership.

 

Section 3.17                             Independent Registered Public
Accounting Firm.  Ernst & Young LLP, which has audited and certified certain
financial statements of the Partnership and its consolidated or combined
subsidiaries (including the related notes thereto), included in or incorporated
by reference in the SEC Documents is and was during the periods covered by such
financial statements an independent registered public accounting firm with
respect to the Partnership as required by the Exchange Act and the Public
Company Accounting Oversight Board (United States). Ernst & Young LLP has not
resigned or been dismissed as independent registered public accountants of the
Partnership as a result of or in connection with any disagreement with the

 

23

--------------------------------------------------------------------------------



 

Partnership on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedures.

 

Section 3.18                             Litigation.  Except as described in the
SEC Documents, no action, suit, claim, investigation, order, injunction,
proceeding or inquiry by or before any court or governmental or other regulatory
or administrative agency, authority or body or any arbitrator involving any of
the Partnership Entities or their property is pending or, to the Knowledge of
the Partnership, threatened or contemplated, that would reasonably be likely to
have, individually or in the aggregate, a Material Adverse Effect or materially
impair the ability of the Partnership to consummate the transactions
contemplated by the Transaction Documents or is required to be described in the
SEC Documents but is not described as required.

 

Section 3.19                             Required Disclosures and Descriptions. 
There are no legal or governmental proceedings (including an audit or
examination by any taxing authority) pending or, to the Knowledge of the
Partnership, threatened, against any of the Partnership Entities, or to which
any of the Partnership Entities is a party, or to which any of their respective
Properties is subject, that are required to be described in the SEC Documents
but are not described as required.

 

Section 3.20                             Title to Properties.  As of the date
hereof, except as described in the SEC Documents or except to the extent that
failure of the following to be true, individually or in the aggregate, would not
reasonably be likely to have a Material Adverse Effect:

 

(a)                                 the Partnership Entities have (A) good and
indefeasible title to all real property (exclusive of rights-of-way, as
hereinafter defined) owned by them and (B) good title to all personal property
owned by them, in each of cases (A) and (B) as such properties are described in
the SEC Documents, free and clear of all Liens, except as are created or arise
under the Credit Agreement; and

 

(b)                                 all land, buildings and other improvements,
and all equipment and other personal property, to be held under lease or
sublease by any of the Partnership Entities, are held by them under valid and
subsisting leases or subleases, as the case may be, with such exceptions as do
not materially interfere with the use made or proposed to be made of such
property, buildings or other improvements by the Partnership Entities, as such
uses are described in the SEC Documents.

 

Section 3.21                             Rights of Way.  Each of the Partnership
Entities has such consents, easements, rights-of-way or licenses from any person
(collectively, “rights-of-way”) as are necessary to conduct its business in the
manner described in the SEC Documents, subject to such qualifications as may be
set forth in the SEC Documents, except for such rights-of-way the failure of
which to obtain, would not reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect; and each of the Partnership Entities will
have fulfilled and performed all of its obligations with respect to such
rights-of-way and no event shall have occurred that allows, or after notice or
lapse of time would allow, revocation or termination thereof or would result in
any impairment of the rights of the holder of any such rights-of-way, except for
such revocations, terminations and impairments that would not reasonably be
likely to have a Material Adverse Effect.

 

24

--------------------------------------------------------------------------------



 

Section 3.22                             Possession of Governmental Licenses. 
Each of the Partnership Entities possesses such permits, licenses, patents,
certificates of need, approvals, waivers, exemptions, consents and other
authorizations issued by the appropriate federal, state, local or foreign
governments or regulatory agencies or bodies (collectively, “Governmental
Licenses”) necessary to conduct its business in the manner described in the SEC
Documents except for such Governmental Licenses, the failure of which to obtain
would not, individually or in the aggregate, reasonably be likely to have a
Material Adverse Effect; the Partnership Entities are and will be in compliance
with the terms and conditions of all such Governmental Licenses, except where
the failure to so comply would not, individually or in the aggregate, reasonably
be likely to have a Material Adverse Effect; the Governmental Licenses are and
will be valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect; and none of the Partnership Entities
that is controlled by the Partnership has received, and to the Knowledge of the
Partnership, no other Partnership Entity has received, any notice of proceedings
relating to the revocation or modification of any Governmental Licenses that,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be likely to have a Material Adverse Effect.

 

Section 3.23                             Tax Returns.  Each of the Partnership
Entities has timely filed (taking into account any extensions of time within
which to file) all foreign, federal, state and local Tax Returns that are
required to be filed, which Tax Returns are complete and correct in all material
respects, other than certain state and local tax returns as to which the failure
to file would not reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect, and has duly and timely paid all Taxes
that are due and payable (whether or not shown to be due pursuant to such Tax
Returns) other than (i) those currently being contested in good faith for which
adequate reserves have been established or (ii) those which, if not paid or
filed, would not reasonably be likely to have a Material Adverse Effect. There
are no audits, examinations, investigations, actions, suits, claims or other
proceedings pending or, to the Knowledge of the Partnership, threatened in
writing with respect to Taxes or Tax Returns of the Partnership Entities, and no
deficiencies with respect to Taxes have been asserted in writing against the
Partnership Entities that could, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect. None of the Partnership Entities has
participated in any “listed transaction” as defined under
Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the Code.

 

Section 3.24                             Labor and Employment Matters.  No labor
disturbance by or dispute with employees of any of the Partnership Entities
exists or, to the Knowledge of the Partnership, is contemplated or threatened,
and to the Knowledge of the Partnership, there is no existing or imminent labor
disturbance by, or dispute with, the employees of any of their principal
suppliers, contractors or customers, except, in each case, as would not have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 3.25                             Insurance.  The Partnership Entities
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged; all policies of insurance and any fidelity
or surety bonds insuring the Partnership Entities or their respective
businesses, Assets, employees, officers and directors are in full force and
effect; and the Partnership Entities are in compliance

 

25

--------------------------------------------------------------------------------



 

with the terms of such policies and instruments in all material respects.  None
of the Partnership Entities has reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a comparable cost.

 

Section 3.26                             Distribution Restrictions.  Other than
any restrictions on distributions pursuant to the MVP Joint Venture LLC
Agreement, no Partnership Entity is prohibited, or as a result of the
transactions contemplated by this Agreement will be prohibited, directly or
indirectly, from making any distribution with respect to its equity interests,
from repaying any loans or advances to any other Partnership Entity or from
transferring any of its property or assets to the Partnership or any other
Partnership Entity, except as described in or contemplated by the SEC Documents.

 

Section 3.27                             Environmental Laws.  Except as
described in the SEC Documents or except as would not, individually or in the
aggregate, constitute a Material Adverse Effect:

 

(a)                                 none of the Partnership Entities or their
properties, operations, or Assets is or has since January 1, 2016 been in
violation of or non-compliance with any federal, state, local or foreign
statute, Law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the environment or natural resources, or to human health and
safety (to the extent relating to exposure to Hazardous Materials) including,
without limitation, those relating to the release or threatened release,
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of, or exposure to, Hazardous Materials
(collectively, “Environmental Laws”);

 

(b)                                 with respect to the ownership and operation
of their properties and Assets and the conduct of their business, the
Partnership Entities have obtained and maintained all permits, licenses,
registrations, authorizations and approvals required or issued under applicable
Environmental Laws (collectively, “Environmental Permits”) and are and since
January 1, 2016 have been in compliance with the requirements thereof;

 

(c)                                  none of the Partnership Entities have
received written notice of any actual or alleged violation of or liability under
any Environmental Law, or are subject to any pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings under any Environmental Law against any of the Partnership Entities;
and

 

(d)                                 the Partnership is not aware of any event or
circumstance that has given rise to, or would form the basis of, an order for
clean-up or remediation, or an action, suit or proceeding by any private party
or governmental body or agency, or any other liability against or affecting any
of the Partnership Entities relating to Hazardous Materials or Environmental
Laws.

 

In the ordinary course of their business, the Partnership Entities periodically
review the effect of Environmental Laws on their business, operations and
properties, in the course of which they identify and evaluate associated costs
and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with

 

26

--------------------------------------------------------------------------------



 

Environmental Laws, or any Environmental Permits, any related constraints on
operating activities and any potential liabilities to third parties). On the
basis of such review, the Partnership Entities have concluded that such
associated costs and liabilities would not, individually or in the aggregate,
constitute a Material Adverse Effect, except as described in or contemplated in
the SEC Documents.

 

Section 3.28                             Intellectual Property.  The Partnership
Entities own, possess, license or have other rights to use, on reasonable terms,
all patents, patent applications, trade and service marks, trade and service
mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the operations of the Assets as now
conducted or as proposed in the SEC Documents to be conducted except to the
extent that the failure to own, possess, license or have other rights in such
Intellectual Property would not, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect.

 

Section 3.29                             Certain Relationships and Related
Transactions.  No relationship, direct or indirect, exists between or among any
Partnership Entity, on the one hand, and the directors, officers, unitholders,
stockholders, unitholders, Affiliates, customers or suppliers of any Partnership
Entity, on the other hand, that is required to be described in the SEC Documents
and is not so described.

 

Section 3.30                             ERISA.  Except as described in the SEC
Documents or except as would not, individually or in the aggregate, reasonably
be likely to have a Material Adverse Effect, (i) the Partnership Entities are in
compliance with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
governmental interpretations thereunder (“ERISA”) and other Laws pertaining to
benefit plans; (ii) no “reportable event” (as defined in Section 4043(c) ERISA)
has occurred with respect to any “pension plan” (as defined in Section 3(2) of
ERISA) for which any of the Partnership Entities has any liability, excluding
any reportable event for which a waiver would apply; (iii) no Partnership Entity
has incurred, nor does any such entity expect to incur, liability under
(a) Title IV of ERISA or (b) Sections 412 or 4971 of the Internal Revenue Code
of 1986, as amended, including the regulations and published governmental
interpretations thereunder (the “Code”) with respect to any “pension plan”;
(iv) each “pension plan” for which any Partnership Entity has any liability that
is intended to be qualified under Section 401(a) of the Code is the subject of a
favorable determination or opinion letter from the Internal Revenue Service to
the effect that it is so qualified and, to the knowledge of the Partnership
Entities, nothing has occurred, whether by action or by failure to act, which
could reasonably be expected to cause the loss of or adversely affect such
qualification; (v) no Partnership Entities have incurred any unpaid liability to
the Pension Benefit Guaranty Corporation; and (vi) there has not been and is not
anticipated to be an increase in the aggregate amount of costs related to the
benefits provided with respect to current or former employees of, or leased or
seconded to, the Partnership Entities compared to such costs for the most
recently completed fiscal year (including the cost of any post-retirement
benefit obligations).

 

Section 3.31                             No Changes or Material Adverse Effect. 
Since the date of the latest audited financial statements included in the SEC
Documents, (a) none of the Partnership Entities has sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action,

 

27

--------------------------------------------------------------------------------



 

investigation, order or decree, otherwise than as set forth or contemplated in
the SEC Documents and other than as would not reasonably be likely to have a
Material Adverse Effect or prevent or materially interfere with or delay the
consummation of this Agreement and the transactions contemplated hereby.
Subsequent to the respective dates as of which information is given in the SEC
Documents, in each case excluding any amendments or supplements to the foregoing
made after the execution of this Agreement, there has not been (i) any material
adverse change, or any development involving, individually or in the aggregate,
a prospective material adverse change, in or affecting the condition (financial
or otherwise), management, earnings, business or properties of the Partnership
Entities taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as described in the SEC Documents (exclusive
of any supplement thereto) or (ii) any dividend or distribution of any kind
declared, paid or made by any Partnership Entity, in each case, other than as
described in the SEC Documents and (b) except as described in the SEC Documents,
there has not been any Material Adverse Effect.

 

Section 3.32                             Sarbanes-Oxley Act of 2002.  The
Partnership and, to the Knowledge of the Partnership, the officers and directors
of the General Partner, in their capacities as such, are in compliance in all
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations of the Commission and NYSE promulgated thereunder.

 

Section 3.33                             Investment Company.  None of the
Partnership Entities is now, and immediately following the sale of the Purchased
Units to be sold by the Partnership hereunder and application of the net
proceeds from such sale, none will be, an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

 

Section 3.34                             Internal Controls.  The Partnership
maintains internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorization, (b) transactions are recorded as necessary to
permit preparation of financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Partnership and its subsidiaries’ internal accounting controls are effective and
none of the Partnership Entities is aware of any material weakness in its
internal accounting controls.

 

Section 3.35                             Disclosure Controls and Procedures. 
The Partnership has established and maintains “disclosure controls and
procedures” (as is defined in Rule 13a-15(e) under the Exchange Act); and
(i) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Partnership in the reports it files
or will file or submit under the Exchange Act, as applicable, is accumulated and
communicated to management of the General Partner, including its principal
executive officer and principal financial officer, as appropriate, to allow
timely decisions regarding required disclosure to be made and (ii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established to the extent required by
Rule 13a-15 of the Exchange Act. Since the filing date of the Partnership’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2018, there
have been no significant changes in the Partnership’s internal control

 

28

--------------------------------------------------------------------------------



 

over financial reporting or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

Section 3.36                             Market Stabilization.  None of the
Partnership Entities has taken, directly or indirectly, any action designed to
or that would constitute or that might reasonably be expected to cause or result
in, under the Exchange Act or otherwise, stabilization or manipulation of the
price of any security of the Partnership to facilitate the sale of the Purchased
Units.

 

Section 3.37                             No Unlawful Payment.  Neither MVP Joint
Venture nor any Partnership Entity nor, to the Knowledge of the Partnership, any
director, officer, agent, employee or Affiliate of any Partnership Entity, has
(i) used any funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government or regulatory
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption laws; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Partnership Entities and MVP Joint Venture, and to the
Knowledge of the Partnership, the Affiliates of the Partnership have instituted,
and maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption Laws.

 

Section 3.38                             Money Laundering Laws.  The operations
of the Partnership Entities and MVP Joint Venture are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Partnership Entities and MVP Joint Venture conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
or regulatory agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental or regulatory
agency, authority or body or any arbitrator involving any Partnership Entity or
MVP Joint Venture with respect to the Anti-Money Laundering Laws is pending or,
to the Knowledge of the Partnership, threatened.

 

Section 3.39                             No Conflicts with Sanctions Laws. 
Neither MVP Joint Venture nor any Partnership Entity nor, to the Knowledge of
the Partnership, any director, officer, employee or Affiliate of any Partnership
Entity, is currently the subject or the target of any sanctions administered or
enforced by the U.S. Government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or

 

29

--------------------------------------------------------------------------------



 

other relevant sanctions authority (collectively, “Sanctions”), nor is any
Partnership Entity or MVP Joint Venture located, organized or resident in a
country or territory that is the subject or the target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region
of Ukraine (each, a “Sanctioned Country”); and the Partnership Entities will not
directly or indirectly use the proceeds of the sale of the Purchased Units
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or the target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, neither
the Partnership Entities nor MVP Joint Venture have knowingly engaged in and are
not now knowingly engaged in any dealings or transactions with any person that
at the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

 

Section 3.40                             No Registration.  Assuming the accuracy
of the representations and warranties of the applicable Purchaser contained in
Section 4.06, the issuance and sale of the Purchased Units pursuant to this
Agreement is exempt from the registration requirements of the Securities Act,
and neither the Partnership nor, to the Knowledge of the Partnership, any
authorized Representative acting on its behalf has taken any action that would
cause such exemption to be unavailable.

 

Section 3.41                             No Preemptive Rights; Registration
Rights Priority.  Except as described in the Partnership Agreement or has been
otherwise waived or satisfied, there are no preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any equity securities of the Partnership. Except for such rights that have
been waived or as expressly set forth in the Registration Rights Agreement,
neither the offering or sale of the Purchased Units as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
Purchased Units or other securities of the Partnership.  Except as described in
the Partnership Agreement, the Partnership has not granted registration rights
to any Person other than the Purchasers that would provide such Person priority
over the Purchasers’ rights with respect to any Piggyback Registration.

 

Section 3.42                             Form S-3 Eligibility.  The Partnership
is eligible to register the Purchased Units and the Conversion Units for resale
by the Purchasers under Form S-3 promulgated under the Securities Act.

 

Section 3.43                             Certain Fees.  There is no investment
banker, broker, finder or other intermediary that has been retained by or is
authorized to act on behalf of the Partnership or any of its Affiliates who is
entitled to any fee or commission from the Partnership or any of its Affiliates
in connection with the transactions contemplated hereby for which the Purchasers
or any of their respective Affiliates would be liable.

 

Section 3.44                             NYSE Listing.  The Common Units are
listed on the NYSE, and the Partnership has not received any notice of
delisting. The issuance and sale of the Purchased Units and issuance of Common
Units upon conversion of the Purchased Units do not contravene NYSE rules and
regulations.

 

30

--------------------------------------------------------------------------------



 

Section 3.45                             MLP Status.  For the current taxable
year and each taxable year during which the Partnership has been in existence,
the Partnership is and has been properly treated as a partnership for United
States federal income tax purposes and more than 90% of the Partnership’s gross
income is and has been qualifying income under Section 7704(d) of the Code and
the Treasury regulations promulgated thereunder. The Partnership expects that
more than 90% of the gross income of the Partnership will be qualifying income
under Section 7704(d) of the Code and the Treasury regulations promulgated
thereunder following completion of the Acquisition.

 

Section 3.46                             Material Contracts. Except as,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect: (i) each Material Contract is valid
and binding on the Partnership Entity that is a party thereto and, to the
Knowledge of the Partnership, each other party thereto, and is in full force and
effect and enforceable in accordance with its terms, provided that, with respect
to each such Material Contract, the enforceability thereof may be limited by the
Enforceability Exceptions; (ii) the Partnership Entities and, to the Knowledge
of the Partnership, each other party thereto, have performed and complied with
all obligations required to be performed or complied with by them under each
Material Contract; (iii) there is no default under any Material Contract by any
Partnership Entity or, to the Knowledge of the Partnership, by any other party,
and no event has occurred that with the lapse of time or the giving of notice or
both would constitute a default thereunder by a Partnership Entity or, to the
Knowledge of the Partnership, by any other party thereto; and (iv) none of the
Partnership Entities has sent to any counterparty to a Material Contract or
received from any counterparty to a Material Contract any communication (written
or, to the Knowledge of the Partnership, oral) stating an intent to terminate a
Material Contract, contest the validity or enforceability of a Material Contract
(or any provision thereof), or modify or renegotiate the terms of a Material
Agreement in manner materially adverse to the Partnership.

 

Section 3.47                             Eureka Purchase Agreement.  All of the
representations and warranties made by the Partnership in the Eureka Purchase
Agreement are true and correct (giving effect to materiality, Material Adverse
Effect (as defined in the Eureka Purchase Agreement) and similar qualifiers in
such representations and warranties) and, in the case of representations and
warranties that address matters as of particular dates, shall have been true and
correct as of such dates (giving effect to materiality, Material Adverse Effect
(as defined in the Eureka Purchase Agreement) and similar qualifiers). To the
Knowledge of the Partnership, all of the representations and warranties made by
North Haven Infrastructure Partners II Buffalo Holdings, LLC, a Delaware limited
liability company, in the Eureka Purchase Agreement as of the date of such
agreement are true and correct.

 

Section 3.48                             No Purchaser Side Agreement.  Except as
previously disclosed in writing to each Person who is a Purchaser as of the date
hereof, there are no binding agreements by, among or between the Partnership
Entities or any of their Affiliates, on the one hand, and any Purchaser or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Transaction Documents.

 

31

--------------------------------------------------------------------------------



 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASERS

 

Each of the Purchasers, severally but not jointly, represents and warrants to
the Partnership that:

 

Section 4.01                             Existence.  Such Purchaser is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, with full power and authority to own, lease, use
and operate its properties and to conduct its business as currently conducted.

 

Section 4.02                             Authority.  Such Purchaser has all
requisite power and authority to enter into, deliver and perform its obligations
under the Transaction Documents, including its obligation to purchase the
Purchased Units set forth opposite such Purchaser’s name on Schedule 1 in
accordance with and upon the terms and conditions set forth in this Agreement.
All corporate, limited liability company or partnership action required to be
taken by such Purchaser or any of its members or partners for the purchase of
the Purchased Units set forth opposite such Purchaser’s name on Schedule 1 and
the consummation of the transactions contemplated by the Transaction Documents
has been validly taken. The Transaction Documents have been or will be duly
executed and delivered by such Purchaser and constitute, or with respect to
Transaction Documents to be executed following the date hereof, will constitute
legal, valid and binding obligations of such Purchaser, enforceable in
accordance with their terms, except as such enforceability may be limited by the
Enforceability Exceptions.

 

Section 4.03                             No Conflicts.  The execution, delivery
and performance of the Transaction Documents to which such Purchaser is a party
by such Purchaser and the consummation by such Purchaser of the transactions
contemplated thereby will not (i) conflict with, or constitute a violation of or
require the consent of any Person under, any of the terms, conditions or
provisions of the Organizational Documents of such Purchaser, (ii) conflict
with, or constitute a breach or violation of, or a default (or an event which,
with notice or lapse of time or both, would constitute such a default) under,
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which such Purchaser is a party or by which it or any of its
properties may be bound, (iii) violate any statute, Law or regulation or any
order, judgment, decree or injunction of any court or governmental agency or
body directed to such Purchaser or any of its properties in a proceeding to
which it is a party or by which any of its property is subject or (iv) result in
the creation or imposition of any Lien upon any property of such Purchaser,
which conflicts, breaches, violations, defaults or Liens, in the case of clauses
(ii), (iii) or (iv), could materially impair the ability of such Purchaser to
perform its obligations under the Transaction Documents or consummate the
transactions contemplated thereby.

 

Section 4.04                             Certain Fees.  There is no investment
banker, broker, finder or other intermediary that has been retained by or is
authorized to act on behalf of such Purchaser or any of its Affiliates who is
entitled to any fee or commission from such Purchaser or any of its Affiliates
in connection with the transactions contemplated hereby for which the
Partnership or any of its Affiliates would be liable.

 

32

--------------------------------------------------------------------------------



 

Section 4.05                             Litigation.  There is no action, suit
or proceeding before or by any federal or state court, commission, arbitrator or
governmental or regulatory agency, body or official, domestic or foreign, now
pending or, to the knowledge of such Purchaser, threatened, to which such
Purchaser is or may be a party or to which the business or property of such
Purchaser is or may be subject that is reasonably likely to (i) individually or
in the aggregate have a material adverse effect on the business, prospects,
financial condition or results of operations of such Purchaser, taken as a
whole, (ii) prevent the consummation of the transactions contemplated by the
Transaction Documents or (iii) in any manner draw into question the validity of
the Transaction Documents.

 

Section 4.06                             Unregistered Securities.

 

(a)                                 Investment Intent.  Such Purchaser is
acquiring the Purchased Units for its own account with the present intention of
holding Purchased Units for investment purposes and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or state securities laws. Other than with respect to any
transfers of Purchased Units as may be made to Affiliates of such Purchaser
after the date hereof in accordance with Section 5.05, such Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to such Purchased Units.

 

(b)                                 Accredited Investor Status; Sophisticated
Purchaser.  Such Purchaser is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated by the Commission pursuant to the
Securities Act. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risk of an
investment in such Purchased Units and the Conversion Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.

 

(c)                                  Information. Such Purchaser and its
Representatives have been furnished with all materials relating to the business,
finances and operations of the Partnership Entities and materials relating to
the offer and sale of the Purchased Units and the Conversion Units that such
Purchaser has requested. Such Purchaser and its Representatives have been
afforded the opportunity to ask questions of and speak with members of
management of the Partnership and the General Partner. Neither such inquiries
nor any other due diligence investigations conducted at any time by such
Purchaser and its Representatives shall modify, amend or affect such Purchaser’s
right (i) to rely on the Partnership’s representations and warranties contained
in Article III above or (ii) to indemnification or any other remedy based on, or
with respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in this Agreement. Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Purchased Units.

 

(d)                                 Securities Not Registered.  Such Purchaser
acknowledges that the Purchased Units and the Conversion Units are not currently
registered under the Securities Act or any applicable state securities law and
might not be registered in the future, and that such Purchased Units and, upon
their conversion, the Conversion Units may not be transferred or sold except
pursuant to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and pursuant to state securities laws and
regulations as applicable.

 

33

--------------------------------------------------------------------------------



 

(e)                                  Legends.  Such Purchaser understands that,
until such time as the Purchased Units have been registered pursuant to the
provisions of the Securities Act, or the Purchased Units are otherwise eligible
for resale under the Securities Act (including pursuant to Rule 144 promulgated
thereunder) without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Purchased Units will bear
a restrictive legend. Such Purchaser understands that, until such time as the
Conversion Units have been registered pursuant to the provisions of the
Securities Act, or the Conversion Units are otherwise eligible for resale under
the Securities Act (including pursuant to Rule 144 promulgated thereunder)
without restriction as to the number of securities as of a particular date that
can then be immediately sold, the Conversion Units will bear a restrictive
legend.

 

(f)                                   Reliance by the Partnership.  Such
Purchaser understands that the Partnership is offering and selling the Purchased
Units in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and that the Partnership is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Units and the Conversion
Units issuable upon conversion thereof.

 

(g)                                  Placement Agents’ Reliance.  Such Purchaser
agrees that the Placement Agents may rely upon the representations and
warranties made by such Purchaser to the Partnership in Sections 4.06(a),
4.06(b) and 4.06(c) of this Agreement. In addition, such Purchaser acknowledges
that the (a) Placement Agents are acting solely as, severally and not jointly,
placement agents in connection with the Purchased Units and each Placement Agent
is not acting as an underwriter or in any other capacity and is not and shall
not be construed as a fiduciary for such Purchaser, the Partnership or any other
person or entity in connection with the Purchased Units, (b) Placement Agents
have not made and will not make any representation or warranty, whether express
or implied, of any kind or character and have not provided any advice or
recommendation in connection with the Purchased Units, and (c) Placement Agents
will have no responsibility with respect to (i) any representations, warranties
or agreements made by any person or entity under or in connection with the
Purchased Units or any of the documents furnished pursuant thereto or in
connection therewith, or the execution, legality, validity or enforceability
(with respect to any person) or any thereof, or (ii) the business, affairs,
financial condition, operations, properties or prospects of, or any other matter
concerning the Partnership or Purchased Units.

 

Section 4.07                             Sufficient Funds.  Such Purchaser has
available to it, including from undrawn commitments of limited partners of
investment funds managed or controlled by such Purchaser or its Affiliates, as
of the date hereof, and will have at the Closing, sufficient funds to enable
such Purchaser to pay in full at the Closing the entire amount of the Purchase
Price in immediately available funds in cash.

 

34

--------------------------------------------------------------------------------



 

ARTICLE V
 COVENANTS

 

Section 5.01                             Conduct of Business.

 

(a)                                 During the period commencing on the date of
this Agreement and ending on the Closing Date, each of the Partnership Entities
will, subject to Section 5.01(b), (i) use commercially reasonable efforts to
(A) conduct its business in the ordinary course of business and (B) preserve
intact its existence and business organization, Governmental Licenses, goodwill
and present business relationships with all material customers, suppliers,
licensors, distributors and others having significant business relationships
with the Partnership Entities (or any of them), to the extent such relationships
are and continue to be beneficial to the Partnership Entities and their business
and (ii) shall not, without the prior written consent of the Lead Purchasers,
make any special or non-recurring distributions.

 

(b)                                 During the period commencing on the date of
this Agreement and ending on the Closing Date, none of the Partnership Entities
will (i) modify, amend or waive in any material respect any provision of the
Partnership Agreement in a manner that is materially adverse to the rights of
the Purchasers, in their capacities as purchasers of the Purchased Units, or
(ii) authorize, issue or reclassify any (A) equity securities of the Partnership
ranking on parity with or senior to the Purchased Units or (B) debt securities
of the Partnership convertible into any of the foregoing if, immediately after
giving effect to the Closing (including the amendment and restatement of the
Partnership Agreement), such action would require the consent of the holders of
the Series A Preferred Units (as such term is defined in the Amended Partnership
Agreement), in each case, without the prior written consent of the Lead
Purchasers.

 

(c)                                  During the period commencing on the date of
this Agreement and ending on the Closing Date, without the prior written consent
of the Lead Purchasers (which shall not be unreasonably withheld, conditioned or
delayed and which response, in any event, whether in the affirmative or
negative, will be provided in writing within two Business Days of a consent
request from the Partnership), the Partnership shall not make or agree to make
any amendments, supplements, waivers or other modifications to any provision of
the Eureka Purchase Agreement in a manner that would be adverse in any material
respect to the Partnership or the Purchasers in their capacity as purchasers of
the Purchased Units; provided that, if any Lead Purchaser fails to provide a
response to such request within two Business Days, such Lead Purchaser shall be
deemed to have consented to such amendment, supplement, waiver or other
modification.

 

(d)                                 The Partnership shall provide the Lead
Purchasers with reasonable updates regarding the status of the transactions
contemplated by the Eureka Purchase Agreement, including with respect to
(i) prompt notice of all material developments with respect thereto and (ii) to
the extent not duplicative with preceding clause (i), true, correct and complete
copies of any written notice given by or to the Partnership under the Eureka
Purchase Agreement promptly following their receipt or delivery, as applicable.

 

Section 5.02                             Listing of Units.  Prior to the
Closing, the Partnership will use its commercially reasonable efforts to obtain
approval for listing, subject to notice of issuance, of the Conversion Units on
the NYSE.

 

Section 5.03                             Cooperation; Further Assurances.  Each
of the Partnership and each Purchaser shall use its respective commercially
reasonable efforts to obtain all approvals and consents required by or necessary
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents. Each of the Partnership and the Purchasers agree to
execute

 

35

--------------------------------------------------------------------------------



 

and deliver all such documents or instruments, to take all appropriate action
and to do all other things it determines to be necessary, proper or advisable
under applicable Laws and regulations or as otherwise reasonably requested by
the other to consummate the transactions contemplated by this Agreement;
provided, however, that nothing in this Agreement will require any party hereto
to hold separate or make any divestiture of any asset or otherwise agree to any
restriction on its operations or other burdensome condition which would in any
such case be material to its assets, liabilities or business in order to obtain
any required consent or approval or other clearance.

 

Section 5.04                             Use of Proceeds.  The Partnership shall
use the proceeds received from the transactions contemplated by this Agreement
in order to fund a portion of the Acquisition, including payment of certain fees
and expenses related to the Acquisition and for general partnership purposes.

 

Section 5.05                             Lock-Up Agreement.  Without the prior
written consent of the Partnership, except as specifically provided in this
Agreement, no Purchaser shall, (i) during the period commencing on the date that
is 15 days prior to the Closing Date and ending 12 months after the Closing
Date, offer, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Purchased Units or, (ii) during the period commencing on the Closing Date and
ending 24 months after the Closing Date, directly or indirectly engage in any
short sales of equity securities of the Partnership or other derivative or
hedging transactions with equity securities of the Partnership, that are
designed to, or that might reasonably be expected to, result in the transfer to
another Person, in whole or in part, of any of the economic consequences of
ownership of the Purchased Units; provided, however, that a Purchaser may pledge
all or any portion of its Purchased Units to any holders of obligations owed by
such Purchaser, including to the trustee for, or Representative of, such
holders; provided, further, that a Purchaser may transfer any of the Purchased
Units purchased hereunder to (a) an Affiliate of such Purchaser (b) any other
Purchaser or (c) any other Person reasonably acceptable to the Partnership
solely to the extent necessary to address a Regulatory Concern with respect to
such Purchaser or any of its Affiliates, provided that, in any case, any such
transferee agrees to the restrictions set forth in this Section 5.05 and the
Amended Partnership Agreement, and so long as such transfer complies with the
Organizational Documents of the Partnership and applicable federal and state
securities Laws. Notwithstanding anything to the contrary in this Section 5.05,
each Purchaser shall be permitted to pledge all or any portion of its Purchased
Units (including any Conversion Units into which the Purchased Units may
convert) in connection with a Permitted Loan, and neither (A) the foreclosure of
any such pledged Purchased Units or Conversion Units, as the case may be, nor
(B) the transfer of Purchased Units or Conversion Units, as the case may be, by
a pledgee or counterparty who has foreclosed or exercised remedies or rights on
any such pledged or transferred Purchased Units or Conversion Units shall be
considered a violation or breach of this Section 5.05.  The Purchaser shall
provide written notice to the Partnership of any such pledge (and any
foreclosure of such pledged Purchased Units or Conversion Units) promptly (and
in any event) within three Business Days of making such pledge (or becoming
aware of any such foreclosure).

 

Section 5.06                             Transfer Taxes.  The Partnership shall
be responsible for any transfer Taxes or other similar Taxes required to be paid
and shall comply with all laws imposing such Taxes and any applicable reporting
requirements, in each case, in connection with the sale of the Purchased Units
by the Partnership to the Purchasers.

 

36

--------------------------------------------------------------------------------



 

ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES

 

Section 6.01                             Indemnification by the Partnership. 
Subject to the limitations set forth in this Agreement, the Partnership agrees
to indemnify each Purchaser and its Affiliates and Representatives
(collectively, “Purchaser Related Parties”) from, and hold each of them harmless
against, any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, Taxes, damages, or expenses of
any kind or nature whatsoever, including, without limitation, the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them, whether
or not involving a third party claim, as a result of, arising out of, or in any
way related to the breach of any of the representations, warranties or covenants
of the Partnership contained herein; provided, that any such claim for
indemnification relating to a breach of any representation or warranty is made
prior to the expiration of such representation or warranty (it being understood
that (x) for purposes of determining when an indemnification claim has been
made, the date upon which a Purchaser Related Party has given notice (stating in
reasonable detail the basis of the claim for indemnification) to the Partnership
shall constitute the date upon which such claim has been made and (y) the
aggregate liability of the Partnership (i) to each Purchaser pursuant to this
Section 6.01 shall not exceed the amount of such Purchaser’s respective Funding
Obligation and (ii) to all Purchasers pursuant to this Section 6.01 shall not
exceed the Total Funding Obligation); provided, further, that no Purchaser
Related Party shall be entitled to recover special, indirect, exemplary,
incidental, lost profits, speculative or punitive damages.

 

Section 6.02                             Indemnification by the Purchasers. 
Subject to the limitations set forth in this Agreement, each Purchaser agrees,
severally and not jointly, to indemnify the Partnership, the General Partner and
their respective Representatives (collectively, “Partnership Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them, whether or not involving a third party claim, as
a result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein;
provided, that such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty (it being understood that (x) for purposes of
determining when an indemnification claim has been made, the date upon which a
Partnership Related Party has given notice (stating in reasonable detail the
basis of the claim for indemnification) to such Purchaser shall constitute the
date upon which such claim has been made and (y) the liability of each such
Purchaser shall not exceed the amount equal to the sum of such Purchaser’s
respective Funding Obligation, plus any distributions paid to such Purchaser
with respect to the Purchased Units and any Conversion Units); provided,
further, that no Partnership

 

37

--------------------------------------------------------------------------------



 

Related Party shall be entitled to recover special, indirect, exemplary,
incidental, speculative or punitive damages.

 

Section 6.03                             Indemnification Procedure.

 

(a)                                 Promptly after any Partnership Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) discovers
facts giving rise to a claim for indemnification hereunder, including receipt by
it of notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third Person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding. Failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known and shall include a formal demand for
indemnification under this Agreement. The Indemnifying Party shall have the
right to defend and settle any such matter, at its own expense and by its own
counsel (provided that such counsel is reasonably satisfactory to the
Indemnified Party), as long as the Indemnifying Party pursues the same
diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle such claim, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such matter, and for so long as the
Indemnifying Party diligently pursues such defense, the Indemnifying Party shall
not be liable for any additional legal expenses incurred by the Indemnified
Party in connection with any defense or settlement of such asserted liability;
provided, however, that the Indemnified Party shall be entitled (i) at its
expense, to participate in the defense of such matter and the negotiations of
the settlement thereof and (ii) if (A) the Indemnifying Party has failed to
assume the defense and employ counsel reasonably satisfactory to the Indemnified
Party within 30 days of when the Indemnified Party has provided written notice
of the claim for indemnification or (B) if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, includes a complete release from liability of, and
does not contain any admission of wrongdoing by, the Indemnified Party.

 

38

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to assume the defense of any third
party indemnity claim (but shall be liable for the reasonable fees and expenses
of counsel incurred by the Indemnified Party in defending such third party
indemnity claim) if the third party indemnity claim seeks an order, injunction
or other equitable relief or relief for other than money damages against the
Indemnified Party which the Indemnified Party reasonably determines, after
conferring with its outside counsel, cannot be separated from any related claim
for money damages. If such equitable relief or other relief portion of the third
party indemnity claim can be so separated from that for money damages, the
Indemnifying Party shall be entitled to assume the defense of the portion
relating to money damages.

 

Section 6.04                             Survival of Provisions.  All the
provisions of this Agreement shall survive the Closing, notwithstanding any
investigation at any time made by or on behalf of any party hereto; provided,
that the representations and warranties set forth in Article III and Article IV
shall terminate and expire on the date that is 60 days following the date on
which the Partnership files with the Commission its Annual Report on Form 10-K
for fiscal year 2019, except (a) the representations and warranties of the
Partnership set forth in Section 3.01 (Formation and Qualification of the
Partnership Entities), Section 3.02 (Power and Authority of the General
Partner), Section 3.03 (Ownership of the General Partner Interest), Section 3.04
(Capitalization), Section 3.08 (Authority and Authorization), Section 3.09
(Authorization of this Agreement), Section 3.11 (Organizational Documents),
Section 3.26 (Distribution Restrictions), Section 3.37 (No Unlawful Payment),
Section 3.38 (Money Laundering Laws), Section 3.39 (No Conflicts with Sanctions
Laws), Section 3.42 (Form S-3 Eligibility), Section 3.43 (Certain Fees),
Section 3.44 (NYSE Listing) and Section 3.45 (MLP Status) (collectively, the
“Fundamental Representations”) shall survive indefinitely and (b) the
representations and warranties of each Purchaser set forth in Section 4.01
(Existence), Section 4.02 (Authority) and Section 4.04 (Certain Fees) shall
survive indefinitely. After a representation and warranty has terminated and
expired, no indemnification shall or may be sought pursuant to this Article VI
on the basis of that representation and warranty by any Person who would have
been entitled pursuant to this Article VI to indemnification on the basis of
that representation and warranty prior to its termination and expiration;
provided, that in the case of each representation and warranty that shall
terminate and expire as provided in this Section 6.04, no claim presented in
writing for indemnification pursuant to this Article VI on the basis of that
representation and warranty prior to its termination and expiration shall be
affected in any way by that termination and expiration. The covenants or
agreements entered into pursuant to this Agreement to be performed after the
Closing shall survive the Closing and shall remain in full force and effect
until such covenant or agreement is fully performed in accordance with the terms
of this Agreement.

 

ARTICLE VII
 TERMINATION

 

Section 7.01                             Termination.  This Agreement may be
terminated at any time prior to the Closing:

 

(a)                                 by mutual written consent of the Partnership
and a Purchaser, with respect to itself but not any other Purchaser;

 

39

--------------------------------------------------------------------------------



 

(b)                                 by either the Partnership or a Purchaser,
with respect to itself but not any other Purchaser, if (i) any Governmental
Authority with lawful jurisdiction shall have issued a final order, decree or
ruling or taken any other final action restraining, enjoining or otherwise
prohibiting the transactions contemplated by the Transaction Documents and such
order, decree, ruling or other action is or shall have become final and
nonappealable or (ii) the Eureka Purchase Agreement is terminated for any
reason;

 

(c)                                  by the Partnership, with respect to a
Purchaser, if (i) there shall have been a breach of any representation or
warranty of such Purchaser set forth in this Agreement or in any other
Transaction Document, or if any such representation or warranty of such
Purchaser shall have become untrue, in either case such that the conditions set
forth in Section 2.05 would be incapable of being satisfied by the Closing Date
or (ii) there shall have been a breach in any material respect by such Purchaser
of any of its covenants or agreements hereunder, and with respect to clause
(i) or (ii) such Purchaser shall have not cured such breach or inaccuracy within
30 days after receipt of written notice thereof from the Partnership; provided,
however, that the Partnership is not then in breach of any of its obligations
hereunder;

 

(d)                                 by a Purchaser, with respect to itself but
not any other Purchaser, if (i) there shall have been a breach of any
representation or warranty of the Partnership set forth in this Agreement or in
any other Transaction Document, or if any such representation or warranty of the
Partnership shall have become untrue, in either case such that the conditions
set forth in Section 2.04 would be incapable of being satisfied by the Closing
Date or (ii) there shall have been a breach in any material respect by the
Partnership of any of its covenants or agreements hereunder, and with respect to
clause (i) or (ii) the Partnership shall have not cured such breach or
inaccuracy within 30 days after receipt of written notice thereof from the
Purchaser; provided, however, that the Purchaser is not then in breach of any of
its obligations hereunder; or

 

(e)                                  by either the Partnership or a Purchaser,
with respect to itself but not any other Purchaser, if the Closing shall not
have occurred by the earlier to occur of (i) the Outside Date (as defined in the
Eureka Purchase Agreement), as may be extended in accordance with the terms of
Section 9.01(e) of the Eureka Purchase Agreement; provided, however, that the
Partnership shall provide prompt written notice to the Purchasers of any such
extension of the Outside Date and (ii) August 15, 2019.

 

Section 7.02                             Certain Effects of Termination.  In the
event that this Agreement is terminated pursuant to Section 7.01:

 

(a)                                 except as set forth in Section 7.02(b), this
Agreement shall become null and void and have no further force or effect, but
the parties shall not be released from any liability arising from or in
connection with any breach hereof occurring prior to such termination; and

 

(b)                                 regardless of any purported termination of
this Agreement, the provisions of Article VI and all indemnification rights and
obligations of the Partnership and the Purchasers thereunder, this Section 7.02
and the provisions of Article VIII shall remain operative and in full force and
effect as between the Partnership and the Purchasers, unless the Partnership and
the Purchasers execute a writing that expressly (with specific references to the
applicable Articles, Sections or

 

40

--------------------------------------------------------------------------------



 

subsections of this Agreement) terminates such rights and obligations as between
the Partnership and the Purchasers.

 

ARTICLE VIII
 MISCELLANEOUS

 

Section 8.01                             Expenses.  At the Closing, the
Partnership shall (i) pay to each Lead Purchaser out of the proceeds received
from the consummation of the transactions contemplated by this Agreement a
structuring fee equal to 0.5% of such Lead Purchaser’s respective Funding
Obligation set forth on Schedule 1 (the “Structuring Fee”) and (ii) pay to each
Purchaser (including, for the avoidance of doubt, each Lead Purchaser) out of
the proceeds received from the consummation of the transactions contemplated by
this Agreement a transaction fee equal to 1.5% of such Purchaser’s respective
Funding Obligation set forth on Schedule 1 (the “Transaction Fee”). Each of the
Structuring Fee and the Transaction Fee will be made by netting the amount of
such Structuring Fee or Transaction Fee, as applicable, from the Funding
Obligation of each respective Purchaser at the Closing. For United States
federal income tax purposes, payment of each of the Structuring Fee and the
Transaction Fee is, and will be treated by the parties as, an adjustment to the
respective Funding Obligation paid by the Purchasers for the Purchased Units. In
addition, the Partnership will pay the reasonable out-of-pocket fees and
expenses of the primary outside lead legal counsel and one regulatory counsel
incurred by the Purchasers collectively in connection with the transactions
contemplated hereby; provided, however, that the Partnership’s obligations
pursuant to this sentence shall not exceed $300,000; provided, further, that the
expense reimbursement described in this sentence shall not apply if a Purchaser
has breached, failed to perform or violated in any material respect any
representation, warranty or covenant in this Agreement and this Agreement is
terminated prior to Closing pursuant to Section 7.01(c).  Each party will
otherwise be responsible for its own out-of-pocket fees and expenses incurred in
connection with the transactions contemplated hereby.

 

Section 8.02                             Interpretation.  Article, Section and
Exhibit references herein refer to articles and sections of, or exhibits to,
this Agreement, unless otherwise specified. All Exhibits to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented
and otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Whenever any party has an
obligation under the Transaction Documents, the expense of complying with that
obligation shall be an expense of the Purchasers unless otherwise specified. Any
reference in this Agreement to $ shall mean U.S. dollars. If any provision in
the Transaction Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the applicable
Transaction Documents shall be construed and enforced as if such illegal,
invalid, not binding, or unenforceable provision had never comprised a part
thereof, and the remaining provisions shall remain in full force and effect and
shall be construed so as to give effect to the original intent of the parties as
closely as possible. When calculating the period of time before which, within
which or following which any act is to be done or step taken pursuant to the
Transaction Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is a non-Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa.
Words

 

41

--------------------------------------------------------------------------------



 

such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision of this Agreement in which
such words appear, unless the context otherwise requires. Article and
Section headings in this Agreement are for convenience of reference only and
shall not affect or be utilized in construing or interpreting this Agreement.
This Agreement has been reviewed and negotiated by sophisticated parties with
access to legal counsel and shall not be construed against the drafter.

 

Section 8.03                             No Waiver; Modifications in Writing.

 

(a)                                 Delay. No failure or delay on the part of
any party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at Law or in equity or otherwise.

 

(b)                                 Specific Waiver. Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement shall be effective unless signed by the
Partnership and each of the Lead Purchasers; provided, that no amendment or
other modification of any Purchaser’s Funding Obligation shall be effective
unless consented to in writing by such Purchaser. Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Partnership
or a Purchaser from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
such amendment, supplement, modification, waiver or consent has been made or
given.

 

(c)                                  Additional Purchasers.  Notwithstanding the
foregoing in this Section 8.03, subject to the terms and conditions of this
Agreement, at the Closing, the Partnership may, with prior written consent of
each of the Lead Purchasers, issue and sell additional Series A Preferred Units
to additional purchasers that execute a Joinder to this Agreement in the form
attached hereto as Exhibit E (the “Additional Purchasers”), and Schedule 1 shall
be deemed to have been amended to reflect the Additional Purchasers and the
corresponding number of Purchased Units to be purchased by such Additional
Purchaser.

 

Section 8.04                             Binding Effect; Assignment.

 

(a)                                 Binding Effect. This Agreement shall be
binding upon the Partnership, each of the Purchasers and their respective
successors and permitted assigns. Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns. Prior to the Closing, any Purchaser
may transfer its rights to purchase Purchased Units to an Affiliate of such
Purchaser; provided, that any assignment made pursuant to this Section 8.04
shall consist of the right and related obligations to purchase Purchased Units
in an amount not less than $50 million (based on the Purchase Price) and (b) any
assignee of the Purchaser’s rights pursuant to this Section 8.04 must execute
and deliver to the Partnership at the Closing a Joinder Agreement in the form
attached hereto as Exhibit E. If, and only if, such assignee consummates the
purchase at the Closing, then concurrently with the Closing, the assignor shall
be released in full from its obligations under this Agreement with respect to
the assigned portion of the Purchased

 

42

--------------------------------------------------------------------------------



 

Units and the assignee shall be considered a Purchaser hereunder with respect to
such portion of the Purchased Units. Prior to and until the Closing occurs, the
assignor shall remain fully responsible for its obligations under the Agreement,
notwithstanding any execution of a Joinder Agreement by the assignee. In the
event of any such assignment, Schedule 1 shall be amended to reflect the
assignee as an additional or alternate Purchaser and the corresponding number of
Purchased Units to be purchased by such assignee.  Without the written consent
of the Partnership, no portion of the rights and obligations of the Purchaser
under this Agreement may be assigned or transferred by the Purchaser or any
transferee of Purchased Units to a Person that is not an Affiliate of the
Purchaser.

 

(b)                                 Assignment. No portion of the rights and
obligations of the Partnership under this Agreement may be transferred or
assigned (including by merger or operation of law) without the prior written
consent of the Lead Purchasers.

 

Section 8.05                             Confidentiality.

 

(a)                                 Except as permitted by this Section 8.05,
each Purchaser shall, and shall direct its Affiliates and its Representatives
(each, a “Restricted Person”) to, for a period of two years after the Closing,
or if the Closing does not occur, for a period of two years after the date
hereof, maintain the confidentiality of, and not disclose, trade or otherwise
divulge any Confidential Information provided to or known by such Restricted
Person.

 

(b)                                 If any Restricted Person is requested or
required to disclose any Confidential Information under applicable Law,
regulation (including stock exchange regulations) or by an order, decree or
rule of any Governmental Authority, the disclosing Restricted Person shall give
prompt advance written notice to the Partnership before the time of disclosure
to allow the Partnership an opportunity to seek a protective order or other
appropriate remedy (in each case, at the Partnership’s cost), or provide a
limited waiver of compliance with the prohibition against unauthorized
disclosure, and otherwise shall disclose only that limited portion of the
Confidential Information as is required by such applicable Law, regulation,
order, decree or rule; provided, however, that such disclosing Restricted Person
shall reasonably cooperate with the Partnership (at the Partnership’s cost) in
its efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such Confidential Information. Notwithstanding the
foregoing or anything to the contrary in this Section 8.05, the Confidential
Information may be disclosed, without notice, to the extent such Restricted
Person is requested or required to disclose Confidential Information to the
applicable regulatory authorities or self-regulatory organizations having
supervisory jurisdiction over such Restricted Person during the course of any
routine regulatory audit or examination.

 

(c)                                  If the Closing does not occur for any
reason, then (i) for a period of two years after the date hereof, each
Restricted Person agrees that all Confidential Information will remain
confidential and such Restricted Person and any Person to whom such Restricted
Person has disclosed Confidential Information will not use the Confidential
Information except as permitted by this Agreement and (ii) each Restricted
Person shall promptly return to the Partnership or destroy all Confidential
Information and related materials and information, including any notes,
summaries, compilations, analyses or other material derived from the inspection
or evaluation of such material and information; provided, that such Restricted
Person (a) may retain such copies as

 

43

--------------------------------------------------------------------------------



 

required by applicable Law, regulation and promulgated professional standards,
which copies shall remain subject to clause (i), and (b) will not be required to
destroy electronic versions of the Confidential Information which have been
created pursuant to automatic archiving or back-up procedures to the extent such
destruction is not reasonably practical.

 

(d)                                 Other than any Form 8-K to be filed in
connection with the transactions contemplated by this Agreement, the Partnership
Entities and any of their respective Representatives shall disclose the identity
of, or any other information concerning, any Purchaser or any of its Affiliates
only after providing such Purchaser a reasonable opportunity to review and
comment on such disclosure; provided, however, that nothing in this
Section 8.05(d) shall delay any required filing or other disclosure with the
NYSE or any Governmental Authority or otherwise hinder the Partnership Entities’
or their Representatives’ ability to timely comply with all Laws or rules and
regulations of the NYSE or other Governmental Authority.

 

(e)                                  Notwithstanding the foregoing, each
Purchaser may disclose Confidential Information to its and its Affiliates’
Representatives, Affiliates, funding sources, limited partners, investors, and
potential limited partners or investors of such Purchaser and its Affiliates who
are subject to customary confidentiality obligations to Purchaser or its
Affiliates.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, none of the provisions of this Section 8.05 shall apply to,
or in any way limit the activities of, any direct or indirect portfolio company
of any Restricted Person so long as such portfolio company has not received any
Confidential Information. For the avoidance of doubt, no portfolio company shall
be deemed to have received Confidential Information solely because an employee
of a Restricted Person also serves as a director, officer, or functions in a
similar oversight role at, such portfolio company (any such employee, a
“Dual-Role Individual”) so long as such Dual-Role Individual does not disclose
Confidential Information to such portfolio company, including directors,
officers or employees of such portfolio company (other than to compliance
personnel of such portfolio company solely for compliance purposes).

 

Section 8.06                             Communications.  All notices and
demands provided for hereunder shall be in writing and shall be given by
registered or certified mail, return receipt requested, telecopy, air courier
guaranteeing overnight delivery, via facsimile or email, or personal delivery to
the following addresses:

 

(a)                                 if to the Purchasers, to the addresses set
forth on Schedule 1.

 

with a copy, which shall not constitute notice, to:

 

Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, Texas 77002
Attention:                 John D. Pitts, P.C.
                                                                        Samuel
C. Peca
Email:                                    john.pitts@kirkland.com
                                                                       
samuel.peca@kirkland.com

 

44

--------------------------------------------------------------------------------



 

(b)                                 if to the Partnership:

 

EQM Midstream Partners, LP
625 Liberty Avenue, Suite 2000
Pittsburgh, Pennsylvania 15222
Attention:                 Kirk Oliver
                                                                        Robert
Williams
Email:                                    koliver@equitransmidstream.com
                                                                       
rcwilliams@equitransmidstream.com

 

with a copy, which shall not constitute notice, to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:                 Ryan J. Maierson
                                                                        Nick S.
Dhesi
Email:                                    ryan.maierson@lw.com
                                                                       
nick.dhesi@lw.com

 

or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time. All notices and communications shall be
deemed to have been duly given: (i) at the time delivered by hand, if personally
delivered, (ii) upon actual receipt if sent by certified or registered mail,
return receipt requested, or regular mail, if mailed, (iii) upon actual receipt
of the facsimile copy or email, if sent via facsimile or email and (iv) upon
actual receipt when delivered to an air courier guaranteeing overnight delivery.
The Partnership shall promptly notify all Purchasers in writing upon (A) the
granting of any consent or waiver, or the execution and delivery of any
amendment, modification or termination of any provision of this Agreement, by
the Lead Purchasers pursuant to any provision hereof or (B) the termination of
this Agreement by any Purchaser with respect to such Purchaser pursuant to
Article VII.

 

Section 8.07                             Removal of Legend.  In connection with
a sale of the Purchased Units or Conversion Units by a Purchaser in reliance on
Rule 144 promulgated under the Securities Act, the applicable Purchaser or its
broker shall deliver to the Partnership and its transfer agent a broker
representation letter providing to the Partnership and its transfer agent any
information the Partnership deems necessary to determine that such sale is made
in compliance with Rule 144, including, as may be appropriate, a certification
that the applicable Purchaser is not an Affiliate of the Partnership and
regarding the length of time the Purchased Units or Conversion Units have been
held. Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the legend referred to in
Section 4.06(e) from the appropriate book-entry accounts maintained by the
transfer agent, and the Partnership shall bear all costs associated therewith
(including paying the reasonable customary cost of any legal opinion required by
the transfer agent to be rendered in connection with the removal of such
legend). After a Purchaser or its permitted assigns have held the Purchased
Units or Conversion Units for such time as non-Affiliates are permitted to sell
without the requirement for the Partnership to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such Purchased Units or Conversion Units and without volume or
manner of sale restrictions

 

45

--------------------------------------------------------------------------------



 

under Rule 144, if the book-entry accounts for such Purchased Units or
Conversion Units still bear the restrictive legend referred to in
Section 4.06(e), the Partnership agrees, upon request of such Purchaser or
permitted assignee, to take all steps necessary to promptly effect the removal
of the legend described in Section 4.06(e) therefrom, and the Partnership shall
bear all costs associated therewith (including paying the reasonable customary
cost of any legal opinion required by the transfer agent to be rendered in
connection with the removal of such legend), regardless of whether the request
is made in connection with a sale or otherwise, so long as such Purchaser or its
permitted assigns provide to the Partnership any information the Partnership
deems necessary to determine that the legend is no longer required under the
Rules and Regulations or applicable state laws, including a certification that
the holder is not an Affiliate of the Partnership (and a covenant to inform the
Partnership if it should thereafter become an Affiliate and to consent to the
placing of an appropriate restrictive legend on the applicable Purchased Units
in such case) and regarding the length of time the Purchased Units or Conversion
Units have been held. The Partnership shall cooperate with the Purchasers to
effect the removal of the legend referred to in Section 4.06(e) at any time such
legend is no longer appropriate.

 

Section 8.08                             DTC Eligibility.  The Partnership will
cooperate with the Purchasers and use its commercially reasonable efforts to
permit the Purchased Units to be eligible for clearance and settlement through
the facilities of DTC by the earlier of the second anniversary of Closing Date
or the time by which the Purchased Units have been registered under the
Securities Act.

 

Section 8.09                             Entire Agreement; Disclaimer of
Reliance.  This Agreement, the other Transaction Documents and the other
agreements and documents referred to herein are intended by the parties as a
final expression of their agreement and are intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto, in
respect of the subject matter contained herein and therein. There are no, and
neither the Partnership nor any Purchaser has relied upon, restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or in the other Transaction Documents with respect to the rights and
obligations of the Partnership, the Purchasers or any of their respective
Affiliates hereunder or thereunder, and each of the Partnership and the
Purchasers expressly disclaims that it is owed any duties or is entitled to any
remedies not expressly set forth in this Agreement or the Amended Partnership
Agreement. This Agreement, the Transaction Documents and the other agreements
and documents referred to herein or therein supersede all prior agreements and
understandings between the parties with respect to such subject matter.

 

Section 8.10                             Governing Law; Submission to
Jurisdiction.  This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution, termination, performance or
nonperformance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement)
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws that might otherwise
require the application of the laws of any other jurisdiction. Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of Delaware, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any

 

46

--------------------------------------------------------------------------------



 

objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

 

Section 8.11                             Waiver of Jury Trial.  EACH PARTY TO
THIS AGREEMENT IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN CONNECTION
WITH ANY MATTER ARISING OUT OF THIS AGREEMENT TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.

 

Section 8.12                             Exclusive Remedy.  The sole and
exclusive remedy for any and all claims arising under, out of, or related to
this Agreement or the transactions contemplated hereby, shall be the rights of
indemnification set forth in Article VI only, and no Person will have any other
entitlement, remedy or recourse, whether in contract, tort or otherwise, it
being agreed that all of such other remedies, entitlements and recourse are
expressly waived and released by the parties hereto to the fullest extent
permitted by Law. Notwithstanding anything in the foregoing to the contrary,
nothing in this Agreement shall limit or otherwise restrict a fraud claim
brought by either party hereto.

 

Section 8.13                             No Recourse Against Others.

 

(a)                                 All claims, obligations, liabilities, or
causes of action (whether in contract or in tort, in law or in equity, or
granted by statute) that may be based upon, in respect of, arise under, out or
by reason of, be connected with, or relate in any manner to this Agreement, or
the negotiation, execution, or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and are expressly limited to) the
Partnership and the Purchasers. No Person other than the Partnership or the
Purchasers, including no member, partner, stockholder, unitholder, Affiliate or
Representative thereof, nor any member, partner, stockholder, unitholder,
Affiliate or Representative of any of the foregoing, shall have any liability
(whether in contract or in tort, in law or in equity, or granted by statute) for
any claims, causes of action, obligations, or liabilities arising under, out of,
in connection with, or related in any manner to this Agreement or based on, in
respect of, or by reason of this Agreement or its negotiation, execution,
performance, or breach; and, to the maximum extent permitted by Law, each of the
Partnership and each Purchaser hereby waives and releases all such liabilities,
claims, causes of action, and obligations against any such third Person.

 

(b)                                 Without limiting the foregoing, to the
maximum extent permitted by Law, (i) the Partnership and each Purchaser hereby
waives and releases any and all rights, claims, demands, or causes of action
that may otherwise be available at law or in equity, or granted by statute, to
avoid or disregard the entity form of the other or otherwise impose liability of
the other on any third Person, whether granted by statute or based on theories
of equity, agency, control, instrumentality, alter ego, domination, sham, single
business enterprise, piercing the veil, unfairness, undercapitalization, or
otherwise; and (ii) the Partnership and each Purchaser disclaims any reliance
upon any third Person with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.

 

47

--------------------------------------------------------------------------------



 

Section 8.14                             No Third-Party Beneficiaries.  Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
Person, other than the Partnership, the Purchasers, for purposes of Article VI
only, the Purchaser Related Parties and the Partnership Related Parties, and,
for purposes of Section 8.10 only, any member, partner, stockholder, unitholder,
Affiliate or Representative of the Partnership or the Purchasers, or any member,
partner, stockholder, unitholder, Affiliate or Representative of any of the
foregoing, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement. Notwithstanding anything to the contrary set forth
herein, the Purchasers may without the consent of any other party grant powers
of attorney, operative only upon an event of default of the Partnership in
respect of its obligation under Article II to deliver the Purchased Units to the
relevant Purchaser upon payment of the relevant Purchase Price in accordance
with the terms of this Agreement, to any lenders, administrative agent or
collateral agent under any Permitted Loan, in each case to act on behalf of the
Purchaser to enforce such obligation.

 

Section 8.15                             Certain Adjustments.  Notwithstanding
anything to the contrary in this Agreement, upon the occurrence of any
transaction described in clauses (1) through (8) of Section 5.11(b)(v)(E) of the
Amended Partnership Agreement that occurs following the date of this Agreement
and prior to the Closing Date, the Purchase Price shall be proportionately
adjusted in accordance with the terms of Section 5.11(b)(v)(E) of the Amended
Partnership Agreement to account for any such transaction.

 

Section 8.16                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement.

 

[Signature Pages Follow.]

 

48

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

PARTNERSHIP:

 

 

 

EQM MIDSTREAM PARTNERS, LP

 

 

 

 

 

 

 

By:

EQGP Services, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Kirk R. Oliver

 

Name:

Kirk R. Oliver

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Convertible Preferred Unit Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

PURCHASERS:

 

 

 

 

 

GSO EQUITABLE HOLDINGS LP

 

 

 

 

 

 

 

By:

GSO Equitable Holdings Associates LLC,

 

 

its general partner

 

 

 

 

By:

/s/ Marisa J. Beeney

 

 

Name:

Marisa J. Beeney

 

 

Title:

Authorized Signatory

 

 

 

 

 

MTP ENERGY OPPORTUNITIES FUND II LLC

 

 

 

 

 

 

 

By:

MTP Energy Management LLC,

 

 

its managing member

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its sole member

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

 

 

 

 

MTP EOF II IP LLC

 

 

 

 

 

By:

MTP Energy Management LLC,

 

 

its managing member

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its sole member

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

Signature Page to Convertible Preferred Unit Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

MTP ENERGY MASTER FUND II LLC

 

 

 

 

 

 

 

By:

MTP Energy Management LLC,

 

 

its managing member

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its sole member

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

 

 

 

 

MAGNETAR STRUCTURED CREDIT FUND, LP

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

 

 

 

 

MAGNETAR CONSTELLATION FUND V LLC

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its manager

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

Signature Page to Convertible Preferred Unit Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

MAGNETAR LONGHORN FUND LP

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its investment manager

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

 

 

 

 

SERIES V, A SERIES OF ASTRUM PARTNERS LLC

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its manager

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

 

 

 

 

BSOF QMODEM (M) 2 L.P.

 

 

 

 

 

 

 

By:

Magnetar Financial LLC,

 

 

its advisor

 

 

 

 

 

 

 

By:

/s/ Michael Turro

 

 

Name:

Michael Turro

 

 

Title:

Chief Compliance Officer

 

Signature Page to Convertible Preferred Unit Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

INVESTMENT PARTNERS V (II), LLC

 

 

 

 

By:

BAA Co-Investment Fund (GenPar), LLC,

 

 

its sole member

 

 

 

 

By:

BlackRock Financial Management, Inc.,

 

 

its sole member

 

 

 

 

By:

/s/ Mark Saxe

 

 

Name:

Mark Saxe

 

 

Title:

Managing Director

 

 

 

GEPIF III EQM INVESTCO, L.P.

 

 

 

 

By:

GEPIF III InvestCo GP, LLC,

 

 

its general partner

 

 

 

 

By:

Global Energy & Power Infrastructure Fund III, L.P.,

 

 

its sole member

 

 

 

 

By:

GEPIF III (GenPar), LLC,

 

 

its general partner

 

 

 

 

By:

BlackRock Infrastructure Master Carry, L.P. — GEPIF III Series,

 

 

its sole member

 

 

 

 

By:

BlackRock Financial Management, Inc.,

 

 

its general partner

 

 

 

 

By:

/s/ Mark Saxe

 

 

Name:

Mark Saxe

 

 

Title:

Managing Director

 

Signature Page to Convertible Preferred Unit Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

CEQM HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ David Albert

 

 

Name:

David Albert

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

NB BURLINGTON AGGREGATOR LP

 

 

 

 

 

 

By:

/s/ David Lyon

 

 

Name:

David Lyon

 

 

Title:

Authorized Signatory

 

Signature Page to Convertible Preferred Unit Purchase Agreement

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Fourth Amended and Restated Agreement of Limited Partnership

 

[See Attached.]

 

--------------------------------------------------------------------------------



 

 

FOURTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

EQM MIDSTREAM PARTNERS, LP

 

A Delaware Limited Partnership

 

Dated as of

 

[·], 2019

 

 

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

Section 1.1

Definitions

2

Section 1.2

Construction

25

 

 

 

ARTICLE II ORGANIZATION

26

Section 2.1

Formation

26

Section 2.2

Name

26

Section 2.3

Registered Office; Registered Agent; Principal Office; Other Offices

26

Section 2.4

Purpose and Business

26

Section 2.5

Powers

27

Section 2.6

Term

27

Section 2.7

Title to Partnership Assets

27

 

 

 

ARTICLE III RIGHTS OF LIMITED PARTNERS

28

Section 3.1

Limitation of Liability

28

Section 3.2

Management of Business

28

Section 3.3

Rights of Limited Partners

28

 

 

 

ARTICLE IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS

29

Section 4.1

Certificates

29

Section 4.2

Mutilated, Destroyed, Lost or Stolen Certificates

30

Section 4.3

Record Holders

31

Section 4.4

Transfer Generally

31

Section 4.5

Registration and Transfer of Limited Partner Interests

32

Section 4.6

Transfer of the General Partner’s General Partner Interest

32

Section 4.7

Restrictions on Transfers

33

Section 4.8

Eligibility Certificates, Ineligible Holders

35

Section 4.9

Redemption of Partnership Interests of Ineligible Holders

36

 

 

 

ARTICLE V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

37

Section 5.1

Simplification Transactions

37

Section 5.2

Contributions by the General Partner and its Affiliates

38

Section 5.3

Contributions by Limited Partners

38

Section 5.4

Interest and Withdrawal

38

Section 5.5

Capital Accounts

38

Section 5.6

Issuances of Additional Partnership Interests

42

Section 5.7

Limited Preemptive Right

43

Section 5.8

Splits and Combinations

43

Section 5.9

Fully Paid and Non-Assessable Nature of Limited Partner Interests

44

 

i

--------------------------------------------------------------------------------



 

Section 5.10

Establishment of Class B Units

44

Section 5.11

Establishment of Series A Preferred Units

46

 

 

 

ARTICLE VI ALLOCATIONS AND DISTRIBUTIONS

64

Section 6.1

Allocations for Capital Account Purposes

64

Section 6.2

Allocations for Tax Purposes

68

Section 6.3

Requirement and Characterization of Distributions; Distributions to Record
Holders

69

Section 6.4

Special Provisions Relating to the Class B Units

70

Section 6.5

Special Provisions Relating to Series A Preferred Units

70

 

 

 

ARTICLE VII MANAGEMENT AND OPERATION OF BUSINESS

71

Section 7.1

Management

71

Section 7.2

Certificate of Limited Partnership

73

Section 7.3

Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group

74

Section 7.4

Reimbursement of the General Partner

74

Section 7.5

Outside Activities

75

Section 7.6

Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members

76

Section 7.7

Indemnification

77

Section 7.8

Liability of Indemnitees

78

Section 7.9

Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties

79

Section 7.10

Other Matters Concerning the General Partner

82

Section 7.11

Purchase or Sale of Partnership Interests

82

Section 7.12

Registration Rights of the General Partner and its Affiliates

82

Section 7.13

Reliance by Third Parties

87

 

 

 

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS

87

Section 8.1

Records and Accounting

87

Section 8.2

Fiscal Year

87

Section 8.3

Reports

88

 

 

 

ARTICLE IX TAX MATTERS

88

Section 9.1

Tax Returns and Information

88

Section 9.2

Tax Elections

88

Section 9.3

Tax Controversies

89

Section 9.4

Withholding and other Tax Payments by the Partnership

89

 

 

 

ARTICLE X ADMISSION OF PARTNERS

90

Section 10.1

Admission of Limited Partners

90

Section 10.2

Admission of Successor General Partner

91

Section 10.3

Amendment of Agreement and Certificate of Limited Partnership

91

 

 

 

ARTICLE XI WITHDRAWAL OR REMOVAL OF PARTNERS

92

Section 11.1

Withdrawal of the General Partner

92

 

ii

--------------------------------------------------------------------------------



 

Section 11.2

Removal of the General Partner

93

Section 11.3

Interest of Departing General Partner and Successor General Partner

94

Section 11.4

Withdrawal of Limited Partners

95

 

 

 

ARTICLE XII DISSOLUTION AND LIQUIDATION

95

Section 12.1

Dissolution

95

Section 12.2

Continuation of the Business of the Partnership After Dissolution

96

Section 12.3

Liquidator

96

Section 12.4

Liquidation

97

Section 12.5

Cancellation of Certificate of Limited Partnership

98

Section 12.6

Return of Contributions

98

Section 12.7

Waiver of Partition

98

Section 12.8

Capital Account Restoration

98

 

 

 

ARTICLE XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

98

Section 13.1

Amendments to be Adopted Solely by the General Partner

98

Section 13.2

Amendment Procedures

100

Section 13.3

Amendment Requirements

100

Section 13.4

Special Meetings

101

Section 13.5

Notice of a Meeting

102

Section 13.6

Record Date

102

Section 13.7

Postponement and Adjournment

102

Section 13.8

Waiver of Notice; Approval of Meeting

102

Section 13.9

Quorum and Voting

103

Section 13.10

Conduct of a Meeting

103

Section 13.11

Action Without a Meeting

103

Section 13.12

Right to Vote and Related Matters

104

 

 

 

ARTICLE XIV MERGER, CONSOLIDATION OR CONVERSION

104

Section 14.1

Authority

104

Section 14.2

Procedure for Merger, Consolidation or Conversion

105

Section 14.3

Approval by Limited Partners

106

Section 14.4

Certificate of Merger or Certificate of Conversion

108

Section 14.5

Effect of Merger, Consolidation or Conversion

108

 

 

 

ARTICLE XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

109

Section 15.1

Right to Acquire Limited Partner Interests

109

 

 

 

ARTICLE XVI GENERAL PROVISIONS

111

Section 16.1

Addresses and Notices; Written Communications

111

Section 16.2

Further Action

111

Section 16.3

Binding Effect

111

Section 16.4

Integration

111

Section 16.5

Creditors

112

Section 16.6

Waiver

112

 

iii

--------------------------------------------------------------------------------



 

Section 16.7

Third-Party Beneficiaries

112

Section 16.8

Counterparts

112

Section 16.9

Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury

112

Section 16.10

Invalidity of Provisions

113

Section 16.11

Consent of Partners

113

Section 16.12

Facsimile and Email Signatures

113

 

iv

--------------------------------------------------------------------------------



 

FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF EQM MIDSTREAM PARTNERS, LP

 

THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EQM
MIDSTREAM PARTNERS, LP, a Delaware limited partnership (the “Partnership”),
dated as of [·], 2019, is entered into by and among EQGP Services, LLC, a
Delaware limited liability company (the “General Partner”), Equitrans Gathering
Holdings, LLC, a Delaware limited liability company and a Limited Partner of the
Partnership (“EGH”), EQM GP Corporation, a Delaware corporation and a Limited
Partner of the Partnership (“EQM GP Corp”), and Equitrans Midstream Holdings,
LLC, a Delaware limited liability company and a Limited Partner of the
Partnership (“EMH”), together with any other Persons (as defined below) who are
or who become Partners in the Partnership or parties hereto as provided herein.

 

WHEREAS, that certain First Amended and Restated Agreement of Limited
Partnership of the Partnership, dated July 2, 2012 (the “First Restated
Partnership Agreement”), was adopted in connection with the Initial Public
Offering (as defined below) and was subsequently amended (as so amended, the
“Amended First Restated Partnership Agreement”);

 

WHEREAS, the Amended First Restated Partnership Agreement was amended and
restated on October 12, 2018 (as amended and restated, the “Second Restated
Partnership Agreement”) to reflect, among other things, the change of the
Partnership’s name from EQT Midstream Partners, LP to EQM Midstream Partners,
LP;

 

WHEREAS, the Partnership and the General Partner entered into an Agreement and
Plan of Merger, dated as of February 13, 2019 (the “IDR Merger Agreement”), with
Equitrans Midstream Corporation, a Pennsylvania corporation (“ETRN”), EGH, EMH,
EQM GP Corp, Equitrans Merger Sub, LP, a Delaware limited partnership (“Merger
Sub”), Equitrans Transaction Sub GP, LLC, a Delaware limited liability company,
EQGP Holdings, LP, a Delaware limited partnership (“EQGP”), and EQM Midstream
Services, LLC, a Delaware limited liability company and the former general
partner of the Partnership (the “Former General Partner”), pursuant to which,
among other things, the parties thereto agreed to the exchange and cancellation
of the outstanding Incentive Distribution Rights (as defined below) and the
restructuring of the General Partner Interest (as defined in the Second Restated
Partnership Agreement) pursuant to a series of transactions, including the
merger of Merger Sub with and into EQGP, resulting in, among other things, the
cancellation of (a) the Incentive Distribution Rights, (b) the economic portion
of the General Partner Interest and (c) the issued and outstanding common units
representing limited partner interests in EQGP (the “EQGP Common Units”) and, as
consideration for such cancellation, the receipt by certain Affiliates (as
defined below) of ETRN of Common Units (as defined below) and Class B Units (as
defined below) and the retention of a non-economic general partner interest in
the Partnership, all on the terms and subject to the conditions set forth in the
IDR Merger Agreement and the Third Restated Partnership Agreement (as defined
below) (the “Simplification Transaction”);

 

WHEREAS, pursuant to the IDR Merger Agreement, the Second Restated Partnership
Agreement was amended by that certain First Amendment to Second Amended and
Restated Agreement of Limited Partnership, dated as of February 22, 2019 (the
“First Amendment,” and the Second Restated Partnership Agreement, as amended by
the First Amendment, the “Amended

 

1

--------------------------------------------------------------------------------



 

Second Restated Partnership Agreement”), pursuant to which the Incentive
Distribution Rights and the economic portion of the General Partner Interest (as
defined in the Second Restated Partnership Agreement) were cancelled in exchange
for the issuance by the Partnership to the Former General Partner of the
Exchange Consideration (as defined below);

 

WHEREAS, the Amended Second Restated Partnership Agreement was amended and
restated on February 22, 2019, effective as of the Effective Time (as defined in
the IDR Merger Agreement) (as amended and restated, the “Third Restated
Partnership Agreement”) to reflect, among other things, the Simplification
Transaction;

 

WHEREAS, the General Partner desires to amend and restate the Third Restated
Partnership Agreement in its entirety to provide for a new class of convertible
preferred securities and to provide for such other changes as the General
Partner has determined are necessary and appropriate in connection with the
issuance of such securities;

 

WHEREAS, Section 13.1(g) and Section 13.1(m) of the Third Restated Partnership
Agreement provide that the General Partner, without the approval of any Limited
Partners (as defined below), may amend any provision of the Third Restated
Partnership Agreement and execute, swear to, acknowledge, deliver, file and
record whatever documents may be required in connection therewith, to reflect
(a) an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to the General Partner’s right under
Section 5.6 of the Third Restated Partnership Agreement to cause the Partnership
to issue additional Partnership Interests for any partnership purpose at any
time and from time to time to such Persons for such consideration and on such
terms and conditions as the General Partner shall determine, all without the
approval of any Limited Partners and (b) any other amendments substantially
similar to the foregoing; and

 

WHEREAS, the General Partner determined that the changes to the Third Restated
Partnership Agreement to be effected by this Agreement (a) are necessary and
appropriate in connection with the authorization and issuance of the Series A
Preferred Units and/or (b) are amendments substantially similar to the
foregoing.

 

NOW, THEREFORE, the General Partner does hereby amend and restate the Third
Restated Partnership Agreement, pursuant to its authority under
Section 13.1(g) and Section 13.1(m) of the Third Restated Partnership Agreement,
to provide, in its entirety, as follows:

 

ARTICLE I
 DEFINITIONS

 

Section 1.1                                    Definitions.  The following
definitions shall be for all purposes, unless otherwise clearly indicated to the
contrary, applied to the terms used in this Agreement.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such

 

2

--------------------------------------------------------------------------------



 

taxable period, are reasonably expected to be allocated to such Partner in
subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code and
Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)).  The foregoing definition of Adjusted Capital Account is intended
to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. 
The “Adjusted Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Adjusted Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  Notwithstanding
anything to the contrary provided herein, for purposes of this Agreement, no
Series A Preferred Unitholder shall be considered an Affiliate of the
Partnership, and no Series A Preferred Unitholder or any of its Affiliates shall
be considered Affiliates of any other Series A Preferred Unitholder or any of
such other Series A Preferred Unitholder’s Affiliates, in either case, solely by
virtue of such Series A Preferred Unitholder’s ownership of the Series A
Preferred Units. Notwithstanding anything in this definition to the contrary,
for purposes of this Agreement, (a) the Partnership Group, on the one hand, and
any Series A Preferred Unitholder, on the other hand, shall not be considered
Affiliates and (b) any fund or account managed, advised or subadvised, directly
or indirectly, by a Series A Preferred Unitholder or its Affiliates, shall be
considered an Affiliate of such Series A Preferred Unitholder.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

 

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the Revaluation Event as described in Section 5.5(d), in both cases as
determined by the General Partner.  The General Partner shall use such method as
it determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.

 

3

--------------------------------------------------------------------------------



 

“Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership of EQM Midstream Partners, LP, as it may be amended, supplemented or
restated from time to time.

 

“Amended First Restated Partnership Agreement” has the meaning given such term
in the recitals.

 

“Amended Second Restated Partnership Agreement” has the meaning given such term
in the recitals.

 

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, member, general partner or managing member or is, directly or
indirectly, the owner of 20% or more of any class of voting stock or other
voting interest, (b) any trust or other estate in which such Person has at least
a 20% beneficial interest or as to which such Person serves as trustee or in a
similar fiduciary capacity, and (c) any relative or spouse of such Person, or
any relative of such spouse, who has the same principal residence as such
Person.

 

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

 

(a)                                 the sum of:

 

(i)                                     all cash and cash equivalents of the
Partnership Group (or the Partnership’s proportionate share of cash and cash
equivalents in the case of Subsidiaries that are not wholly owned) on hand at
the end of such Quarter; and

 

(ii)                                  if the General Partner so determines, all
or any portion of additional cash and cash equivalents of the Partnership Group
(or the Partnership’s proportionate share of cash and cash equivalents in the
case of Subsidiaries that are not wholly owned) on hand on the date of
determination of Available Cash with respect to such Quarter resulting from
Working Capital Borrowings made subsequent to the end of such Quarter; less

 

(b)                                 the amount of any cash reserves established
by the General Partner (or the Partnership’s proportionate share of cash
reserves in the case of Subsidiaries that are not wholly owned) to:

 

(i)                                     provide for the proper conduct of the
business of the Partnership Group (including reserves for future capital
expenditures, for anticipated future debt service requirements of the
Partnership Group, for the payment of Series A Quarterly Distributions and for
refunds of collected rates reasonably likely to be refunded as a result of a
settlement or hearing relating to FERC rate proceedings) subsequent to such
Quarter;

 

(ii)                                  comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which any Group Member is a party or by which it is bound or its
assets are subject; or

 

(iii)                               provide funds for distributions under
Section 6.3 in respect of any one or more of the next four Quarters;

 

4

--------------------------------------------------------------------------------



 

provided, however, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash, within such Quarter if the General Partner so
determines.

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

“BBA” means the Bipartisan Budget Act of 2015.

 

“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, if the General Partner is a corporation or
limited liability company, or the board of directors or board of managers of the
general partner of the General Partner, if the General Partner is a limited
partnership, as applicable.

 

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.  A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the Commonwealth of Pennsylvania shall not be regarded as a Business Day.

 

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5.  The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.

 

“Capital Stock” means: (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited), limited liability company
interests or membership interests; and (d) any other equity interest or
participation in an entity that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person.

 

5

--------------------------------------------------------------------------------



 

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with Sections
5.5(d)(i) and 5.5(d)(ii) and to reflect changes, additions or other adjustments
to the Carrying Value for dispositions and acquisitions of Partnership
properties, as deemed appropriate by the General Partner.

 

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.

 

“Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests.  The form of certificate approved as of the date of
this Agreement by the General Partner for Common Units is attached as Exhibit A
to this Agreement.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as amended on October 12, 2018 and
February 22, 2019, as such Certificate of Limited Partnership may be further
amended, supplemented or restated from time to time.

 

“Change of Control” means any transaction or series of related transactions
pursuant to which a Person or Group would acquire (a) all of the Partnership’s
Outstanding Limited Partner Interests, (b) all or substantially all of the
assets of the Partnership and its Subsidiaries for cash or (c) a majority of the
Outstanding Limited Partner Interests of the Partnership pursuant to a
non-consensual tender offer or exchange offer and, following such acquisition,
such Person or Group removes the General Partner and replaces it with another
Person that is not ETRN or an Affiliate of ETRN, in the case of (a) or (b),
whether by way of merger, consolidation or otherwise.

 

“claim” (as used in Section 7.12(g)) has the meaning given such term in
Section 7.12(g).

 

“Class B Conversion Date” means the Class B-1 Conversion Date, the Class B-2
Conversion Date or the Class B-3 Conversion Date, as applicable.

 

“Class B-1 Conversion Date” means April 1, 2021.

 

“Class B-2 Conversion Date” means April 1, 2022.

 

“Class B-3 Conversion Date” means April 1, 2023.

 

“Class B Units” means, individually or in the aggregate as the context may
require, the Class B-1 Units, Class B-2 Units and Class B-3 Units.  A Class B
Unit that is convertible into a Common Unit shall not constitute a Common Unit
until such conversion occurs.  For the avoidance of doubt, except as otherwise
set forth herein, the Class B Units shall constitute one class and the

 

6

--------------------------------------------------------------------------------



 

Class B-1 Units, Class B-2 Units and Class B-3 Units shall not constitute
separate classes but shall be considered sub-classes of Class B Units.

 

“Class B-1 Unit” means a Limited Partner Interest having the rights and
obligations specified with respect to Class B-1 Units in this Agreement.

 

“Class B-2 Unit” means a Limited Partner Interest having the rights and
obligations specified with respect to Class B-2 Units in this Agreement.

 

“Class B-3 Unit” means a Limited Partner Interest having the rights and
obligations specified with respect to Class B-3 Units in this Agreement.

 

“Closing Price” for any day, means the last sale price on such day, regular way,
or in case no such sale takes place on such day, the average of the last closing
bid and ask prices on such day, regular way, in either case as reported on the
principal National Securities Exchange on which such Limited Partner Interests
are listed or admitted to trading or, if such Limited Partner Interests of such
class are not listed or admitted to trading on any National Securities Exchange,
the average of the high bid and low ask prices on such day in the
over-the-counter market, as reported by such other system then in use, or, if on
any such day such Limited Partner Interests of such class are not quoted by any
such organization, the average of the closing bid and ask prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.  Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

 

“Combined Interest” has the meaning given such term in Section 11.3(a).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement.  The term “Common
Unit” does not include a Series A Preferred Unit or Class B Unit prior to its
conversion into a Common Unit pursuant to the terms hereof.

 

“Competitor” means any Person whose primary business is the exploration,
production, development, storage, processing, gathering or transportation of
crude oil, natural gas or water (fresh or produced) in the Eastern United
States, but excluding any Person whose primary business is being a (i) lender or
private equity sponsor to companies engaged in any aspect of the midstream oil
and gas industry or (ii) passive investor in midstream oil and gas properties.

 

“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner (other than Group Members), (c) is not a
holder of any ownership interest in the General Partner or its

 

7

--------------------------------------------------------------------------------



 

Affiliates or the Partnership Group other than (i) Common Units and (ii) awards
that are granted to such director in his capacity as a director under any
long-term incentive plan, equity compensation plan or similar plan implemented
by the General Partner or the Partnership and (d) is determined by the Board of
Directors of the General Partner to be independent under the independence
standards for directors who serve on an audit committee of a board of directors
established by the Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which the Common Units are
listed or admitted to trading (or if no such National Securities Exchange, the
New York Stock Exchange).

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership.  Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property but shall be deemed an Adjusted Property.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of July 2, 2012, among the Partnership, the
Former General Partner, the Operating Company, Equitrans Services, LLC,
Equitrans, EQT Midstream Investments, LLC, ET Blue Glass, LLC, EQT Investments
Holdings, LLC and EQT Corp, together with the additional conveyance documents
and instruments contemplated or referenced thereunder, as such may be amended,
supplemented or restated from time to time.

 

“Converted Class B Units” has the meaning given such term in
Section 6.1(d)(x)(A).

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).

 

“Current Market Price” as of any date of any class of Limited Partner Interests,
means the average of the daily Closing Prices per Limited Partner Interest of
such class for the 20 consecutive Trading Days immediately prior to such date.

 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

 

“Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.

 

“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

 

“EGH” has the meaning given such term in the preamble.

 

8

--------------------------------------------------------------------------------



 

“Eligibility Certificate” means a certificate the General Partner may request a
Limited Partner to execute as to such Limited Partner’s (or such Limited
Partner’s beneficial owners’) federal income tax status or nationality,
citizenship or other related status for the purpose of determining whether such
Limited Partner is an Ineligible Holder.

 

“Eligible Taxable Holder” means a Person or type or category of Person
(a) whose, or whose owners’, U.S. federal income tax status (or lack of proof of
U.S. federal income tax status) does not have or is not reasonably likely to
have, as determined by the General Partner, a material adverse effect on the
rates that can be charged to customers by any Group Member with respect to
assets that are subject to regulation by the FERC or similar regulatory body or
(b) as to whom the General Partner cannot make the determination provided for in
clause (a), if the General Partner determines that it is in the best interest of
the Partnership to permit such Person or type or category of Persons to own
Partnership Interests.  Schedule I to the Partnership Agreement provides
examples of Persons that the General Partner has determined are Eligible Taxable
Holders and Persons that the General Partner has determined are not Eligible
Taxable Holders.  Any such determination may be changed by the General Partner
from time to time and such new determination will apply to both existing and
additional Limited Partners.

 

“EMH” has the meaning given such term in the preamble.

 

“EQGP” has the meaning given such term in the recitals.

 

“EQGP Common Units” has the meaning given such term in the recitals.

 

“EQM GP Corp” has the meaning given such term in the preamble.

 

“EQT Corp” means EQT Corporation, a Pennsylvania corporation.

 

“EQT Omnibus Agreement” means that certain Amended and Restated Omnibus
Agreement, dated as of November 13, 2018, among EQT Corp, the Former General
Partner and the Partnership, as such agreement may be amended, supplemented or
restated from time to time.

 

“Equitrans” means Equitrans, L.P., a Pennsylvania limited partnership.

 

“ETRN” has the meaning given such term in the recitals.

 

“ETRN Omnibus Agreement” means that certain Amended and Restated Omnibus
Agreement, dated as of March [·], 2019, among ETRN, the General Partner, the
Former General Partner and the Partnership, as such agreement may be amended,
supplemented or restated from time to time.

 

“Event Issue Value” means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units, or (ii) in the case of any other Revaluation Event,
the Closing Price of the Common Units on the date of such Revaluation Event or,
if the General Partner determines that a value for the Common Unit other than
such Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.

 

9

--------------------------------------------------------------------------------



 

“Event of Withdrawal” has the meaning given such term in Section 11.1(a).

 

“Excess Distribution” has the meaning given such term in Section 6.1(d)(iii).

 

“Excess Distribution Unit” has the meaning given such term in
Section 6.1(d)(iii).

 

“Exchange” has the meaning given such term in Section 5.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

 

“Exchange Consideration” has the meaning given such term in Section 5.1(a).

 

“FERC” means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.

 

“First Amendment” has the meaning given such term in the recitals.

 

“First Restated Partnership Agreement” has the meaning given such term in the
recitals.

 

“Former General Partner” has the meaning given such term in the recitals.

 

“General Partner” has the meaning given such term in the preamble and shall
include its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in their capacity as general
partner of the Partnership (except as the context otherwise requires).

 

“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), and includes any and all
benefits to which the General Partner is entitled as provided in this Agreement,
together with all obligations of the General Partner to comply with the terms
and provisions of this Agreement.  The General Partner Interest does not include
any rights to receive distributions of Available Cash or distributions upon the
dissolution and liquidation or winding-up of the Partnership.

 

“General Partner Unit” means a unit that represented a fractional part of the
General Partner Interest (as defined in the Second Restated Partnership
Agreement) prior to the cancellation of the economic portion of such General
Partner Interest pursuant to the First Amendment.

 

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

 

“Group” means one or more Persons that have, or with or through any of their
respective Affiliates or Associates have, any contract, arrangement,
understanding or relationship for the purpose of acquiring, holding, voting
(except voting pursuant to a revocable proxy or consent given to such Person in
response to a proxy or consent solicitation made to 10 or more Persons),
exercising investment power or disposing of any Partnership Interests with any
other Person(s)

 

10

--------------------------------------------------------------------------------



 

 that beneficially own, or whose Affiliates or Associates beneficially own,
directly or indirectly, Partnership Interests.

 

“Group Member” means a member of the Partnership Group.

 

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

 

“Holder” means any of the following:

 

(a)           the General Partner who is the record holder of Registrable
Securities;

 

(b)           any Affiliate of the General Partner who is the Record Holder of
Registrable Securities (other than natural persons who are Affiliates of the
General Partner by virtue of being officers, directors or employees of the
General Partner or any of its Affiliates);

 

(c)           any Person that has been the General Partner within the prior two
years and who is the Record Holder of Registrable Securities;

 

(d)           any Person that has been an Affiliate of the General Partner
within the prior two years and who is the Record Holder of Registrable
Securities (other than natural persons who were Affiliates of the General
Partner by virtue of being officers, directors or employees of the General
Partner or any of its Affiliates); and

 

(e)           a transferee and current Record Holder of Registrable Securities
to whom the transferor of such Registrable Securities, who was a Holder at the
time of such transfer, assigns its rights and obligations under this Agreement;
provided such transferee agrees in writing to be bound by the terms of this
Agreement and provides its name and address to the Partnership promptly upon
such transfer.

 

“IDR Merger Agreement” has the meaning given such term in the recitals.

 

“Imputed Underpayment” means an imputed underpayment under Section 6225 of the
Code, as amended by the BBA.

 

“Incentive Distribution Right” means the non-voting Limited Partner Interest
that, prior to the closing of the transactions contemplated by the IDR Merger
Agreement and the execution and effectiveness of the First Amendment, was held
by the Former General Partner and pursuant to which the Former General Partner
was entitled to certain incentive distributions under the Second Restated
Partnership Agreement.

 

“Indemnified Persons” has the meaning given such term in Section 7.12(g)(i).

 

11

--------------------------------------------------------------------------------



 

“Indemnitee” means (a) the Former General Partner and the General Partner,
(b) any Departing General Partner, (c) any Person who is or was an Affiliate of
the General Partner, any Departing General Partner or the Former General
Partner, (d) any Person who is or was a manager, managing member, general
partner, director, officer, fiduciary or trustee of (i) any Group Member, the
General Partner, any Departing General Partner or the Former General Partner or
(ii) any Affiliate of any Group Member, the General Partner, any Departing
General Partner or the Former General Partner, (e) any Person who is or was
serving at the request of the General Partner, any Departing General Partner or
the Former General Partner or any Affiliate of the General Partner, any
Departing General Partner or the Former General Partner as a manager, managing
member, general partner, director, officer, fiduciary or trustee of another
Person owing a fiduciary duty to any Group Member; provided that a Person shall
not be an Indemnitee by reason of providing, on a fee-for-services basis,
trustee, fiduciary or custodial services, and (f) any Person the General Partner
designates as an “Indemnitee” for purposes of this Agreement because such
Person’s status, service or relationship exposes such Person to potential
claims, demands, suits or proceedings relating to the Partnership Group’s
business and affairs.

 

“Ineligible Holder” means a Limited Partner who is not an Eligible Taxable
Holder or whose nationality, citizenship or other related status the General
Partner determines, upon receipt of an Eligibility Certificate or other
requested information, has created or would create under any federal, state or
local law or regulation to which a Group Member is subject, a substantial risk
of cancellation or forfeiture of any property in which a Group Member has an
interest.  Notwithstanding the foregoing, the Partnership and the General
Partner acknowledge that none of the Series A Preferred Unitholders shall be
considered an Ineligible Holder.

 

“Initial Public Offering” means the initial offering and sale of Common Units to
the public as described in the IPO Registration Statement.

 

“IPO Closing Date” means the first date on which Common Units were sold by the
Partnership to the IPO Underwriters pursuant to the provisions of the
Underwriting Agreement.

 

“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-179487), as amended, filed by the Partnership with the Commission under
the Securities Act to register the offering and sale of the Common Units in the
Initial Public Offering.

 

“IPO Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchased Common Units pursuant thereto.

 

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

 

“LIBOR Determination Date” means the second London Banking Day prior to the
beginning of the applicable Quarter.

 

“Limited Partner” means, unless the context otherwise requires, each Person who
has been admitted and continues as a limited partner of the Partnership as of
the date hereof, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership.

 

12

--------------------------------------------------------------------------------



 

“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership, which may be evidenced by Common Units, Class B Units, Series A
Preferred Units or other Partnership Interests (other than a General Partner
Interest) or a combination thereof (but excluding Derivative Partnership
Interests), and includes any and all benefits to which such Limited Partner is
entitled as provided in this Agreement, together with all obligations of such
Limited Partner pursuant to the terms and provisions of this Agreement.

 

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the third sentence of Section 12.1, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.

 

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

 

“London Banking Day” means any day on which commercial banks are open for
business in London and on which dealings in deposits in U.S. dollars are
transacted in the London interbank market.

 

“Merger” has the meaning given such term in Section 5.1(c).

 

“Merger Agreement” has the meaning given such term in Section 14.1.

 

“Merger Consideration” means 101,811,643 Common Units and 7,000,000 Class B
Units (comprised of 2,500,000 Class B-1 Units, 2,500,000 Class B-2 Units and
2,000,000 Class B-3 Units), with (a) 89,505,616 Common Units and 6,153,907
Class B Units (comprised of 2,197,824 Class B-1 Units, 2,197,824 Class B-2 Units
and 1,758,259 Class B-3 Units) being issued to EGH, (b) 89,536 Common Units and
6,155 Class B Units (comprised of 2,198 Class B-1 Units, 2,198 Class B-2 Units
and 1,759 Class B-3 Units) being issued to EQM GP Corp and (c) 12,216,491 Common
Units and 839,938 Class B Units (comprised of 299,978 Class B-1 Units, 299,978
Class B-2 Units and 239,982 Class B-3 Units) being issued to EMH.

 

“Merger Sub” has the meaning given such term in the recitals.

 

“MOIC Common Units” has the meaning given such term in
Section 5.11(b)(vi)(B)(2).

 

“MOIC Value” means a value per converted Series A Preferred Unit calculated as
follows: (i) the number of MOIC Common Units into which such Series A Preferred
Unit will be converted, multiplied by (ii) the lesser of (x) 95% of the VWAP of
the Common Units for the 20-day period immediately preceding the consummation of
such Series A Change of Control and (y) the Closing Price of one Common Unit on
the Trading Day immediately preceding the date of the consummation of such
Series A Change of Control.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).

 

13

--------------------------------------------------------------------------------



 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other consideration reduced by any Liabilities
either assumed by the Partnership upon such contribution or to which such
property or other consideration is subject when contributed and (b) in the case
of any property distributed to a Partner by the Partnership, the Partnership’s
Carrying Value of such property (as adjusted pursuant to Section 5.5(d)(ii)) at
the time such property is distributed, reduced by any Liabilities either assumed
by such Partner upon such distribution or to which such property is subject at
the time of distribution, in either case as determined and required by the
Treasury Regulations promulgated under Section 704(b) of the Code.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period.  The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period.  The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).

 

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

 

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

 

“Notice” means a written request from a Holder pursuant to Section 7.12(a) which
shall (i) specify the Registrable Securities intended to be registered, offered
and sold by such Holder, (ii) describe the nature or method of the proposed
offer and sale of Registrable Securities, and (iii) contain the undertaking of
such Holder to provide all such information and materials and take all action as
may be required or appropriate in order to permit the Partnership to comply with
all applicable requirements and obligations in connection with the registration
and disposition of such Registrable Securities pursuant to Section 7.12.

 

“Notice of Election to Purchase” has the meaning given such term in
Section 15.1(b).

 

14

--------------------------------------------------------------------------------



 

“Notice of Issuance” has the meaning given such term in Section 5.11(b)(viii).

 

“Operating Company” means Equitrans Investments, LLC, a Delaware limited
liability company, and any successors thereto.

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to, or the general counsel or other inside counsel of, the Partnership
or the General Partner or any of its Affiliates) acceptable to the General
Partner or to such other person selecting such counsel or obtaining such
opinion.

 

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Register as of the date of determination; provided, however, that if at any time
any Person or Group (including holders of Series A Conversion Units, but
excluding the General Partner or its Affiliates) beneficially owns 20% or more
of the Outstanding Partnership Interests of any class then Outstanding, all
Partnership Interests owned by such Person or Group shall not be entitled to be
voted on any matter and shall not be considered to be Outstanding when sending
notices of a meeting of Limited Partners to vote on any matter (unless otherwise
required by law), calculating required votes, determining the presence of a
quorum or for other similar purposes under this Agreement, except that
Partnership Interests so owned shall be considered to be Outstanding for
purposes of Section 11.1(b)(iv) (such Partnership Interests shall not, however,
be treated as a separate class of Partnership Interests for purposes of this
Agreement or the Delaware Act); provided, further, that the foregoing limitation
shall not apply to (i) any Person or Group who acquired 20% or more of the
Outstanding Partnership Interests of any class then Outstanding directly from
the General Partner, the Former General Partner or their respective Affiliates
(other than the Partnership), (ii) any Person or Group who acquired 20% or more
of the Outstanding Partnership Interests of any class then Outstanding directly
or indirectly from a Person or Group described in clause (i) provided that, upon
or prior to such acquisition, the General Partner or Former General Partner, as
applicable, shall have notified such Person or Group in writing that such
limitation shall not apply, (iii) any Person or Group who acquired 20% or more
of any Partnership Interests issued by the Partnership with the prior approval
of the Board of Directors of the General Partner or the Former General Partner,
as applicable, (iv) the Series A Preferred Unitholders with respect to their
ownership (beneficial or record) of the Series A Preferred Units or (v) any
Series A Preferred Unitholder in connection with any vote, consent or approval
of the Series A Preferred Unitholders as a separate class.  For the avoidance of
doubt, the limitations set forth in this definition shall apply to each Record
Holder of Series A Conversion Units (together with its Affiliates), and clauses
(i)-(iii) above shall not render such limitations inapplicable.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in

 

15

--------------------------------------------------------------------------------



 

accordance with the principles of Treasury Regulation Section 1.704-2(i), are
attributable to a Partner Nonrecourse Debt.

 

“Partners” means the General Partner and the Limited Partners.

 

“Partnership” has the meaning given such term in the preamble.

 

“Partnership Group” means, collectively, the Partnership and its Subsidiaries.

 

“Partnership Interest” means any class or series of interest in the Partnership,
which shall include any Limited Partner Interests and the General Partner
Interest but shall exclude any Derivative Partnership Interests.

 

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Partnership Representative” has the meaning set forth in Section 6223 of the
Code, as amended by the BBA.

 

“Partnership Restructuring Event” means any merger, consolidation or other
business combination of the Partnership with another partnership, so long as,
immediately following the consummation of such merger, consolidation or other
business combination, (i) ETRN or one or more Persons who were Affiliates of
ETRN as of the Series A Issuance Date and as of immediately prior to the
consummation of such Partnership Restructuring Event beneficially own (A) more
than 50% of the Voting Securities of the general partner of the surviving
partnership and (B) has the right to designate (by ownership of Voting
Securities) more than 50% of the surviving partnership’s general partner’s
directors, (ii) the common equity of such surviving partnership remains listed
or admitted to trading on a National Securities Exchange following such
transaction and (iii) either (A) the Series A Preferred Units remain Outstanding
Partnership Interests of the surviving partnership or (B) each Record Holder of
Series A Preferred Units has received a Series A Substantially Equivalent Unit
of the surviving partnership in respect of each of its Series A Preferred Units.

 

“Partnership Rollup Event” means any transaction or series of related
transactions pursuant to which (a) ETRN or any of its Affiliates would acquire
(i) all or substantially all of the Partnership’s assets or (ii) all or
substantially all of the Partnership’s outstanding Common Units not already
beneficially owned by ETRN and its Affiliates or (b) (i) the Partnership would
merge with or into ETRN or any wholly owned Subsidiary thereof or (ii) any
Affiliate of ETRN would merge with or into the Partnership if immediately
following such merger only one of ETRN (or its successor in such merger) or the
Partnership (or its successor in such merger) would (x) remain in existence or
(y) have its common equity listed or admitted to trade on a National Securities
Exchange.  Notwithstanding anything to the contrary in this Agreement, any
transaction or series of related transactions that satisfies the foregoing
definition of “Partnership Rollup Event” shall not be deemed to be a Partnership
Restructuring Event.

 

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.

 

16

--------------------------------------------------------------------------------



 

“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units (other than with respect to the Series A
Preferred Units) the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Units held by such Unitholder by (B) the total number
of Outstanding Units (excluding Series A Preferred Units), and (b) as to the
holders of other Partnership Interests issued by the Partnership in accordance
with Section 5.6, the percentage established as a part of such issuance.  The
Percentage Interest with respect to the General Partner Interest and a Series A
Preferred Unit shall at all times be zero.

 

“Permitted Loan” has the meaning given to such term in the Series A Purchase
Agreement.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

 

“Plan of Conversion” has the meaning given such term in Section 14.1.

 

“Pro Rata” means (a) when used with respect to Units or any class thereof (other
than Series A Preferred Units), apportioned among all designated Units in
accordance with their relative Percentage Interests, (b) when used with respect
to Partners or Record Holders (other than Series A Preferred Units), apportioned
among all Partners or Record Holders in accordance with their relative
Percentage Interests, (c) when used with respect to Holders who have requested
to include Registrable Securities in a Registration Statement pursuant to
Section 7.12(a) or 7.12(b), apportioned among all such Holders in accordance
with the relative number of Registrable Securities held by each such holder and
included in the Notice relating to such request, (d) when used with respect to
Series A Preferred Units, apportioned among all Series A Preferred Unitholders
in accordance with the relative number or percentage of Series A Preferred Units
held by each such Series A Preferred Unitholder and (e) when used with respect
to Common Units and Series A Preferred Units on an-as converted basis,
apportioned among all Record Holders in accordance with the relative number of
Common Units that would be held by each if the Series A Preferred Units were
converted to Common Units at the then applicable Conversion Rate immediately
prior to such determination.

 

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership.

 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners

 

17

--------------------------------------------------------------------------------



 

(including voting) or (b) the identity of Record Holders entitled to receive any
report or distribution or to participate in any offer.

 

“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent and the Register as of the Partnership’s close of business on a particular
Business Day or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered in the
Register as of the Partnership’s close of business on a particular Business Day.

 

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.

 

“Register” has the meaning given such term in Section 4.5(a) of this Agreement.

 

“Registrable Security” means any Partnership Interest other than the General
Partner Interest; provided any Registrable Security shall cease to be a
Registrable Security (a) at the time a Registration Statement covering such
Registrable Security is declared effective by the Commission or otherwise
becomes effective under the Securities Act, and such Registrable Security has
been sold or disposed of pursuant to such Registration Statement; (b) at the
time such Registrable Security has been disposed of pursuant to Rule 144 (or any
successor or similar rule or regulation under the Securities Act); (c) when such
Registrable Security is held by a Group Member; and (d) at the time such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under Section 7.12 of this Agreement have not been assigned
to the transferee of such securities.

 

“Registration Statement” has the meaning given such term in Section 7.12(a).

 

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).

 

“Retained Converted Class B Units” has the meaning given such term in
Section 5.5(c)(ii).

 

“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.5(d).

 

“Second Restated Partnership Agreement” has the meaning given such term in the
recitals.

 

“Secondment Agreement” means that certain Secondment Agreement, dated as of
November 13, 2018, among ETRN, the Partnership and the General Partner (as
successor to the Former General Partner), as such agreement may be amended,
supplemented or restated from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.

 

18

--------------------------------------------------------------------------------



 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures in Section 7.12 of this Agreement.

 

“Series A Accrued Amount” means, with respect to a Series A Preferred Unit as of
any date of determination, an amount equal to (a) the Series A Issue Price, plus
(b) all Series A Unpaid Distributions on such Series A Preferred Unit as of such
date, plus (c) to the extent the date of determination is prior to the Series A
Distribution Payment Date in respect of the Quarter immediately preceding such
date of determination, an amount equal to the Series A Distribution Amount.

 

“Series A Cash Change of Control” means a Series A Change of Control that
involves the payment directly to the holders of Common Units of cash
consideration representing more than 90% of the aggregate consideration paid in
connection with such Series A Change of Control.

 

“Series A Change of Control” means the occurrence of any of the following:

 

(a)                                 any acquisition (including, without
limitation, any merger, consolidation or business combination), the result of
which is that any Person or “group” (within the meaning of Section 13(d)(3) of
the Exchange Act), excluding ETRN, the Partnership or any Person that is an
Affiliate of ETRN or the Partnership as of the Series A Issuance Date and
immediately prior to such acquisition, becomes the beneficial owner, directly or
indirectly, of 50% or more of the Voting Securities of the General Partner
(measured by voting power rather than number of shares, units or the like) and
such Voting Securities provide such Person or “group” the right to designate
more than 50% of the members of the Board of Directors of the General Partner;

 

(b)                                 any sale, lease, transfer, conveyance or
other disposition by the Partnership, in a single transaction or series of
related transactions, of all or substantially all of the assets of the
Partnership and its Subsidiaries, taken as a whole, to any other Person (other
than a direct or indirect Subsidiary of the Partnership);

 

(c)                                  the Common Units are no longer listed or
admitted to trading on a National Securities Exchange;

 

(d)                                 the General Partner is removed pursuant to
Section 11.2, unless ETRN or one of its Affiliates is elected as a successor
General Partner in accordance with Section 11.2; or

 

(e)                                  any Partnership Rollup Event;

 

provided, however, that notwithstanding anything in this Agreement to the
contrary, a Partnership Restructuring Event shall not constitute a Series A
Change of Control.

 

“Series A Change of Control Conversion Premium” means (i) on or prior to the
first anniversary of the Series A Issuance Date, 115%, (ii) after the first
anniversary but on or prior to the second anniversary of the Series A Issuance
Date, 110%, (iii) after the second anniversary of the Series A Issuance Date but
on or prior to the third anniversary of the Series A Issuance Date, 105%, and
(iv) thereafter, 101%.

 

19

--------------------------------------------------------------------------------



 

“Series A Conversion Date” has the meaning assigned to such term in
Section 5.11(b)(v)(D).

 

“Series A Conversion Notice” has the meaning assigned to such term in
Section 5.11(b)(v)(C)(1).

 

“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.11(b)(v)(C)(1).

 

“Series A Conversion Rate” means the number of Common Units issuable upon the
conversion of each Series A Preferred Unit, which shall be equal to (a) in all
cases other than a Series A Change of Control, the quotient of (i) the sum of
(A) the Series A Accrued Amount with respect to such Series A Preferred Unit,
plus (B) any Series A Partial Period Distributions on such Series A Preferred
Unit divided by (ii) the Series A Issue Price (as such number of Common Units
may be adjusted as set forth in Section 5.11(b)(v)(E)) and (b) in the case of a
Series A Change of Control, the greater of the amount set forth in clause
(a) above or the quotient of (i) the sum of (A) (1) the Series A Issue Price,
multiplied by (2) the Series A Change of Control Conversion Premium, plus
(B) all Series A Unpaid Distributions on such Series A Preferred Unit on such
date, plus (C) any Series A Partial Period Distributions on such Series A
Preferred Unit, divided by (ii) the VWAP of the Common Units for the 30-day
period ending immediately prior to the execution of definitive documentation
relating to the Series A Change of Control (as such number of Common Units may
be adjusted as set forth in Section 5.11(b)(v)(E)); provided, however, that for
purposes of Section 5.11(b)(vi)(B)(1), the Series A Conversion Rate shall be the
amount determined pursuant to clause (a) above.

 

“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.11(b)(v).  Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder, and, immediately upon the Transfer of a Series A
Conversion Unit to a Person other than a Series A Preferred Unitholder, such
Series A Conversion Unit will continue to be a Common Unit, but will cease to be
a Series A Conversion Unit for all purposes hereunder.

 

“Series A Converting Unitholder” means a Series A Preferred Unitholder (a) who
has delivered (or had on its behalf delivered by a lender under a Permitted
Loan) a Series A Conversion Notice to the Partnership in accordance with
Section 5.11(b)(v)(C)(1) or (b) to whom the Partnership has delivered a Series A
Mandatory Conversion Notice in accordance with Section 5.11(b)(v)(C)(2).

 

“Series A Distribution Amount” means, (a) with respect to any Quarter ending on
or before [·], 2024,(1) an amount per Series A Preferred Unit equal to $1.0364
for such Quarter (provided, however, that the Series A Distribution Amount for
the Quarter ending [June 30], 2019 shall be prorated for such period, commencing
on the Series A Issuance Date and ending on, and including,

 

--------------------------------------------------------------------------------

(1)         NTD: The last day of the 20th Quarter ending after the Series A
Issuance Date (including the Quarter in which the Series A Issuance Date
occurs).

 

20

--------------------------------------------------------------------------------



 

the last day of such Quarter), and (b) with respect to any Quarter ending after
[·], 2024,(2) an amount per Series A Preferred Unit for such Quarter equal to
(i) the Series A Issue Price, multiplied by (ii) a percentage equal to the sum
of (A) the greater of (x) the Three-Month LIBOR as of the LIBOR Determination
Date in respect of the applicable Quarter and (y) 2.59%, and (B) 6.90%,
multiplied by (iii) 25%.

 

“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.11(b)(i)(A).

 

“Series A Issuance Date” means [—], 2019.

 

“Series A Issue Price” means $48.77 per Series A Preferred Unit.

 

“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon the liquidation, dissolution and winding up of the
Partnership, ranks junior to the Series A Preferred Units, and shall include
Common Units and Class B Units, but shall not include any Series A Parity
Securities or Series A Senior Securities.

 

“Series A Mandatory Conversion Notice” has the meaning assigned to such term in
Section 5.11(b)(v)(C)(2).

 

“Series A Mandatory Conversion Notice Date” has the meaning assigned to such
term in Section 5.11(b)(v)(C)(2).

 

“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon the liquidation, dissolution and winding up of the
Partnership, ranks pari passu with (but not senior to) the Series A Preferred
Units, but shall not include any Series A Senior Securities.

 

“Series A Partial Period Distributions” means, with respect to a conversion or
redemption of a Series A Preferred Unit, an amount equal to the Series A
Distribution Amount multiplied by a fraction, the numerator of which is the
number of days elapsed in the Quarter in which such conversion or redemption
occurs and the denominator of which is the total number of days in such Quarter.

 

“Series A Preemptive Rights Holder” means a Series A Purchaser that, as of any
date of determination, together with its Affiliates, beneficially owns at least
50% of the Series A Preferred Units issued to such Series A Purchaser and its
Affiliates on the Series A Issuance Date pursuant to the Series A Purchase
Agreement (subject to adjustment for any unit splits, combinations or
recapitalizations with respect to the Series A Preferred Units).

 

“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.

 

--------------------------------------------------------------------------------

(2)         NTD: The last day of the 20th Quarter ending after the Series A
Issuance Date (including the Quarter in which the Series A Issuance Date
occurs).

 

21

--------------------------------------------------------------------------------



 

“Series A Preferred Units” has the meaning assigned to such term in
Section 5.11(a).

 

“Series A Purchase Agreement” means the Convertible Preferred Unit Purchase
Agreement, dated as of March 13, 2019, by and among the Partnership and the
purchasers party thereto, as may be amended from time to time.

 

“Series A Purchaser” means a Person who was issued Series A Preferred Units by
the Partnership on the Series A Issuance Date pursuant to the Series A Purchase
Agreement.

 

“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.11(b)(i)(A).

 

“Series A Required Voting Percentage” means at least 66 2/3% of the Outstanding
Series A Preferred Units, voting separately as a single class.

 

“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon the liquidation, dissolution and winding up of the
Partnership, ranks senior to the Series A Preferred Units, or that has a
maturity or a right of the holder thereof to require redemption of such
Partnership Interest by the Partnership, in either case, for cash.

 

“Series A Substantially Equivalent Unit” has the meaning assigned to such term
in Section 5.11(b)(vi)(B)(2).

 

“Series A Unpaid Distributions” has the meaning assigned to such term in
Section 5.11(b)(i)(B).

 

“Simplification Transaction” has the meaning given such term in the recitals.

 

“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests or more than 50% of the general partner interest of such
partnership (considering all of the partnership interests of the partnership as
a single class) is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person, or a combination
thereof; or (c) any other Person (other than a corporation or a partnership) in
which such Person, one or more Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of determination, has (i) at least
a majority ownership interest or (ii) the power to elect or direct the election
of a majority of the directors or other governing body of such Person.

 

“Surviving Business Entity” has the meaning given such term in
Section 14.2(b)(ii).

 

22

--------------------------------------------------------------------------------



 

“Tax Matters Partner” has the meaning set forth in Section 6231(a)(7) of the
Code, prior to amendment by the BBA.

 

“Third Restated Partnership Agreement” has the meaning given such term in the
recitals.

 

“Three-Month LIBOR” means, as of any LIBOR Determination Date, the London
interbank offered rate (expressed as a percentage per year) for deposits in U.S.
dollars having an index maturity of three-months in amounts of at least
$1,000,000, as that rate appears on Reuters Page LIBOR01 (or any successor or
replacement page) at 11:00 a.m. (London time) on such LIBOR Determination Date.
Notwithstanding the foregoing, if (i) the General Partner determines in good
faith that Three-Month LIBOR has been discontinued, and such discontinuance is
unlikely to be temporary, or that Three-Month LIBOR is no longer being
published, or (ii) the supervisor for the administrator of the London Interbank
Offered Rate has made a public statement identifying a specific date after which
the London Interbank Offered Rate shall no longer be used for determining
interest rates for loans, then the holders of a majority of the Series A
Preferred Units and the General Partner will negotiate in good faith to
(1) designate a substitute or successor reference rate, including any spread
with respect thereto, taking into account general comparability to Three-Month
LIBOR, acceptance as a market-based benchmark interest rate and any other
commercially reasonable adjustments or factors as such holders and the General
Partner deem appropriate (the “Alternative Rate”), and (2) determine any
necessary changes to the LIBOR Determination Date to be used and any other
relevant methodology for calculating the substitute or successor interest rate,
including any adjustment factor needed to make such substitute or successor
reference rate comparable to Three-Month LIBOR (“Adjustments”), in a manner that
is consistent with industry accepted practices for such substitute or successor
reference rate.  Any such designation and determination agreed to by the holders
of a majority of the Series A Preferred Units and the General Partner shall be
final and conclusive absent manifest error, and the General Partner shall cause
this Agreement to be amended as necessary to effectuate the substitute or
successor reference rate.  Notwithstanding the foregoing, if the General Partner
and the holders of a majority of the Series A Preferred Units fail to determine
in good faith an Alternative Rate and any Adjustments, the General Partner and 
the holders of a majority of the Series A Preferred Units shall select and
mutually engage in good faith an independent financial advisor (“IFA”) to
determine the Alternative Rate and any Adjustments, and the decision of the IFA
will be binding on the General Partner, the Partnership and the holders of the
of the Series A Preferred Units.  If the General Partner and the holders of a
majority of the Series A Preferred Units are unable to agree upon an independent
financial advisor to serve as the IFA within ten (10) Business Days after either
sends written notice to the other requesting that the IFA be engaged pursuant to
the preceding sentence, then each will select one independent financial advisor
of established national reputation and such two independent financial advisors
shall select a third independent financial advisor of established national
reputation to serve as the IFA.   From the earlier of (A) the date that
Three-Month LIBOR has been discontinued or is no longer being published as
described in clause (i) above and (B) the specific date referred to in clause
(ii) above (such earlier date, the “LIBOR Discontinuance Date”) until the
holders of the Series A Preferred Units and the General Partner make such
designation and determination (and, in each case, an IFA has not determined an
appropriate Alternative Rate and Adjustments or an IFA has not been appointed),
“Three Month LIBOR” shall be deemed to mean the rate that was the Three Month
LIBOR in effect during the Quarter immediately preceding the LIBOR
Discontinuance Date.

 

23

--------------------------------------------------------------------------------



 

“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.

 

“Transaction Documents” has the meaning given such term in Section 7.1(b).

 

“transfer” has the meaning given such term in Section 4.4(a).

 

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided that, if no such Person is appointed as registrar and transfer
agent for any class of Partnership Interests, the General Partner shall act as
registrar and transfer agent for such class of Partnership Interests.

 

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

 

“Underwriting Agreement” means that certain Underwriting Agreement dated as of
June 26, 2012 among the IPO Underwriters, EQT Corp, the Partnership, the Former
General Partner and the Operating Company providing for the purchase of Common
Units by the IPO Underwriters.

 

“Underwritten Offering” means (a) an offering pursuant to a Registration
Statement in which Partnership Interests are sold to an underwriter on a firm
commitment basis for reoffering to the public (other than the Initial Public
Offering), (b) an offering of Partnership Interests pursuant to a Registration
Statement that is a “bought deal” with one or more investment banks, and (c) an
“at-the-market” offering pursuant to a Registration Statement in which
Partnership Interests are sold to the public through one or more investment
banks or managers on a best efforts basis.

 

“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Series A Preferred Units, Common Units and Class B
Units but shall not include the General Partner Interest.

 

“Unit Majority” means at least a majority of the Outstanding Common Units,
Outstanding Class B Units, if any, and Outstanding Series A Preferred Units, if
any, with such Series A Preferred Units to be treated as Common Units on an
as-converted basis, voting together as a single class.

 

“Unitholders” means the Record Holders of Units.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date

 

24

--------------------------------------------------------------------------------



 

(as determined under Section 5.5(d)) over (b) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date).

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).

 

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner, any Departing General Partner or the Former
General Partner or any Affiliate of any Group Member, a General Partner, any
Departing General Partner or the Former General Partner and (d) any Person the
General Partner designates as an “Unrestricted Person” for purposes of this
Agreement from time to time.

 

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Voting Securities” means, with respect to a specified Person as of any date of
determination, the Capital Stock of such Person that is at such date entitled
(without reference to the occurrence of any contingency) to vote in the election
of the managers, directors, trustees or other Persons serving in a similar
capacity with respect to such Person.

 

“VWAP” means, with respect to a Common Unit on any Trading Day, the
volume-weighted average trading price of the Common Units on the National
Securities Exchange on which the Common Units are listed or admitted to trading
on such Trading Day (or if such volume-weighted average trading price is
unavailable, the Closing Price of one Common Unit on such Trading Day) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the VWAP calculation period.  If the VWAP of the Common
Units cannot be calculated for a particular Trading Day on any of the foregoing
bases, the VWAP of a Common Unit for such Trading Day shall be the fair market
value of such Common Unit on such Trading Day as determined in good faith by the
General Partner in a commercially reasonable manner using a volume weighted
method.

 

“Withdrawal Opinion of Counsel” has the meaning given such term in
Section 11.1(b).

 

“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.

 

Section 1.2                                    Construction.  Unless the context
requires otherwise: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa;
(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the terms “include,” “includes,” “including” or words of like
import shall be deemed to be followed by the words “without limitation”; and
(d) the terms “hereof,” “herein” or “hereunder” refer to this Agreement

 

25

--------------------------------------------------------------------------------



 

as a whole and not to any particular provision of this Agreement.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  The General Partner has the power to construe and interpret this
Agreement and to act upon any such construction or interpretation.  Any
construction or interpretation of this Agreement by the General Partner and any
action taken pursuant thereto and any determination made by the General Partner
in good faith shall, in each case, be conclusive and binding on all Record
Holders and all other Persons for all purposes.

 

ARTICLE II
 ORGANIZATION

 

Section 2.1                                    Formation.  The Partnership was
formed as a limited partnership pursuant to the provisions of the Delaware Act,
and the General Partner hereby amends and restates the Third Restated
Partnership Agreement in its entirety to, among other things, establish the
rights and obligations of the Series A Preferred Units in connection with the
issuance of such Partnership Interests.  Except as expressly provided to the
contrary in this Agreement, the rights, duties, liabilities and obligations of
the Partners and the administration, dissolution and termination of the
Partnership shall be governed by the Delaware Act.  All Partnership Interests
shall constitute personal property of the Record Holder thereof for all
purposes.

 

Section 2.2                                    Name.  The name of the
Partnership shall be “EQM Midstream Partners, LP”.  Subject to applicable law,
the Partnership’s business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner. 
The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or letters
shall be included in the Partnership’s name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires.  The General
Partner may change the name of the Partnership at any time and from time to time
and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.

 

Section 2.3                                    Registered Office; Registered
Agent; Principal Office; Other Offices.  Unless and until changed by the General
Partner, the registered office of the Partnership in the State of Delaware shall
be located at 1209 Orange Street, Wilmington, New Castle County, Delaware 19801,
and the registered agent for service of process on the Partnership in the State
of Delaware at such registered office shall be Corporation Trust Company.  The
principal office of the Partnership shall be located at 625 Liberty Avenue,
Suite 2000, Pittsburgh, Pennsylvania 15222, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners.  The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner determines to be necessary or
appropriate.  The address of the General Partner shall be 625 Liberty Avenue,
Suite 2000, Pittsburgh, Pennsylvania 15222, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners.

 

Section 2.4                                    Purpose and Business.  The
purpose and nature of the business to be conducted by the Partnership shall be
to (a) engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware

 

26

--------------------------------------------------------------------------------



 

Act and, in connection therewith, to exercise all of the rights and powers
conferred upon the Partnership pursuant to the agreements relating to such
business activity, and (b) do anything necessary or appropriate to further the
foregoing, including the making of capital contributions or loans to a Group
Member; provided, however, that the General Partner shall not cause the
Partnership to engage, directly or indirectly, in any business activity that the
General Partner determines would be reasonably likely to cause the Partnership
to be treated as an association taxable as a corporation or otherwise taxable as
an entity for federal income tax purposes.  To the fullest extent permitted by
law, the General Partner shall have no duty or obligation to propose or approve
the conduct by the Partnership of any business and may decline to do so free of
any duty or obligation whatsoever to the Partnership or any Limited Partner and,
in declining to so propose or approve, shall not be required to act in good
faith or pursuant to any other standard imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity and the General Partner in
determining whether to propose or approve the conduct by the Partnership of any
business shall be permitted to do so in its sole and absolute discretion.

 

Section 2.5                                    Powers.  The Partnership shall be
empowered to do any and all acts and things necessary, appropriate, proper,
advisable, incidental to or convenient for the furtherance and accomplishment of
the purposes and business described in Section 2.4 and for the protection and
benefit of the Partnership.

 

Section 2.6                                    Term.  The term of the
Partnership commenced upon the filing of the Certificate of Limited Partnership
in accordance with the Delaware Act and shall continue in existence until the
dissolution of the Partnership in accordance with the provisions of
Article XII.  The existence of the Partnership as a separate legal entity shall
continue until the cancellation of the Certificate of Limited Partnership as
provided in the Delaware Act.

 

Section 2.7                                    Title to Partnership Assets. 
Title to the assets of the Partnership, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partner, individually or collectively, shall have any
ownership interest in such assets of the Partnership or any portion thereof. 
Title to any or all assets of the Partnership may be held in the name of the
Partnership, the General Partner, one or more of its Affiliates or one or more
nominees of the General Partner or its Affiliates, as the General Partner may
determine.  The General Partner hereby declares and warrants that any assets of
the Partnership for which record title is held in the name of the General
Partner or one or more of its Affiliates or one or more nominees of the General
Partner or its Affiliates shall be held by the General Partner or such Affiliate
or nominee for the use and benefit of the Partnership in accordance with the
provisions of this Agreement; provided, however, that the General Partner shall
use reasonable efforts to cause record title to such assets (other than those
assets in respect of which the General Partner determines that the expense and
difficulty of conveyancing makes transfer of record title to the Partnership
impracticable) to be vested in the Partnership or one or more of the
Partnership’s designated Affiliates as soon as reasonably practicable; provided,
further, that, prior to the withdrawal or removal of the General Partner or as
soon thereafter as practicable, the General Partner shall use reasonable efforts
to effect the transfer of record title to the Partnership’s assets and, prior to
any such transfer, will provide for the use of such assets in a manner
satisfactory to any successor General Partner.  All assets of the Partnership
shall be

 

27

--------------------------------------------------------------------------------



 

recorded as the property of the Partnership in its books and records,
irrespective of the name in which record title to such assets of the Partnership
is held.

 

ARTICLE III
 RIGHTS OF LIMITED PARTNERS

 

Section 3.1                                    Limitation of Liability.  The
Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.

 

Section 3.2                                    Management of Business.  No
Limited Partner, in its capacity as such, shall participate in the operation,
management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership.  No action
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member, in its capacity as
such, shall be deemed to be participating in the control of the business of the
Partnership by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) nor shall any such action affect, impair
or eliminate the limitations on the liability of the Limited Partners under this
Agreement.

 

Section 3.3                                    Rights of Limited Partners.

 

(a)                                 Each Limited Partner shall have the right,
for a purpose reasonably related to such Limited Partner’s interest as a Limited
Partner in the Partnership, upon reasonable written demand stating the purpose
of such demand, and at such Limited Partner’s own expense:

 

(i)                                     to obtain from the General Partner
either (A) copies of the Partnership’s most recent filings with the Commission
on Form 10-K and any subsequent filings on Form 10-Q and 8-K or (B) if the
Partnership is no longer subject to the reporting requirements of the Exchange
Act, the information specified in, and meeting the requirements of,
Rule 144A(d)(4) under the Securities Act or any successor or similar rule or
regulation under the Securities Act (provided that the foregoing materials shall
be deemed to be available to a Limited Partner in satisfaction of the
requirements of this Section 3.3(a)(i) if posted on or accessible through the
Partnership’s or the Commission’s website);

 

(ii)                                  to obtain a current list of the name and
last known business, residence or mailing address of each Partner; and

 

(iii)                               to obtain a copy of this Agreement and the
Certificate of Limited Partnership and all amendments thereto.

 

(b)                                 The rights to information granted the
Limited Partners pursuant to Section 3.3(a) replace in their entirety any rights
to information provided for in Section 17-305(a) of the Delaware Act and each of
the Partners and each other Person or Group who acquires an interest in
Partnership Interests hereby agrees to the fullest extent permitted by law that
they do not have any rights as Partners to receive any information either
pursuant to Sections 17-305(a) of the Delaware Act or otherwise except for the
information identified in Section 3.3(a).

 

28

--------------------------------------------------------------------------------



 

(c)                                  The General Partner may keep confidential
from the Limited Partners, for such period of time as the General Partner deems
reasonable, (i) any information that the General Partner determines is in the
nature of trade secrets or (ii) other information the disclosure of which the
General Partner determines (A) is not in the best interests of the Partnership
Group, (B) could damage the Partnership Group or its business or (C) that any
Group Member is required by law or regulation or by agreement with any third
party to keep confidential (other than agreements with Affiliates of the
Partnership the primary purpose of which is to circumvent the obligations set
forth in this Section 3.3).

 

(d)                                 Notwithstanding any other provision of this
Agreement or Section 17-305 of the Delaware Act, each of the Partners, each
other Person or Group who acquires an interest in a Partnership Interest and
each other Person bound by this Agreement hereby agrees to the fullest extent
permitted by law that they do not have rights to receive information from the
Partnership or any Indemnitee for the purpose of determining whether to pursue
litigation or assist in pending litigation against the Partnership or any
Indemnitee relating to the affairs of the Partnership except pursuant to the
applicable rules of discovery relating to litigation commenced by such Person or
Group.

 

ARTICLE IV
 CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP
INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS

 

Section 4.1                                    Certificates.  Owners of
Partnership Interests and, where appropriate, Derivative Partnership Interests,
shall be recorded in the Register and ownership of such interests shall be
evidenced by a physical certificate or book entry notation in the Register. 
Notwithstanding anything to the contrary in this Agreement, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests and Derivative Partnership Interests,
Partnership Interests and Derivative Partnership Interests shall not be
evidenced by physical certificates.  Certificates, if any, shall be executed on
behalf of the Partnership by the Chief Executive Officer, President, Chief
Financial Officer or any Vice President and the Secretary, any Assistant
Secretary, or other authorized officer of the General Partner, and shall bear
the legend set forth in Section 4.7(f), or in the case of Series A Preferred
Units, Section 5.11(b)(iv); provided, however, that, in the event the Series A
Preferred Units are not represented by certificates, upon any transfer of
Series A Preferred Units, the transferor of such Series A Preferred Units shall
notify the registered owner of any applicable restrictions on the transfer of
the Series A Preferred Units.  The signatures of such officers upon a
certificate may be facsimiles.  In case any officer who has signed or whose
signature has been placed upon such certificate shall have ceased to be such
officer before such certificate is issued, it may be issued by the Partnership
with the same effect as if he were such officer at the date of its issuance.  If
a Transfer Agent has been appointed for a class of Partnership Interests, no
Certificate for such class of Partnership Interests shall be valid for any
purpose until it has been countersigned by the Transfer Agent; provided,
however, that, if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership.  Subject to the requirements of Section 6.4(a),
if Common Units are evidenced by Certificates, on or after the date on which
Class B Units are converted into Common Units pursuant to the terms of
Section 5.10(c), the

 

29

--------------------------------------------------------------------------------



 

Record Holders of such Class B Units (i) if the Class B Units are evidenced by
Certificates, may exchange such Certificates for Certificates evidencing the
Common Units into which such Record Holder’s Class B Units converted, or (ii) if
the Class B Units are not evidenced by Certificates, shall be issued
Certificates evidencing the Common Units into which such Record Holders’ Class B
Units converted.  With respect to any Partnership Interests that are represented
by physical certificates, the General Partner may determine that such
Partnership Interests will no longer be represented by physical certificates and
may, upon written notice to the holders of such Partnership Interests and
subject to applicable law, take whatever actions it deems necessary or
appropriate to cause such Partnership Interests to be registered in book entry
or global form and may cause such physical certificates to be cancelled or
deemed cancelled.

 

Section 4.2                                    Mutilated, Destroyed, Lost or
Stolen Certificates.

 

(a)                                 If any mutilated Certificate is surrendered
to the Transfer Agent, the appropriate officers of the General Partner on behalf
of the Partnership shall execute, and the Transfer Agent shall countersign and
deliver in exchange therefor, a new Certificate evidencing the same number and
type of Partnership Interests or Derivative Partnership Interests as the
Certificate so surrendered.

 

(b)                                 The appropriate officers of the General
Partner on behalf of the Partnership shall execute and deliver, and the Transfer
Agent shall countersign, a new Certificate in place of any Certificate
previously issued, if the Record Holder of the Certificate:

 

(i)                                     makes proof by affidavit, in form and
substance satisfactory to the General Partner, that a previously issued
Certificate has been lost, destroyed or stolen;

 

(ii)                                  requests the issuance of a new Certificate
before the General Partner has notice that the Certificate has been acquired by
a purchaser for value in good faith and without notice of an adverse claim;

 

(iii)                               if requested by the General Partner,
delivers to the General Partner a bond, in form and substance satisfactory to
the General Partner, with surety or sureties and with fixed or open penalty as
the General Partner may direct to indemnify the Partnership, the Partners, the
General Partner and the Transfer Agent against any claim that may be made on
account of the alleged loss, destruction or theft of the Certificate; and

 

(iv)                              satisfies any other reasonable requirements
imposed by the General Partner or the Transfer Agent.

 

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.

 

(c)                                  As a condition to the issuance of any new
Certificate under this Section 4.2, the General Partner may require the payment
of a sum sufficient to cover any tax or other

 

30

--------------------------------------------------------------------------------



 

governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Transfer Agent) reasonably
connected therewith.

 

Section 4.3                                    Record Holders.  The names and
addresses of Unitholders as they appear in the Register shall be the official
list of Record Holders of the Partnership Interests for all purposes.  The
Partnership and the General Partner shall be entitled to recognize the Record
Holder as the Partner with respect to any Partnership Interest and, accordingly,
shall not be bound to recognize any equitable or other claim to, or interest in,
such Partnership Interest on the part of any other Person or Group, regardless
of whether the Partnership or the General Partner shall have actual or other
notice thereof, except as otherwise provided by law or any applicable rule,
regulation, guideline or requirement of any National Securities Exchange on
which such Partnership Interests are listed or admitted to trading.  Without
limiting the foregoing, when a Person (such as a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing) is acting
as nominee, agent or in some other representative capacity for another Person or
Group in acquiring and/or holding Partnership Interests, as between the
Partnership on the one hand, and such other Person on the other, such
representative Person shall be the Limited Partner with respect to such
Partnership Interest upon becoming the Record Holder in accordance with
Section 10.1(b) and have the rights and obligations of a Partner hereunder as,
and to the extent, provided herein, including Section 10.1(c).

 

Section 4.4                                    Transfer Generally.

 

(a)                                 The term “transfer,” when used in this
Agreement with respect to a Partnership Interest, shall be deemed to refer to a
transaction (i) by which the General Partner assigns all or any part of its
General Partner Interest to another Person, and includes a sale, assignment,
gift, pledge, encumbrance, hypothecation, mortgage, exchange or any other
disposition by law or otherwise or (ii) by which the holder of a Limited Partner
Interest assigns such Limited Partner Interest to another Person who is or
becomes a Limited Partner as a result thereof, and includes a sale, assignment,
gift, exchange or any other disposition by law or otherwise, excluding a pledge,
encumbrance, hypothecation or mortgage but including any transfer upon
foreclosure of any pledge, encumbrance, hypothecation or mortgage.

 

(b)                                 No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article IV.  Any transfer or purported transfer of
a Partnership Interest not made in accordance with this Article IV shall be null
and void, and the Partnership shall have no obligation to effect or recognize
any such transfer or purported transfer.

 

(c)                                  Nothing contained in this Agreement shall
be construed to prevent or limit a disposition by any stockholder, member,
partner or other owner of the General Partner or any Limited Partner of any or
all of such Person’s shares of stock, membership interests, partnership
interests or other ownership interests in the General Partner or such Limited
Partner and the term “transfer” shall not include any such disposition.

 

31

--------------------------------------------------------------------------------



 

Section 4.5                                    Registration and Transfer of
Limited Partner Interests.

 

(a)                                 The General Partner shall keep, or cause to
be kept by the Transfer Agent on behalf of the Partnership, one or more
registers in which, subject to such reasonable regulations as it may prescribe
and subject to the provisions of Section 4.5(b), the registration and transfer
of Limited Partner Interests, and any Derivative Partnership Interests as
applicable, shall be recorded (the “Register”).

 

(b)                                 The General Partner shall not recognize any
transfer of Limited Partner Interests evidenced by Certificates until the
Certificates evidencing such Limited Partner Interests are surrendered for
registration of transfer.  No charge shall be imposed by the General Partner for
such transfer; provided, that as a condition to the issuance of any new
Certificate under this Section 4.5, the General Partner may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed with respect thereto and any other expenses (including the fees and
expenses of the Transfer Agent) reasonably connected therewith.  Upon surrender
of a Certificate for registration of transfer of any Limited Partner Interests
evidenced by a Certificate, and subject to the provisions of this
Section 4.5(b), the appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and in the case of Certificates
evidencing Limited Partner Interests for which a Transfer Agent has been
appointed, the Transfer Agent shall countersign and deliver, in the name of the
holder or the designated transferee or transferees, as required pursuant to the
holder’s instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered.  Upon the proper surrender of a Certificate, such
transfer shall be recorded in the Register.

 

(c)                                  Upon the receipt by the General Partner of
proper transfer instructions from the Record Holder of uncertificated
Partnership Interests, such transfer shall be recorded in the Register.

 

(d)                                 By acceptance of the transfer of any Limited
Partner Interests in accordance with this Section 4.5 and except as provided in
Section 4.8, each transferee of a Limited Partner Interest (including any
nominee holder or an agent or representative acquiring such Limited Partner
Interests for the account of another Person) acknowledges and agrees to the
provisions of Section 10.1(b).

 

(e)                                  Subject to (i) the foregoing provisions of
this Section 4.5, (ii) Section 4.4, (iii) Section 4.7, (iv) with respect to any
class or series of Limited Partner Interests, the provisions of any statement of
designations or an amendment to this Agreement establishing such class or
series, (v) any contractual provisions binding on any Limited Partner and
(vi) provisions of applicable law, including the Securities Act, Limited Partner
Interests shall be freely transferable.

 

(f)                                   The General Partner and its Affiliates
shall have the right at any time to transfer their Class B Units and Common
Units (whether issued upon conversion of the Class B Units or otherwise) to one
or more Persons.

 

Section 4.6                                    Transfer of the General Partner’s
General Partner Interest.

 

(a)                                 Subject to Section 4.6(c), prior to June 30,
2022, the General Partner shall not transfer all or any part of its General
Partner Interest to a Person unless such transfer (i) has

 

32

--------------------------------------------------------------------------------



 

been approved by the prior written consent or vote of the holders of at least a
majority of the Outstanding Common Units (excluding Common Units held by the
General Partner and its Affiliates) and Outstanding Series A Preferred Units
(with such Series A Preferred Units to be treated on an as-converted basis as
described in Section 5.11(b)(v)), voting together as a single class, or (ii) is
of all, but not less than all, of its General Partner Interest to (A) an
Affiliate of the General Partner (other than an individual) or (B) another
Person (other than an individual) in connection with the merger or consolidation
of the General Partner with or into such other Person or the transfer by the
General Partner of all or substantially all of its assets to such other Person.

 

(b)                                 Subject to Section 4.6(c), on or after
June 30, 2022, the General Partner may transfer all or any part of its General
Partner Interest without Unitholder approval.

 

(c)                                  Notwithstanding anything herein to the
contrary, no transfer by the General Partner of all or any part of its General
Partner Interest to another Person shall be permitted unless (i) the transferee
agrees to assume the rights and duties of the General Partner under this
Agreement and to be bound by the provisions of this Agreement, (ii) the
Partnership receives an Opinion of Counsel that such transfer would not result
in the loss of limited liability of any Limited Partner under the Delaware Act
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed) and (iii) such
transferee also agrees to purchase all (or the appropriate portion thereof, if
applicable) of the partnership or membership interest of the General Partner as
the general partner or managing member, if any, of each other Group Member.  In
the case of a transfer pursuant to and in compliance with this Section 4.6, the
transferee or successor (as the case may be) shall, subject to compliance with
the terms of Section 10.2, be admitted to the Partnership as the General Partner
effective immediately prior to the transfer of the General Partner Interest, and
the business of the Partnership shall continue without dissolution.

 

Section 4.7                                    Restrictions on Transfers.

 

(a)                                 Except as provided in Section 4.7(e),
notwithstanding the other provisions of this Article IV, no transfer of any
Partnership Interests shall be made if such transfer would (i) violate the then
applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation, or (iii) cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed).  The
Partnership may issue stop transfer instructions to any Transfer Agent in order
to implement any restriction on transfer contemplated by this Agreement.

 

(b)                                 The General Partner may impose restrictions
on the transfer of Partnership Interests if it receives an Opinion of Counsel
that such restrictions are necessary to (i) avoid a significant risk of the
Partnership’s becoming taxable as a corporation or otherwise becoming taxable as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) or (ii) preserve the uniformity of the Limited Partner Interests (or
any class or classes thereof).  The General Partner may impose such restrictions
by amending this Agreement; provided, however, that any amendment that would
result in the delisting or suspension of trading of any

 

33

--------------------------------------------------------------------------------



 

class of Limited Partner Interests on the principal National Securities Exchange
on which such class of Limited Partner Interests is then listed or admitted to
trading must be approved, prior to such amendment being effected, by the holders
of at least a majority of the Outstanding Limited Partner Interests of such
class.

 

(c)                                  The transfer of a Class B Unit that has
converted into a Common Unit shall be subject to the restrictions imposed by
Section 6.4(a).

 

(d)                                 In addition to any other restrictions set
forth in this Agreement, the transfer of a Series A Preferred Unit or a Series A
Conversion Unit shall be subject to the restrictions imposed by
Section 5.11(b)(vii) and Section 6.5, respectively.

 

(e)                                  Nothing contained in this Article IV, or
elsewhere in this Agreement, shall preclude the settlement of any transactions
involving Partnership Interests entered into through the facilities of any
National Securities Exchange on which such Partnership Interests are listed or
admitted to trading.

 

(f)                                   Each certificate or book entry evidencing
Partnership Interests (other than the Series A Preferred Units) shall bear a
conspicuous legend in substantially the following form:

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF EQM MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF EQM MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE EQM MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). 
THE GENERAL PARTNER OF EQM MIDSTREAM PARTNERS, LP MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF EQM
MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY
SO TREATED OR TAXED).  THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS
ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT.  COPIES OF SUCH AGREEMENT
MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF
THIS SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF
THE PARTNERSHIP.  THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE
SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE
FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED
OR ADMITTED TO TRADING.

 

34

--------------------------------------------------------------------------------



 

Section 4.8                                    Eligibility
Certificates, Ineligible Holders.

 

(a)                                 The General Partner may upon demand or on a
regular basis require Limited Partners and transferees of Limited Partner
Interests in connection with a transfer, to execute an Eligibility Certificate
or provide other information as is necessary for the General Partner to
determine if any such Limited Partners or transferees are Ineligible Holders.

 

(b)                                 If any Limited Partner (or its beneficial
owners) falsely certifies its status as an Eligible Taxable Holder or fails to
furnish to the General Partner within 30 days of its request an Eligibility
Certificate and other information related thereto, or if upon receipt of such
Eligibility Certificate or other requested information the General Partner
determines that a Limited Partner or a transferee of a Limited Partner is an
Ineligible Holder, the Limited Partner Interests owned by such Limited Partner
shall be subject to redemption in accordance with the provisions of Section 4.9
or the General Partner may refuse to effect the transfer of the Limited Partner
Interests to such transferee.  In addition, the General Partner shall be
substituted for any Limited Partner that is an Ineligible Holder as the Limited
Partner in respect of the Ineligible Holder’s Limited Partner Interests.

 

(c)                                  The General Partner shall, in exercising
voting rights in respect of Limited Partner Interests held by it on behalf of
Ineligible Holders, distribute the votes in the same ratios as the votes of
Limited Partners (including the General Partner and its Affiliates) in respect
of Limited Partner Interests other than those of Ineligible Holders are cast,
either for, against or abstaining as to the matter.

 

(d)                                 Upon dissolution of the Partnership, an
Ineligible Holder shall have no right to receive a distribution in kind pursuant
to Section 12.4 but shall be entitled to the cash equivalent thereof, and the
Partnership shall provide cash in exchange for an assignment of the Ineligible
Holder’s share of any distribution in kind.  Such payment and assignment shall
be treated for Partnership purposes as a purchase by the Partnership from the
Ineligible Holder of its Limited Partner Interest (representing the right to
receive its share of such distribution in kind).

 

(e)                                  At any time after an Ineligible Holder can
and does certify that it no longer is an Ineligible Holder, it may, upon
application to the General Partner, request that with respect to any Limited
Partner Interests of such Ineligible Holder not redeemed pursuant to
Section 4.9, such Ineligible Holder upon approval of the General Partner, shall
no longer constitute an Ineligible Holder and the General Partner shall cease to
be deemed to be the Limited Partner in respect of such Limited Partner
Interests.

 

(f)                                   If at any time a transferee of a
Partnership Interest fails to furnish an Eligibility Certificate or any other
information requested by the General Partner pursuant to this Section 4.8 within
30 days of such request, or if upon receipt of such Eligibility Certificate or
such other information the General Partner determines, with the advice of
counsel, that such transferee is an Ineligible Holder, the Partnership may,
unless the transferee establishes to the satisfaction of the General Partner
that such transferee is not an Ineligible Holder, prohibit and void the
transfer, including by placing a stop order with the Transfer Agent.

 

35

--------------------------------------------------------------------------------



 

Section 4.9                                    Redemption of Partnership
Interests of Ineligible Holders.

 

(a)                                 If at any time a Limited Partner falsely
certifies its status as an Eligible Taxable Holder or fails to furnish an
Eligibility Certificate or any other information requested by the General
Partner pursuant to Section 4.8 within 30 days of such request, or if upon
receipt of such Eligibility Certificate or such other information the General
Partner determines, with the advice of counsel, that a Limited Partner is an
Ineligible Holder, the Partnership may, unless the Limited Partner establishes
to the satisfaction of the General Partner that such Limited Partner is not an
Ineligible Holder or has transferred his Limited Partner Interests to a Person
who is not an Ineligible Holder and who furnishes an Eligibility Certificate to
the General Partner prior to the date fixed for redemption as provided below,
redeem the Limited Partner Interest of such Limited Partner as follows:

 

(i)                                     The General Partner shall, not later
than the 30th day before the date fixed for redemption, give notice of
redemption to the Limited Partner, at his last address designated in the
Register, by registered or certified mail, postage prepaid.  The notice shall be
deemed to have been given when so mailed.  The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable
Interests) and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.

 

(ii)                                  The aggregate redemption price for
Redeemable Interests shall be an amount equal to the Current Market Price (the
date of determination of which shall be the date fixed for redemption) of
Limited Partner Interests of the class to be so redeemed multiplied by the
number of Limited Partner Interests of each such class included among the
Redeemable Interests.  The redemption price shall be paid, as determined by the
General Partner, in cash or by delivery of a promissory note of the Partnership
in the principal amount of the redemption price, bearing interest at the rate of
5% annually and payable in three equal annual installments of principal together
with accrued interest, commencing one year after the redemption date.

 

(iii)                               The Limited Partner or his duly authorized
representative shall be entitled to receive the payment for the Redeemable
Interests at the place of payment specified in the notice of redemption on the
redemption date (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender by or on behalf of the Limited Partner or
transferee at the place specified in the notice of redemption, of the
Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).

 

(iv)                              After the redemption, Redeemable Interests
shall no longer constitute issued and Outstanding Limited Partner Interests.

 

(b)                                 The provisions of this Section 4.9 shall
also be applicable to Limited Partner Interests held by a Limited Partner as
nominee, agent or representative of a Person determined to be an Ineligible
Holder.

 

(c)                                  Nothing in this Section 4.9 shall prevent
the recipient of a notice of redemption from transferring his Limited Partner
Interest before the redemption date if such

 

36

--------------------------------------------------------------------------------



 

transfer is otherwise permitted under this Agreement and the transferor provides
notice of such transfer to the General Partner.  Upon receipt of notice of such
a transfer, the General Partner shall withdraw the notice of redemption,
provided the transferee of such Limited Partner Interest certifies to the
satisfaction of the General Partner that such transferee is not an Ineligible
Holder.  If the transferee fails to make such certification within 30 days after
the request and, in any event, before the redemption date, such redemption shall
be effected from the transferee on the original redemption date.

 

ARTICLE V
 CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

Section 5.1                                    Simplification Transactions.

 

(a)                                 Pursuant to the IDR Merger Agreement, the
Former General Partner transferred, assigned and conveyed to the Partnership all
of the Former General Partner’s right, title and interest in and to the
Incentive Distribution Rights and agreed to the cancellation of the Incentive
Distribution Rights and the economic portion of the General Partner Interest (as
defined in the Second Restated Partnership Agreement), including as represented
by the General Partner Units, and, in exchange therefor and in consideration
thereof, the Partnership issued 87,000,000 Common Units to the Former General
Partner (such Common Units, the “Exchange Consideration,” and such exchange, the
“Exchange”).  Upon the consummation of the Exchange, pursuant to the IDR Merger
Agreement and the First Amendment, the Incentive Distribution Rights and the
economic portion of the General Partner Interest (as defined in the Second
Restated Partnership Agreement), including as represented by the General Partner
Units, were cancelled and, notwithstanding the Exchange, the General Partner
Interest in the Partnership continued to be outstanding and held by the Former
General Partner immediately following the consummation of the Exchange and the
Former General Partner continued as general partner of the Partnership without
interruption.  Also, at such time, the General Partner Interest in the
Partnership ceased to be represented by General Partner Units.

 

(b)                                 Immediately following the Exchange and
pursuant to the IDR Merger Agreement, EQGP Services, LLC was admitted as the
general partner of the Partnership and, immediately thereafter, the Former
General Partner transferred, assigned and conveyed the General Partner Interest
to the General Partner and ceased to be a general partner of the Partnership. 
The Partnership was continued, and is hereby continued, without dissolution.

 

(c)                                  Effective concurrently herewith,
immediately following the consummation of the transfer of the General Partner
Interest to the General Partner, Merger Sub merged with and into EQGP, the
separate existence of Merger Sub ceased, and EQGP continued as the surviving
limited partnership in such merger and as a wholly-owned subsidiary of the
Partnership (the “Merger”).  In connection with the Merger, (i) pursuant to the
IDR Merger Agreement, all EQGP Common Units issued and outstanding immediately
prior to the effective time of the Merger were converted into the right to
receive the Merger Consideration and ceased to be Outstanding in accordance with
Section 2.3(c) of the IDR Merger Agreement at the effective time of the Merger,
and concurrently with the effectiveness of the Third Restated Partnership
Agreement, the Partnership issued the Merger Consideration to EGH, EQM GP Corp
and EMH in satisfaction of its obligations pursuant to the IDR Merger Agreement,
which issuances were authorized and

 

37

--------------------------------------------------------------------------------



 

approved and (ii) in accordance with the IDR Merger Agreement, the Common Units
constituting the Exchange Consideration and the 21,811,643 Common Units issued
and outstanding and owned by the Former General Partner and EQGP, respectively,
and outstanding immediately prior to the effective time of the Merger, were
cancelled and ceased to be Outstanding.

 

Section 5.2                                    Contributions by the General
Partner and its Affiliates.  Except as set forth in Section 12.8, the General
Partner shall not be obligated to make any Capital Contributions to the
Partnership.

 

Section 5.3                                    Contributions by Limited
Partners.  No Limited Partner will be required to make any additional Capital
Contribution to the Partnership pursuant to this Agreement.

 

Section 5.4                                    Interest and Withdrawal.  No
interest shall be paid by the Partnership on Capital Contributions.  No Partner
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent, if any, that distributions made pursuant to this Agreement
or upon termination of the Partnership may be considered as such by law and then
only to the extent provided for in this Agreement.  Except to the extent
expressly provided in this Agreement, no Partner shall have priority over any
other Partner either as to the return of Capital Contributions or as to profits,
losses or distributions.  Any such return shall be a compromise to which all
Partners agree within the meaning of Section 17-502(b) of the Delaware Act.

 

Section 5.5                                    Capital Accounts.

 

(a)                                 The Partnership shall maintain for each
Partner (or a beneficial owner of Partnership Interests held by a nominee, agent
or representative in any case in which such nominee, agent or representative has
furnished the identity of such beneficial owner to the Partnership in accordance
with Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv).  The Capital Account shall in respect of each such
Partnership Interest be increased by (i) the amount of all Capital Contributions
made to the Partnership with respect to such Partnership Interest and (ii) all
items of Partnership income and gain (including income and gain exempt from tax)
computed in accordance with Section 5.5(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1, and decreased by (x) the amount of
cash or Net Agreed Value of all actual and deemed distributions of cash or
property made with respect to such Partnership Interest and (y) all items of
Partnership deduction and loss computed in accordance with Section 5.5(b) and
allocated with respect to such Partnership Interest pursuant to Section 6.1. 
For the avoidance of doubt, each Series A Preferred Unit will be treated as a
partnership interest in the Partnership that is “convertible equity” within the
meaning of Treasury Regulation Section 1.721-2(g)(3), and, therefore, each
holder of a Series A Preferred Unit will be treated as a partner in the
Partnership.  The initial Capital Account balance in respect of each Series A
Preferred Unit issued on the Series A Issuance Date shall be the Series A Issue
Price, as adjusted pursuant to Section 8.01 of the Series A Purchase Agreement.

 

(b)                                 For purposes of computing the amount of any
item of income, gain, loss or deduction that is to be allocated pursuant to
Article VI and is to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as

 

38

--------------------------------------------------------------------------------



 

its determination, recognition and classification for federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for that purpose), provided, that:

 

(i)                                     Solely for purposes of this Section 5.5,
the Partnership shall be treated as owning directly its proportionate share (as
determined by the General Partner based upon the provisions of the applicable
Group Member Agreement or governing, organizational or similar documents) of all
property owned by (x) any other Group Member that is classified as a partnership
for federal income tax purposes and (y) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership for
federal income tax purposes of which a Group Member is, directly or indirectly,
a partner, member or other equity holder.

 

(ii)                                  All fees and other expenses incurred by
the Partnership to promote the sale of (or to sell) a Partnership Interest that
can neither be deducted nor amortized under Section 709 of the Code, if any,
shall, for purposes of Capital Account maintenance, be treated as an item of
deduction at the time such fees and other expenses are incurred and shall be
allocated among the Partners pursuant to Section 6.1.

 

(iii)                               Except as otherwise provided in Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), the computation of all items of income,
gain, loss and deduction shall be made without regard to any election under
Section 754 of the Code that may be made by the Partnership.  To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

 

(iv)                              In the event the Carrying Value of Partnership
property is adjusted pursuant to Section 5.5(d), any Unrealized Gain resulting
from such adjustment shall be treated as an item of gain and any Unrealized Loss
resulting from such adjustment shall be treated as an item of loss.

 

(v)                                 Any income, gain or loss attributable to the
taxable disposition of any Partnership property shall be determined as if the
adjusted basis of such property as of such date of disposition were equal in
amount to the Partnership’s Carrying Value with respect to such property as of
such date.

 

(vi)                              An item of income of the Partnership that is
described in Section 705(a)(1)(B) of the Code (with respect to items of income
that are exempt from tax) shall be treated as an item of income for the purpose
of this Section 5.5(b), and an item of expense of the Partnership that is
described in Section 705(a)(2)(B) of the Code (with respect to expenditures that
are not deductible and not chargeable to capital accounts), shall be treated as
an item of deduction for the purpose of this Section 5.5(b).

 

(vii)                           In accordance with the requirements of
Section 704(b) of the Code, any deductions for depreciation, cost recovery or
amortization attributable to any Contributed Property shall be determined as if
the adjusted basis of such property on the date it was acquired by the
Partnership were equal to the Agreed Value of such property.  Upon an adjustment
pursuant to Section 5.5(d) to the Carrying Value of any Partnership property
subject to depreciation, cost

 

39

--------------------------------------------------------------------------------



 

recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.

 

(viii)                        The Gross Liability Value of each Liability of the
Partnership described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be
adjusted at such times as provided in this Agreement for an adjustment to
Carrying Values.  The amount of any such adjustment shall be treated for
purposes hereof as an item of loss (if the adjustment increases the Carrying
Value of such Liability of the Partnership) or an item of gain (if the
adjustment decreases the Carrying Value of such Liability of the Partnership).

 

(c)

 

(i)                                     The transferee of a Partnership Interest
shall succeed to a Pro Rata portion of the Capital Account of the transferor
relating to the Partnership Interest so transferred.

 

(ii)                                  Subject to Section 6.4(a), immediately
prior to the transfer of a Class B Unit or a Common Unit resulting from the
conversion of a Class B Unit pursuant to Section 5.10(c) by a holder thereof
(other than a transfer to an Affiliate unless the General Partner elects to have
this subparagraph 5.5(c)(ii) apply), the Capital Account maintained for such
Person with respect to its Class B Units or Converted Class B Units will
(A) first, be allocated to the Class B Units or Converted Class B Units to be
transferred in an amount equal to the product of (x) the number of such Class B
Units or Converted Class B Units to be transferred and (y) the Per Unit Capital
Amount for a Common Unit, and (B) second, any remaining balance in such Capital
Account will be retained by the transferor, regardless of whether it has
retained any Class B Units or Converted Class B Units (“Retained Converted
Class B Units”).  Following any such allocation, the transferor’s Capital
Account, if any, maintained with respect to the retained Class B Units or
Retained Converted Class B Units, if any, will have a balance equal to the
amount allocated under clause (B) hereinabove, and the transferee’s Capital
Account established with respect to the transferred Class B Units or Converted
Class B Units will have a balance equal to the amount allocated under clause
(A) hereinabove.

 

(d)

 

(i)                                     Consistent with Treasury Regulation
Sections 1.704-1(b)(2)(iv)(f) (including proposed Treasury Regulation
Section 1.704-1(b)(2)(iv)(f)(5)(v)) and Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2), on an issuance of additional Partnership
Interests for cash or Contributed Property, the issuance of a Noncompensatory
Option, the issuance of Partnership Interests as consideration for the provision
of services (including upon the lapse of a “substantial risk of forfeiture” with
respect to a Unit), the conversion of the Combined Interest to Common Units
pursuant to Section 11.3(b), the issuance of Partnership Interests pursuant to
the Merger, or the conversion of Class B Units to Common Units pursuant to
Section 5.10(c), the Carrying Value of each Partnership property immediately
prior to such issuance shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property;
provided, however, that in the event of the issuance of a Partnership Interest
pursuant to the exercise of a Noncompensatory Option where the right to share in
Partnership

 

40

--------------------------------------------------------------------------------



 

capital represented by such Partnership Interest differs from the consideration
paid to acquire and exercise such option, the Carrying Value of each Partnership
property immediately after the issuance of such Partnership Interest shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided further, that in the event of an issuance
of Partnership Interests for a de minimis amount of cash or Contributed
Property, in the event of an issuance of a Noncompensatory Option to acquire a
de minimis Partnership Interest or in the event of an issuance of a de minimis
amount of Partnership Interests as consideration for the provision of services,
the General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership.  In determining such Unrealized Gain
or Unrealized Loss, the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately prior to the issuance of
additional Partnership Interests (or, in the case of a Revaluation Event
resulting from the exercise of a Noncompensatory Option, immediately after the
issuance of the Partnership Interest acquired pursuant to the exercise of such
Noncompensatory Option) shall be determined by the General Partner using such
method of valuation as it may adopt.  In making its determination of the fair
market values of individual properties, the General Partner may first determine
an aggregate value for the assets of the Partnership that takes into account the
current trading price of the Common Units, the fair market value of all other
Partnership Interests at such time and the value of Partnership Liabilities. 
The General Partner shall make all adjustments necessary to account for the
difference, if any, between the fair market value of any Series A Preferred
Units for which the Series A Conversion Date has not occurred and the aggregate
Capital Accounts attributable to such Series A Preferred Units to the extent of
any Unrealized Gain or Unrealized Loss that has not been reflected in the
Partners’ Capital Accounts previously, consistent with the methodology of
Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).  The General Partner may
allocate such aggregate value among the individual properties of the Partnership
in such manner as it determines appropriate.  Absent a contrary determination by
the General Partner, the aggregate fair market value of all Partnership assets
(including, without limitation, cash or cash equivalents) immediately prior to a
Revaluation Event shall be the value that would result in the Capital Account
for each Common Unit that is Outstanding prior to such Revaluation Event being
equal to the Event Issue Value.

 

(ii)                                  In accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed
distribution to a Partner of any Partnership property (other than a distribution
of cash that is not in redemption or retirement of a Partnership Interest), the
Carrying Value of all Partnership property shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property.  In determining such Unrealized Gain or Unrealized Loss
the aggregate fair market value of all Partnership property (including cash or
cash equivalents) immediately prior to a distribution shall (A) in the case of
an actual distribution that is not made pursuant to Section 12.4 or in the case
of a deemed distribution, be determined in the same manner as that provided in
Section 5.5(d)(i) or (B) in the case of a liquidating distribution pursuant to
Section 12.4, be determined by the Liquidator using such method of valuation as
it may adopt.

 

(iii)                               In accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s), immediately after the conversion of a Series A
Preferred Unit into a Series A Conversion Unit in accordance with
Section 5.11(b)(v) or Section 5.11(b)(vi), the Capital Account

 

41

--------------------------------------------------------------------------------



 

of each Partner and the Carrying Value of each Partnership property shall be
adjusted to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as if such Unrealized Gain or Unrealized Loss had been
recognized on an actual sale of each such property for an amount equal to its
fair market value immediately after such conversion and (A) first, all
Unrealized Gain (if the Capital Account of each such Series A Conversion Unit is
less than the Per Unit Capital Account for a then Outstanding Common Unit) or
Unrealized Loss (if the Capital Account of each such Series A Conversion Unit is
greater than the Per Unit Capital Account for a then Outstanding Common Unit)
had been allocated Pro Rata to each Partner holding Series A Conversion Units
received upon such conversion until the Capital Account of each such Series A
Conversion Unit is equal to the Per Unit Capital Amount for a then Outstanding
Common Unit; and (B) second, any remaining Unrealized Gain or Unrealized Loss
had been allocated to the Partners at such time pursuant to Section 6.1.  In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and fair market value of all Partnership assets immediately after the conversion
of a Series A Preferred Unit shall be determined by the General Partner using
such method of valuation as it may adopt (taking into account Section 7701(g) of
the Code); provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time and must make such adjustments to such
valuation as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2). 
The General Partner shall allocate such aggregate value among the assets of the
Partnership in such manner as it determines in its discretion.  If, after making
the allocations of Unrealized Gain and Unrealized Loss as set forth above in
this Section 5.5(d)(iii), the Capital Account of each Partner with respect to
each Series A Conversion Unit received upon such conversion of the Series A
Preferred Unit is less than the Per Unit Capital Amount for a then Outstanding
Common Unit, then Capital Account balances shall be reallocated between the
Partners holding Common Units (other than Series A Conversion Units) and
Partners holding Series A Conversion Units so as to cause the Capital Account of
each Partner holding a Series A Conversion Unit to equal, on a per Unit basis
with respect to each such Series A Conversion Unit, the Per Unit Capital Amount
for a then Outstanding Common Unit.

 

Section 5.6                                    Issuances of Additional
Partnership Interests.

 

(a)                                 Subject to Section 5.7 and
Section 5.11(b)(iii), the Partnership may issue additional Partnership Interests
(other than General Partner Interests) and Derivative Partnership Interests for
any Partnership purpose at any time and from time to time to such Persons for
such consideration and on such terms and conditions as the General Partner shall
determine, all without the approval of any Limited Partners.

 

(b)                                 Each additional Partnership Interest
authorized to be issued by the Partnership pursuant to Section 5.6(a) may be
issued in one or more classes, or one or more series of any such classes, with
such designations, preferences, rights, powers and duties (which may be senior
to existing classes and series of Partnership Interests), as shall be fixed by
the General Partner, including (i) the right to share in Partnership profits and
losses or items thereof; (ii) the right to share in Partnership distributions;
(iii) the rights upon dissolution and liquidation of the Partnership;
(iv) whether, and the terms and conditions upon which, the Partnership may or
shall be required to redeem the Partnership Interest; (v) whether such
Partnership Interest is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Partnership Interest will be issued,

 

42

--------------------------------------------------------------------------------



 

evidenced by Certificates and assigned or transferred; (vii) the method for
determining the Percentage Interest as to such Partnership Interest; and
(viii) the right, if any, of each such Partnership Interest to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Interest.

 

(c)                                  The General Partner shall take all actions
that it determines to be necessary or appropriate in connection with (i) each
issuance of Partnership Interests and Derivative Partnership Interests pursuant
to this Section 5.6, (ii) the conversion of the Combined Interest into Units
pursuant to the terms of this Agreement, (iii) the issuance of Class B Units
pursuant to Section 5.10 and the conversion of Class B Units into Common Units
pursuant to the terms of this Agreement, (iv) reflecting admission of such
additional Limited Partners in the Register as the Record Holders of such
Limited Partner Interests and (v) all additional issuances of Partnership
Interests.  The General Partner shall determine the relative rights, powers and
duties of the holders of the Units or other Partnership Interests being so
issued.  The General Partner shall do all things necessary to comply with the
Delaware Act and is authorized and directed to do all things that it determines
to be necessary or appropriate in connection with any future issuance of
Partnership Interests or in connection with the conversion of the Combined
Interest into Units pursuant to the terms of this Agreement, including
compliance with any statute, rule, regulation or guideline of any federal, state
or other governmental agency or any National Securities Exchange on which the
Units or other Partnership Interests are listed or admitted to trading.

 

Section 5.7                                    Limited Preemptive Right.  Except
as provided in this Section 5.7, Section 5.11(b)(viii) or as otherwise provided
in a separate agreement by the Partnership, no Person shall have any preemptive,
preferential or other similar right with respect to the issuance of any
Partnership Interest, whether unissued, held in the treasury or hereafter
created.  The General Partner shall have the right, which it may from time to
time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Percentage
Interests of the General Partner and its Affiliates equal to that which existed
immediately prior to the issuance of such Partnership Interests.

 

Section 5.8                                    Splits and Combinations.

 

(a)                                 Subject to Section 5.11(b)(v)(E), the
Partnership may make a Pro Rata distribution of Partnership Interests to all
Record Holders or may effect a subdivision or combination of Partnership
Interests (other than the Series A Preferred Units) so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis or stated
as a number of Units are proportionately adjusted.

 

(b)                                 Whenever such a distribution, subdivision or
combination of Partnership Interests is declared, the General Partner shall
select a Record Date as of which the distribution, subdivision or combination
shall be effective and shall send notice thereof at least 20 days prior to such
Record Date to each Record Holder as of a date not less than 10 days prior to
the date of such notice (or such shorter periods as required by applicable
law).  The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership

 

43

--------------------------------------------------------------------------------



 

Interests to be held by each Record Holder after giving effect to such
distribution, subdivision or combination.  The General Partner shall be entitled
to rely on any certificate provided by such firm as conclusive evidence of the
accuracy of such calculation.

 

(c)                                  Promptly following any such distribution,
subdivision or combination, the Partnership may issue Certificates or
uncertificated Partnership Interests to the Record Holders of Partnership
Interests as of the applicable Record Date representing the new number of
Partnership Interests held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes.  If any such combination results in a smaller total number
of Partnership Interests Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of Partnership Interests
represented by Certificates, the surrender of any Certificate held by such
Record Holder immediately prior to such Record Date.

 

Section 5.9                                    Fully Paid and Non-Assessable
Nature of Limited Partner Interests.  All Limited Partner Interests issued
pursuant to, and in accordance with the requirements of, this Article V shall be
fully paid and non-assessable Limited Partner Interests in the Partnership,
except as such non-assessability may be affected by Sections 17-303, 17-607 or
17-804 of the Delaware Act.

 

Section 5.10                             Establishment of Class B Units.

 

(a)                                 Establishment.  The General Partner hereby
designates and creates a series of Limited Partner Interests to be designated as
“Class B Units,” initially consisting of a total of 7,000,000 Class B Units (of
which 2,500,000 shall be designated Class B-1 Units, 2,500,000 shall be
designated Class B-2 Units and 1,000,000 shall be designated Class B-3 Units),
having the terms and conditions set forth herein.

 

(b)                                 Rights Upon Liquidation and Dissolution. 
The holders of the Class B Units shall have rights upon dissolution and
liquidation of the Partnership, including the right to share in any liquidating
distributions pursuant to Section 12.4, in accordance with Article XII of this
Agreement.

 

(c)                                  Conversion of Class B Units.

 

(i)                                     Immediately before the close of business
on the Class B-1 Conversion Date, the Class B-1 Units shall become convertible
at the option of the holder into Common Units on a one-for-one basis. 
Immediately before the close of business on the Class B-2 Conversion Date, the
Class B-2 Units shall become convertible at the option of the holder into Common
Units on a one-for-one basis.  Immediately before the close of business on the
Class B-3 Conversion Date, the Class B-3 Units shall become convertible at the
option of the holder into Common Units on a one-for-one basis.  Notwithstanding
the foregoing, all Class B Units that have not yet become convertible pursuant
to this Section 5.10(c)(i) shall become convertible at the option of the holder
into Common Units on a one-for-one basis immediately before a Change of Control.

 

(ii)                                  Upon conversion, the rights of a holder of
Converted Class B Units as holder of Class B Units shall cease with respect to
such Converted Class B Units, including any

 

44

--------------------------------------------------------------------------------



 

rights under this Agreement with respect to holders of Class B Units, and such
Person shall continue to be a Limited Partner and have the rights of a holder of
Common Units under this Agreement.  All Class B Units shall, upon conversion
pursuant to this Section 5.10(c), be deemed to be transferred to, and cancelled
by, the Partnership in exchange for the Common Units into which the Class B
Units converted.

 

(iii)                               The Partnership shall pay any documentary,
stamp or similar issue or transfer taxes or duties relating to the issuance or
delivery of Common Units upon conversion of the Class B Units.  However, the
holder shall pay any tax or duty which may be payable relating to any transfer
involving the issuance or delivery of Common Units in a name other than the
holder’s name.  The Transfer Agent may refuse to deliver a Certificate
representing Common Units being issued in a name other than the holder’s name
until the Transfer Agent receives a sum sufficient to pay any tax or duties
which will be due because the Common Units are to be issued in a name other than
the holder’s name.  Nothing herein shall preclude any tax withholding required
by law or regulation.

 

(A)                               Except as otherwise provided in Section 5.7,
the Partnership shall keep free from preemptive rights a sufficient number of
Common Units to permit the conversion of all outstanding Class B Units into
Common Units to the extent provided in, and in accordance with, this
Section 5.10(c).

 

(B)                               All Common Units delivered upon conversion of
the Class B Units shall be newly issued, shall be duly authorized and validly
issued, and shall be free from preemptive rights (except as otherwise provided
in Section 5.7) and free of any lien or adverse claim.

 

(C)                               The Partnership shall comply with all
applicable securities laws regulating the offer and delivery of any Common Units
upon conversion of Class B Units and, if the Common Units are then listed or
quoted on the New York Stock Exchange, or any other National Securities Exchange
or other market, shall list or cause to have quoted and keep listed and quoted
the Common Units issuable upon conversion of the Class B Units to the extent
permitted or required by the rules of such exchange or market.

 

(D)                               Notwithstanding anything herein to the
contrary, nothing herein shall give to any holder of Class B Units any rights as
a creditor in respect of its right to conversion.

 

(d)                                 Voting.  The Class B Units will have such
voting rights pursuant to this Agreement as such Class B Units would have if
they were Common Units that were then Outstanding and shall vote together with
the Common Units as a single class, except that Class B Units owned by the
General Partner and its Affiliates shall not be entitled to vote, approve or
consent on matters if Common Units owned by the General Partner and its
Affiliates are excluded from voting, approving or consenting on such matters,
and except that the Class B Units shall be entitled to vote as a separate class
on any matter on which Unitholders are entitled to vote that adversely affects
the rights or preferences of the Class B Units in relation to other classes of
Partnership Interests in any material respect or as required by law.  The
approval of a majority (or such other percentage as set forth in this Agreement)
of the Class B Units shall be required to

 

45

--------------------------------------------------------------------------------



 

approve any matter for which the holders of the Class B Units are entitled to
vote as a separate class.

 

(e)                                  Other Rights of Class B Units.  Except with
respect to the right to participate in allocations of income, gain, loss and
deduction and distributions made with respect to Common Units, the holder of a
Class B Unit shall have all of the rights and obligations of a Unitholder
holding Common Units hereunder; provided, however, that immediately upon the
conversion of a Class B Unit into a Common Unit following the earlier to occur
of the applicable Class B Conversion Date and a Change of Control, as
applicable, pursuant to Section 5.10(c), the Unitholder holding such Common Unit
issued upon conversion of such Class B Unit shall possess all of the rights and
obligations of a Unitholder holding a Common Unit hereunder with respect to such
Common Unit issued upon conversion of such Class B Unit, including the right to
participate in distributions made with respect to Common Units; provided,
further, that such Class B Unit shall be and after conversion into a Common Unit
following the earlier to occur of the applicable Class B Conversion Date and a
Change of Control, as applicable, pursuant to Section 5.10(c) shall remain
subject to the provisions of Sections 5.5(c)(ii), 6.1(d)(x)(A) and 6.4(a). 
Notwithstanding anything to the contrary herein, following the earlier to occur
of the applicable Class B Conversion Date or a Change of Control, the holder of
a Class B Unit that is entitled to convert but has not converted pursuant to
Section 5.10(c) shall have the right to participate in distributions made with
respect to Common Units Pro Rata as if each Class B Unit held by such holder
were converted into Common Units pursuant to Section 5.10(c) on the Record Date
for the applicable distribution.

 

(f)                                   Certain Provisions.  Each Class B Unit and
each Class B Unit that has converted into a Common Unit shall be subject to the
provisions of Sections 5.5(c)(ii), 5.5(d), 6.1(d)(x)(A) and 6.4(a).

 

Section 5.11                             Establishment of Series A Preferred
Units.

 

(a)                                 General.  There is hereby created a class of
Units designated as “Series A Perpetual Convertible Preferred Units” (such
Series A Perpetual Convertible Preferred Units, the “Series A Preferred Units”),
with the designations, preferences and relative, participating, optional or
other special rights, privileges, powers, duties and obligations as set forth in
this Section 5.11 and elsewhere in this Agreement.  A total of 22,554,851
Series A Preferred Units shall be issued by the Partnership on the Series A
Issuance Date pursuant to the terms and conditions of the Series A Purchase
Agreement.  Each Series A Preferred Unit shall constitute a “security” within
the meaning of, and governed by, (i) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware, and (ii) the corresponding provisions of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995. If
requested by a Series A Preferred Unitholder, the Partnership shall cause the
Series A Preferred Units held by such Series A Unitholder to be evidenced by
physical Certificates registered in the name of the holder thereof.  The
Transfer Agent for the Series A Preferred Units shall be American Stock
Transfer & Trust Company, LLC.

 

46

--------------------------------------------------------------------------------



 

(b)                                 Rights of Series A Preferred Units.  The
Series A Preferred Units shall have the following rights, preferences and
privileges and the Series A Preferred Unitholders shall be subject to the
following duties and obligations:

 

(i)                                     Distributions.

 

(A)                               Commencing with the Quarter ending on
[June 30], 2019, subject to Section 5.11(b)(i)(D), each Record Holder of
Series A Preferred Units as of an applicable Record Date for each Quarter shall
be entitled to receive, in respect of each Series A Preferred Unit held by such
Record Holder, cumulative distributions in respect of such Quarter (or portion
thereof for which a Series A Quarterly Distribution is due), in cash, equal to
the sum of (1) the Series A Distribution Amount for such Quarter and (2) any
Series A Unpaid Distributions with respect to such Series A Preferred Unit
(collectively, the “Series A Quarterly Distribution”).  Each Series A Quarterly
Distribution shall be payable quarterly by no later than the earlier of 45 days
after the end of the applicable Quarter and the payment date of distributions,
if any, on any Series A Parity Securities and Series A Junior Securities (each
such payment date, a “Series A Distribution Payment Date”).  If the General
Partner establishes an earlier Record Date for any distribution to be made by
the Partnership on other Partnership Interests in respect of any Quarter, then
the Record Date established pursuant to this Section 5.11(b)(i) for a Series A
Quarterly Distribution in respect of such Quarter shall be the same Record
Date.  For the avoidance of doubt, the Series A Preferred Units shall not be
entitled to any distributions made pursuant to Section 6.3(a).

 

(B)                               If the Partnership fails to pay in full the
Series A Distribution Amount of any Series A Quarterly Distribution in
accordance with Section 5.11(b)(i)(A) when due for any Quarter, then from and
after the first date of such failure and continuing until such failure is cured
by payment in full in cash of all such arrearages, (1) the amount of such unpaid
cash distributions (on a per Series A Preferred Unit basis, “Series A Unpaid
Distributions”) unless and until paid will accrue and accumulate from and
including the first day of the Quarter immediately following the Quarter in
respect of which the first such payment is due until all such Series A Unpaid
Distributions are paid in full in cash and (2) the Partnership shall not be
permitted to, and shall not, declare, make or set aside, any distributions,
redemptions or repurchases in respect of any Series A Junior Securities or
Series A Parity Securities (including, for the avoidance of doubt, with respect
to the Quarter for which the Partnership first failed to pay in full the
Series A Distribution Amount of any Series A Quarterly Distribution in cash when
due), other than, in each case, a regular distribution with respect to a series
of Series A Junior Securities that is paid in kind with additional Series A
Junior Securities of such series; provided, however, that distributions may be
declared and paid on the Series A Preferred Units and the Series A Parity
Securities so long as such distributions are declared and paid pro rata so that
amounts of distributions declared per Series A Preferred Unit and Series A
Parity Security shall in all cases bear to each other the same ratio that
accrued and accumulated distributions per Series A Preferred Unit and Series A
Parity Security bear to each other.

 

(C)                               The aggregate Series A Distribution Amount
shall be paid out of cash and cash equivalents that is deemed to be Available
Cash for the applicable

 

47

--------------------------------------------------------------------------------



 

Quarter.  To the extent that any portion of a Series A Quarterly Distribution to
be paid in cash with respect to any Quarter exceeds the amount of cash and cash
equivalents that is deemed to be Available Cash for such Quarter, the amount of
cash equal to the cash and cash equivalents that is deemed to be Available Cash
for such Quarter will be paid to the Series A Preferred Unitholders, Pro Rata,
and the balance of such Series A Quarterly Distribution shall be unpaid and
shall constitute an arrearage and shall accrue and accumulate as set forth in
Section 5.11(b)(i)(B).

 

(D)                               Notwithstanding anything in this
Section 5.11(b)(i) to the contrary, with respect to any Series A Preferred Unit
that is converted into a Common Unit, (1) with respect to a distribution to be
made to Record Holders as of the Record Date immediately preceding the date of
such conversion, the Record Holder of such Series A Preferred Unit as of such
Record Date shall be entitled to receive such distribution in respect of such
Series A Preferred Unit on the corresponding Series A Distribution Payment Date,
but shall not be entitled to receive such distribution in respect of the Common
Units into which such Series A Preferred Unit was converted on the payment date
thereof, and (2) with respect to a distribution to be made to Record Holders as
of any Record Date as of or following the date of such conversion, the Record
Holder of the Series A Conversion Units into which such Series A Preferred Unit
was converted as of or prior to such Record Date shall be entitled to receive
such distribution in respect of such Series A Conversion Units on the payment
date thereof, but shall not be entitled to receive such distribution in respect
of such Series A Preferred Unit on the corresponding Series A Distribution
Payment Date.  For the avoidance of doubt, if a Series A Preferred Unit is
converted into Series A Conversion Units pursuant to the terms hereof following
a Record Date but prior to the corresponding Series A Distribution Payment Date,
then the Record Holder of such Series A Preferred Unit as of such Record Date
shall nonetheless remain entitled to receive on the Series A Distribution
Payment Date a distribution in respect of such Series A Preferred Unit pursuant
to Section 5.11(b)(i)(A) and, until such distribution is received,
Section 5.11(b)(i)(B) shall continue to apply.

 

(E)                                Subject to Section 5.11(b)(ii)(D), each
Series A Preferred Unit will have the right to share in any special
distributions by the Partnership of cash, securities or other property Pro Rata
with the Common Units or any other Series A Junior Securities, on an
as-converted basis, provided that special distributions shall not include
regular quarterly distributions paid in the normal course of business on the
Common Units pursuant to Section 6.3(a).  No adjustments pursuant to
Section 5.11(b)(v)(E) shall be made with respect to a special distribution in
which the Series A Preferred Units participate Pro Rata with the Common Units,
on an as-converted basis, pursuant to this Section 5.11(b)(i)(E) and subject to
Section 5.11(b)(ii)(D).

 

(ii)                                  Voting Rights.

 

(A)                               Except as provided in this
Section 5.11(b)(ii), the Outstanding Series A Preferred Units shall have voting
rights that are identical to the voting rights of the Common Units into which
such Series A Preferred Units would be converted at the then-applicable Series A
Conversion Rate (regardless of whether the Series A Preferred Units are then
convertible), and shall vote with the Common Units as a single

 

48

--------------------------------------------------------------------------------



 

class (including for purposes of Section 7.9(a) and Section 11.1(b)), so that
the Record Holder of each Outstanding Series A Preferred Unit will be entitled
to one vote for each Common Unit into which such Series A Preferred Unit would
be converted at the then-applicable Series A Conversion Rate (regardless of
whether the Series A Preferred Units are then convertible) on each matter with
respect to which each Record Holder of a Common Unit is entitled to vote;
provided, however, that Series A Preferred Units that are held by the General
Partner or any of its Affiliates shall not be considered Outstanding or be
entitled to vote on any matter on which the Series A Preferred Units are
entitled to vote (whether voting as a separate class or on an as converted basis
with the Common Units).  Each reference in this Agreement to a vote of Record
Holders of Common Units shall be deemed to be a reference to the Record Holders
of Common Units and Series A Preferred Units, voting together as a single class
during any period in which any Series A Preferred Units are Outstanding.

 

(B)                               Except as provided in
Section 5.11(b)(ii)(C) and Section 5.11(b)(ii)(D), notwithstanding any other
provision of this Agreement, in addition to all other requirements imposed by
Delaware law, and all other voting rights granted under this Agreement, the
affirmative vote of the Record Holders of the Series A Required Voting
Percentage shall be required for any amendment to this Agreement or the
Certificate of Limited Partnership (including by merger or otherwise or any
amendment contemplated by and made in accordance with Section 5.11(b)(iii)) that
is adverse (other than in a de minimis manner) to any of the rights, preferences
and privileges of the Series A Preferred Units.  Without limiting the generality
of the preceding sentence, any amendment shall be deemed to have such an adverse
impact that is not de minimis if such amendment would:

 

(1)                                 reduce the Series A Distribution Amount,
change the form of payment of distributions on the Series A Preferred Units,
defer the date from which distributions on the Series A Preferred Units will
accrue, cancel any accrued and unpaid distributions on the Series A Preferred
Units or any interest accrued thereon (including any Series A Unpaid
Distributions or Series A Partial Period Distributions), or change the seniority
rights of the Series A Preferred Unitholders as to the payment of distributions
in relation to the holders of any other class or series of Partnership
Interests;

 

(2)                                 reduce the amount payable or change the form
of payment to the Record Holders of the Series A Preferred Units upon the
voluntary or involuntary liquidation, dissolution or winding up, or sale of all
or substantially all of the assets, of the Partnership, or change the seniority
of the liquidation preferences of the Record Holders of the Series A Preferred
Units in relation to the rights of the holders of any other class or series of
Partnership Interests upon the liquidation, dissolution and winding up of the
Partnership; or

 

(3)                                 make the Series A Preferred Units redeemable
or convertible at the option of the Partnership other than as set forth herein.

 

(C)                               Notwithstanding anything to the contrary in
this Section 5.11(b)(ii), to the extent Unitholder approval (including, for the
avoidance of

 

49

--------------------------------------------------------------------------------



 

doubt, approval by a Unit Majority) is required in connection with a Partnership
Rollup Event or Partnership Restructuring Event that is undertaken in compliance
with Section 5.11(b)(vi) and provides for, as applicable, the Series A Preferred
Units to be fully converted (including into MOIC Common Units, if applicable),
redeemed for cash or converted into Series A Substantially Equivalent Units:

 

(1)                                 each Series A Preferred Unitholder covenants
to the Partnership, and solely to the Partnership, that it shall vote, or cause
to be voted, all Series A Preferred Units owned (beneficially or of record) by
such Series A Preferred Unitholder in favor of such Partnership Rollup Event or
Partnership Restructuring Event; and

 

(2)                                 for purpose of the Unitholder approval
required to approve such Partnership Rollup Event or Partnership Restructuring
Event (and solely for purposes of such Unitholder approval and for no other
purposes) any Series A Conversion Units and Common Units owned (beneficially or
of record) by the Series A Preferred Unitholders will not be considered to be
Outstanding.

 

(3)                                 For the avoidance of doubt, the consent of
the Series A Preferred Unitholders voting as a separate class shall not be
required in connection with any Series A Change of Control (including a
Partnership Rollup Event) or Partnership Restructuring Event that is undertaken
in compliance with Section 5.11(b)(vi) and provides for, as applicable, the
Series A Preferred Units to be fully converted (including into MOIC Common
Units, if applicable), redeemed for cash or converted into Series A
Substantially Equivalent Units.

 

(D)                               Notwithstanding any other provision of this
Agreement, the affirmative vote of the Record Holders of the Series A Required
Voting Percentage shall be required to approve any special or non-recurring
distributions.

 

(iii)                               Issuances of Series A Senior Securities and
Series A Parity Securities.  For so long as any Series A Preferred Unit is
Outstanding, the Partnership shall not, without the affirmative vote of the
Record Holders of the Series A Required Voting Percentage, issue any
(A) Series A Senior Securities (or amend the provisions of any class of
Partnership Interests to make such class of Partnership Interests a class of
Series A Senior Securities), (B) Series A Parity Securities (or amend the
provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Parity Securities) or (C) Series A
Preferred Units; provided, however, that, without the consent of any holder of
Outstanding Series A Preferred Units (but without prejudice to their rights to
vote on an as-converted basis to the extent that the Common Units are entitled
to vote on any such matter), the Partnership may issue a number of additional
Series A Parity Securities (which may be in the form of additional Series A
Preferred Units) with an aggregate purchase price, calculated together with the
purchase price of all issued Series A Preferred Units and all Series A Parity
Securities (for the avoidance of doubt, including the Series A Preferred Units
issued on the Series A Issuance Date) up to $1,300,000,000 at any time.

 

50

--------------------------------------------------------------------------------



 

Notwithstanding anything in the foregoing to the contrary, subject to
Section 5.11(b)(v)(E), the Partnership may, without any vote of the holders of
Outstanding Series A Preferred Units (but without prejudice to their rights to
vote on an as-converted basis to the extent that the Common Units are entitled
to vote on any such matter), create (by reclassification or otherwise) and issue
Series A Junior Securities in an unlimited amount.

 

(iv)          Legends.  Unless otherwise directed by the General Partner, each
book entry or Certificate evidencing a Series A Preferred Unit shall bear a
restrictive notation in substantially the following form:

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF EQM MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF EQM MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE EQM MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).

 

THE GENERAL PARTNER OF EQM MIDSTREAM PARTNERS, LP MAY IMPOSE RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT DETERMINES, WITH THE ADVICE OF COUNSEL, THAT
SUCH RESTRICTIONS ARE NECESSARY OR ADVISABLE TO (I) AVOID A SIGNIFICANT RISK OF
EQM MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES OR
(II) PRESERVE THE UNIFORMITY OF THE LIMITED PARTNER INTERESTS OF EQM MIDSTREAM
PARTNERS, LP (OR ANY CLASS OR CLASSES OR SERIES THEREOF).

 

THIS SECURITY IS SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EQM
MIDSTREAM PARTNERS, LP, AS AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME. 
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE PARTNERSHIP.  THE RESTRICTIONS SET FORTH
ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS
SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE
ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.

 

51

--------------------------------------------------------------------------------



 

(v)           Conversion.

 

(A)          At the Option of the Series A Preferred Unitholders.  Beginning
with the earlier of (1) [·], 2021(3) and (2) immediately prior to the
liquidation of the Partnership under Section 12.4, the Series A Preferred Units
owned by any Series A Preferred Unitholder shall be convertible, in whole or in
part, at any time and from time to time upon the request of such Series A
Preferred Unitholder, but, in the case of the preceding clause (1), not more
than once per Quarter by such Series A Preferred Unitholder (inclusive of any
conversion (other than a conversion made pursuant to the preceding clause (2))
by such Series A Preferred Unitholder’s Affiliates, with each Series A Preferred
Unitholder and its Affiliates being entitled to a single conversion right per
Quarter), into a number of Common Units determined by multiplying the number of
Series A Preferred Units to be converted by in the case of clause (1) or
(2) above, the Series A Conversion Rate at such time; provided, however, that
the Partnership shall not be obligated to honor any such conversion request
unless such conversion will involve an aggregate number of Series A Preferred
Units with an underlying value of Common Units equal to or greater than $30
million (taking into account and including any concurrent conversion requests by
any Affiliates of such Series A Preferred Unitholder) based on the Closing Price
on the Trading Day immediately preceding the Series A Conversion Notice Date (or
a lesser underlying value if such conversion (1) will result in the conversion
of all of the Series A Preferred Units held by such holder or (2) has been
approved by the General Partner).  Immediately upon the issuance of Series A
Conversion Units as a result of any conversion of Series A Preferred Units
hereunder, subject to Section 5.11(b)(i)(D), all rights of the Series A
Converting Unitholder with respect to such Series A Preferred Units shall cease,
including any further accrual of distributions, and such Series A Converting
Unitholder thereafter shall be treated for all purposes as the owner of Common
Units.  Fractional Common Units shall not be issued to any Person pursuant to
this Section 5.11(b)(v)(A) (each fractional Common Unit shall be rounded to the
nearest whole Common Unit (and a 0.5 Common Unit shall be rounded to the next
higher Common Unit)).  Notwithstanding anything to the contrary in this
Section 5.11(b)(v)(A), if any lender, other creditor or counterparty under any
Permitted Loan transaction (including any agent or trustee on their behalf) or
any Affiliate of the foregoing exercises any rights or remedies under such
Permitted Loan on foreclosure or other exercise of remedies or rights in respect
of any pledged Series A Preferred Units, then such pledged Series A Preferred
Units may be immediately converted by such lender, creditor or counterparty into
Series A Conversion Units.

 

(B)          At the Option of the Partnership.  At any time after [·],
2021,(4) the Partnership shall have the option, at any time and from time to
time, but not more than once per Quarter, to convert all or any portion of the
Series A Preferred Units then Outstanding into a number of Common Units
determined by multiplying the number of Series A Preferred Units to be converted
by the Series A Conversion Rate at such time.  Fractional Common Units shall not
be issued to any Person pursuant to this Section 5.11(b)(v)(B) (each fractional
Common Unit shall be rounded to the nearest whole

 

--------------------------------------------------------------------------------

(3)           NTD: To be the second anniversary of the date hereof.

(4)           NTD: To be the second anniversary of the date hereof.

 

52

--------------------------------------------------------------------------------



 

Common Unit (and a 0.5 Common Unit shall be rounded to the next higher Common
Unit)).  Notwithstanding the foregoing, in order for the Partnership to exercise
such option:

 

(1)           the Common Units must be listed or admitted for trading on a
National Securities Exchange;

 

(2)           the Closing Price must exceed $68.28 for the 20 consecutive
Trading Days immediately preceding the Series A Mandatory Conversion Notice
Date;

 

(3)           the average daily trading volume of the Common Units on the
principal National Securities Exchange on which the Common Units are then listed
or admitted to trading must exceed 500,000 Common Units (as such amount may be
adjusted to reflect any Unit split, combination or similar event) for the 20
consecutive Trading Days immediately preceding the Series A Mandatory Conversion
Notice Date;

 

(4)           the Partnership must have an effective registration statement on
file with the Commission covering resales of the underlying Common Units to be
received by the applicable Series A Preferred Unitholders upon any such
conversion; and

 

(5)           there are no Series A Unpaid Distributions at such time.

 

Any such conversion shall be allocated among the Series A Preferred Unitholders
on a Pro Rata basis or on such other basis as may be agreed upon by all Series A
Preferred Unitholders.

 

Nothing in this Section 5.11(b)(v)(B), however, is intended to limit or prevent
a Series A Preferred Unitholder from electing to convert its Series A Preferred
Units into Common Units in accordance with Section 5.11(b)(v)(A), and the
Partnership shall not have any right to convert Series A Preferred Units from a
Series A Preferred Unitholder to the extent such Series A Preferred Unitholder
delivers a valid Series A Conversion Notice covering all of the Series A
Preferred Units that are the subject of the applicable Series A Mandatory
Conversion Notice to the Partnership prior to the Series A Conversion Date in
respect of the applicable Series A Mandatory Conversion Notice.

 

(C)          Conversion Notice.

 

(1)           To convert Series A Preferred Units into Common Units pursuant to
Section 5.11(b)(v)(A), a Series A Converting Unitholder shall give written
notice (a “Series A Conversion Notice,” and the date such notice is received, a
“Series A Conversion Notice Date”) to the Partnership stating that such Series A
Preferred Unitholder elects to so convert Series A Preferred Units pursuant to
Section 5.11(b)(v)(A), the number of Series A Preferred Units to be converted
and the Person to whom the applicable Series A Conversion Units should be
issued.

 

53

--------------------------------------------------------------------------------



 

(2)           To convert Series A Preferred Units into Common Units pursuant to
Section 5.11(b)(v)(B), the Partnership shall give written notice (a “Series A
Mandatory Conversion Notice,” and the date such notice is sent by the
Partnership, a “Series A Mandatory Conversion Notice Date”) to each Record
Holder of Series A Preferred Units stating that the Partnership elects to so
convert Series A Preferred Units pursuant to Section 5.11(b)(v)(B) and the
number of Series A Preferred Units to be so converted.  The applicable Series A
Conversion Units shall be issued in the name of the Record Holder of such
Series A Preferred Units.

 

(D)          Timing.  If a Series A Conversion Notice is delivered by a Series A
Preferred Unitholder to the Partnership or a Series A Mandatory Conversion
Notice is delivered by the Partnership to a Series A Preferred Unitholder, each
in accordance with Section 5.11(b)(v)(C), the Partnership shall issue the
applicable Series A Conversion Units no later than two Business Days after the
Series A Conversion Notice Date or 5 Business Days after the Series A Mandatory
Conversion Notice Date, as the case may be, occurs (any date of issuance of
Common Units upon conversion of Series A Preferred Units pursuant to this
Section 5.11(b)(v) or Section 5.11(b)(vi), a “Series A Conversion Date”);
provided, that the Series A Conversion Date shall in no event be prior to the
fifth Business Day following the Series A Mandatory Conversion Notice Date.  On
the Series A Conversion Date, the Partnership shall instruct, and shall use its
commercially reasonable efforts to cause, its Transfer Agent to electronically
transmit the Series A Conversion Units issuable upon conversion to such Series A
Preferred Unitholder (or designated recipient(s)), by crediting the account of
the Series A Preferred Unitholder (or designated recipient(s)) through its
Deposit Withdrawal Agent Commission system.  The Partnership and each Series A
Preferred Unitholder agree to coordinate with the Transfer Agent to accomplish
this objective.  Subject to Section 5.11(b)(i)(D), upon issuance of Series A
Conversion Units to the Series A Converting Unitholder (or its designated
recipient(s)), all rights of such Series A Converting Unitholder with respect to
the converted Series A Preferred Units shall cease, and such Series A Converting
Unitholder (or its designated recipients(s)) shall be treated for all purposes
as the Record Holder of such Series A Conversion Units.

 

(E)           Distributions, Combinations, Subdivisions and Reclassifications by
the Partnership.  If, after the Series A Issuance Date, the Partnership
(1) makes a distribution on the Common Units payable in Common Units or other
Partnership Interests, (2) subdivides or splits its outstanding Common Units
into a greater number of Common Units, (3) combines or reclassifies the Common
Units into a lesser number of Common Units, (4) issues by reclassification of
its Common Units any Partnership Interests (including any reclassification in
connection with a merger, consolidation or business combination in which the
Partnership is the surviving Person), (5) effects a Pro Rata repurchase of
Common Units, in each case other than in connection with a Series A Change of
Control (which shall be governed by Section 5.11(b)(vi)), (6) issues to holders
of Common Units, in their capacity as holders of Common Units, rights, options
or warrants entitling them to subscribe for or purchase Common Units at less
than the market value thereof, (7) distributes to holders of Common Units
evidences of indebtedness, Partnership Interests (other than Common Units) or
other assets (including

 

54

--------------------------------------------------------------------------------



 

securities, but excluding any distribution referred to in clause (1) above, any
rights or warrants referred to in clause (6) above, any consideration payable in
connection with a tender or exchange offer made by the Partnership or any of its
Subsidiaries and any distribution of Units or any class or series, or similar
Partnership Interest, of or relating to a Subsidiary or other business unit of
the Partnership in the case of certain spin-off transactions described below),
or (8) consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a Subsidiary or other business unit of the
Partnership, then the Series A Conversion Rate and the dollar amount set forth
in Section 5.11(b)(v)(B)(2), in each case, in effect at the time of the Record
Date for such distribution or the effective date of any such other transaction
shall be proportionately adjusted: (aa) in respect of clauses (1) through
(4) above, so that the conversion of the Series A Preferred Units after such
time shall entitle each Series A Preferred Unitholder to receive the aggregate
number of Common Units (or any Partnership Interests into which such Common
Units would have been combined, consolidated, merged or reclassified, as
applicable) that such Series A Preferred Unitholder would have been entitled to
receive if the Series A Preferred Units had been converted into Common Units
immediately prior to such Record Date or effective date, as the case may be,
(bb) in respect of clauses (5) through (8) above, in the reasonable discretion
of the General Partner to appropriately ensure that the Series A Preferred Units
are convertible into an economically equivalent number of Common Units after
taking into account the event described in clauses (5) through (8) above, and
(cc) in addition to the foregoing, in the case of a merger, consolidation or
business combination in which the Partnership is the surviving Person and any
Series A Preferred Units remain outstanding, the Partnership shall provide
effective provisions to ensure that the provisions in this Section 5.11 relating
to the Series A Preferred Units shall not be abridged or amended and that the
Series A Preferred Units shall thereafter retain the same powers, economic
rights, preferences and relative participating, optional and other special
rights, and the qualifications, limitations and restrictions thereon, that the
Series A Preferred Units had immediately prior to such transaction or event and
the Series A Conversion Rate and the dollar amount set forth in
Section 5.11(b)(v)(B)(2), and any other terms of the Series A Preferred Units
that the General Partner in its reasonable discretion determines require
adjustment to achieve the economic equivalence described below, shall be
proportionately adjusted to take into account any such subdivision, split,
combination or reclassification.  An adjustment made pursuant to this
Section 5.11(b)(v)(E) shall become effective immediately after the Record Date,
in the case of a distribution, and shall become effective immediately after the
applicable effective date, in the case of a subdivision, combination,
reclassification (including any reclassification in connection with a merger,
consolidation or business combination in which the Partnership is the surviving
Person), split or spin-off.  Such adjustment shall be made successively whenever
any event described above shall occur.

 

(F)           No Adjustments for Certain Items.  Notwithstanding any of the
other provisions of this Section 5.11(b)(v), no adjustment shall be made to the
Series A Conversion Rate or the Series A Issue Price pursuant to
Section 5.11(b)(v)(E) as a result of any of the following:

 

55

--------------------------------------------------------------------------------



 

(1)           any cash distributions made to holders of the Common Units (unless
made in breach of Section 5.11(b)(i)(B));

 

(2)           any issuance of Partnership Interests or securities convertible
into Partnership Interests in exchange for cash;

 

(3)           any grant of Common Units or options, warrants or rights to
purchase or receive Common Units or the issuance of Common Units upon the
exercise or vesting of any such options, warrants or rights in respect of
services provided to or for the benefit of the Partnership or its Affiliates,
under compensation plans and agreements approved by the General Partner
(including any long-term incentive plan);

 

(4)           any issuance of Common Units as all or part of the consideration
to effect (aa) the closing of any acquisition by the Partnership of assets or
equity interests of a third party in an arm’s-length transaction, (bb) the
closing of any acquisition by the Partnership of assets or equity interests of
ETRN or any of its Affiliates or (cc) the consummation of a merger,
consolidation or other business combination of the Partnership with another
entity in which the Partnership survives and the Common Units remain Outstanding
to the extent any such transaction set forth in clause (aa), (bb) or (cc) above
is approved by the General Partner;

 

(5)           the issuance of Common Units upon conversion of the Series A
Preferred Units or any Series A Parity Securities; or

 

(6)           the issuance of Common Units upon conversion of the Class B Units.

 

Notwithstanding anything in this Agreement to the contrary, (x) whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event and (y) unless otherwise determined by the General
Partner, no adjustment to the Series A Conversion Rate or the Series A Issue
Price shall be made with respect to any distribution or other transaction
described in Section 5.11(b)(v)(E) if the Series A Preferred Unitholders are
entitled to participate in such distribution or transaction as if they held a
number of Common Units issuable upon conversion of the Series A Preferred Units
immediately prior to such event at the then applicable Series A Conversion Rate,
without having to convert their Series A Preferred Units.

 

(vi)          Series A Change of Control.

 

(A)          At least 10 Business Days prior to consummating a Series A Cash
Change of Control, the Partnership shall provide written notice thereof to the
Series A Preferred Unitholders.  Subject to Section 5.11(b)(v)(B), in the event
of a Series A Cash Change of Control, the Outstanding Series A Preferred Units
shall be automatically converted, without requirement of any action of the
Series A Preferred Unitholders, into

 

56

--------------------------------------------------------------------------------



 

Common Units at the Series A Conversion Rate immediately prior to the closing of
the applicable Series A Cash Change of Control.

(B)          At least 10 Business Days prior to consummating a Series A Change
of Control (other than a Series A Cash Change of Control), the Partnership shall
provide written notice thereof to the Series A Preferred Unitholders.  Subject
to Section 5.11(b)(v)(B), if a Series A Change of Control (other than a Series A
Cash Change of Control) occurs, then each Series A Preferred Unitholder, with
respect to all but not less than all of its Series A Preferred Units, by notice
given to the Partnership within 10 Business Days of the date the Partnership
provides written notice of the execution of definitive agreements that provide
for such Series A Change of Control, shall be entitled to elect one of the
following (with the understanding that any Series A Preferred Unitholder who
fails to timely provide notice of its election to the Partnership shall be
deemed to have elected the option set forth in clause (1) below):

 

(1)           convert all, but not less than all, of such Series A Preferred
Unitholder’s Outstanding Series A Preferred Units into Common Units at the
then-applicable Series A Conversion Rate;

 

(2)           if the Partnership will not be the surviving Person upon the
consummation of such Series A Change of Control or the Partnership will be the
surviving Person but its Common Units will no longer be listed or admitted to
trading on a National Securities Exchange, require the Partnership to use its
commercially reasonable efforts to deliver or to cause to be delivered to such
Series A Preferred Unitholder, in exchange for its Series A Preferred Units upon
the consummation of such Series A Change of Control, a security in the surviving
Person or the parent of the surviving Person that has rights, preferences and
privileges substantially equivalent to the Series A Preferred Units, including,
for the avoidance of doubt, (a) the right to distributions equal in amount and
timing to those provided in Section 5.11(b)(i), (b) a conversion rate
proportionately adjusted such that the conversion of such security in the
surviving Person or parent of the surviving Person immediately following the
consummation of such Series A Change of Control would entitle the Record Holder
to the number of common securities of such Person (together with a number of
common securities of equivalent value to any other assets received by a holder
of Common Units in such Series A Change of Control) which, if a Series A
Preferred Unit had been converted into Common Units immediately prior to such
Series A Change of Control, such Record Holder would have been entitled to
receive immediately following such Series A Change of Control and (c) in the
event the issuer of such security is a corporation modifications to the
definition of “Series A Change of Control” to the extent reasonably necessary to
conform such definition to the analogous definition set forth in such issuer’s
senior debt facilities (but in no event less favorable to the Series A Preferred
Unitholders than the definition of “Series A Change of Control” as defined in
this Agreement) (such security in the surviving Person, a “Series A
Substantially Equivalent Unit”); provided, however, that, if the Partnership is
unable to deliver or cause to be delivered Series A Substantially Equivalent
Units to such Series A Preferred Unitholder in connection with such Series A
Change of

 

57

--------------------------------------------------------------------------------



 

Control, each Series A Preferred Unitholder (at such holder’s election) shall be
entitled to exercise the options provided in Section 5.11(b)(vi)(B)(1) or
Section 5.11(b)(vi)(B)(4), or require the Partnership to convert the Series A
Preferred Units held by such Series A Preferred Unitholder immediately prior to
such Series A Change of Control into a number of Common Units (the “MOIC Common
Units”) at a conversion ratio per Series A Preferred Unit owned by such Series A
Preferred Unitholder equal to: the quotient of (I) (a) the product of (i) 160%
multiplied by (ii) the Series A Issue Price less (b) the sum of the aggregate
cash distributions paid on such Series A Preferred Unit on or prior to the date
of such Series A Change of Control, divided by (II) an amount equal to 95% of
the VWAP of the Common Units for the 20-day period immediately preceding the
consummation of such Series A Change of Control; provided, further, that such
ratio shall in no event result in a Series A Preferred Unit that is being
converted into MOIC Common Units having a MOIC Value that exceeds (x) 120% of
the Series A Issue Price, in the case of a Series A Change of Control occurring
prior to the first anniversary of the Series A Issuance Date; (y) 125% of the
Series A Issue Price, in the case of a Series A Change of Control occurring on
or after the first anniversary of the Series A Issuance Date but prior to the
second anniversary of the Series A Issuance Date; and (z) 135% of the Series A
Issue Price, in the case of a Series A Change of Control occurring on or after
the second anniversary of the Series A Issuance Date but prior to the third
anniversary of the Series A Issuance Date;

 

(3)           if the Partnership is the surviving Person upon the consummation
of such Series A Change of Control, continue to hold such Series A Preferred
Unitholder’s respective Series A Preferred Units; or

 

(4)           require the Partnership to redeem all (but not less than all) of
such Series A Preferred Unitholder’s respective Series A Preferred Units at a
price per Series A Preferred Unit equal to 101% of the sum of (aa) the Series A
Accrued Amount of such Series A Preferred Unit plus (bb) any Series A Partial
Period Distributions on such Series A Preferred Unit.  Any redemption pursuant
to this clause (4) shall, as determined by the General Partner, be paid in cash,
in Common Units or in a combination thereof.  If all or any portion of such
redemption is to be paid in Common Units, the Common Units to be issued shall be
valued at 95% of the VWAP for the 20-day period ending on the fifth Trading Day
immediately preceding the consummation of such Series A Change of Control;
provided, that any Series A Preferred Unitholder that requires the Partnership
to redeem its Series A Preferred Units pursuant to this
Section 5.11(b)(vi)(B)(4) shall have the right to withdraw such election with
respect to all (but not less than all) of its Series A Preferred Units at any
time prior to the fifth Trading Day immediately preceding the consummation of
such Series A Change of Control and instead elect to be treated in accordance
with any of clauses (1) through (3) above.  No later than three Trading Days
prior to the consummation of such Series A Change of Control, the Partnership
shall deliver a written notice to the Record Holders of the Series A Preferred
Units stating the date on which the Series A Preferred Units will be redeemed
and the Partnership’s computation of the amount of cash and/or Common Units to
be received by the Record Holder upon redemption of such Series A

 

58

--------------------------------------------------------------------------------



 

Preferred Units.  If the Partnership shall be the surviving Person upon the
consummation of such Series A Change of Control, then no later than 5 Business
Days following the consummation of such Series A Change of Control, the
Partnership shall remit the applicable cash and/or Common Unit consideration to
each Record Holder of then Outstanding Series A Preferred Units entitled to
receive such cash or Common Unit consideration pursuant to this clause (4).  If
the Partnership will not be the surviving Person upon the consummation of such
Series A Change of Control, then the Partnership shall remit the applicable cash
and/or Common Unit consideration to such Record Holders immediately prior to the
consummation of such Series A Change of Control.  The Record Holders shall
deliver to the Partnership Certificates representing the Series A Preferred
Units, if any, as soon as practicable following such redemption.  Record Holders
of the Series A Preferred Units shall retain all of the rights and privileges
thereof unless and until the consideration due to such Record Holders as a
result of such redemption is paid in full in cash, Common Units or a combination
of the foregoing, as applicable.  After any such redemption, any such redeemed
Series A Preferred Unit shall no longer constitute an issued and Outstanding
Limited Partner Interest.

 

For the avoidance of doubt, in the case of a Partnership Rollup Event, each
Series A Preferred Unitholder may elect to exercise any of the options provided
under Section 5.11(b)(vi)(B)(1), Section 5.11(b)(vi)(B)(2) or
Section 5.11(b)(vi)(B)(4).

 

(vii)         Restrictions on Transfers of Series A Preferred Units.

 

(A)          Notwithstanding any other provision of this
Section 5.11(b)(vii) (other than the restriction on transfers to a Person that
is not a U.S. resident individual or an entity that is not treated as a U.S.
corporation or partnership set forth in Section 5.11(b)(vii)(B)), subject to
Section 4.7, each Series A Preferred Unitholder shall be permitted to transfer
any Series A Preferred Units owned by such Series A Preferred Unitholder to any
of its respective Affiliates or to any Series A Preferred Unitholder.

 

(B)          Without the prior written consent of the General Partner, except as
specifically provided in the Series A Purchase Agreement or this Agreement, each
Series A Preferred Unitholder shall not: (1) prior to [·], 2020,(5) offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any of its Series A
Preferred Units; (2) prior to [·], 2021,(6) directly or indirectly engage in any
short sales of Partnership Interests or other derivative or hedging transactions
with Partnership Interests, that are designed to, or that might reasonably be
expected to, result in the transfer to another Person, in whole or in part, of
any of the economic consequences of ownership of any Series A Preferred Units;
(3) transfer any Series A Preferred Units to any non-U.S. resident individual,
non-U.S. corporation or partnership, or any other non-U.S. entity, including any
foreign governmental entity,

 

--------------------------------------------------------------------------------

(5)         NTD: To be the first anniversary of the date hereof.

(6)         NTD: To be the second anniversary of the date hereof.

 

59

--------------------------------------------------------------------------------



 

including by means of any swap or other transaction or arrangement that
transfers or that is designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, of any of the economic
consequences of ownership of any Series A Preferred Units, regardless of whether
any transaction described above is to be settled by delivery of Series A
Preferred Units, Common Units or Class B Units, in cash or otherwise (provided,
however, that the foregoing clause (3) shall not apply if, prior to any such
transfer or arrangement, such individual, corporation, partnership or other
entity establishes, to the satisfaction of the Partnership, that it is entitled
to a complete exemption from tax withholding, including under Code Sections
1441, 1442, 1445 and 1471 through 1474, and the Treasury Regulations
thereunder); (4) effect any transfer of Series A Preferred Units or Series A
Conversion Units in a manner that violates the terms of this Agreement; or
(5) effect any transfer of Series A Preferred Units to a Competitor.
Notwithstanding the foregoing, any transferee (which, for the avoidance of
doubt, shall not include any pledgee of, or holder of a security interest in,
Series A Preferred Units) receiving any Series A Preferred Units pursuant to
this Section 5.11(b)(vii)(B) (including upon any foreclosure upon pledged
Series A Preferred Units) shall be obligated to agree to the restrictions set
forth in this Section 5.11(b)(vii)(B) as a condition to such transfer.  For the
avoidance of doubt, in no way shall this Section 5.11(b)(vii)(B) be deemed to
restrict or prohibit changes in the composition of any Series A Preferred
Unitholder or its partners or members so long as such changes in composition
only relate to changes in direct or indirect ownership of the Capital Stock of
such Series A Preferred Unitholder among such Series A Preferred Unitholder, its
Affiliates and the members or limited partners of any private equity fund
vehicles that indirectly own such Series A Preferred Unitholder. 
Notwithstanding anything to the contrary in this Section 5.11(b)(vii)(B), each
Series A Preferred Unitholder shall be permitted to pledge all or any portion of
its Series A Preferred Units (including any Series A Conversion Units into which
the Series A Preferred Units may convert) in connection with a Permitted Loan,
and neither (A) the foreclosure of any such pledged Series A Preferred Units or
Series A Conversion Units, as the case may be, nor (B) the transfer of Series A
Preferred Units or Series A Conversion Units, as the case may be, by a pledgee
or counterparty who has foreclosed or exercised remedies or rights on any such
pledged or transferred Series A Preferred Units or Series A Conversion Units
shall be considered a violation or breach of this Section 5.11(b)(vii)(B).

 

(C)          Subject to Section 4.7 and compliance with any applicable
securities laws or other provisions of this Agreement, at any time after [·],
2020,(7) the Series A Preferred Unitholders may freely transfer their Series A
Preferred Units, provided that prior to [·], 2021(8) each such transfer involves
an aggregate number of Series A Preferred Units with an underlying value of
Common Units equal to or greater than $50 million (taking into account and
including any concurrent transfers by any Affiliates of such Series A Preferred
Unitholder) based on the Closing Price on the Trading Day immediately preceding
the date of transfer (or a lesser underlying value if such transfer (1) will
result in the transfer of all of the Series A Preferred Units held by such
holder or (2) has been approved by the General Partner in its sole discretion);
provided, however,

 

--------------------------------------------------------------------------------

(7)         NTD: To be the first anniversary of the date hereof.

(8)         NTD: To be the second anniversary of the date hereof. 

 

60

--------------------------------------------------------------------------------



 

that this Section 5.11(b)(vii)(C) shall not eliminate, modify or reduce the
obligations set forth in clauses (3), (4) or (5) of Section 5.11(b)(vii)(B).
Notwithstanding anything to the contrary in this Section 5.11(b)(vii)(C), each
Series A Preferred Unitholder shall be permitted to pledge all or any portion of
its Series A Preferred Units (including any Series A Conversion Units into which
the Series A Preferred Units may convert) in connection with a Permitted Loan,
and neither (A) the foreclosure of any such pledged Series A Preferred Units or
Series A Conversion Units, as the case may be, nor (B) the transfer of Series A
Preferred Units or Series A Conversion Units, as the case may be, by a pledgee
or counterparty who has foreclosed or exercised remedies or rights on any such
pledged or transferred Series A Preferred Units or Series A Conversion Units
shall be considered a violation or breach of this Section 5.11(b)(vii)(C).

 

(viii)        Preemptive Rights.  Prior to any issuance of Series A Parity
Securities permitted under Section 5.11(b)(iii), the Partnership shall, by
written notice to the Series A Preemptive Rights Holders (the “Notice of
Issuance”), if any, offer to sell such Series A Parity Securities to the
Series A Preemptive Rights Holders on terms and subject to conditions determined
by the General Partner to be reasonable, which offer shall be made on a Pro Rata
basis such that each Series A Preemptive Rights Holder shall be entitled to
purchase a portion of such Series A Parity Securities equal to the quotient of
(A) the number of Series A Preferred Units held by such Series A Preemptive
Rights Holder on the date of the Notice of Issuance divided by (B) the aggregate
number of Series A Preferred Units held by all Series A Preemptive Rights
Holders on the date of the Notice of Issuance; provided, that the offer of such
Series A Parity Securities shall not be on a basis less favorable to the
Series A Preemptive Rights Holders than is offered to any purchaser thereof who
is not a Series A Preemptive Rights Holder; provided, further that if any
Series A Preemptive Rights Holder fails to provide written notice of its intent
to exercise its right to purchase Series A Parity Securities within ten
(10) Business Days of the Notice of Issuance, such Series A Preemptive Rights
Holder shall be deemed to have waived any and all rights to purchase such
Series A Parity Securities in such transaction. Notwithstanding the foregoing,
in no event shall the Partnership be obligated to offer to sell Series A Parity
Securities to the Series A Preemptive Rights Holders pursuant to this
Section 5.11(b)(viii) in connection with any securities issued to the owners of
another entity in connection with the acquisition of such entity by the
Partnership by merger, consolidation, sale or exchange of securities, purchase
of substantially all of the assets, or other reorganization whereby the
Partnership acquires more than 50% of the voting power or assets of such entity.

 

(ix)          Allocations.

 

(A)          Notwithstanding anything to the contrary in this Agreement,
following any allocation made pursuant to Section 6.1(d) but prior to making any
allocation pursuant to another portion of Section 6.1, all or any portion of any
items of Partnership gross income or gain for the taxable period shall be
allocated to all Unitholders in respect of Series A Preferred Units, Pro Rata,
until the aggregate of such items allocated to such Unitholders pursuant to this
Section 5.11(b)(ix)(A) for the current and all previous taxable periods since
issuance of the Series A Preferred Units is equal to the sum of, with respect to
each Series A Preferred Unit, (1) the Series A Distribution Amount in respect of
such Series A Preferred Unit, (2) the difference between the initial Capital
Account balance and the Series A Issue Price with respect to such Series A
Preferred Unit,  and (3) the aggregate

 

61

--------------------------------------------------------------------------------



 

Net Loss allocated to the Unitholders with respect to such Series A Preferred
Unit pursuant to Section 5.11(b)(ix)(B) for the current and all previous taxable
periods.  Notwithstanding anything to the contrary in Section 6.1(a), in no
event shall any Net Income be allocated pursuant to Section 6.1(a) to
Unitholders in respect of Series A Preferred Units.

 

(B)          Notwithstanding anything to the contrary in Section 6.1(b),
(1) Unitholders holding Series A Preferred Units shall not receive any
allocation pursuant to Section 6.1(b)(i) with respect to their Series A
Preferred Units and (2) following any allocation made pursuant to
Section 6.1(b)(i) and prior to any allocation made pursuant to
Section 6.1(b)(ii), Net Loss shall be allocated to all Unitholders holding
Series A Preferred Units, Pro Rata, until the Adjusted Capital Account of each
such Unitholder in respect of each Outstanding Series A Preferred Unit has been
reduced to zero.

 

(x)           Liquidation Value.  In the event of any liquidation, dissolution
and winding up of the Partnership under Section 12.4, either voluntary or
involuntary, the Record Holders of the Series A Preferred Units shall be
entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any
Series A Junior Securities, the positive value in each such Holder’s Capital
Account in respect of such Series A Preferred Units.  At least 10 days prior to
any liquidation or winding up of the Partnership under Section 12.4, the
Partnership shall provide to the Record Holders of the Series A Preferred Units
an estimate of the Capital Account in respect of each Series A Preferred Unit
after giving effect to the allocations described in this Section 5.11(b)(x).  If
in the year of such liquidation and winding up, any such Record Holder’s Capital
Account in respect of such Series A Preferred Units is less than the aggregate
Series A Accrued Amount of such Series A Preferred Units, then notwithstanding
anything to the contrary contained in this Agreement, and prior to any other
allocation pursuant to this Agreement for such year and prior to any
distribution pursuant to the preceding sentence, items of gross income and gain
shall be allocated to all Unitholders then holding Series A Preferred Units, Pro
Rata, until the Capital Account in respect of each Outstanding Series A
Preferred Unit is equal to the Series A Accrued Amount (and no other allocation
pursuant to this Agreement shall reverse the effect of such allocation).  If in
the year of such liquidation, dissolution or winding up any such Record Holder’s
Capital Account in respect of such Series A Preferred Units is less than the
aggregate Series A Accrued Amount of such Series A Preferred Units after the
application of the preceding sentence, then to the extent permitted by
applicable law and notwithstanding anything to the contrary contained in this
Agreement, items of gross income and gain for any preceding taxable
period(s) with respect to which IRS Form 1065 Schedules K-1 have not been filed
by the Partnership shall be reallocated to all Unitholders then holding Series A
Preferred Units, Pro Rata, until the Capital Account in respect of each such
Outstanding Series A Preferred Unit after making allocations pursuant to this
and the immediately preceding sentence is equal to the Series A Accrued Amount
(and no other allocation pursuant to this Agreement shall reverse the effect of
such allocation). At the time of the dissolution of the Partnership, subject to
Section 17-804 of the Delaware Act, the Record Holders of the Series A Preferred
Units shall become entitled to receive any Series A Unpaid Distributions in
respect of the Series A Preferred Units as of the date of such dissolution, and
shall have the status of, and shall be entitled to all remedies available to, a
creditor of the Partnership with respect to such Series A Unpaid Distributions,
and such entitlement of the Record Holders of the Series A Preferred Units to
such Series A Unpaid Distributions shall have priority over any

 

62

--------------------------------------------------------------------------------



 

entitlement of any other Partners or assignees with respect to any distributions
by the Partnership to such other Partners or assignees; provided, however, that
the General Partner, as such, will have no liability for any obligations with
respect to such Series A Unpaid Distributions to any Record Holder(s) of
Series A Preferred Units.

 

(xi)          Fully Paid and Non-Assessable.  Any Series A Conversion
Unit(s) delivered pursuant to this Section 5.11 shall be validly issued, fully
paid and non-assessable (except as such non-assessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware Act), and shall be free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.

 

(xii)         Notices.  For the avoidance of doubt, the Partnership shall
distribute or make available to the Record Holders of Series A Preferred Units
copies of all notices, materials, annual and quarterly reports, proxy
statements, information statements and any other documents distributed generally
to the Record Holders of Common Units of the Partnership, at such times and by
such method as such documents are distributed to such Record Holders of such
Common Units.  In addition, each Quarter within ten Business Days following the
Record Date for such Quarter, the Partnership will distribute or make available
to each Record Holder that, together with its Affiliates, holds more than 5% of
the Series A Preferred Units, a statement certified by an officer of the General
Partner, stating, as of the applicable Record Date, (i) the number of Series A
Preferred Units held of record by such Record Holder of Series A Preferred
Units, (ii) the Series A Distribution Amount with respect to the Series A
Preferred Units held of record by such Record Holder of Series A Preferred Units
and (iii) the total accrued, accumulated and unpaid Series A Unpaid
Distributions with respect to the Series A Preferred Units held of record by
such Record Holder of Series A Preferred Units.  The Partnership shall promptly
notify all Series A Purchasers (and any of their Affiliates that are or become
Unitholders) of any action taken upon the affirmative vote of the Record Holders
of the Series A Required Voting Percentage.

 

(xiii)        Tax Information. As soon as reasonably practical following receipt
of a written request from any Series A Preferred Unitholder, the Partnership
shall provide such Series A Preferred Unitholder with (a) any information such
Series A Preferred Unitholder and its representatives may reasonably request in
order to determine its current and anticipated Capital Account in relation to
each Common Unit to evaluate the economic and tax implications of either a
liquidation or conversion of the Series A Preferred Units and (b) a good faith
estimate (and reasonable supporting calculations) of whether there is sufficient
Unrealized Gain attributable to the Partnership property on the date of such
request such that, if any of such Series A Preferred Unitholder’s Series A
Preferred Units were converted to Series A Conversion Units and such Unrealized
Gain was allocated to such Series A Preferred Unitholder pursuant to
Section 5.5(d), such Series A Preferred Unitholder’s Capital Account in respect
of its Common Units would be equal to the Per Unit Capital Amount for a Common
Unit without any need for reallocations pursuant to the final sentence of
Section 5.5(d)(iii). Each Series A Preferred Unitholder shall be entitled to
make such a request not more than once per calendar year.

 

63

--------------------------------------------------------------------------------



 

ARTICLE VI
 ALLOCATIONS AND DISTRIBUTIONS

 

Section 6.1            Allocations for Capital Account Purposes.  Except as
provided in Section 5.11, for purposes of maintaining the Capital Accounts and
in determining the rights of the Partners among themselves, the Partnership’s
items of income, gain, loss and deduction (computed in accordance with
Section 5.5(b)) for each taxable period shall be allocated among the Partners as
provided herein below.

 

(a)           Net Income.  After giving effect to the special allocations set
forth in Section 6.1(d), Net Income for each taxable period and all items of
income, gain, loss and deduction taken into account in computing Net Income for
such taxable period shall be allocated as follows:

 

(i)            First, to the General Partner until the aggregate of the Net
Income allocated to the General Partner pursuant to this Section 6.1(a)(i) for
the current and all previous taxable periods is equal to the aggregate of the
Net Loss allocated to the General Partner pursuant to Section 6.1(b)(ii) for all
previous taxable periods; and

 

(ii)           The balance, if any, to all Unitholders (other than the Series A
Preferred Unitholders), Pro Rata.

 

(b)           Net Loss.  After giving effect to the special allocations set
forth in Section 6.1(d), Net Loss for each taxable period and all items of
income, gain, loss and deduction taken into account in computing Net Loss for
such taxable period shall be allocated as follows:

 

(i)            First, to the Unitholders (other than the Series A Preferred
Unitholders), Pro Rata; provided, that Net Losses shall not be allocated
pursuant to this Section 6.1(b)(i) to the extent that such allocation would
cause any Unitholder to have a deficit balance in its Adjusted Capital Account
at the end of such taxable period (or increase any existing deficit balance in
its Adjusted Capital Account); and

 

(ii)           The balance, if any, 100% to the General Partner.

 

(c)           [Reserved]

 

(d)           Special Allocations.  Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

 

(i)            Partnership Minimum Gain Chargeback.  Notwithstanding any other
provision of this Section 6.1, if there is a net decrease in Partnership Minimum
Gain during any Partnership taxable period, each Partner shall be allocated
items of Partnership income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor
provision.  For purposes of this Section 6.1(d), each Partner’s Adjusted Capital
Account balance shall be determined, and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(d) with respect to such taxable period
(other than an allocation pursuant to Section 6.1(d)(vi) and
Section 6.1(d)(vii)).

 

64

--------------------------------------------------------------------------------



 

This Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(ii)           Chargeback of Partner Nonrecourse Debt Minimum Gain. 
Notwithstanding the other provisions of this Section 6.1 (other than
Section 6.1(d)(i)), except as provided in Treasury Regulation
Section 1.704-2(i)(4), if there is a net decrease in Partner Nonrecourse Debt
Minimum Gain during any Partnership taxable period, any Partner with a share of
Partner Nonrecourse Debt Minimum Gain at the beginning of such taxable period
shall be allocated items of Partnership income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in Treasury
Regulation Sections 1.704-2(0)(4) and 1.704-2(j)(2)(ii), or any successor
provisions.  For purposes of this Section 6.1(d), each Partner’s Adjusted
Capital Account balance shall be determined, and the allocation of income or
gain required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(d) and other than an allocation
pursuant to Section 6.1(d)(i), Section 6.1(d)(vi) and Section 6.1(d)(vii) with
respect to such taxable period.  This Section 6.1(d)(ii) is intended to comply
with the chargeback of items of income and gain requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

(iii)          Priority Allocations.  If the amount of cash or the Net Agreed
Value of any property distributed (except cash or property distributed pursuant
to Section 12.4 or with respect to Series A Preferred Units) with respect to a
Unit exceeds the amount of cash or the Net Agreed Value of property distributed
with respect to another Unit other than a Class B Unit (the amount of the
excess, an “Excess Distribution” and the Unit with respect to which the greater
distribution is paid, an “Excess Distribution Unit”), then there shall be
allocated gross income and gain to each Unitholder receiving an Excess
Distribution with respect to the Excess Distribution Unit until the aggregate
amount of such items allocated with respect to such Excess Distribution Unit
pursuant to this Section 6.1(d)(iii) for the current taxable period and all
previous taxable periods is equal to the amount of the Excess Distribution.

 

(iv)          Qualified Income Offset.  In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account as adjusted after all other allocations provided
for in this Section 6.1 have been tentatively made as if this
Section 6.1(d)(iv) were not in this Agreement.

 

(v)           Gross Income Allocation.  In the event any Partner has a deficit
balance in its Capital Account at the end of any taxable period in excess of the
sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross

 

65

--------------------------------------------------------------------------------



 

income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 6.1(d)(v) shall be made only if and
to the extent that such Partner would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Section 6.1
have been tentatively made as if Section 6.1(d)(iv) and this
Section 6.1(d)(v) were not in this Agreement.

 

(vi)          Nonrecourse Deductions.  Nonrecourse Deductions for any taxable
period shall be allocated to the Partners Pro Rata.  If the General Partner
determines that the Partnership’s Nonrecourse Deductions should be allocated in
a different ratio to satisfy the safe harbor requirements of the Treasury
Regulations promulgated under Section 704(b) of the Code, the General Partner is
authorized, upon notice to the other Partners, to revise the prescribed ratio to
the numerically closest ratio that does satisfy such requirements.

 

(vii)         Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions
for any taxable period shall be allocated 100% to the Partner that bears the
Economic Risk of Loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i).  If more than one Partner bears the Economic Risk
of Loss with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse
Deductions attributable thereto shall be allocated between or among such
Partners in accordance with the ratios in which they share such Economic Risk of
Loss.

 

(viii)        Nonrecourse Liabilities.  For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.

 

(ix)          Code Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or
743(b) of the Code is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.

 

(x)           Economic Uniformity; Changes in Law.

 

(A)          At the election of the General Partner, all or a portion of the
remaining items of Partnership gross income, gain, deduction or loss for any
taxable period, after taking into account allocations pursuant to
Section 6.1(d)(iii), shall be allocated 100% to the holder or holders of Class B
Units or the Common Units resulting from the conversion of Class B Units
pursuant to Section 5.10(c) (“Converted Class B Units”) in the proportion of the
number of the Class B Units or the Converted Class B Units held by such holder
or holders to the total number of Class B Units or Converted Class B Units then
Outstanding, until each such holder has been allocated an amount of income,
gain, loss or deduction that causes the Capital Account maintained with respect
to such Class B Units or Converted Class B Units to be an amount equal to the
product of (1) the number

 

66

--------------------------------------------------------------------------------



 

of Class B Units or Converted Class B Units held by such holder and (2) the Per
Unit Capital Amount for a Common Unit (other than a Common Unit issued upon the
conversion of a Class B Unit).  The purpose of this allocation is to establish
uniformity between the Capital Accounts underlying Class B Units or the
Converted Class B Units and the Capital Accounts underlying most or all of the
Common Units held by Persons other than the General Partner and its Affiliates.

 

(B)          For the proper administration of the Partnership and for the
preservation of uniformity of the Limited Partner Interests (or any class or
classes thereof), the General Partner shall (i) adopt such conventions as it
deems appropriate in determining the amount of depreciation, amortization and
cost recovery deductions; (ii) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or
(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof).  The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 6.1(d)(x)(B) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Limited Partner Interests issued and Outstanding or
the Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.

 

(xi)          Curative Allocation.

 

(A)          Notwithstanding any other provision of this Section 6.1, other than
the Required Allocations, the Required Allocations shall be taken into account
in making the Agreed Allocations so that, to the extent possible, the net amount
of items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1. 
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain.  In
exercising its discretion under this Section 6.1(d)(xi)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made.  Allocations
pursuant to this Section 6.1(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners.  Further, allocations pursuant to this Section 6.1(d)(xi)(A) shall be
deferred with respect to allocations pursuant to clauses (1) and (2) hereof to
the extent the General Partner determines that such allocations are likely to be
offset by subsequent Required Allocations.

 

(B)          The General Partner shall, with respect to each taxable period,
(1) apply the provisions of Section 6.1(d)(xi)(A) in whatever order is most
likely

 

67

--------------------------------------------------------------------------------



 

to minimize the economic distortions that might otherwise result from the
Required Allocations, and (2) divide all allocations pursuant to
Section 6.1(d)(xi)(A) among the Partners in a manner that is likely to minimize
such economic distortions.

 

Section 6.2            Allocations for Tax Purposes.

 

(a)           Except as otherwise provided herein, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1.

 

(b)           In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(x)); provided, that the General Partner shall apply the
principles of Treasury Regulation Section 1.704-3(d) in all events.

 

(c)           The General Partner may determine to depreciate or amortize the
portion of an adjustment under Section 743(b) of the Code attributable to
unrealized appreciation in any Adjusted Property (to the extent of the
unamortized Book-Tax Disparity) using a predetermined rate derived from the
depreciation or amortization method and useful life applied to the unamortized
Book-Tax Disparity of such property, despite any inconsistency of such approach
with Treasury Regulation Section 1.167(c)-1(a)(6) or any successor regulations
thereto.  If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property.  If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.

 

(d)           In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.12501(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

 

(e)           All items of income, gain, loss, deduction and credit recognized
by the Partnership for federal income tax purposes and allocated to the Partners
in accordance with the provisions hereof shall be determined without regard to
any election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall

 

68

--------------------------------------------------------------------------------



 

be adjusted (in the manner determined by the General Partner) to take into
account those adjustments permitted or required by Sections 734 and 743 of the
Code.

 

(f)            Each item of Partnership income, gain, loss and deduction, for
federal income tax purposes, shall be determined for each taxable period and
prorated on a monthly basis and shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of each month;
provided, however, that gain or loss on a sale or other disposition of any
assets of the Partnership or any other extraordinary item of income or loss
realized and recognized other than in the ordinary course of business, as
determined by the General Partner, shall be allocated to the Partners as of the
opening of the National Securities Exchange on which the Partnership Interests
are listed or admitted to trading on the first Business Day of the month in
which such gain or loss is recognized for federal income tax purposes.  The
General Partner may revise, alter or otherwise modify such methods of allocation
to the extent permitted or required by Section 706 of the Code and the
regulations or rulings promulgated thereunder.

 

(g)           Allocations that would otherwise be made to a Limited Partner
under the provisions of this Article VI shall instead be made to the beneficial
owner of Limited Partner Interests held by a nominee, agent or representative in
any case in which such nominee, agent or representative has furnished the
identity of such owner to the Partnership in accordance with Section 6031(c) of
the Code or any other method determined by the General Partner.

 

(h)           If, as a result of (i) an exercise of a Noncompensatory Option or
(ii) the conversion of a Series A Preferred Unit into Common Units and the
adjustments pursuant to Section 5.5(d)(iii), a Capital Account reallocation is
required under Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the General
Partner shall make corrective allocations pursuant to Treasury Regulation
Section 1.704-1(b)(4)(x).

 

Section 6.3            Requirement and Characterization of Distributions;
Distributions to Record Holders.

 

(a)           Subject to Section 5.11(b)(i), within 45 days following the end of
each Quarter, an amount equal to 100% of Available Cash with respect to such
Quarter shall be distributed in accordance with this Article VI by the
Partnership to the Partners Pro Rata as of the Record Date selected by the
General Partner, except (i) the holders of Class B-1 Units shall not be entitled
to distributions of Available Cash prior to the earlier to occur of the
Class B-1 Conversion Date or a Change of Control, (ii) the holders of Class B-2
Units shall not be entitled to distributions of Available Cash prior to the
earlier to occur of the Class B-2 Conversion Date or a Change of Control and
(iii) the holders of Class B-3 Units shall not be entitled to distributions of
Available Cash prior to the earlier to occur of the Class B-3 Conversion Date or
a Change of Control.  For the avoidance of doubt, (A) the Class B-1 Units will
be entitled to distributions of Available Cash with respect to the Quarter
ending March 31, 2021, (B) the Class B-2 Units will be entitled to distributions
of Available Cash with respect to the Quarter ending March 31, 2022 and (C) the
Class B-3 Units will be entitled to distributions of Available Cash with respect
to the quarter ending March 31, 2023.  All distributions required to be made
under this Agreement shall be made subject to Sections 17-607 and 17-804 of the
Delaware Act.

 

69

--------------------------------------------------------------------------------



 

(b)           Notwithstanding Section 6.3(a), in the event of the dissolution
and liquidation of the Partnership, all cash received during or after the
Quarter in which the Liquidation Date occurs shall be applied and distributed
solely in accordance with, and subject to the terms and conditions of
Section 12.4.

 

(c)           The General Partner may treat taxes paid by the Partnership on
behalf of, or amounts withheld with respect to, all or less than all of the
Partners, as a distribution of Available Cash to such Partners, as determined
appropriate under the circumstances by the General Partner.

 

(d)           Each distribution in respect of a Partnership Interest shall be
paid by the Partnership, directly or through the Transfer Agent or through any
other Person or agent, only to the Record Holder of such Partnership Interest as
of the Record Date set for such distribution.  Such payment shall constitute
full payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

 

Section 6.4            Special Provisions Relating to the Class B Units.

 

(a)           The holder or holders of Converted Class B Units resulting from
the conversion pursuant to Section 5.10(c) of any Class B Units issued pursuant
to Section 5.10 shall not be issued a Common Unit Certificate pursuant to
Section 4.1, and shall not be permitted to transfer such Common Units until such
time as the General Partner determines, based on advice of counsel, that each
such Common Unit should have, as a substantive matter, like intrinsic economic
and federal income tax characteristics, in all material respects, to the
intrinsic economic and federal income tax characteristics of a Common Unit.  In
connection with the condition imposed by this Section 6.4(a), the General
Partner may take whatever steps are required to provide economic uniformity to
such Common Units, including the application of Section 6.1(d)(x)(A); provided,
however, that no such steps may be taken that would have a material adverse
effect on the Unitholders holding Common Units (for this purpose the allocations
of items of income, gain, loss or deduction with respect to Class B Units or
with respect to Common Units will be deemed not to have a material adverse
effect on the Common Units).

 

(b)           A Unitholder shall not be permitted to transfer a Class B Unit or
a Common Unit issued upon conversion of a Class B Unit pursuant to
Section 5.10(c) (other than a transfer to an Affiliate) if the remaining balance
in the transferring Unitholder’s Capital Account after giving effect to the
allocation under Section 5.5(c) would be negative.

 

Section 6.5            Special Provisions Relating to Series A Preferred Units.

 

(a)           Subject to any applicable transfer restrictions in Section 4.7 or
Section 5.11(b)(vii), the holder of a Series A Preferred Unit or a Series A
Conversion Unit shall (which may be satisfied by a lender under a Permitted Loan
on its behalf) provide notice to the Partnership of the transfer of any such
Series A Preferred Unit or Series A Conversion Unit, as applicable, by the
earlier of (i) 30 days following such transfer and (ii) the last Business Day of
the calendar year during which such transfer occurred, unless, with respect to a
transfer of a Series A Conversion Unit, by virtue of the application of
Section 5.5(d)(iii), the Partnership has previously determined, based on the
advice of counsel, that the transferred Series A Conversion

 

70

--------------------------------------------------------------------------------



 

Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics of a Common Unit.  In connection with the condition
imposed by this Section 6.5, the Partnership shall take whatever steps are
required to provide economic uniformity to the Series A Conversion Unit in
preparation for a transfer of such Unit; provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units (for this purpose the allocations of income, gain, loss and
deductions, and any reallocation of Capital Account balances, among the Partners
in accordance with Section 5.5(d)(iii) and Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(4) with respect to Series A Preferred Units or
Series A Conversion Units will be deemed not to have a material adverse effect
on the Unitholders holding Common Units).

 

(b)           Notwithstanding anything to the contrary set forth in this
Agreement, the holders of the Series A Preferred Units (i) shall (A) possess the
rights and obligations provided in this Agreement with respect to a Limited
Partner pursuant to Article III and Article VII and (B) have a Capital Account
as a Partner pursuant to Section 5.5 and all other provisions related thereto
and (ii) shall not (A) be entitled to vote on any matters requiring the approval
or vote of the holders of Outstanding Units, except as provided in Section 5.11
or (B) be entitled to any distributions other than as provided in Section 5.11
and Article VI.

 

ARTICLE VII
 MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1            Management.

 

(a)           The General Partner shall conduct, direct and manage all
activities of the Partnership.  Except as otherwise expressly provided in this
Agreement, but without limitation on the ability of the General Partner to
delegate its rights and power to other Persons, all management powers over the
business and affairs of the Partnership shall be exclusively vested in the
General Partner, and no Limited Partner in its capacity as such shall have any
management power over the business and affairs of the Partnership.  In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:

 

(i)            the making of any expenditures, the lending or borrowing of
money, the assumption or guarantee of, or other contracting for, indebtedness
and other liabilities, the issuance of evidences of indebtedness, including
indebtedness that is convertible into or exchangeable for Partnership Interests,
and the incurring of any other obligations;

 

(ii)           the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

 

(iii)          the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other

 

71

--------------------------------------------------------------------------------



 

combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by Section 7.3 and Article XIV);

 

(iv)          the use of the assets of the Partnership (including cash on hand)
for any purpose consistent with the terms of this Agreement, including the
financing of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;

 

(v)           the negotiation, execution and performance of any contracts,
conveyances or other instruments (including instruments that limit the liability
of the Partnership under contractual arrangements to all or particular assets of
the Partnership, with the other party to the contract to have no recourse
against the General Partner or its assets other than its interest in the
Partnership, even if the same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);

 

(vi)          the distribution of cash held by the Partnership;

 

(vii)         the selection and dismissal of employees (including employees
having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, internal and outside attorneys, accountants,
consultants and contractors and the determination of their compensation and
other terms of employment or hiring;

 

(viii)        the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;

 

(ix)          the formation of, or acquisition of an interest in, and the
contribution of property and the making of loans to, any further limited or
general partnerships, joint ventures, corporations, limited liability companies
or other Persons (including the acquisition of interests in, and the
contributions of property to, any Group Member from time to time) subject to the
restrictions set forth in Section 2.4;

 

(x)           the control of any matters affecting the rights and obligations of
the Partnership, including the bringing and defending of actions at law or in
equity and otherwise engaging in the conduct of litigation, arbitration or
mediation and the incurring of legal expense and the settlement of claims and
litigation;

 

(xi)          the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(xii)         the entering into of listing agreements with any National
Securities Exchange and the delisting of some or all of the Limited Partner
Interests from, or requesting that trading be suspended on, any such exchange
(subject to any prior approval that may be required under Section 4.7);

 

72

--------------------------------------------------------------------------------



 

(xiii)        the purchase, sale or other acquisition or disposition of
Partnership Interests, or the issuance of Derivative Partnership Interests
(subject to any approval that may be required by Section 5.11(b));

 

(xiv)        the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and

 

(xv)         the entering into of agreements with any of its Affiliates to
render services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.

 

(b)           Notwithstanding any other provision of this Agreement, any Group
Member Agreement, the Delaware Act or any applicable law, rule or regulation,
each of the Partners and each other Person who has acquired or may acquire an
interest in Partnership Interests hereby (i) has approved, ratified and
confirmed or approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement and the Group Member
Agreement of each other Group Member, the Underwriting Agreement, the EQT
Omnibus Agreement, the Contribution Agreement, and the other agreements
described in or filed as exhibits to the IPO Registration Statement that are
related to the transactions contemplated by the IPO Registration Statement
(collectively, the “Transaction Documents”) (in each case other than this
Agreement, without giving effect to any amendments, supplements or restatements
thereof entered into after the date such Person becomes bound by the provisions
of this Agreement); (ii) agreed or agrees that the General Partner (on its own
or on behalf of the Partnership) is authorized to execute, deliver and perform
the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in or contemplated by the
IPO Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty or any other obligation of any type whatsoever that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.

 

Section 7.2            Certificate of Limited Partnership.  The General Partner
has caused the Certificate of Limited Partnership to be filed with the Secretary
of State of the State of Delaware as required by the Delaware Act.  The General
Partner has caused a Certificate of Amendment to Certificate of Limited
Partnership to be filed with the Secretary of State of the State of Delaware on
October 12, 2018 to reflect the change of the Partnership’s name from “EQT
Midstream Partners, LP” to “EQM Midstream Partners, LP.” The General Partner has
caused an additional Certificate of Amendment to Certificate of Limited
Partnership to be filed with the Secretary of State of the State of Delaware on
February 22, 2019 to reflect the change of the General Partner from EQM
Midstream Services, LLC to EQGP Services, LLC.  The General Partner shall use
all reasonable efforts to cause to be filed such other certificates or documents
that the General Partner determines to be necessary or appropriate for the
formation, continuation, qualification and operation of a limited partnership
(or a partnership in which the limited partners have limited

 

73

--------------------------------------------------------------------------------



 

liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property.  To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property.  Subject to the
terms of Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.

 

Section 7.3            Restrictions on the General Partner’s Authority to Sell
Assets of the Partnership Group.  Except as provided in Article XII and
Article XIV, the General Partner may not sell, exchange or otherwise dispose of
all or substantially all of the assets of the Partnership Group, taken as a
whole, in a single transaction or a series of related transactions without the
approval of holders of a Unit Majority; provided, however, that this provision
shall not preclude or limit the General Partner’s ability to mortgage, pledge,
hypothecate or grant a security interest in all or substantially all of the
assets of the Partnership Group and shall not apply to any forced sale of any or
all of the assets of the Partnership Group pursuant to the foreclosure of, or
other realization upon, any such encumbrance.

 

Section 7.4            Reimbursement of the General Partner.

 

(a)           Except as provided in this Section 7.4 and elsewhere in this
Agreement, the General Partner shall not be compensated for its services as a
general partner or managing member of any Group Member.

 

(b)           Subject to the ETRN Omnibus Agreement and the Secondment
Agreement, the General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group (including salary, bonus, incentive compensation and other amounts paid to
any Person, including Affiliates of the General Partner, to perform services for
the Partnership Group or for the General Partner in the discharge of its duties
to the Partnership Group), and (ii) all other expenses allocable to the
Partnership Group or otherwise incurred by the General Partner or its Affiliates
in connection with managing and operating the Partnership Group’s business and
affairs (including expenses allocated to the General Partner by its
Affiliates).  The General Partner shall determine the expenses that are
allocable to the Partnership Group.  Reimbursements pursuant to this Section 7.4
shall be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7.  This provision does not affect the
ability of the General Partner and its Affiliates to enter into an agreement to
provide services to any Group Member for a fee or otherwise than for cost.

 

(c)           The General Partner, without the approval of the Limited Partners
(who shall have no right to vote in respect thereof), may propose and adopt on
behalf of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Interests or options to purchase or rights, warrants or appreciation
rights or phantom or tracking interests relating to Partnership Interests), or
cause the Partnership to issue Partnership Interests or Derivative Partnership
Interests in

 

74

--------------------------------------------------------------------------------



 

connection with, or pursuant to, any employee benefit plan, employee program or
employee practice maintained or sponsored by the General Partner or any of its
Affiliates in each case for the benefit of employees and directors of the
General Partner or any of its Affiliates, in respect of services performed,
directly or indirectly, for the benefit of the Partnership Group.  The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests or Derivative Partnership Interests that
the General Partner or such Affiliates are obligated to provide to any
employees, consultants and directors pursuant to any such employee benefit
plans, employee programs or employee practices.  Expenses incurred by the
General Partner in connection with any such plans, programs and practices
(including the net cost to the General Partner or such Affiliates of Partnership
Interests or Derivative Partnership Interests purchased by the General Partner
or such Affiliates from the Partnership to fulfill options or awards under such
plans, programs and practices) shall be reimbursed in accordance with
Section 7.4(b).  Any and all obligations of the General Partner under any
employee benefit plans, employee programs or employee practices adopted by the
General Partner as permitted by this Section 7.4(c) shall constitute obligations
of the General Partner hereunder and shall be assumed by any successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner’s General Partner Interest pursuant
to Section 4.6.

 

(d)           The General Partner and its Affiliates may charge any member of
the Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

 

Section 7.5            Outside Activities.

 

(a)           The General Partner, for so long as it is the General Partner of
the Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the IPO Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member, or (C) subject to the limitations contained in the ETRN
Omnibus Agreement, the performance of its obligations under the ETRN Omnibus
Agreement.

 

(b)           Subject to the terms of Section 7.5(c), each Unrestricted Person
(other than the General Partner) shall have the right to engage in businesses of
every type and description and other activities for profit and to engage in and
possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
any Group Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner; provided such Unrestricted Person does not engage in such business
or activity using confidential or proprietary information provided by or

 

75

--------------------------------------------------------------------------------



 

on behalf of the Partnership to such Unrestricted Person.  None of any Group
Member, any Limited Partner or any other Person shall have any rights by virtue
of this Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Unrestricted Person.

 

(c)           Subject to the terms of Sections 7.5(a) and (b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty otherwise existing at law, in equity or otherwise, of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership.  Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Unrestricted Person (including the General
Partner).  No Unrestricted Person (including the General Partner) who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Partnership, shall have any duty to
communicate or offer such opportunity to the Partnership, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
to any Limited Partner or any other Person bound by this Agreement for breach of
any duty otherwise existing at law, in equity or otherwise, by reason of the
fact that such Unrestricted Person (including the General Partner) pursues or
acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership, provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.

 

(d)           The General Partner and each of its Affiliates may acquire Units
or other Partnership Interests in addition to those acquired on the IPO Closing
Date and, except as otherwise provided in this Agreement, shall be entitled to
exercise, at their option, all rights relating to all Units and/or other
Partnership Interests acquired by them.  The term “Affiliates” when used in this
Section 7.5(d) with respect to the General Partner shall not include any Group
Member.

 

Section 7.6            Loans from the General Partner; Loans or Contributions
from the Partnership or Group Members.

 

(a)           The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner. 
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of

 

76

--------------------------------------------------------------------------------



 

such funds.  For purposes of this Section 7.6(a) and Section 7.6(b), the term
“Group Member” shall include any Affiliate of a Group Member that is controlled
by the Group Member.

 

(b)           The Partnership may lend or contribute to any Group Member, and
any Group Member may borrow from the Partnership, funds on terms and conditions
determined by the General Partner.  No Group Member may lend funds to the
General Partner or any of its Affiliates (other than another Group Member).

 

Section 7.7            Indemnification.

 

(a)           To the fullest extent permitted by law but subject to the
limitations expressly provided in this Agreement, all Indemnitees shall be
indemnified and held harmless by the Partnership from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or omitting or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Indemnitee shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any
Indemnitee (other than a Group Member) with respect to any such Indemnitee’s
obligations pursuant to the Transaction Documents.  Any indemnification pursuant
to this Section 7.7 shall be made only out of the assets of the Partnership, it
being agreed that the General Partner shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.

 

(b)           To the fullest extent permitted by law, expenses (including legal
fees and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee is not entitled to
be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.7.

 

(c)           The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee may be entitled under this
Agreement, any other agreement, pursuant to any vote of the holders of
Outstanding Limited Partner Interests, as a matter of law, in equity or
otherwise, both as to actions in the Indemnitee’s capacity as an Indemnitee and
as to actions in any other capacity (including any capacity under the
Underwriting Agreement), and

 

77

--------------------------------------------------------------------------------



 

shall continue as to an Indemnitee who has ceased to serve in such capacity and
shall inure to the benefit of the heirs, successors, assigns and administrators
of the Indemnitee.

 

(d)           The Partnership may purchase and maintain (or reimburse the
General Partner or its Affiliates for the cost of) insurance, on behalf of the
General Partner, its Affiliates and such other Persons as the General Partner
shall determine, against any liability that may be asserted against, or expense
that may be incurred by, such Person in connection with the Partnership’s
activities or such Person’s activities on behalf of the Partnership, regardless
of whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement.

 

(e)           For purposes of this Section 7.7, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by it of its duties to the Partnership also
imposes duties on, or otherwise involves services by, it to the plan or
participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute “fines” within the meaning of Section 7.7(a); and action taken
or omitted by it with respect to any employee benefit plan in the performance of
its duties for a purpose reasonably believed by it to be in the best interest of
the participants and beneficiaries of the plan shall be deemed to be for a
purpose that is in the best interests of the Partnership.

 

(f)            In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

(g)           An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)           The provisions of this Section 7.7 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.

 

(i)            No amendment, modification or repeal of this Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

Section 7.8            Liability of Indemnitees.

 

(a)           Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable for monetary damages to the
Partnership, the Limited Partners, or any other Persons who have acquired
interests in the Partnership Interests, for losses sustained or liabilities
incurred as a result of any act or omission of an Indemnitee unless there has
been a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of the matter in question, the
Indemnitee acted in bad faith or engaged in fraud, willful

 

78

--------------------------------------------------------------------------------



 

misconduct or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was criminal.

 

(b)           The General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

 

(c)           To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.

 

(d)           Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

Section 7.9            Resolution of Conflicts of Interest; Standards of Conduct
and Modification of Duties.

 

(a)           Unless otherwise expressly provided in this Agreement or any Group
Member Agreement, whenever a potential conflict of interest exists or arises
between the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
owned by the General Partner and its Affiliates) and Outstanding Series A
Preferred Units (with such Series A Preferred Units to be treated on an
as-converted basis as described in Section 5.11(b)(v)), voting together as a
single class, (iii) determined by the Board of Directors of the General Partner
to be on terms no less favorable to the Partnership than those generally being
provided to or available from unrelated third parties or (iv) determined by the
Board of Directors of the General Partner to be fair and reasonable to the
Partnership, taking into account the totality of the relationships between the
parties involved (including other transactions that may be particularly
favorable or advantageous to the Partnership).  The General Partner shall be
authorized but not required in connection with its resolution of such conflict
of interest to seek Special Approval or Unitholder approval of such resolution,
and the General Partner may also adopt a resolution or course of action that has
not received Special Approval or Unitholder approval.  Unless otherwise
expressly provided in this Agreement or any Group Member Agreement, whenever the
General Partner makes a determination to refer any potential conflict of
interest to the Conflicts Committee for Special Approval, seek Unitholder
approval or adopt a

 

79

--------------------------------------------------------------------------------



 

resolution or course of action that has not received Special Approval or
Unitholder approval, then the General Partner shall be entitled, to the fullest
extent permitted by law, to make such determination or to take or decline to
take such other action free of any duty or obligation whatsoever to the
Partnership or any Limited Partner, and the General Partner shall not, to the
fullest extent permitted by law, be required to act in good faith or pursuant to
any other standard imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, and the General Partner in making such
determination or taking or declining to take such other action shall be
permitted to do so in its sole and absolute discretion.  If Special Approval is
sought, then it shall be presumed that, in making its decision, the Conflicts
Committee acted in good faith, and if the Board of Directors of the General
Partner determines that the resolution or course of action taken with respect to
a conflict of interest satisfies either of the standards set forth in clauses
(iii) or (iv) above, then it shall be presumed that, in making its decision, the
Board of Directors of the General Partner acted in good faith.  In any
proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership challenging any action
by the Conflicts Committee with respect to any matter referred to the Conflicts
Committee for Special Approval by the General Partner, any action by the Board
of Directors of the General Partner in determining whether the resolution or
course of action taken with respect to a conflict of interest satisfies either
of the standards set forth in clauses (iii) or (iv) above or whether a director
satisfies the eligibility requirements to be a member of the Conflicts
Committee, the Person bringing or prosecuting such proceeding shall have the
burden of overcoming the presumption that the Conflicts Committee or the Board
of Directors of the General Partner, as applicable, acted in good faith; in all
cases subject to the provisions for conclusive determination in Section 7.9(b). 
Notwithstanding anything to the contrary in this Agreement or any duty otherwise
existing at law or equity, the existence of the conflicts of interest described
in the IPO Registration Statement are hereby approved by all Partners and shall
not constitute a breach of this Agreement.

 

(b)           Whenever the General Partner or the Board of Directors, or any
committee thereof (including the Conflicts Committee), makes a determination or
takes or declines to take any other action, or any Affiliate of the General
Partner causes the General Partner to do so, in its capacity as the general
partner of the Partnership as opposed to in its individual capacity, whether
under this Agreement, any Group Member Agreement or any other agreement, then,
unless another express standard is provided for in this Agreement, the General
Partner, the Board of Directors or such committee or such Affiliates causing the
General Partner to do so, shall make such determination or take or decline to
take such other action in good faith and shall not be subject to any other or
different standards (including fiduciary standards) imposed by this Agreement,
any Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity.  A determination
or other action or inaction will conclusively be deemed to be in “good faith”
for all purposes of this Agreement, if the Person or Persons making such
determination or taking or declining to take such other action subjectively
believe that the determination or other action or inaction is in the best
interests of the Partnership Group; provided, that if the Board of Directors of
the General Partner is making a determination or taking or declining to take an
action pursuant to clause (iii) or clause (iv) of the first sentence of
Section 7.9(a), then in lieu thereof, such determination or other action or
inaction will conclusively be deemed to be in “good faith” for all purposes of
this Agreement if the members of the Board of Directors of the General Partner
making such determination or taking or declining to take such other action
subjectively believe that the determination or other action or inaction meets

 

80

--------------------------------------------------------------------------------



 

the standard set forth in clause (iii) or clause (iv) of the first sentence of
Section 7.9(a), as applicable; provided further, that if the Board of Directors
of the General Partner is making a determination that a director satisfies the
eligibility requirements to be a member of a Conflicts Committee, then in lieu
thereof, such determination will conclusively be deemed to be in “good faith”
for all purposes of this Agreement if the members of the Board of Directors of
the General Partner making such determination subjectively believe that the
director satisfies the eligibility requirements to be a member of the Conflicts
Committee.

 

(c)           Whenever the General Partner makes a determination or takes or
declines to take any other action, or any of its Affiliates causes it to do so,
in its individual capacity as opposed to in its capacity as the general partner
of the Partnership, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then the General Partner,
or such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the Person
or Persons making such determination or taking or declining to take such other
action shall be permitted to do so in their sole and absolute discretion.  By
way of illustration and not of limitation, whenever the phrase, “the General
Partner at its option,” or some variation of that phrase, is used in this
Agreement, it indicates that the General Partner is acting in its individual
capacity.  For the avoidance of doubt, whenever the General Partner votes or
transfers its Partnership Interests, or refrains from voting or transferring its
Partnership Interests, it shall be acting in its individual capacity.

 

(d)           The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.

 

(e)           Notwithstanding anything to the contrary in this Agreement, the
General Partner and its Affiliates shall have no duty or obligation, express or
implied, to (i) sell or otherwise dispose of any asset of the Partnership Group
other than in the ordinary course of business or (ii) permit any Group Member to
use any facilities or assets of the General Partner and its Affiliates, except
as may be provided in contracts entered into from time to time specifically
dealing with such use.  Any determination by the General Partner or any of its
Affiliates to enter into such contracts shall be at its option.

 

(f)            Except as expressly set forth in this Agreement or required by
the Delaware Act, neither the General Partner nor any other Indemnitee shall
have any duties or liabilities, including fiduciary duties, to the Partnership
or any Limited Partner and the provisions of this Agreement, to the extent that
they restrict, eliminate or otherwise modify the duties and liabilities,
including fiduciary duties, of the General Partner or any other Indemnitee
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of the General Partner or such other
Indemnitee.  Notwithstanding anything to the contrary in this Agreement, to

 

81

--------------------------------------------------------------------------------



 

the fullest extent permitted by law, neither the General Partner nor any other
Indemnitee shall have any duties or liabilities, including fiduciary duties, to
Series A Preferred Unitholders.

 

(g)           The Unitholders hereby have authorized or authorize the General
Partner, on behalf of the Partnership as a general partner or managing member of
a Group Member, to approve actions by the general partner or managing member of
such Group Member similar to those actions permitted to be taken by the General
Partner pursuant to this Section 7.9.

 

Section 7.10          Other Matters Concerning the General Partner.

 

(a)           The General Partner and any other Indemnitee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.

 

(b)           The General Partner and any other Indemnitee may consult with
legal counsel, accountants, appraisers, management consultants, investment
bankers and other consultants and advisers selected by it, and any act taken or
omitted to be taken in reliance upon the advice or opinion (including an Opinion
of Counsel) of such Persons as to matters that the General Partner or such
Indemnitee, respectively, reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion.

 

(c)           The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers, a duly appointed attorney or attorneys-in-fact or the duly authorized
officers of the Partnership or any Group Member.

 

Section 7.11          Purchase or Sale of Partnership Interests.  The General
Partner may cause the Partnership to purchase or otherwise acquire Partnership
Interests or Derivative Partnership Interests.  As long as Partnership Interests
are held by any Group Member, such Partnership Interests shall not be considered
Outstanding for any purpose, except as otherwise provided herein.  The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Articles IV and X.

 

Section 7.12          Registration Rights of the General Partner and its
Affiliates.

 

(a)           Demand Registration.  Upon receipt of a Notice from any Holder,
the Partnership shall file with the Commission as promptly as reasonably
practicable a registration statement under the Securities Act (each, a
“Registration Statement”) providing for the resale of the Registrable Securities
identified in such Notice, which may, at the option of the Holder giving such
Notice, be a Registration Statement that provides for the resale of the
Registrable Securities from time to time pursuant to Rule 415 under the
Securities Act.  The Partnership shall not be required pursuant to this
Section 7.12(a) to file more than one Registration Statement in any twelve-month
period nor to file more than three Registration Statements in the aggregate. 
The Partnership shall use commercially reasonable efforts to cause such
Registration Statement to become effective as soon as reasonably practicable
after the initial filing of the Registration Statement and to remain effective
and available for the resale of the Registrable Securities by the

 

82

--------------------------------------------------------------------------------



 

Selling Holders named therein until the earlier of (i) six months following such
Registration Statement’s effective date and (ii) the date on which all
Registrable Securities covered by such Registration Statement have been sold. 
In the event one or more Holders request in a Notice to dispose of Registrable
Securities pursuant to a Registration Statement in an Underwritten Offering and
such Holder or Holders reasonably anticipate gross proceeds from such
Underwritten Offering of at least $20,000,000 in the aggregate, the Partnership
shall retain underwriters that are reasonably acceptable to such Selling Holders
in order to permit such Selling Holders to effect such disposition through an
Underwritten Offering; provided the Partnership shall have the exclusive right
to select the bookrunning managers.  The Partnership and such Selling Holders
shall enter into an underwriting agreement in customary form that is reasonably
acceptable to the Partnership and take all reasonable actions as are requested
by the managing underwriters to facilitate the Underwritten Offering and sale of
Partnership Interests therein.  No Holder may participate in the Underwritten
Offering unless it agrees to sell its Registrable Securities covered by the
Registration Statement on the terms and conditions of the underwriting agreement
and completes and delivers all necessary documents and information reasonably
required under the terms of such underwriting agreement.  In the event that the
managing underwriter of such Underwritten Offering advises the Partnership and
the Holder in writing that in its opinion the inclusion of all or some
Registrable Securities would adversely and materially affect the timing or
success of the Underwritten Offering, the amount of Registrable Securities that
each Selling Holder requested be included in such Underwritten Offering shall be
reduced on a Pro Rata basis to the aggregate amount that the managing
underwriter deems will not have such material and adverse effect.  Any Holder
may withdraw from such Underwritten Offering by notice to the Partnership and
the managing underwriter; provided such notice is delivered prior to the launch
of such Underwritten Offering.

 

(b)           Piggyback Registration.  If the Partnership shall propose to file
a Registration Statement (other than pursuant to a demand made pursuant to
Section 7.12(a)) for an offering of Partnership Interests for cash (other than
an offering relating solely to an employee benefit plan, an offering relating to
a transaction on Form S-4 or an offering on any registration statement that does
not permit secondary sales), the Partnership shall notify all Holders of such
proposal at least five business days before the proposed filing date.  The
Partnership shall use commercially reasonable efforts to include such number of
Registrable Securities held by any Holder in such Registration Statement as each
Holder shall request in a Notice received by the Partnership within two business
days of such Holder’s receipt of the notice from the Partnership.  If the
Registration Statement about which the Partnership gives notice under this
Section 7.12(b) is for an Underwritten Offering, then any Holder’s ability to
include its desired amount of Registrable Securities in such Registration
Statement shall be conditioned on such Holder’s inclusion of all such
Registrable Securities in the Underwritten Offering; provided that, in the event
that the managing underwriter of such Underwritten Offering advises the
Partnership and the Holder in writing that in its opinion the inclusion of all
or some Registrable Securities would adversely and materially affect the timing
or success of the Underwritten Offering, the amount of Registrable Securities
that each Selling Holder requested be included in such Underwritten Offering
shall be reduced on a Pro Rata basis to the aggregate amount that the managing
underwriter deems will not have such material and adverse effect.  In connection
with any such Underwritten Offering, the Partnership and the Selling Holders
involved shall enter into an underwriting agreement in customary form that is
reasonably acceptable to the Partnership and take all reasonable actions as are
requested by the managing underwriters to facilitate the

 

83

--------------------------------------------------------------------------------



 

Underwritten Offering and sale of Partnership Interests therein.  No Holder may
participate in the Underwritten Offering unless it agrees to sell its
Registrable Securities covered by the Registration Statement on the terms and
conditions of the underwriting agreement and completes and delivers all
necessary documents and information reasonably required under the terms of such
underwriting agreement.  Any Holder may withdraw from such Underwritten Offering
by notice to the Partnership and the managing underwriter; provided such notice
is delivered prior to the launch of such Underwritten Offering.  The Partnership
shall have the right to terminate or withdraw any Registration Statement or
Underwritten Offering initiated by it under this Section 7.12(b) prior to the
pricing date of the Underwritten Offering.

 

(c)                                  Sale Procedures.  In connection with its
obligations under this Section 7.12, the Partnership shall:

 

(i)                                     furnish to each Selling Holder (A) as
far in advance as reasonably practicable before filing a Registration Statement
or any supplement or amendment thereto, upon request, copies of reasonably
complete drafts of all such documents proposed to be filed (including exhibits
and each document incorporated by reference therein to the extent then required
by the rules and regulations of the Commission), and provide each such Selling
Holder the opportunity to object to any information pertaining to such Selling
Holder and its plan of distribution that is contained therein and make the
corrections reasonably requested by such Selling Holder with respect to such
information prior to filing a Registration Statement or supplement or amendment
thereto, and (B) such number of copies of such Registration Statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration
Statement; provided that the Partnership will not have any obligation to provide
any document pursuant to clause (B) hereof that is available on the Commission’s
website;

 

(ii)                                  if applicable, use its commercially
reasonable efforts to register or qualify the Registrable Securities covered by
a Registration Statement under the securities or blue sky laws of such
jurisdictions as the Selling Holders or, in the case of an Underwritten
Offering, the managing underwriter, shall reasonably request; provided, however,
that the Partnership will not be required to qualify generally to transact
business in any jurisdiction where it is not then required to so qualify or to
take any action that would subject it to general service of process in any
jurisdiction where it is not then so subject;

 

(iii)                               promptly notify each Selling Holder and each
underwriter, at any time when a prospectus is required to be delivered under the
Securities Act, of (A) the filing of a Registration Statement or any prospectus
or prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; and
(B) any written comments from the Commission with respect to any Registration
Statement or any document incorporated by reference therein and any written
request by the Commission for amendments or supplements to a Registration
Statement or any prospectus or prospectus supplement thereto;

 

(iv)                              immediately notify each Selling Holder and
each underwriter, at any time when a prospectus is required to be delivered
under the Securities Act, of (A) the occurrence

 

84

--------------------------------------------------------------------------------



 

of any event or existence of any fact (but not a description of such event or
fact) as a result of which the prospectus or prospectus supplement contained in
a Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of the
prospectus contained therein, in the light of the circumstances under which a
statement is made); (B) the issuance or threat of issuance by the Commission of
any stop order suspending the effectiveness of a Registration Statement, or the
initiation of any proceedings for that purpose; or (C) the receipt by the
Partnership of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction.  Following the provision of
such notice, subject to Section 7.12(f), the Partnership agrees to, as promptly
as practicable, amend or supplement the prospectus or prospectus supplement or
take other appropriate action so that the prospectus or prospectus supplement
does not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto; and

 

(v)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
underwriters, if any, in order to expedite or facilitate the disposition of the
Registrable Securities, including the provision of comfort letters and legal
opinions as are customary in such securities offerings.

 

(d)                                 Suspension.  Each Selling Holder, upon
receipt of notice from the Partnership of the happening of any event of the kind
described in Section 7.12(c)(iv), shall forthwith discontinue disposition of the
Registrable Securities by means of a prospectus or prospectus supplement until
such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by such subsection or until it is advised in writing by
the Partnership that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus.

 

(e)                                  Expenses.  Except as set forth in an
underwriting agreement for the applicable Underwritten Offering or as otherwise
agreed between a Selling Holder and the Partnership, all costs and expenses of a
Registration Statement filed or an Underwritten Offering that includes
Registrable Securities pursuant to this Section 7.12 (other than underwriting
discounts and commissions on Registrable Securities and fees and expenses of
counsel and advisors to Selling Holders) shall be paid by the Partnership.

 

(f)                                   Delay Right.  Notwithstanding anything to
the contrary herein, if the Conflicts Committee determines that the
Partnership’s compliance with its obligations in this Section 7.12 would be
detrimental to the Partnership because such registration would (x) materially
interfere with a significant acquisition, reorganization or other similar
transaction involving the Partnership, (y) require premature disclosure of
material information that the Partnership has a bona fide business purpose for
preserving as confidential or (z) render the Partnership unable to comply with
requirements under applicable securities laws, then the Partnership shall have
the right to postpone compliance with such obligations for a period of not more
than six months; provided that such right may not be exercised more than twice
in any 24-month period.

 

85

--------------------------------------------------------------------------------



 

(g)                                  Indemnification.

 

(i)                                     In addition to and not in limitation of
the Partnership’s obligation under Section 7.7, the Partnership shall, to the
fullest extent permitted by law but subject to the limitations expressly
provided in this Agreement, indemnify and hold harmless each Selling Holder, its
officers, directors and each Person who controls the Holder (within the meaning
of the Securities Act) and any agent thereof (collectively, “Indemnified
Persons”) from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, penalties, interest, settlements or other amounts arising from any and
all claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (hereinafter referred to in this Section 7.12(g) as
a “claim” and in the plural as “claims”) based upon, arising out of or resulting
from any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, preliminary prospectus, final
prospectus or issuer free writing prospectus under which any Registrable
Securities were registered or sold by such Selling Holder under the Securities
Act, or arising out of, based upon or resulting from the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Partnership shall not be liable to any Indemnified Person to the extent that
any such claim arises out of, is based upon or results from an untrue statement
or alleged untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus or issuer free
writing prospectus in reliance upon and in conformity with written information
furnished to the Partnership by or on behalf of such Selling Holder specifically
for use in the preparation thereof

 

(ii)                                  Each Selling Holder shall, to the fullest
extent permitted by law, indemnify and hold harmless the Partnership, the
General Partner’s officers and directors and each Person who controls the
Partnership (within the meaning of the Securities Act) and any agent thereof to
the same extent as the foregoing indemnity from the Partnership to the Selling
Holders, but only with respect to information regarding such Selling Holder
furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in such Registration Statement, preliminary prospectus, final
prospectus or free writing prospectus.

 

(iii)                               The provisions of this Section 7.12(g) shall
be in addition to any other rights to indemnification or contribution that a
Person entitled to indemnification under this Section 7.12(g) may have pursuant
to law, equity, contract or otherwise.

 

(h)                                 Specific Performance.  Damages in the event
of breach of Section 7.12 by a party hereto may be difficult, if not impossible,
to ascertain, and it is therefore agreed that each party, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such party from pursuing any other rights and remedies at law
or in equity that such party may have.

 

86

--------------------------------------------------------------------------------



 

Section 7.13                             Reliance by Third Parties. 
Notwithstanding anything to the contrary in this Agreement, any Person (other
than the General Partner and its Affiliates) dealing with the Partnership shall
be entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially.  Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing.  In no event shall any Person
(other than the General Partner and its Affiliates) dealing with the General
Partner or any such officer or its representatives be obligated to ascertain
that the terms of this Agreement have been complied with or to inquire into the
necessity or expedience of any act or action of the General Partner or any such
officer or its representatives.  Each and every certificate, document or other
instrument executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

 

ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.1                                    Records and Accounting.  The
General Partner shall keep or cause to be kept at the principal office of the
Partnership appropriate books and records with respect to the Partnership’s
business, including the Register and all other books and records necessary to
provide to the Limited Partners any information required to be provided pursuant
to Section 3.3(a).  Any books and records maintained by or on behalf of the
Partnership in the regular course of its business, including the Register, books
of account and records of Partnership proceedings, may be kept on, or be in the
form of, computer disks, hard drives, punch cards, magnetic tape, photographs,
micrographics or any other information storage device; provided, that the books
and records so maintained are convertible into clearly legible written form
within a reasonable period of time.  The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP.  The Partnership shall not be required to keep books maintained
on a cash basis and the General Partner shall be permitted to calculate
cash-based measures by making such adjustments to its accrual basis books to
account for non-cash items and other adjustments as the General Partner
determines to be necessary or appropriate.

 

Section 8.2                                    Fiscal Year.  The fiscal year of
the Partnership shall be a fiscal year ending December 31.

 

87

--------------------------------------------------------------------------------



 

Section 8.3                                    Reports.

 

(a)                                 Whether or not the Partnership is subject to
the requirement to file reports with the Commission, as soon as practicable, but
in no event later than 105 days after the close of each fiscal year of the
Partnership (or such shorter period as required by the Commission), the General
Partner shall cause to be mailed or made available, by any reasonable means
(including posting on or accessible through the Partnership’s or the
Commission’s website) to each Record Holder of a Unit as of a date selected by
the General Partner, an annual report containing financial statements of the
Partnership for such fiscal year of the Partnership, presented in accordance
with U.S. GAAP, including a balance sheet and statements of operations,
Partnership equity and cash flows, such statements to be audited by a firm of
independent public accountants selected by the General Partner, and such other
information as may be required by applicable law, regulation or rule of the
Commission or any National Securities Exchange on which the Units are listed or
admitted to trading, or as the General Partner determines to be necessary or
appropriate.

 

(b)                                 Whether or not the Partnership is subject to
the requirement to file reports with the Commission, as soon as practicable, but
in no event later than 50 days after the close of each Quarter (or such shorter
period as required by the Commission) except the last Quarter of each fiscal
year, the General Partner shall cause to be mailed or made available, by any
reasonable means (including posting on or accessible through the Partnership’s
or the Commission’s website) to each Record Holder of a Unit, as of a date
selected by the General Partner, a report containing unaudited financial
statements of the Partnership and such other information as may be required by
applicable law, regulation or rule of the Commission or any National Securities
Exchange on which the Units are listed or admitted to trading, or as the General
Partner determines to be necessary or appropriate.

 

ARTICLE IX
TAX MATTERS

 

Section 9.1                                    Tax Returns and Information.  The
Partnership shall timely file all returns of the Partnership that are required
for federal, state and local income tax purposes on the basis of the accrual
method and the taxable period or year that it is required by law to adopt, from
time to time, as determined by the General Partner.  In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31.  The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable period shall be furnished to
them within 90 days of the close of the calendar year in which the Partnership’s
taxable period ends.  The classification, realization and recognition of income,
gain, losses and deductions and other items shall be on the accrual method of
accounting for federal income tax purposes.

 

Section 9.2                                    Tax Elections.

 

(a)                                 The Partnership shall make the election
under Section 754 of the Code in accordance with applicable regulations
thereunder, subject to the reservation of the right to seek to revoke any such
election upon the General Partner’s determination that such revocation is in the
best interests of the Limited Partners.  Notwithstanding any other provision
herein contained, for

 

88

--------------------------------------------------------------------------------



 

the purposes of computing the adjustments under Section 743(b) of the Code, the
General Partner shall be authorized (but not required) to adopt a convention
whereby the price paid by a transferee of a Limited Partner Interest will be
deemed to be the lowest quoted closing price of the Limited Partner Interests on
any National Securities Exchange on which such Limited Partner Interests are
listed or admitted to trading during the calendar month in which such transfer
is deemed to occur pursuant to Section 6.2(f) without regard to the actual price
paid by such transferee.

 

(b)                                 Except as otherwise provided herein, the
General Partner shall determine whether the Partnership should make any other
elections permitted by the Code.

 

Section 9.3                                    Tax Controversies.

 

(a)                                 For taxable years beginning on or before
December 31, 2017, the General Partner is designated as the Tax Matters
Partner.  For each taxable year beginning after December 31, 2017, the General
Partner shall be or shall designate the Partnership Representative and any other
Persons necessary to conduct proceedings under Subchapter C of Chapter 63 of the
Code (as amended by the BBA) for such year.  Any such designated Person or
Persons shall serve at the pleasure of, and act at the direction of, the General
Partner.  The Partnership Representative, as directed by the General Partner,
shall exercise any and all authority of the “partnership representative” under
the Code (as amended by the BBA), including, without limitation, (i) binding the
Partnership and its Partners with respect to actions taken under Subchapter C of
Chapter 63 of the Code (as amended by the BBA), and (ii) determining whether to
make any available election under Section 6226 of the Code (as amended by the
BBA).

 

(b)                                 The General Partner (acting through the
Partnership Representative to the extent permitted by Section 9.3(a)) is
authorized and required to act on behalf of and represent the Partnership (at
the Partnership’s expense) in connection with all examinations of the
Partnership’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and the General Partner is authorized to expend
Partnership funds for professional services and costs associated therewith.

 

(c)                                  Each Partner agrees to cooperate with the
General Partner (or its designee) and to do or refrain from doing any or all
things reasonably requested by the General Partner (or its designee) in its
capacity as the Tax Matters Partner or the Partnership Representative, or as a
person otherwise authorized and required to act on behalf of and represent the
Partnership pursuant to Section 9.3(b).

 

(d)                                 The General Partner is authorized to amend
the provisions of this Agreement as appropriate to reflect the proposal or
promulgation of Treasury Regulations implementing or interpreting the
partnership audit, assessment and collection rules adopted by the BBA, including
any amendments to those rules.

 

Section 9.4                                    Withholding and other Tax
Payments by the Partnership.

 

(a)                                 If taxes and related interest, penalties or
additions to tax are paid by the Partnership on behalf of all or less than all
the Partners or former Partners (including, without limitation, any payment by
the Partnership of an Imputed Underpayment), the General Partner may treat such
payment as a distribution of cash to such Partners, treat such payment as a
general

 

89

--------------------------------------------------------------------------------



 

expense of the Partnership, or, in the case of an Imputed Underpayment, require
that persons who were Partners of the Partnership in the taxable year to which
the payment relates (including former Partners) indemnify the Partnership upon
request for their allocable share of that payment, in each case as determined
appropriate under the circumstances by the General Partner.  The amount of any
such indemnification obligation of, or deemed distribution of cash to, a Partner
or former Partner in respect of an Imputed Underpayment shall be reduced to the
extent that the Partnership receives a reduction in the amount of the Imputed
Underpayment which, in the determination of the General Partner, is attributable
to actions taken by, the tax status or attributes of, or tax information
provided by or attributable to, such Partner or former Partner pursuant to or
described in Section 6225(c) of the Code (as amended by the BBA).

 

(b)                                 Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code.  To the extent that the Partnership is required or elects to withhold and
pay over to any taxing authority any amount resulting from the allocation or
distribution of income or from a distribution to any Partner (including by
reason of Section 1446 of the Code), the General Partner may treat the amount
withheld as a distribution of cash pursuant to Section 6.3(b) or
Section 12.4(c) in the amount of such withholding from such Partner.

 

ARTICLE X
ADMISSION OF PARTNERS

 

Section 10.1                             Admission of Limited Partners.

 

(a)                                 Each of the Limited Partners shall continue
as a limited partner of the Partnership on the date hereof.

 

(b)                                 By acceptance of any Limited Partner
Interests transferred in accordance with Article IV or acceptance of any Limited
Partner Interests issued pursuant to Article V or pursuant to a merger,
consolidation or conversion pursuant to Article XIV, and except as provided in
Section 4.8, each transferee of, or other such Person acquiring, a Limited
Partner Interest (including any nominee, agent or representative acquiring such
Limited Partner Interests for the account of another Person or Group, which
nominee, agent or representative shall be subject to Section 10.1(c) below)
(i) was or shall be admitted to the Partnership as a Limited Partner with
respect to the Limited Partner Interests so transferred or issued to such Person
when such Person became or becomes the Record Holder of the Limited Partner
Interests so transferred or acquired, (ii) became or shall become bound, and was
deemed or shall be deemed to have agreed to be bound, by the terms of this
Agreement, (iii) was deemed or shall be deemed to represent that the transferee
or acquirer has the capacity, power and authority to enter into this Agreement
and (iv) was deemed or shall be deemed to make any consents, acknowledgements or
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person.  The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.  A Person may become a Limited Partner without the consent or
approval of any of the Partners.  A Person may not become a Limited Partner
without acquiring a Limited Partner Interest and becoming the Record Holder of
such Limited Partner Interest.  The

 

90

--------------------------------------------------------------------------------



 

rights and obligations of a Person who is an Ineligible Holder shall be
determined in accordance with Section 4.8.

 

(c)                                  With respect to Units that are held for a
Person’s account by another Person that is the Record Holder (such as a broker,
dealer, bank, trust company or clearing corporation, or an agent of any of the
foregoing), such Record Holder shall, in exercising the rights of a Limited
Partner in respect of such Units, including the right to vote, on any matter,
and unless the arrangement between such Persons provides otherwise, take all
action as a Limited Partner by virtue of being the Record Holder of such Units
in accordance with the direction of the Person who is the beneficial owner of
such Units, and the Partnership shall be entitled to assume such Record Holder
is so acting without further inquiry.  The provisions of this
Section 10.1(c) are subject to the provisions of Section 4.3.

 

(d)                                 The name and mailing address of each Record
Holder shall be listed in the Register.  The General Partner shall update the
Register from time to time as necessary to reflect accurately the information
therein (or shall cause the Transfer Agent to do so, as applicable).

 

(e)                                  Any transfer of a Limited Partner Interest
shall not entitle the transferee to share in the profits and losses, to receive
distributions, to receive allocations of income, gain, loss, deduction or credit
or any similar item or to any other rights to which the transferor was entitled
until the transferee becomes a Limited Partner pursuant to Section 10.1(b).

 

Section 10.2                             Admission of Successor General
Partner.  A successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner
Interest pursuant to Section 4.6 who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner, pursuant to Section 11.1 or Section 11.2 or the
transfer of the General Partner Interest pursuant to Section 4.6, provided,
however, that no such successor shall be admitted to the Partnership until
compliance with the terms of Section 4.6 has occurred and such successor has
executed and delivered such other documents or instruments as may be required to
effect such admission.  Any such successor is hereby authorized to and shall,
subject to the terms hereof, carry on the business of the members of the
Partnership Group without dissolution.

 

Section 10.3                             Amendment of Agreement and Certificate
of Limited Partnership.  To effect the admission to the Partnership of any
Partner, the General Partner shall take all steps necessary or appropriate under
the Delaware Act to amend the Register and any other records of the Partnership
to reflect such admission and, if necessary, to prepare as soon as practicable
an amendment to this Agreement and, if required by law, the General Partner
shall prepare and file an amendment to the Certificate of Limited Partnership.

 

91

--------------------------------------------------------------------------------



 

ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS

 

Section 11.1                             Withdrawal of the General Partner.

 

(a)                                 The General Partner shall be deemed to have
withdrawn from the Partnership upon the occurrence of any one of the following
events (each such event herein referred to as an “Event of Withdrawal”);

 

(i)                                     The General Partner voluntarily
withdraws from the Partnership by giving written notice to the other Partners;

 

(ii)                                  The General Partner transfers all of its
General Partner Interest pursuant to Section 4.6;

 

(iii)                               The General Partner is removed pursuant to
Section 11.2;

 

(iv)                              The General Partner (A) makes a general
assignment for the benefit of creditors; (B) files a voluntary bankruptcy
petition for relief under Chapter 7 of the United States Bankruptcy Code;
(C) files a petition or answer seeking for itself a liquidation, dissolution or
similar relief (but not a reorganization) under any law; (D) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against the General Partner in a proceeding of the type described
in clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the General Partner or of all or any substantial part
of its properties;

 

(v)                                 A final and non-appealable order of relief
under Chapter 7 of the United States Bankruptcy Code is entered by a court with
appropriate jurisdiction pursuant to a voluntary or involuntary petition by or
against the General Partner; or

 

(vi)                              (A) if the General Partner is a corporation, a
certificate of dissolution or its equivalent is filed for the General Partner,
or 90 days expire after the date of notice to the General Partner of revocation
of its charter without a reinstatement of its charter, under the laws of its
state of incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and
(E) otherwise upon the termination of the General Partner.

 

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence.  The Partners hereby
agree that only the Events of Withdrawal described in this Section 11.1 shall
result in the withdrawal of the General Partner from the Partnership.

 

(b)                                 Withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall not constitute a
breach of this Agreement under the following circumstances: (i) at any time
during the period beginning on the IPO Closing Date and ending at 12:00
midnight, Central Time, on June 30, 2022 the General Partner voluntarily

 

92

--------------------------------------------------------------------------------



 

withdraws by giving at least 90 days’ advance notice of its intention to
withdraw to the Limited Partners; provided, that prior to the effective date of
such withdrawal, the withdrawal is approved by Unitholders holding at least a
majority of the Outstanding Common Units (excluding Common Units held by the
General Partner and its Affiliates) and Outstanding Series A Preferred Units
(with such Series A Preferred Units to be treated on an as-converted basis as
described in Section 5.11(b)(v)), voting together as a single class, and the
General Partner delivers to the Partnership an Opinion of Counsel (“Withdrawal
Opinion of Counsel”) that such withdrawal (following the selection of the
successor General Partner) would not result in the loss of the limited liability
under the Delaware Act of any Limited Partner or cause any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed); (ii) at any time after 12:00 midnight, Central Time, on June 30, 2022
the General Partner voluntarily withdraws by giving at least 90 days’ advance
notice to the Unitholders, such withdrawal to take effect on the date specified
in such notice; (iii) at any time that the General Partner ceases to be the
General Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to
Section 11.2; or (iv) notwithstanding clause (i) of this sentence, at any time
that the General Partner voluntarily withdraws by giving at least 90 days’
advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units.  The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members.  If the General
Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders
of a Unit Majority, may, prior to the effective date of such withdrawal, elect a
successor General Partner.  The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member.  Any successor General Partner
elected in accordance with the terms of this Section 11.1 shall be subject to
the provisions of Section 10.2.

 

Section 11.2                             Removal of the General Partner.  The
General Partner may be removed if such removal is approved by the Unitholders
holding at least 66 2/3% of the Outstanding Units (including Units held by the
General Partner and its Affiliates) voting as a single class.  Any such action
by such holders for removal of the General Partner must also provide for the
election of a successor General Partner by a Unit Majority.  Such removal shall
be effective immediately following the admission of a successor General Partner
pursuant to Section 10.2.  The removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member.  If a
Person is elected as a successor General Partner in accordance with the terms of
this Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member.  The right of the holders of Outstanding
Units to remove the General Partner shall not exist or be exercised unless the
Partnership has received an opinion opining as to the matters covered by a
Withdrawal Opinion of Counsel.  Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.2.

 

93

--------------------------------------------------------------------------------



 

Section 11.3                             Interest of Departing General Partner
and Successor General Partner.

 

(a)                                 In the event of (i) withdrawal of the
General Partner under circumstances where such withdrawal does not violate this
Agreement or (ii) removal of the General Partner by the holders of Outstanding
Units under circumstances where Cause does not exist, if the successor General
Partner is elected in accordance with the terms of Section 11.1 or Section 11.2,
the Departing General Partner shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner,
to require its successor to purchase its General Partner Interest and its or its
Affiliates’ general partner interest (or equivalent interest), if any, in the
other Group Members (collectively, the “Combined Interest”) in exchange for an
amount in cash equal to the fair market value of such Combined Interest, such
amount to be determined and payable as of the effective date of its withdrawal
or removal.  If the General Partner is removed by the Unitholders under
circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to the
date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest.  In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.

 

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter.  If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest.  In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership’s assets, the rights and obligations of the Departing General
Partner, the value of the General Partner Interest and other factors it may deem
relevant.

 

(b)                                 If the Combined Interest is not purchased in
the manner set forth in Section 11.3(a), the Departing General Partner (or its
transferee) shall become a Limited Partner

 

94

--------------------------------------------------------------------------------



 

and its Combined Interest shall be converted into Common Units pursuant to a
valuation made by an investment banking firm or other independent expert
selected pursuant to Section 11.3(a), without reduction in such Partnership
Interest (but subject to proportionate dilution by reason of the admission of
its successor).  Any successor General Partner shall indemnify the Departing
General Partner (or its transferee) as to all debts and liabilities of the
Partnership arising on or after the date on which the Departing General Partner
(or its transferee) becomes a Limited Partner.  For purposes of this Agreement,
conversion of the Combined Interest of the Departing General Partner to Common
Units will be characterized as if the Departing General Partner (or its
transferee) contributed its Combined Interest to the Partnership in exchange for
the newly issued Common Units.

 

(c)                                  If a successor General Partner is elected
in accordance with the terms of Section 11.1 or Section 11.2 (or if the business
of the Partnership is continued pursuant to Section 12.2 and the successor
General Partner is not the former General Partner) and the option described in
Section 11.3(a) is not exercised by the party entitled to do so, the successor
General Partner shall, at the effective date of its admission to the
Partnership, contribute to the Partnership cash in the amount equal to the
product of (x) the quotient obtained by dividing (A) the Percentage Interest of
the General Partner Interest of the Departing General Partner by (B) a
percentage equal to 100% less the Percentage Interest of the General Partner
Interest of the Departing General Partner and (y) the Net Agreed Value of the
Partnership’s assets on such date.  In such event, such successor General
Partner shall, subject to the following sentence, be entitled to its Percentage
Interest of all Partnership allocations and distributions to which the Departing
General Partner was entitled.  In addition, the successor General Partner shall
cause this Agreement to be amended to reflect that, from and after the date of
such successor General Partner’s admission, the successor General Partner’s
interest in all Partnership distributions and allocations shall be its
Percentage Interest.

 

Section 11.4                             Withdrawal of Limited Partners.  No
Limited Partner shall have any right to withdraw from the Partnership; provided,
however, that when a transferee of a Limited Partner’s Limited Partner Interest
becomes a Record Holder of the Limited Partner Interest so transferred, such
transferring Limited Partner shall cease to be a Limited Partner with respect to
the Limited Partner Interest so transferred.

 

ARTICLE XII
DISSOLUTION AND LIQUIDATION

 

Section 12.1                             Dissolution.  The Partnership shall not
be dissolved by the admission of additional Limited Partners or by the admission
of a successor General Partner in accordance with the terms of this Agreement. 
Upon the removal or withdrawal of the General Partner, if a successor General
Partner is elected pursuant to Section 11.1, Section 11.2 or Section 12.2, the
Partnership shall not be dissolved and such successor General Partner shall
continue the business of the Partnership.  The Partnership shall dissolve, and
(subject to Section 12.2) its affairs shall be wound up, upon:

 

(a)                                 an Event of Withdrawal of the General
Partner as provided in Section 11.1(a) (other than Section 11.1(a)(ii)), unless
a successor is elected and a Withdrawal

 

95

--------------------------------------------------------------------------------



 

Opinion of Counsel is received as provided in Section 11.1(b) or 11.2 and such
successor is admitted to the Partnership pursuant to Section 10.2;

 

(b)                                 an election to dissolve the Partnership by
the General Partner that is approved by the holders of a Unit Majority;

 

(c)                                  the entry of a decree of judicial
dissolution of the Partnership pursuant to the provisions of the Delaware Act;
or

 

(d)                                 at any time there are no Limited Partners,
unless the Partnership is continued without dissolution in accordance with the
Delaware Act.

 

Section 12.2                             Continuation of the Business of the
Partnership After Dissolution.  Upon (a) dissolution of the Partnership
following an Event of Withdrawal caused by the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then, to the maximum extent permitted by law,
within 90 days thereafter, or (b) dissolution of the Partnership upon an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the holders of a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing as a successor General Partner a Person approved by the holders of a
Unit Majority.  Unless such an election is made within the applicable time
period as set forth above, the Partnership shall conduct only activities
necessary to wind up its affairs.  If such an election is so made, then:

 

(i)                                     the Partnership shall continue without
dissolution unless earlier dissolved in accordance with this Article XII;

 

(ii)                                  if the successor General Partner is not
the former General Partner, then the interest of the former General Partner
shall be treated in the manner provided in Section 11.3; and

 

(iii)                               the successor General Partner shall be
admitted to the Partnership as General Partner, effective as of the Event of
Withdrawal, by agreeing in writing to be bound by this Agreement;

 

provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and
(y) neither the Partnership nor any Group Member would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
federal income tax purposes upon the exercise of such right to continue (to the
extent not already so treated or taxed).

 

Section 12.3                             Liquidator.  Upon dissolution of the
Partnership in accordance with the provisions of Article XII, the General
Partner shall select one or more Persons to act as Liquidator.  The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of a Unit Majority. 
The Liquidator (if other than

 

96

--------------------------------------------------------------------------------



 

the General Partner) shall agree not to resign at any time without 15 days’
prior notice and may be removed at any time, with or without cause, by notice of
removal approved by a Unit Majority.  Upon dissolution, removal or resignation
of the Liquidator, a successor and substitute Liquidator (who shall have and
succeed to all rights, powers and duties of the original Liquidator) shall
within 30 days thereafter be approved by a Unit Majority.  The right to approve
a successor or substitute Liquidator in the manner provided herein shall be
deemed to refer also to any such successor or substitute Liquidator approved in
the manner herein provided.  Except as expressly provided in this Article XII,
the Liquidator approved in the manner provided herein shall have and may
exercise, without further authorization or consent of any of the parties hereto,
all of the powers conferred upon the General Partner under the terms of this
Agreement (but subject to all of the applicable limitations, contractual and
otherwise, upon the exercise of such powers, other than the limitation on sale
set forth in Section 7.3) necessary or appropriate to carry out the duties and
functions of the Liquidator hereunder for and during the period of time required
to complete the winding up and liquidation of the Partnership as provided for
herein.

 

Section 12.4                             Liquidation.  The Liquidator shall
proceed to dispose of the assets of the Partnership, discharge its liabilities,
and otherwise wind up its affairs in such manner and over such period as
determined by the Liquidator, subject to Section 17-804 of the Delaware Act and
the following:

 

(a)                                 The assets may be disposed of by public or
private sale or by distribution in kind to one or more Partners on such terms as
the Liquidator and such Partner or Partners may agree.  If any property is
distributed in kind, the Partner receiving the property shall be deemed for
purposes of Section 12.4(c) to have received cash equal to its fair market
value; and contemporaneously therewith, appropriate cash distributions must be
made to the other Partners.  The Liquidator may defer liquidation or
distribution of the Partnership’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Partnership’s
assets would be impractical or would cause undue loss to the Partners.  The
Liquidator may distribute the Partnership’s assets, in whole or in part, in kind
if it determines that a sale would be impractical or would cause undue loss to
the Partners.

 

(b)                                 Liabilities of the Partnership include
amounts owed to the Liquidator as compensation for serving in such capacity
(subject to the terms of Section 12.3) and amounts owed to Partners otherwise
than in respect of their distribution rights under Article VI.  With respect to
any liability that is contingent, conditional or unmatured or is otherwise not
yet due and payable, the Liquidator shall either settle such claim for such
amount as it thinks appropriate or establish a reserve of cash or other assets
to provide for its payment.  When paid, any unused portion of the reserve shall
be distributed as additional liquidation proceeds.

 

(c)                                  All property and all cash in excess of that
required to discharge liabilities as provided in Section 12.4(b) and that
required to satisfy liquidation preferences of the Series A Preferred Units
provided for under Section 5.11(b)(x) shall be distributed to the Partners in
accordance with, and to the extent of, the positive balances in their respective
Capital Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 12.4(c)) for the taxable period of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution

 

97

--------------------------------------------------------------------------------



 

shall be made by the end of such taxable period (or, if later, within 90 days
after said date of such occurrence); provided that any property or cash
(including cash equivalents) available for distribution under this
Section 12.4(c) shall be distributed with respect to the Series A Preferred
Units, Series A Parity Securities and Series A Senior Securities (up to the
positive balances in the associated Capital Accounts) prior to any distribution
of property or cash (including cash equivalents) with respect to the Series A
Junior Securities.

 

Section 12.5                             Cancellation of Certificate of Limited
Partnership.  Upon the completion of the distribution of Partnership cash and
property as provided in Section 12.4 in connection with the liquidation of the
Partnership, the Certificate of Limited Partnership and all qualifications of
the Partnership as a foreign limited partnership in jurisdictions other than the
State of Delaware shall be canceled and such other actions as may be necessary
to terminate the Partnership shall be taken.

 

Section 12.6                             Return of Contributions.  The General
Partner shall not be personally liable for, and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate, the return of the Capital Contributions of the Limited Partners or
Unitholders, or any portion thereof, it being expressly understood that any such
return shall be made solely from assets of the Partnership.

 

Section 12.7                             Waiver of Partition.  To the maximum
extent permitted by law, each Partner hereby waives any right to partition of
the Partnership property.

 

Section 12.8                             Capital Account Restoration.  No
Limited Partner shall have any obligation to restore any negative balance in its
Capital Account upon liquidation of the Partnership.  The General Partner shall
be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.

 

ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

Section 13.1                             Amendments to be Adopted Solely by the
General Partner.  Each Partner agrees that the General Partner, without the
approval of any Partner, subject to Section 5.11(b)(ii)(B), may amend any
provision of this Agreement and execute, swear to, acknowledge, deliver, file
and record whatever documents may be required in connection therewith, to
reflect:

 

(a)                                 a change in the name of the Partnership, the
location of the principal office of the Partnership, the registered agent of the
Partnership or the registered office of the Partnership;

 

(b)                                 admission, substitution, withdrawal or
removal of Partners in accordance with this Agreement;

 

(c)                                  a change that the General Partner
determines to be necessary or appropriate to qualify or continue the
qualification of the Partnership as a limited partnership or a partnership in
which the Limited Partners have limited liability under the laws of any state or
to ensure that

 

98

--------------------------------------------------------------------------------



 

the Group Members will not be treated as associations taxable as corporations or
otherwise taxed as entities for federal income tax purposes;

 

(d)                                 a change that the General Partner determines
(i) does not adversely affect the Limited Partners considered as a whole or any
particular class or sub-class of Partnership Interests as compared to other
classes or sub-classes of Partnership Interests in any material respect, (ii) to
be necessary or appropriate to (A) satisfy any requirements, conditions or
guidelines contained in any opinion, directive, order, ruling or regulation of
any federal or state agency or judicial authority or contained in any federal or
state statute (including the Delaware Act) or (B) facilitate the trading of the
Units (including the division of any class, sub-class, classes or sub-classes of
Outstanding Units into different classes or sub-classes to facilitate uniformity
of tax consequences within such classes or sub-classes of Units) or comply with
any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are or will be listed or admitted to trading,
(iii) to be necessary or appropriate in connection with action taken by the
General Partner pursuant to Section 5.8 or (iv) is required to effect the intent
expressed in the IPO Registration Statement or the intent of the provisions of
this Agreement or is otherwise contemplated by this Agreement;

 

(e)                                  a change in the fiscal year or taxable year
of the Partnership and any other changes that the General Partner determines to
be necessary or appropriate as a result of a change in the fiscal year or
taxable year of the Partnership including a change in the definition of
“Quarter” and the dates on which distributions are to be made by the
Partnership;

 

(f)                                   an amendment that is necessary, in the
Opinion of Counsel, to prevent the Partnership, or the General Partner or its
directors, officers, trustees or agents from in any manner being subjected to
the provisions of the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;

 

(g)                                  an amendment that the General Partner
determines to be necessary or appropriate in connection with the authorization
or issuance of any class, sub-class or series of Partnership Interests pursuant
to Section 5.6;

 

(h)                                 any amendment expressly permitted in this
Agreement to be made by the General Partner acting alone;

 

(i)                                     an amendment effected, necessitated or
contemplated by a Merger Agreement approved in accordance with Section 14.3;

 

(j)                                    an amendment that the General Partner
determines to be necessary or appropriate to reflect and account for the
formation by the Partnership of, or investment by the Partnership in, any
corporation, partnership, joint venture, limited liability company or other
entity, in connection with the conduct by the Partnership of activities
permitted by the terms of Section 2.4;

 

99

--------------------------------------------------------------------------------



 

(k)                                 an amendment to Schedule I or an amendment
to Section 10.1 providing that any transferee of a Limited Partner Interest
(including any nominee holder or an agent or representative acquiring such
Limited Partner Interest for the account of another Person) shall be deemed to
certify that the transferee is an Eligible Taxable Holder;

 

(l)                                     a merger, conveyance or conversion
pursuant to Section 14.3(c); or

 

(m)                             any other amendments substantially similar to
the foregoing.

 

Section 13.2                             Amendment Procedures.  Amendments to
this Agreement may be proposed only by the General Partner.  To the fullest
extent permitted by law, the General Partner shall have no duty or obligation to
propose or approve any amendment to this Agreement and may decline to do so free
of any duty or obligation whatsoever to the Partnership, any Limited Partner or
any other Person bound by this Agreement, and, in declining to propose or
approve an amendment to this Agreement, to the fullest extent permitted by law
shall not be required to act in good faith or pursuant to any other standard
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
propose or approve any amendment to this Agreement shall be permitted to do so
in its sole and absolute discretion.  An amendment to this Agreement shall be
effective upon its approval by the General Partner and, except as otherwise
provided by Section 13.1 or Section 13.3, the holders of a Unit Majority, unless
a greater or different percentage of Outstanding Units is required under this
Agreement.  Each proposed amendment that requires the approval of the holders of
a specified percentage of Outstanding Units or class of Outstanding Units, as
applicable, shall be set forth in a writing that contains the text of the
proposed amendment.  If such an amendment is proposed, the General Partner shall
seek the written approval of the requisite percentage of Outstanding Units or
class of Outstanding Units, as applicable, or call a meeting of the Unitholders
to consider and vote on such proposed amendment.  The General Partner shall
notify all Record Holders upon final adoption of any amendments.  The General
Partner shall be deemed to have notified all Record Holders as required by this
Section 13.2 if it has posted or made accessible such amendment through the
Partnership’s or the Commission’s website.

 

Section 13.3                             Amendment Requirements.

 

(a)                                 Notwithstanding the provisions of
Section 13.1 and Section 13.2, no provision of this Agreement that establishes a
percentage of Outstanding Units (including Units deemed owned by the General
Partner) or of a particular class of Outstanding Units, as applicable, required
to take any action shall be amended, altered, changed, repealed or rescinded in
any respect that would have the effect of (i) in the case of any provision of
this Agreement other than Section 11.2 or Section 13.4, reducing such percentage
or (ii) in the case of Section 11.2 or Section 13.4, increasing such
percentages, unless such amendment is approved by the written consent or the
affirmative vote of holders of Outstanding Units (or holders of Outstanding
Units of such applicable class, as the case may be) whose aggregate Outstanding
Units (generally or such applicable class, as the case may be) constitute (x) in
the case of a reduction as described in subclause (a)(i) hereof, not less than
the voting requirement sought to be reduced, (y) in the case of an increase in
the percentage in Section 11.2, not less than 90% of the Outstanding Units, or
(z)

 

100

--------------------------------------------------------------------------------



 

in the case of an increase in the percentage in Section 13.4, not less than a
majority of the Outstanding Units.

 

(b)                                 Notwithstanding the provisions of
Section 13.1 and Section 13.2, no amendment to this Agreement may (i) enlarge
the obligations of any Limited Partner without its consent, unless such shall be
deemed to have occurred as a result of an amendment approved pursuant to
Section 13.3(c) or (ii) enlarge the obligations of, restrict in any way any
action by or rights of, or reduce in any way the amounts distributable,
reimbursable or otherwise payable to, the General Partner or any of its
Affiliates without its consent, which consent may be given or withheld at its
option.

 

(c)                                  Except as provided in Section 14.3, and
without limitation of the General Partner’s authority to adopt amendments to
this Agreement without the approval of any Partners as contemplated in
Section 13.1, any amendment that would have a material adverse effect on the
rights or preferences of any class or sub-class of Partnership Interests in
relation to other classes or sub-classes, as applicable, of Partnership
Interests must be approved by the holders of not less than a majority of the
Outstanding Partnership Interests of the class or sub-class, as applicable,
affected.

 

(d)                                 Notwithstanding any other provision of this
Agreement, except for amendments pursuant to Section 13.1 and except as
otherwise provided by Section 14.3(b), no amendments shall become effective
without the approval of the holders of at least 90% of the Outstanding Units
voting as a single class unless the Partnership obtains an Opinion of Counsel to
the effect that such amendment will not affect the limited liability of any
Limited Partner under applicable partnership law of the state under whose laws
the Partnership is organized.

 

(e)                                  Except as provided in Section 13.1, this
Section 13.3 shall only be amended with the approval of the holders of at least
90% of the Outstanding Units.

 

Section 13.4                             Special Meetings.  All acts of Limited
Partners to be taken pursuant to this Agreement shall be taken in the manner
provided in this Article XIII.  Special meetings of the Limited Partners may be
called by the General Partner or by Limited Partners owning 20% or more of the
Outstanding Units of the class or classes for which a meeting is proposed. 
Limited Partners shall call a special meeting by delivering to the General
Partner one or more requests in writing stating that the signing Limited
Partners wish to call a special meeting and indicating the specific purposes for
which the special meeting is to be called and the class or classes of Units for
which the meeting is proposed.  No business may be brought by any Limited
Partner before such special meeting except the business listed in the related
request.  Within 60 days after receipt of such a call from Limited Partners or
within such greater time as may be reasonably necessary for the Partnership to
comply with any statutes, rules, regulations, listing agreements or similar
requirements governing the holding of a meeting or the solicitation of proxies
for use at such a meeting, the General Partner shall send a notice of the
meeting to the Limited Partners either directly or indirectly.  A meeting shall
be held at a time and place determined by the General Partner on a date not less
than 10 days nor more than 60 days after the time notice of the meeting is given
as provided in Section 16.1.  Limited Partners shall not be permitted to vote on
matters that would cause the Limited Partners to be deemed to be taking part in
the management and control of the business and affairs of the Partnership so as
to jeopardize the Limited Partners’

 

101

--------------------------------------------------------------------------------



 

limited liability under the Delaware Act or the law of any other state in which
the Partnership is qualified to do business.  If any such vote were to take
place, it shall be deemed null and void to the extent necessary so as not to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business.

 

Section 13.5                             Notice of a Meeting.  Notice of a
meeting called pursuant to Section 13.4 shall be given to the Record Holders of
the class or classes of Units for which a meeting is proposed in writing by mail
or other means of written communication in accordance with Section 16.1.

 

Section 13.6                             Record Date.  For purposes of
determining the Limited Partners who are Record Holders of the class or classes
of Limited Partner Interests entitled to notice of or to vote at a meeting of
the Limited Partners or to give approvals without a meeting as provided in
Section 13.11, the General Partner shall set a Record Date, which shall not be
less than 10 nor more than 60 days before (a) the date of the meeting (unless
such requirement conflicts with any rule, regulation, guideline or requirement
of any National Securities Exchange on which the Units are listed or admitted to
trading or U.S. federal securities laws, in which case the rule, regulation,
guideline or requirement of such National Securities Exchange or U.S. federal
securities laws shall govern) or (b) in the event that approvals are sought
without a meeting, the date by which such Limited Partners are requested in
writing by the General Partner to give such approvals.

 

Section 13.7                             Postponement and Adjournment.  Prior to
the date upon which any meeting of Limited Partners is to be held, the General
Partner may postpone such meeting one or more times for any reason by giving
notice to each Limited Partner entitled to vote at the meeting so postponed of
the place, date and hour at which such meeting would be held.  Such notice shall
be given not fewer than two days before the date of such meeting and otherwise
in accordance with this Article XIII.  When a meeting is postponed, a new Record
Date need not be fixed unless the aggregate amount of such postponement shall be
for more than 45 days after the original meeting date.  Any meeting of Limited
Partners may be adjourned by the General Partner one or more times for any
reason, including the failure of a quorum to be present at the meeting with
respect to any proposal or the failure of any proposal to receive sufficient
votes for approval.  No vote of the Limited Partners shall be required for any
adjournment.  A meeting of Limited Partners may be adjourned by the General
Partner as to one or more proposals regardless of whether action has been taken
on other matters.  When a meeting is adjourned to another time or place, notice
need not be given of the adjourned meeting and a new Record Date need not be
fixed, if the time and place thereof are announced at the meeting at which the
adjournment is taken, unless such adjournment shall be for more than 45 days. 
At the adjourned meeting, the Partnership may transact any business which might
have been transacted at the original meeting.  If the adjournment is for more
than 45 days or if a new Record Date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given in accordance with this
Article XIII.

 

Section 13.8                             Waiver of Notice; Approval of Meeting. 
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after call and notice in accordance with Sections 13.4 and 13.5, if a
quorum is present either in person or by proxy.  Attendance of a Limited Partner
at a meeting shall constitute a waiver of notice of the meeting, except when the
Limited Partner attends the meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened; and except that attendance

 

102

--------------------------------------------------------------------------------



 

at a meeting is not a waiver of any right to disapprove of any matters submitted
for consideration or to object to the failure to submit for consideration any
matters required to be included in the notice of the meeting, but not so
included, if such objection is expressly made at the beginning of the meeting.

 

Section 13.9                             Quorum and Voting.  The presence, in
person or by proxy, of holders of a majority of the Outstanding Units of the
class or classes for which a meeting has been called (including Outstanding
Units deemed owned by the General Partner and its Affiliates) shall constitute a
quorum at a meeting of Limited Partners of such class or classes unless any such
action by the Limited Partners requires approval by holders of a greater
percentage of such Units, in which case the quorum shall be such greater
percentage.  At any meeting of the Limited Partners duly called and held in
accordance with this Agreement at which a quorum is present, the act of Limited
Partners holding Outstanding Units that in the aggregate represent a majority of
the Outstanding Units entitled to vote at such meeting shall be deemed to
constitute the act of all Limited Partners, unless a different percentage or
class vote is required with respect to such action under the provisions of this
Agreement, in which case the act of the Limited Partners holding Outstanding
Units that in the aggregate represent at least such different percentage or the
act of the Limited Partners holding the requisite percentage of the necessary
class, as applicable, shall be required.  The Limited Partners present at a duly
called or held meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the exit of enough Limited Partners
to leave less than a quorum, if any action taken (other than adjournment) is
approved by the required percentage of Outstanding Units or the required
percentage of Outstanding Units of the applicable class, as the case may be,
specified in this Agreement.

 

Section 13.10                      Conduct of a Meeting.  The General Partner
shall have full power and authority concerning the manner of conducting any
meeting of the Limited Partners or solicitation of approvals in writing,
including the determination of Persons entitled to vote, the existence of a
quorum, the satisfaction of the requirements of Section 13.4, the conduct of
voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting.  The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting.  All minutes shall be kept with the records of the Partnership
maintained by the General Partner.  The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the submission and revocation of approvals in writing.

 

Section 13.11                      Action Without a Meeting.  If authorized by
the General Partner, any action that may be taken at a meeting of the Limited
Partners may be taken without a meeting if an approval in writing setting forth
the action so taken is signed by Limited Partners owning not less than the
minimum percentage of the Outstanding Units (including Units deemed owned by the
General Partner and its Affiliates) that would be necessary to authorize or take
such action at a meeting at which all the Limited Partners were present and
voted (unless such provision conflicts with any rule, regulation, guideline or
requirement of any National Securities Exchange on which the Units are listed or
admitted to trading, in which case the rule, regulation, guideline or

 

103

--------------------------------------------------------------------------------



 

requirement of such National Securities Exchange shall govern).  Prompt notice
of the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing.  The General Partner may specify that any
written ballot submitted to Limited Partners for the purpose of taking any
action without a meeting shall be returned to the Partnership within the time
period, which shall be not less than 20 days, specified by the General Partner. 
If a ballot returned to the Partnership does not vote all of the Outstanding
Units held by such Limited Partners, the Partnership shall be deemed to have
failed to receive a ballot for the Outstanding Units that were not voted.  If
approval of the taking of any permitted action by the Limited Partners is
solicited by any Person other than by or on behalf of the General Partner, the
written approvals shall have no force and effect unless and until (a) approvals
sufficient to take the action proposed are deposited with the Partnership in
care of the General Partner, (b) approvals sufficient to take the action
proposed are dated as of a date not more than 90 days prior to the date
sufficient approvals are first deposited with the Partnership and (c) an Opinion
of Counsel is delivered to the General Partner to the effect that the exercise
of such right and the action proposed to be taken with respect to any particular
matter (i) will not cause the Limited Partners to be deemed to be taking part in
the management and control of the business and affairs of the Partnership so as
to jeopardize the Limited Partners’ limited liability, and (ii) is otherwise
permissible under the state statutes then governing the rights, duties and
liabilities of the Partnership and the Partners.

 

Section 13.12                      Right to Vote and Related Matters.

 

(a)                                 Only those Record Holders of the Outstanding
Units on the Record Date set pursuant to Section 13.6 (and also subject to the
limitations contained in the definition of “Outstanding”) shall be entitled to
notice of, and to vote at, a meeting of Limited Partners or to act with respect
to matters as to which the holders of the Outstanding Units have the right to
vote or to act.  All references in this Agreement to votes of, or other acts
that may be taken by, the Outstanding Units shall be deemed to be references to
the votes or acts of the Record Holders of such Outstanding Units.

 

(b)                                 With respect to Units that are held for a
Person’s account by another Person that is the Record Holder (such as a broker,
dealer, bank, trust company or clearing corporation, or an agent of any of the
foregoing), such Record Holder shall, in exercising the voting rights in respect
of such Units on any matter, and unless the arrangement between such Persons
provides otherwise, vote such Units in favor of, and in accordance with the
direction of, the Person who is the beneficial owner of such Units, and the
Partnership shall be entitled to assume such Record Holder is so acting without
further inquiry.  The provisions of this Section 13.12(b) (as well as all other
provisions of this Agreement) are subject to the provisions of Section 4.3.

 

ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION

 

Section 14.1                             Authority.  The Partnership may merge
or consolidate with or into one or more corporations, limited liability
companies, statutory trusts or associations, real estate investment trusts,
common law trusts or unincorporated businesses, including a partnership (whether
general or limited (including a limited liability partnership)) or convert into
any such entity, whether such entity is formed under the laws of the State of
Delaware or any other state of the United States of America, pursuant to a
written plan of merger or consolidation (“Merger

 

104

--------------------------------------------------------------------------------



 

Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this Article XIV.

 

Section 14.2                             Procedure for Merger, Consolidation or
Conversion.

 

(a)                                 Merger, consolidation or conversion of the
Partnership pursuant to this Article XIV requires the prior consent of the
General Partner, provided, however, that, to the fullest extent permitted by
law, the General Partner shall have no duty or obligation to consent to any
merger, consolidation or conversion of the Partnership and may decline to do so
free of any duty or obligation whatsoever to the Partnership or any Limited
Partner and, in declining to consent to a merger, consolidation or conversion,
shall not be required to act in good faith or pursuant to any other standard
imposed by this Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the General
Partner in determining whether to consent to any merger, consolidation or
conversion of the Partnership shall be permitted to do so in its sole and
absolute discretion.

 

(b)                                 If the General Partner shall determine to
consent to the merger or consolidation, the General Partner shall approve the
Merger Agreement, which shall set forth:

 

(i)                                     name and state of domicile of each of
the business entities proposing to merge or consolidate;

 

(ii)                                  the name and state of domicile of the
business entity that is to survive the proposed merger or consolidation (the
“Surviving Business Entity”);

 

(iii)                               the terms and conditions of the proposed
merger or consolidation;

 

(iv)                              the manner and basis of exchanging or
converting the equity securities of each constituent business entity for, or
into, cash, property or interests, rights, securities or obligations of the
Surviving Business Entity; and (A) if any general or limited partner interests,
securities or rights of any constituent business entity are not to be exchanged
or converted solely for, or into, cash, property or general or limited partner
interests, rights, securities or obligations of the Surviving Business Entity,
the cash, property or interests, rights, securities or obligations of any
general or limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity) which the holders of such general or limited partner interests,
securities or rights are to receive in exchange for, or upon conversion of their
interests, securities or rights, and (B) in the case of securities represented
by certificates, upon the surrender of such certificates, which cash, property
or general or limited partner interests, rights, securities or obligations of
the Surviving Business Entity or any general or limited partnership,
corporation, trust, limited liability company, unincorporated business or other
entity (other than the Surviving Business Entity), or evidences thereof, are to
be delivered;

 

(v)                                 a statement of any changes in the
constituent documents or the adoption of new constituent documents (the articles
or certificate of incorporation, articles of trust, declaration of trust,
certificate or agreement of limited partnership, operating agreement or other
similar charter or governing document) of the Surviving Business Entity to be
effected by such merger or consolidation;

 

105

--------------------------------------------------------------------------------



 

(vi)                              the effective time of the merger, which may be
the date of the filing of the certificate of merger pursuant to Section 14.4 or
a later date specified in or determinable in accordance with the Merger
Agreement (provided, that if the effective time of the merger is to be later
than the date of the filing of such certificate of merger, the effective time
shall be fixed at a date or time certain at or prior to the time of the filing
of such certificate of merger and stated therein); and

 

(vii)                           such other provisions with respect to the
proposed merger or consolidation that the General Partner determines to be
necessary or appropriate.

 

(c)                                  If the General Partner shall determine to
consent to the conversion, the General Partner shall approve the Plan of
Conversion, which shall set forth:

 

(i)                                     the name of the converting entity and
the converted entity;

 

(ii)                                  a statement that the Partnership is
continuing its existence in the organizational form of the converted entity;

 

(iii)                               a statement as to the type of entity that
the converted entity is to be and the state or country under the laws of which
the converted entity is to be incorporated, formed or organized;

 

(iv)                              the manner and basis of exchanging or
converting the equity securities of each constituent business entity for, or
into, cash, property or interests, rights, securities or obligations of the
converted entity;

 

(v)                                 in an attachment or exhibit, the certificate
of limited partnership of the Partnership;

 

(vi)                              in an attachment or exhibit, the certificate
of limited partnership, articles of incorporation, or other organizational
documents of the converted entity;

 

(vii)                           the effective time of the conversion, which may
be the date of the filing of the articles of conversion or a later date
specified in or determinable in accordance with the Plan of Conversion
(provided, that if the effective time of the conversion is to be later than the
date of the filing of such articles of conversion, the effective time shall be
fixed at a date or time certain at or prior to the time of the filing of such
articles of conversion and stated therein); and

 

(viii)                        such other provisions with respect to the proposed
conversion that the General Partner determines to be necessary or appropriate.

 

Section 14.3                             Approval by Limited Partners.  Except
as provided in Section 14.3(d), the General Partner, upon its approval of the
Merger Agreement or the Plan of Conversion, as the case may be, shall direct
that the Merger Agreement or the Plan of Conversion, as applicable, be submitted
to a vote of Limited Partners, whether at a special meeting or by written
consent, in either case in accordance with the requirements of Article XIII.  A
copy or a summary of the Merger Agreement or the Plan of Conversion, as the case
may be, shall be included in or enclosed with the notice of a special meeting or
the written consent and, subject to any applicable

 

106

--------------------------------------------------------------------------------



 

requirements of Regulation 14A pursuant to the Exchange Act or successor
provision, no other disclosure regarding the proposed merger, consolidation or
conversion shall be required.

 

(a)                                 Except as provided in Section 14.3(d) and
Section 14.3(e), the Merger Agreement or Plan of Conversion, as the case may be,
shall be approved upon receiving the affirmative vote or consent of the holders
of a Unit Majority unless the Merger Agreement or Plan of Conversion, as the
case may be, effects an amendment to any provision of this Agreement that, if
contained in an amendment to this Agreement adopted pursuant to Article XIII,
would require for its approval the vote or consent of a greater percentage of
the Outstanding Units or of any class of Limited Partners, in which case such
greater percentage vote or consent shall be required for approval of the Merger
Agreement or the Plan of Conversion, as the case may be.

 

(b)                                 Except as provided in Section 14.3(d) and
Section 14.3(e), after such approval by vote or consent of the Limited Partners,
and at any time prior to the filing of the certificate of merger or articles of
conversion pursuant to Section 14.4, the merger, consolidation or conversion may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement or Plan of Conversion, as the case may be.

 

(c)                                  Notwithstanding anything else contained in
this Article XIV or in this Agreement, but subject to Section 5.11(b)(vi), the
General Partner is permitted, without Limited Partner approval, to convert the
Partnership or any Group Member into a new limited liability entity, to merge
the Partnership or any Group Member into, or convey all of the Partnership’s
assets to, another limited liability entity that shall be newly formed and shall
have no assets, liabilities or operations at the time of such conversion, merger
or conveyance other than those it receives from the Partnership or other Group
Member if (i) the General Partner has received an Opinion of Counsel that the
conversion, merger or conveyance, as the case may be, would not result in the
loss of limited liability under the laws of the jurisdiction governing the other
limited liability entity (if that jurisdiction is not Delaware) of any Limited
Partner as compared to its limited liability under the Delaware Act or cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the sole purpose of such
conversion, merger, or conveyance is to effect a mere change in the legal form
of the Partnership into another limited liability entity and (iii) the General
Partner determines that the governing instruments of the new entity provide the
Limited Partners and the General Partner with substantially the same rights and
obligations as are herein contained.

 

(d)                                 Additionally, notwithstanding anything else
contained in this Article XIV or in this Agreement, but subject to
Section 5.11(b)(vi), the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another limited
liability entity if (i) the General Partner has received an Opinion of Counsel
that the merger or consolidation, as the case may be, would not result in the
loss of the limited liability of any Limited Partner under the laws of the
jurisdiction governing the other limited liability entity (if that jurisdiction
is not Delaware) as compared to its limited liability under the Delaware Act or
cause the Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the merger or consolidation would
not result in an amendment to this Agreement, other than any amendments that
could be adopted pursuant to Section 13.1, (iii) the Partnership is the
Surviving

 

107

--------------------------------------------------------------------------------



 

Business Entity in such merger or consolidation, (iv) each Unit outstanding
immediately prior to the effective date of the merger or consolidation is to be
an identical Unit of the Partnership after the effective date of the merger or
consolidation, and (v) the number of Partnership Interests to be issued by the
Partnership in such merger or consolidation does not exceed 20% of the
Partnership Interests Outstanding immediately prior to the effective date of
such merger or consolidation.

 

(e)                                  Pursuant to Section 17-211(g) of the
Delaware Act, an agreement of merger or consolidation approved in accordance
with this Article XIV may (i) effect any amendment to this Agreement or
(ii) effect the adoption of a new partnership agreement for the Partnership if
it is the Surviving Business Entity.  Any such amendment or adoption made
pursuant to this Section 14.3 shall be effective at the effective time or date
of the merger or consolidation.

 

Section 14.4                             Certificate of Merger or Certificate of
Conversion.  Upon the required approval by the General Partner and the
Unitholders of a Merger Agreement or the Plan of Conversion, as the case may be,
a certificate of merger or certificate of conversion or other filing, as
applicable, shall be executed and filed with the Secretary of State of the State
of Delaware or the appropriate filing office of any other jurisdiction, as
applicable, in conformity with the requirements of the Delaware Act or other
applicable law.

 

Section 14.5                             Effect of Merger, Consolidation or
Conversion.

 

(a)                                 At the effective time of the merger:

 

(i)                                     all of the rights, privileges and powers
of each of the business entities that has merged or consolidated, and all
property, real, personal and mixed, and all debts due to any of those business
entities and all other things and causes of action belonging to each of those
business entities, shall be vested in the Surviving Business Entity and after
the merger or consolidation shall be the property of the Surviving Business
Entity to the extent they were of each constituent business entity;

 

(ii)                                  the title to any real property vested by
deed or otherwise in any of those constituent business entities shall not revert
and is not in any way impaired because of the merger or consolidation;

 

(iii)                               all rights of creditors and all liens on or
security interests in property of any of those constituent business entities
shall be preserved unimpaired; and

 

(iv)                              all debts, liabilities and duties of those
constituent business entities shall attach to the Surviving Business Entity and
may be enforced against it to the same extent as if the debts, liabilities and
duties had been incurred or contracted by it.

 

(b)                                 At the effective time of the conversion:

 

(i)                                     the Partnership shall continue to exist,
without interruption, but in the organizational form of the converted entity
rather than in its prior organizational form;

 

(ii)                                  all rights, title, and interests to all
real estate and other property owned by the Partnership shall continue to be
owned by the converted entity in its new

 

108

--------------------------------------------------------------------------------



 

organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;

 

(iii)                               all liabilities and obligations of the
Partnership shall continue to be liabilities and obligations of the converted
entity in its new organizational form without impairment or diminution by reason
of the conversion;

 

(iv)                              all rights of creditors or other parties with
respect to or against the prior interest holders or other owners of the
Partnership in their capacities as such in existence as of the effective time of
the conversion will continue in existence as to those liabilities and
obligations and may be pursued by such creditors and obligees as if the
conversion did not occur;

 

(v)                                 a proceeding pending by or against the
Partnership or by or against any of Partners in their capacities as such may be
continued by or against the converted entity in its new organizational form and
by or against the prior partners without any need for substitution of parties;
and

 

(vi)                              the Partnership Interests that are to be
converted into partnership interests, shares, evidences of ownership, or other
securities in the converted entity as provided in the plan of conversion shall
be so converted, and Partners shall be entitled only to the rights provided in
the Plan of Conversion.

 

ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

Section 15.1                             Right to Acquire Limited Partner
Interests.

 

(a)                                 Notwithstanding any other provision of this
Agreement, except Section 5.11(b)(vi), if at any time the General Partner and
its Affiliates hold more than 80% of the total Limited Partner Interests of any
class then Outstanding (excluding Series A Preferred Units), the General Partner
shall then have the right, which right it may assign and transfer in whole or in
part to the Partnership or any Affiliate of the General Partner, exercisable at
its option, to purchase all, but not less than all, of such Limited Partner
Interests (but excluding the Series A Preferred Units, which are subject to
Section 5.11(b)(vi)) of such class then Outstanding held by Persons other than
the General Partner and its Affiliates, at the greater of (x) the Current Market
Price as of the date three Business Days prior to the date that the notice
described in Section 15.1(b) is mailed and (y) the highest price paid by the
General Partner or any of its Affiliates for any such Limited Partner Interest
of such class purchased during the 90-day period preceding the date that the
notice described in Section 15.1(b) is mailed.

 

(b)                                 If the General Partner any Affiliate of the
General Partner or the Partnership elects to exercise the right to purchase
Limited Partner Interests granted pursuant to Section 15.1(a), the General
Partner shall deliver to the applicable Transfer Agent notice of such election
to purchase (the “Notice of Election to Purchase”) and shall cause the Transfer
Agent to mail a copy of such Notice of Election to Purchase to the Record
Holders of Limited Partner Interests of such class (as of a Record Date selected
by the General Partner), together with such information as may be required by
law, rule or regulation, at least 10, but not more than 60, days

 

109

--------------------------------------------------------------------------------



 

prior to the Purchase Date.  Such Notice of Election to Purchase shall also be
filed and distributed as may be required by the Commission or any National
Securities Exchange on which such Limited Partner Interests are listed.  The
Notice of Election to Purchase shall specify the Purchase Date and the price
(determined in accordance with Section 15.1(a)) at which Limited Partner
Interests will be purchased and state that the General Partner, its Affiliate or
the Partnership, as the case may be, elects to purchase such Limited Partner
Interests, upon surrender of Certificates representing such Limited Partner
Interests, in the case of Limited Partner Interests evidenced by Certificates,
or instructions agreeing to such redemption in exchange for payment, at such
office or offices of the Transfer Agent as the Transfer Agent may specify, or as
may be required by any National Securities Exchange on which such Limited
Partner Interests are listed.  Any such Notice of Election to Purchase mailed to
a Record Holder of Limited Partner Interests at his address as reflected in the
Register shall be conclusively presumed to have been given regardless of whether
the owner receives such notice.  On or prior to the Purchase Date, the General
Partner, its Affiliate or the Partnership, as the case may be, shall deposit
with the Transfer Agent or exchange agent cash in an amount sufficient to pay
the aggregate purchase price of all of such Limited Partner Interests to be
purchased in accordance with this Section 15.1.  If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate or redemption
instructions shall not have been surrendered for purchase or provided,
respectively, all rights of the holders of such Limited Partner Interests
(including any rights pursuant to Article IV, Article V, Article VI, and
Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, in the case of
Limited Partner Interests evidenced by Certificates, or instructions agreeing to
such redemption, and such Limited Partner Interests shall thereupon be deemed to
be transferred to the General Partner, its Affiliate or the Partnership, as the
case may be, in the Register, and the General Partner or any Affiliate of the
General Partner, or the Partnership, as the case may be, shall be deemed to be
the Record Holder of all such Limited Partner Interests from and after the
Purchase Date and shall have all rights as the Record Holder of such Limited
Partner Interests (including all rights as owner of such Limited Partner
Interests pursuant to Article IV, Article V, Article VI and Article XII).

 

(c)                                  In the case of Limited Partner Interests
evidenced by Certificates, at any time from and after the Purchase Date, a
holder of an Outstanding Limited Partner Interest subject to purchase as
provided in this Section 15.1 may surrender his Certificate evidencing such
Limited Partner Interest to the Transfer Agent in exchange for payment of the
amount described in Section 15.1(a), therefor, without interest thereon, in
accordance with procedures set forth by the General Partner.

 

110

--------------------------------------------------------------------------------



 

ARTICLE XVI
GENERAL PROVISIONS

 

Section 16.1                             Addresses and Notices; Written
Communications.

 

(a)                                 Any notice, demand, request, report or proxy
materials required or permitted to be given or made to a Partner under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication to the Partner at the address described below.  Except as
otherwise provided herein, any notice, payment or report to be given or made to
a Partner hereunder shall be deemed conclusively to have been given or made, and
the obligation to give such notice or report or to make such payment shall be
deemed conclusively to have been fully satisfied, upon sending of such notice,
payment or report to the Record Holder of such Partnership Interests at his
address as shown in the Register, regardless of any claim of any Person who may
have an interest in such Partnership Interests by reason of any assignment or
otherwise.  An affidavit or certificate of making of any notice, payment or
report in accordance with the provisions of this Section 16.1 executed by the
General Partner, the Transfer Agent or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment or report.  If
any notice, payment or report addressed to a Record Holder at the address of
such Record Holder appearing in the Register is returned by the United States
Postal Service marked to indicate that the United States Postal Service is
unable to deliver it, such notice, payment or report and any subsequent notices,
payments and reports shall be deemed to have been duly given or made without
further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in his address) if
they are available for the Partner at the principal office of the Partnership
for a period of one year from the date of the giving or making of such notice,
payment or report to the other Partners.  Any notice to the Partnership shall be
deemed given if received by the General Partner at the principal office of the
Partnership designated pursuant to Section 2.3.  The General Partner may rely
and shall be protected in relying on any notice or other document from a Partner
or other Person if believed by it to be genuine.

 

(b)                                 The terms “in writing,” “written
communications,” “written notice” and words of similar import shall be deemed
satisfied under this Agreement by use of e-mail and other forms of electronic
communication.

 

Section 16.2                             Further Action.  The parties shall
execute and deliver all documents, provide all information and take or refrain
from taking action as may be necessary or appropriate to achieve the purposes of
this Agreement.

 

Section 16.3                             Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

Section 16.4                             Integration.  This Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

 

111

--------------------------------------------------------------------------------



 

Section 16.5                             Creditors.  None of the provisions of
this Agreement shall be for the benefit of, or shall be enforceable by, any
creditor of the Partnership.

 

Section 16.6                             Waiver.  No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute waiver of any such breach of any other covenant, duty,
agreement or condition.

 

Section 16.7                             Third-Party Beneficiaries.  Each
Partner agrees that (a) any Indemnitee shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee and (b) any Unrestricted Person shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Unrestricted Person.

 

Section 16.8                             Counterparts.  This Agreement may be
executed in counterparts, all of which together shall constitute an agreement
binding on all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.  Each party shall become
bound by this Agreement immediately upon affixing its signature hereto or, in
the case of a Person acquiring a Limited Partner Interest, pursuant to
Section 10.1(a) or (b) without execution hereof.

 

Section 16.9                             Applicable Law; Forum; Venue and
Jurisdiction; Waiver of Trial by Jury.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.

 

(b)                                 Each of the Partners and each Person or
Group holding any beneficial interest in the Partnership (whether through a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing or otherwise):

 

(i)                                     irrevocably agrees that any claims,
suits, actions or proceedings (A) arising out of or relating in any way to this
Agreement (including any claims, suits or actions to interpret, apply or enforce
the provisions of this Agreement or the duties, obligations or liabilities among
Partners or of Partners to the Partnership, or the rights or powers of, or
restrictions on, the Partners or the Partnership), (B) brought in a derivative
manner on behalf of the Partnership, (C) asserting a claim of breach of a duty
(including a fiduciary duty) owed by any director, officer, or other employee of
the Partnership or the General Partner, or owed by the General Partner, to the
Partnership or the Partners, (D) asserting a claim arising pursuant to any
provision of the Delaware Act or (E) asserting a claim governed by the internal
affairs doctrine shall be exclusively brought in the Court of Chancery of the
State of Delaware, in each case regardless of whether such claims, suits,
actions or proceedings sound in contract, tort, fraud or otherwise, are based on
common law, statutory, equitable, legal or other grounds, or are derivative or
direct claims;

 

(ii)                                  irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware in connection
with any such claim, suit, action or proceeding;

 

(iii)                               agrees not to, and waives any right to,
assert in any such claim, suit, action or proceeding that (A) it is not
personally subject to the jurisdiction of the Court of Chancery

 

112

--------------------------------------------------------------------------------



 

of the State of Delaware or of any other court to which proceedings in the Court
of Chancery of the State of Delaware may be appealed, (B) such claim, suit,
action or proceeding is brought in an inconvenient forum, or (C) the venue of
such claim, suit, action or proceeding is improper;

 

(iv)                              expressly waives any requirement for the
posting of a bond by a party bringing such claim, suit, action or proceeding;
and

 

(v)                                 consents to process being served in any such
claim, suit, action or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder, and agrees that such services shall constitute good and sufficient
service of process and notice thereof, provided, nothing in clause (v) hereof
shall affect or limit any right to serve process in any other manner permitted
by law.

 

Section 16.10                      Invalidity of Provisions.  If any provision
or part of a provision of this Agreement is or becomes for any reason, invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions and/or parts thereof contained herein
shall not be affected thereby and this Agreement shall, to the fullest extent
permitted by law, be reformed and construed as if such invalid, illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provisions and/or part shall be reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

Section 16.11                      Consent of Partners.  Each Partner hereby
expressly consents and agrees that, whenever in this Agreement it is specified
that an action may be taken upon the affirmative vote or consent of less than
all of the Partners, such action may be so taken upon the concurrence of less
than all of the Partners and each Partner shall be bound by the results of such
action.

 

Section 16.12                      Facsimile and Email Signatures.  The use of
facsimile signatures and signatures delivered by email in portable document
(.pdf) or similar format affixed in the name and on behalf of the Transfer Agent
of the Partnership on certificates representing Common Units is expressly
permitted by this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

113

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

GENERAL PARTNER:

 

 

 

EQGP SERVICES, LLC

 

 

 

 

By:

 

 

Name: Kirk R. Oliver

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

EQUITRANS GATHERING HOLDINGS, LLC

 

 

 

 

By:

 

 

 

 

Name: Thomas F. Karam

 

Title: President and Chief Executive Officer

 

 

 

 

 

EQM GP CORPORATION

 

 

 

 

By:

 

 

 

 

Name: Thomas F. Karam

 

Title: President and Chief Executive Officer

 

 

 

 

 

EQUITRANS MIDSTREAM HOLDINGS, LLC

 

 

 

 

By:

 

 

Name: Thomas F. Karam

 

Title: President and Chief Executive Officer

 

Signature Page to Fourth Amended and Restated
Agreement of Limited Partnership of EQM Midstream Partners, LP

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

This schedule sets forth the types or categories of holders that the General
Partner has determined are Eligible Taxable Holders and the types or categories
of holders that the General Partner has determined are not Eligible Taxable
Holders.  The General Partner may change these determinations in accordance with
the Partnership Agreement.

 

Eligible Taxable Holders

 

The following are currently considered to be Eligible Taxable Holders:

 

·                  Individuals (U.S. or non-U.S.)

 

·                  C corporations (U.S. or non-U.S.)

 

·                  Tax exempt organizations subject to tax on unrelated business
taxable income or “UBTI,” including IRAs, 401(k) plans and Keogh accounts

 

·                  S corporations whose only shareholders are individuals,
trusts or tax exempt organizations subject to tax on UBTI

 

·                  Mutual Funds

 

·                  Partnerships with no partners that are Ineligible Holders

 

·                  Trusts with no beneficiaries that are Ineligible Holders

 

Not Eligible Taxable Holders

 

The following are currently not considered to be Eligible Taxable Holders:

 

·                  Real estate investment trusts

 

·                  Governmental entities and agencies

 

·                  S corporations with any shareholders that are employee stock
ownership plans

 

·                  Partnerships with any partner that is an Ineligible Holder

 

·                  Trusts with any beneficiary that is an Ineligible Holder

 

Schedule I
Fourth Amended and Restated
Agreement of Limited Partnership of EQM Midstream Partners, LP

 

--------------------------------------------------------------------------------



 

EXHIBIT A
to the Fourth Amended and Restated
Agreement of Limited Partnership of
EQM Midstream Partners, LP

 

Certificate Evidencing Common Units
Representing Limited Partner Interests in
EQM Midstream Partners, LP

 

No.                            Common Units

 

In accordance with Section 4.1 of the Fourth Amended and Restated Agreement of
Limited Partnership of EQM Midstream Partners, LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), EQM Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that                    (the “Holder”) is the registered owner of
Common Units representing limited partner interests in the Partnership (the
“Common Units”) transferable on the books of the Partnership, in person or by
duly authorized attorney, upon surrender of this Certificate properly endorsed. 
The rights, preferences and limitations of the Common Units are set forth in,
and this Certificate and the Common Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement.  Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 625 Liberty Avenue,
Suite 2000, Pittsburgh, Pennsylvania 15222.  Capitalized terms used herein but
not defined shall have the meanings given them in the Partnership Agreement.

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF EQM MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS
DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF EQM MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE EQM MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). 
THE GENERAL PARTNER OF EQM MIDSTREAM PARTNERS, LP MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF EQM
MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY
SO TREATED OR TAXED).  THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS
ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT.  COPIES OF SUCH AGREEMENT
MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY

 

A-1

--------------------------------------------------------------------------------



 

THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT
THE PRINCIPAL OFFICE OF THE PARTNERSHIP.  THE RESTRICTIONS SET FORTH ABOVE SHALL
NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED
INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS
SECURITY IS LISTED OR ADMITTED TO TRADING.

 

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

 

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent.  This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

Dated:

 

 

EQM Midstream Partners, LP

 

 

 

 

 

 

By:

EQGP Services, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Countersigned and Registered by:

 

American Stock Transfer & Trust Company, LLC
as Transfer Agent and Registrar

 

By:

 

 

 

 

Authorized Signature

 

 

 

A-2

--------------------------------------------------------------------------------



 

[Reverse of Certificate]

 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM — as tenants in common

UNIF GIFT TRANSFERS MIN ACT

 

 

TEN ENT — as tenants by the entireties

                   Custodian                   

 

 (Cust)                           (Minor)

 

JT TEN — as joint tenants with right of survivorship under Uniform
Gifts/Transfers to CD Minors Act (State) and not as tenants in common

 

Additional abbreviations, though not in the above list, may also be used.

 

A-3

--------------------------------------------------------------------------------



 

ASSIGNMENT OF COMMON UNITS OF
EQM MIDSTREAM PARTNERS, LP

 

FOR VALUE RECEIVED,                  hereby assigns, conveys, sells and
transfers unto

 

 

 

 

(Please print or typewrite name and address of assignee)

 

(Please insert Social Security or other identifying number of assignee)

 

          Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint               as its attorney-in-fact with full power of
substitution to transfer the same on the books of EQM Midstream Partners, LP.

 

Date:

 

 

NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Signature)

 

THE SIGNATURE(S) MUST BE
GUARANTEED BY AN ELIGIBLE
GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN
ASSOCIATIONS AND CREDIT UNIONS
WITH MEMBERSHIP IN AN APPROVED
SIGNATURE GUARANTEE MEDALLION
PROGRAM), PURSUANT
TO S.E.C. RULE 17Ad-15

 

 

 

 

 

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.

 

A-4

--------------------------------------------------------------------------------



 

Exhibit B

 

Form of Registration Rights Agreement

 

[See Attached.]

 

--------------------------------------------------------------------------------



 

EQM MIDSTREAM PARTNERS, LP

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A

HERETO

 

--------------------------------------------------------------------------------

 

FORM OF

 

REGISTRATION RIGHTS AGREEMENT

 

Dated       , 2019

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

1

 

 

Section 1.01

Definitions

1

Section 1.02

Registrable Securities

5

 

 

 

ARTICLE II. REGISTRATION RIGHTS

5

 

 

Section 2.01

Shelf Registration

5

Section 2.02

Piggyback Registration

7

Section 2.03

Underwritten Offering

9

Section 2.04

Further Obligations

10

Section 2.05

Cooperation by Holders

14

Section 2.06

Restrictions on Public Sale by Holders of Registrable Securities

14

Section 2.07

Expenses

15

Section 2.08

Indemnification

15

Section 2.09

Rule 144 Reporting

17

Section 2.10

Transfer or Assignment of Registration Rights

18

Section 2.11

Limitation on Subsequent Registration Rights

18

Section 2.12

Limitation on Obligations for Series A Preferred Unit Registrable Securities

18

Section 2.13

Obligation to Obtain Rating for Series A Preferred Units

19

 

 

 

ARTICLE III. MISCELLANEOUS

19

 

 

Section 3.01

Communications

19

Section 3.02

Binding Effect

20

Section 3.03

Assignment of Rights

20

Section 3.04

Recapitalization, Exchanges, Etc. Affecting Units

20

Section 3.05

Aggregation of Registrable Securities

20

Section 3.06

Specific Performance

20

Section 3.07

Counterparts

21

Section 3.08

Governing Law, Submission to Jurisdiction

21

Section 3.09

Waiver of Jury Trial

21

Section 3.10

Entire Agreement

21

Section 3.11

Amendment

22

Section 3.12

No Presumption

22

Section 3.13

Obligations Limited to Parties to Agreement

22

Section 3.14

Interpretation

22

 

 

 

SCHEDULE A - Purchaser Name; Notice and Contact Information

A-1

 

 

SCHEDULE B - Purchasers Deemed to have Delivered the Piggyback Opt-out Notice

B-1

 

i

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of [·], 2019 (this “Agreement”), is
entered into by and among EQM Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
hereto (the “Purchasers”).

 

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Units pursuant to the Convertible Preferred Unit
Purchase Agreement, dated as of [·], 2019, by and among the Partnership and the
Purchasers (the “Purchase Agreement”); and

 

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01         Definitions. As used in this Agreement, the following terms
have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  Notwithstanding
anything to the contrary provided herein, for purposes of this Agreement, no
Series A Preferred Unitholder shall be considered an Affiliate of the
Partnership, and no Series A Preferred Unitholder or any of its Affiliates shall
be considered Affiliates of any other Series A Preferred Unitholder or any of
such other Series A Preferred Unitholder’s Affiliates, in either case, solely by
virtue of such Series A Preferred Unitholder’s ownership of the Series A
Preferred Units. Notwithstanding anything in this definition to the contrary,
for purposes of this Agreement, (a) the Partnership and its subsidiaries, on the
one hand, and any Series A Preferred Unitholder, on the other hand, shall not be
considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Series A Preferred Unitholder or its
Affiliates, shall be considered an Affiliate of such Series A Preferred
Unitholder.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“BlackRock” means, collectively, the Purchasers listed on Annex A hereto under
the heading “BlackRock”, and their permitted assignees.

 

1

--------------------------------------------------------------------------------



 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or
Commonwealth of Pennsylvania are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit Registrable Securities” means (a) the Common Units issuable upon
conversion of the Purchased Units and (b) any other securities issued or
issuable with respect to or in exchange for the Common Units issuable upon
conversion of the Purchased Units, whether in connection with a Series A Change
of Control or Partnership Restructuring Event or by merger, consolidation,
reorganization, charter amendment, sale of all or substantially all assets or
otherwise, all of which are subject to the rights provided herein until such
time as such securities cease to be Registrable Securities pursuant to
Section 1.02.

 

“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement or any other security issued or issuable with respect to
or in exchange for Common Units, whether in connection with a Series A Change of
Control or Partnership Restructuring Event or by merger, consolidation,
reorganization, charter amendment, sale of all or substantially all assets or
otherwise.

 

“Effective Date” means the date of effectiveness of any Registration Statement.

 

“Effectiveness Period” has the meaning specified in Section 2.01(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“General Partner” means EQGP Services, LLC, a Delaware limited liability company
and the general partner of the Partnership.

 

“GSO” means, collectively, the Purchasers listed on Annex A hereto under the
heading “GSO”, and their permitted assignees.

 

“Holder” means the record holder of any Registrable Securities.

 

“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(q).

 

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

 

“Initiating Holder” has the meaning specified in Section 2.03(b).

 

“Lead Investors” means collectively, BlackRock, GSO, Magnetar and, solely for
purposes of Section 2.02(b), Investment Partners V (II), LLC.

 

“Liquidated Damages” has the meaning specified in Section 2.01(b).

 

2

--------------------------------------------------------------------------------



 

“Liquidated Damages Multiplier” means the product of (a) the Purchased Unit
Price and (b) the number of Registrable Securities then held by the applicable
Holder and to be included on the applicable Registration Statement.

 

“Losses” has the meaning specified in Section 2.08(a).

 

“Magnetar” means, collectively, the Purchasers listed on Annex A hereto under
the heading “Magnetar”, and their permitted assignees.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

“National Securities Exchange” means either the New York Stock Exchange, the
Nasdaq Stock Market, an exchange registered with the Commission under
Section 6(a) of the Exchange Act (or any successor to such Section) or any other
securities exchange (whether or not registered with the Commission under
Section 6(a) (or successor to such Section) of the Exchange Act) on which the
Common Units are then listed.

 

“Other Holder” has the meaning specified in Section 2.02(a).

 

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as amended.

 

“Partnership Restructuring Event” has the meaning set forth in the Partnership
Agreement.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

“Piggyback Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Registration” has the meaning specified in Section 2.02(a).

 

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“Purchased Unit Price” means $48.77 per unit.

 

“Purchased Units” means the Series A Preferred Units to be issued and sold to
the Purchasers pursuant to the Purchase Agreement.

 

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Registrable Securities” means the Common Unit Registrable Securities and the
Series A Preferred Unit Registrable Securities.

 

3

--------------------------------------------------------------------------------



 

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

 

“Registrable Securities Required Voting Percentage” means a majority of the
outstanding Registrable Securities voting together as a single class, including
the Series A Preferred Unit Registrable Securities on an as-converted basis to
Common Unit Registrable Securities.

 

“Registration Expenses” has the meaning specified in Section 2.07(a).

 

“Registration Statement” has the meaning specified in Section 2.01(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Selling Expenses” has the meaning specified in Section 2.07(a).

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

“Selling Holder Indemnified Persons” has the meaning specified in
Section 2.08(a).

 

“Series A Change of Control” has the meaning set forth in the Partnership
Agreement.

 

“Series A Preferred Unit Registrable Securities” means the (a) Purchased Units
and (b) any other securities issued or issuable with respect to or in exchange
for the Purchased Units, whether in connection with a Series A Change of Control
or Partnership Restructuring Event or by merger, consolidation, reorganization,
charter amendment, sale of all or substantially all assets or otherwise, all of
which are subject to the rights of Series A Preferred Unit Registrable
Securities provided herein until such time as such securities either (i) convert
into Common Units pursuant to the terms of the Partnership Agreement or
(ii) cease to be Registrable Securities pursuant to Section 1.02.

 

“Series A Preferred Units” means the Partnership’s Series A Cumulative
Convertible Preferred Units representing limited partner interests in the
Partnership and having the rights and obligations specified in the Partnership
Agreement.

 

“Series A Preferred Unitholder” means a record holder of Series A Preferred
Units.

 

“Target Effective Date” has the meaning specified in Section 2.01(a).

 

“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

4

--------------------------------------------------------------------------------



 

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

 

Section 1.02         Registrable Securities. Any Registrable Security will cease
to be a Registrable Security upon the earliest to occur of the following:
(a) when a registration statement covering such Registrable Security becomes or
has been declared effective by the Commission and such Registrable Security has
been sold or disposed of pursuant to such effective registration statement,
(b) when such Registrable Security has been disposed of (excluding transfers or
assignments by a Holder to an Affiliate or to another Holder or any of its
Affiliates or to any assignee or transferee to whom the rights under this
Agreement have been transferred pursuant to Section 2.10) pursuant to any
section of Rule 144 (or any similar provision then in effect) under the
Securities Act, (c) when such Registrable Security is held by Equitrans
Midstream Corporation, a Pennsylvania corporation (“ETRN”), the Partnership or
any of their respective direct or indirect subsidiaries and (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.10. In addition, a Holder
will cease to have rights to require registration of any Registrable Securities
held by that Holder under this Agreement on the second anniversary of the date
on which all Series A Preferred Units have been converted into Common Units. 
For the avoidance of doubt, the provisions of this Section 1.02 do not modify
the transfer restrictions applicable to the Holders set forth in
Section 5.11(b)(vii) of, and elsewhere in, the Partnership Agreement.

 

ARTICLE II.
REGISTRATION RIGHTS

 

Section 2.01         Shelf Registration.

 

(a)           Shelf Registration. The Partnership shall use its commercially
reasonable efforts to (i) prepare and file an initial registration statement
under the Securities Act to permit the resale of Registrable Securities from
time to time as permitted by Rule 415 (or any similar provision adopted by the
Commission then in effect) of the Securities Act (a “Registration Statement”)
and (ii) cause such initial Registration Statement to become effective no later
than the second anniversary of the date hereof (the “Target Effective Date”).
The Partnership will use its commercially reasonable efforts to cause such
initial Registration Statement filed pursuant to this Section 2.01(a) to be
continuously effective under the Securities Act, with respect to any Holder,
until the earliest to occur of the following: (A) the date on which there are no
longer any Registrable Securities outstanding and (B) the second anniversary of
the date on which all Series A Preferred Units have been converted into Common
Units (in each case of clause (A) or (B) the “Effectiveness Period”). A
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by the
Partnership; provided that, if the Partnership is then eligible, it shall file
such Registration Statement on Form S-3. A Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Registration Statement, in the light of
the circumstances under which a statement is made). As

 

5

--------------------------------------------------------------------------------



 

soon as practicable following the date that a Registration Statement becomes
effective, but in any event within three Business Days of such date, the
Partnership shall provide the Holders with written notice of the effectiveness
of such Registration Statement. The Partnership shall not be obligated to have
more than one effective Registration Statement at any given time pursuant to
this Section 2.01.

 

(b)           Failure to Become Effective.  If a Registration Statement required
by Section 2.01(a) does not become or is not declared effective by the Target
Effective Date, then each Holder shall be entitled to a payment (with respect to
each of the Holder’s Registrable Securities which are included in such
Registration Statement), as liquidated damages and not as a penalty, of (i) for
each non-overlapping 30-day period for the first 60 days following the Target
Effective Date, an amount equal to 0.25% of the Liquidated Damages Multiplier,
and (ii) for each non-overlapping 30-day period beginning on the 61st day
following the Target Effective Date, an amount equal to the amount set forth in
clause (i) plus an additional 0.25% of the Liquidated Damages Multiplier for
each subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days, and
1.0% thereafter), up to a maximum amount equal to 1.0% of the Liquidated Damages
Multiplier per non-overlapping 30-day period (the “Liquidated Damages”), until
such time as such Registration Statement is declared or becomes effective or
there are no longer any Registrable Securities outstanding. The Liquidated
Damages shall be payable within ten Business Days after the end of each such
30-day period in immediately available funds to the account or accounts
specified by the applicable Holders.  Any amount of Liquidated Damages shall be
prorated for any period of less than 30 days accruing during any period for
which a Holder is entitled to Liquidated Damages hereunder.

 

(c)           Waiver of Liquidated Damages.  If the Partnership is unable to
cause a Registration Statement to become effective on or before the Target
Effective Date, then the Partnership may request a waiver of the Liquidated
Damages, which may be granted by the consent of the Holders of at least the
Registrable Securities Required Voting Percentage, in their sole discretion, and
which such waiver shall apply to all the Holders of Registrable Securities
included on such Registration Statement.

 

(d)           Delay Rights. Notwithstanding anything to the contrary contained
herein, the Partnership may, upon written notice to any Selling Holder whose
Registrable Securities are included in a Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of such Registration
Statement (in which event the Selling Holder shall suspend sales of the
Registrable Securities pursuant to such Registration Statement) if (i) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially and adversely affected by any required disclosure of such transaction
in such Registration Statement or (ii) the Partnership or any of its Affiliates
has experienced some other material non-public event, the disclosure of which at
such time, in the good faith judgment of the Partnership, would materially and
adversely affect the Partnership; provided, however, that in no event shall the
Selling Holders be suspended from selling Registrable Securities pursuant to
such Registration Statement for a period that exceeds an aggregate of 60 days in
any 180-day period or 105 days in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, the Partnership
shall provide prompt notice to the Selling Holders whose Registrable Securities
are included in such Registration Statement, and shall promptly

 

6

--------------------------------------------------------------------------------



 

terminate any suspension of sales it has put into effect and shall take such
other actions necessary or appropriate to permit registered sales of Registrable
Securities as contemplated in this Agreement. For the avoidance of doubt, the
provisions of this Section 2.01(d) shall apply to any Underwritten Offering
undertaken pursuant to Section 2.03.

 

Section 2.02         Piggyback Registration.

 

(a)           Participation. If at any time the Partnership proposes to file
(i) a Registration Statement (other than a Registration Statement contemplated
by Section 2.01(a)) on behalf of any other Person who has or has been granted
registration rights related to an Underwritten Offering (the “Other Holder”), or
(ii) a prospectus supplement relating to the sale of Common Units by any Other
Holders to an effective registration statement, so long as the Partnership is a
WKSI at such time or, whether or not the Partnership is a WKSI, so long as the
Common Unit Registrable Securities were previously included in the underlying
shelf Registration Statement or are included on an effective Registration
Statement, or in any case in which Holders may participate in such offering
without the filing of a post-effective amendment, in each case, for the sale of
Common Units by Other Holders in an Underwritten Offering, then the Partnership
shall give not less than four Business Days’ notice (including, but not limited
to, notification by electronic mail) (the “Piggyback Notice”) of such proposed
Underwritten Offering to each Holder that, together with its Affiliates, owns at
least $25 million of Common Unit Registrable Securities and such Piggyback
Notice shall offer such Holder the opportunity to include in such Underwritten
Offering for Other Holders such number of Common Unit Registrable Securities
(the “Included Registrable Securities”) as such Holder may request in writing (a
“Piggyback Registration”); provided, however, that the Partnership shall not be
required to offer such opportunity (A) to such Holders if the Holders, together
with their Affiliates, do not offer a minimum of $25 million of Common Unit
Registrable Securities, in the aggregate (determined by multiplying the number
of Common Unit Registrable Securities owned by the average of the closing price
on the National Securities Exchange for the Common Units for the 10 trading days
preceding the date of such notice), or such lesser amount if it constitutes the
remaining holdings of the Holder and its Affiliates, or (B) to such Holders if
and to the extent that the Partnership has been advised by the Managing
Underwriter that the inclusion of Common Unit Registrable Securities for sale
for the benefit of such Holders will have an adverse effect on the price, timing
or distribution of the Common Units in such Underwritten Offering, then the
amount of Common Unit Registrable Securities to be offered for the accounts of
Holders shall be determined based on the provisions of Section 2.02(b). Each
Piggyback Notice shall be provided to Holders on a Business Day pursuant to
Section 3.01 and receipt of such notice shall be confirmed and kept confidential
by the Holders until either (x) such proposed Underwritten Offering has been
publicly announced by the Partnership or (y) the Holders have received notice
from the Partnership that such proposed Underwritten Offering has been
abandoned, which the Partnership shall provide to the Holders reasonably
promptly after the final decision to abandon a proposed Underwritten Offering
has been made. Each such Holder will have four Business Days (or two Business
Days in connection with any overnight or bought Underwritten Offering) after
such Piggyback Notice has been delivered to request in writing to the
Partnership the inclusion of Common Unit Registrable Securities in the
Underwritten Offering for Other Holders. If no request for inclusion from a
Holder is received by the Partnership within the specified time or if a Holder
states in its response to the Piggyback Notice that it declines the opportunity
to include Registrable Securities in the Underwritten Offering, such Holder
shall have no further right to participate in such Underwritten Offering. If,

 

7

--------------------------------------------------------------------------------



 

at any time after giving written notice of the Partnership’s intention to
undertake an Underwritten Offering for Other Holders and prior to the pricing of
such Underwritten Offering, such Underwritten Offering is terminated or delayed
pursuant to the provisions of this Agreement, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(1) in the case of a termination of such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (2) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Common Unit
Registrable Securities in such Underwritten Offering by giving written notice to
the Partnership of such withdrawal at least one Business Day prior to the time
of pricing of such Underwritten Offering. Any Holder may deliver written notice
(a “Piggyback Opt-Out Notice”) to the Partnership requesting that such Holder
not receive notice from the Partnership of any proposed Underwritten Offering
for Other Holders; provided, however, that such Holder may later revoke any such
Piggyback Opt-Out Notice in writing. Following receipt of a Piggyback Opt-Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this
Section 2.02(a) and such Holder shall no longer be entitled to participate in
Underwritten Offerings for Other Holders pursuant to this Section 2.02(a),
unless such Piggyback Opt-Out Notice is revoked by such Holder.  The Holders
listed on Schedule B shall each be deemed to have delivered a Piggyback Opt-Out
Notice as of the date hereof.

 

(b)           Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering for Other Holders advise the
Partnership that the total amount of Common Unit Registrable Securities that
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Unit Registrable Securities offered or the
market for the Common Units, then the Partnership shall include the number of
Common Units that such Managing Underwriter or Underwriters advise the
Partnership can be sold without having such adverse effect, with such number to
be allocated (i) in the event that the Person that initiated such Underwritten
Offering is the Partnership or ETRN or any of ETRN’s subsidiaries, (A) first, to
the Partnership, ETRN or ETRN’s subsidiaries, (B) second, pro rata among any
Holders who are Lead Investors and exercising piggyback registration rights
pursuant to this Section 2.02 related to such offering, (C) third, pro rata
among (1) all other Holders who are exercising piggyback registration rights
pursuant to this Section 2.02 related to such offering and (2) any Persons
owning Common Units, having piggyback registration rights pari passu to those of
the Holders described in this Section 2.02(b)(i)(B) and exercising such
piggyback registration rights and (D) fourth, pro rata among any Persons owning
Common Units having piggyback registration rights subordinate to those of the
Holders and exercising such piggyback registration rights and (ii) in the event
that any Person other than the Partnership or ETRN or any of ETRN’s subsidiaries
initiated such Underwritten Offering, (A) first, pro rata among (1) the Person
that initiated such Underwritten Offering and (2) any Holders who are Lead
Investors and exercising piggyback registration rights pursuant to this
Section 2.02 related to such offering, (B) second, pro rata among (1) all other
Holders who are exercising piggyback registration rights pursuant to this
Section 2.02 related to such offering and (2) any Persons owning Common Units,
having piggyback registration rights pari passu to those of the Holders
described in this Section 2.02(b)(ii) and exercising such piggyback registration
rights and (C) third, pro rata among the

 

8

--------------------------------------------------------------------------------



 

Partnership, ETRN or any of ETRN’s subsidiaries (to the extent that such Person
was not the Person initiating the Underwritten Offering on its own behalf) and
Persons owning Common Units, having piggyback registration rights subordinate to
those of the Holders and exercising such piggyback registration rights (pro
rata, as used in this Section 2.02, based, for each such Person or Holder, as
applicable, on the percentage derived by dividing (x) the number of Common Units
proposed to be sold by such Person or Holder, as applicable, in such offering by
(y) the aggregate number of Common Units proposed to be sold by the Persons
sharing in the same tier of pro rata allocation).

 

Section 2.03         Underwritten Offering.

 

(a)           S-3 Registration. In the event that any of BlackRock, GSO or
Magnetar elects to dispose of Common Unit Registrable Securities under a
Registration Statement pursuant to an Underwritten Offering and either
(i) reasonably expects gross proceeds of at least $100 million from such
Underwritten Offering (together with any Common Unit Registrable Securities to
be disposed of by a Selling Holder who has elected to participate in such
Underwritten Offering pursuant to Section 2.02) or (ii) reasonably expects gross
proceeds of at least $50 million from such Underwritten Offering (together with
any Common Unit Registrable Securities to be disposed of by a Selling Holder who
has elected to participate in such Underwritten Offering pursuant to
Section 2.02) and such Common Unit Registrable Securities represent 100% of the
then outstanding Common Unit Registrable Securities held by the applicable
Selling Holder and Affiliates, the Partnership shall, at the written request of
such Selling Holder(s), enter into an underwriting agreement in a form as is
customary in Underwritten Offerings of securities by the Partnership with the
Managing Underwriter or Underwriters selected by the Partnership (subject to the
written consent of the Lead Investor initiating such Underwritten Offering,
which consent shall not be unreasonably withheld), which shall include, among
other provisions, indemnities to the effect and to the extent provided in
Section 2.08, and shall take all such other reasonable actions as are requested
by the Managing Underwriter or Underwriters in order to expedite or facilitate
the disposition of such Common Unit Registrable Securities; provided, however,
that the Partnership shall have no obligation to facilitate or participate in,
including entering into any underwriting agreement for more than (i) two
Underwritten Offering at the request of BlackRock, (ii) two Underwritten
Offering at the request of GSO and (iii) two Underwritten Offerings at the
request of Magnetar; provided, further, that none of the foregoing Underwritten
Offerings in clauses (i) through (iii) above shall occur within 180 days of each
other; provided, further, that if the Partnership or its Affiliates are
conducting or actively pursuing a securities offering of the Partnership’s
Common Units with anticipated gross offering proceeds of at least $100 million
(other than in connection with any at-the-market offering or similar continuous
offering program), then the Partnership may suspend such Selling Holder’s right
to require the Partnership to conduct an Underwritten Offering on such Selling
Holder’s behalf pursuant to this Section 2.03; provided, however, that the
Partnership may only suspend such Selling Holder’s right to require the
Partnership to conduct an Underwritten Offering pursuant to this Section 2.03
once in any six-month period and in no event for a period that exceeds an
aggregate of 60 days in any 180-day period or 105 days in any 365-day period.

 

(b)           General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to

 

9

--------------------------------------------------------------------------------



 

Section 2.08) and other rights and obligations as are customary in Underwritten
Offerings of securities by the Partnership. No Selling Holder shall be required
to make any representations or warranties to, or agreements with, the
Partnership or the Underwriters other than representations, warranties or
agreements regarding such Selling Holder’s authority to enter into such
underwriting agreement and to sell, and its ownership of, the securities being
registered on its behalf, its intended method of distribution and any other
representation required by law. If any Selling Holder disapproves of the terms
of an Underwritten Offering contemplated by this Section 2.03, such Selling
Holder may elect to withdraw therefrom by notice to the Partnership and the
Managing Underwriter; provided, however, that such withdrawal must be made at
least one Business Day prior to the time of pricing of such Underwritten
Offering to be effective; provided, further, that in the event the Managing
Underwriter or Underwriters of any proposed Underwritten Offering advise the
Partnership that the total amount of Common Unit Registrable Securities that
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Unit Registrable Securities offered or the
market for the Common Units, and the amount of Common Unit Registrable
Securities requested to be included in such Underwritten Offering by the Holder
that initiated such Underwritten Offering pursuant to Section 2.03(a) (the
“Initiating Holder”) is reduced by 50% or more, the Initiating Holder will have
the right to withdraw from such Underwritten Offering by delivering notice to
the Partnership at least one Business Day prior to the time of pricing of such
Underwritten Offering, in which case the Partnership will have no obligation to
proceed with such Underwritten Offering and such Underwritten Offering, whether
or not completed, will not decrease the number of Underwritten Offerings the
Initiating Holder shall have the right and option to request under this
Section 2.03. No such withdrawal or abandonment shall affect the Partnership’s
obligation to pay Registration Expenses.

 

Section 2.04         Further Obligations. In connection with its obligations
under this Article II, the Partnership will:

 

(a)           promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement;

 

(b)           if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering under a Registration Statement and the
Managing Underwriter at any time shall notify the Partnership in writing that,
in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of such Underwritten Offering, use its commercially reasonable
efforts to include such information in such prospectus supplement;

 

(c)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information

 

10

--------------------------------------------------------------------------------



 

pertaining to such Selling Holder and its plan of distribution that is contained
therein and, to the extent timely received, make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing such Registration Statement or such other registration statement and the
prospectus included therein or any supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Persons may reasonably request in order to
facilitate the resale or other disposition of the Registrable Securities covered
by such Registration Statement or other registration statement;

 

(d)           if applicable, use its commercially reasonable efforts to promptly
register or qualify the Registrable Securities covered by any Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Partnership will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;

 

(e)           promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of a Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to a Registration Statement or any other registration
statement or any post-effective amendment thereto, when the same has become
effective; and (ii) the receipt of any written comments from the Commission with
respect to any filing referred to in clause (i) and any written request by the
Commission for amendments or supplements to any such Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

 

(f)            promptly notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered by any of them under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in a Registration Statement or any
other registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Partnership agrees to, as promptly
as practicable, amend or supplement the prospectus or prospectus supplement or
take other appropriate action so that the prospectus or prospectus supplement
does not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and to
take such other action

 

11

--------------------------------------------------------------------------------



 

as is reasonably necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

 

(g)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

 

(h)           in the case of an Underwritten Offering, furnish, or use its
reasonable efforts to cause to be furnished, upon request, (i) an opinion of
counsel for the Partnership addressed to the Underwriters, dated as of the date
of the closing under the applicable underwriting agreement and (ii) a “comfort
letter” addressed to the Underwriters, dated as of the pricing date of such
Underwritten Offering and a letter of like kind dated as of the date of the
closing under the applicable underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “comfort letter” shall
be in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus and any prospectus supplement)
as have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities by the Partnership and such other matters as such Underwriters may
reasonably request;

 

(i)            otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission;

 

(j)            make available to the appropriate representatives of the Managing
Underwriter during normal business hours access to such information and
Partnership personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, however,
that the Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;

 

(k)           use its commercially reasonable efforts to cause all Common Unit
Registrable Securities registered pursuant to this Agreement to be listed on
each securities exchange or nationally recognized quotation system on which
similar securities issued by the Partnership are then listed; provided, however,
that, for the avoidance of doubt, the Partnership shall have no obligation to
cause any Series A Preferred Unit Registrable Securities registered pursuant to
this Agreement to be listed on any National Securities Exchange or nationally
recognized quotation system;

 

(l)            use its commercially reasonable efforts to cause Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;

 

12

--------------------------------------------------------------------------------



 

(m)          provide a transfer agent, which may be the General Partner or one
of its Affiliates as provided in the Partnership Agreement, and registrar for
all Registrable Securities covered by any Registration Statement not later than
the Effective Date of such Registration Statement;

 

(n)           enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the Underwriters, if any, in
order to expedite or facilitate the disposition of Common Unit Registrable
Securities (including making appropriate officers of the General Partner
available to participate in customary marketing activities); provided, however,
that the officers of the General Partner shall not be required to dedicate an
unreasonably burdensome amount of time in connection with any roadshow and
related marketing activities for any Underwritten Offering;

 

(o)           if reasonably requested by a Selling Holder, (i) incorporate in a
prospectus supplement or post-effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; and (ii) make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment;

 

(p)           if reasonably required by the Partnership’s transfer agent,
promptly deliver any authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to transfer such
Registrable Securities without legend upon sale by the Holder of such
Registrable Securities under the Registration Statement; and

 

(q)           if any Holder could reasonably be deemed to be an “underwriter,”
as defined in Section 2(a)(11) of the Securities Act, in connection with the
Registration Statement and any amendment or supplement thereof (a “Holder
Underwriter Registration Statement”), then reasonably cooperate with such Holder
in allowing such Holder to conduct customary “underwriter’s due diligence” with
respect to the Partnership and satisfy its obligations in respect thereof. In
addition, at any Holder’s request, the Partnership will furnish to such Holder,
on the date of the effectiveness of the Holder Underwriter Registration
Statement and thereafter from time to time on such dates as such Holder may
reasonably request (provided that such request shall not be more frequently than
on an annual basis unless such Holder is offering Registrable Securities
pursuant to a Holder Underwriter Registration Statement), (i) a “comfort
letter”, dated as of such date, from the Partnership’s independent certified
public accountants in form and substance as has been customarily given by
independent certified public accountants to underwriters in Underwritten
Offerings of securities by the Partnership, addressed to such Holder, (ii) an
opinion, dated as of such date, of counsel representing the Partnership for
purposes of the Holder Underwriter Registration Statement, in form, scope and
substance as has been customarily given in Underwritten Offerings of securities
by the Partnership, including standard “10b-5” negative assurance for such
offerings, addressed to such Holder and (iii) a standard officer’s certificate
from the chief executive officer or chief financial officer, or other officers
serving such functions, of the General Partner addressed to the Holder, as has
been customarily given by such officers in Underwritten Offerings of securities
by the Partnership. The Partnership will also use

 

13

--------------------------------------------------------------------------------



 

its reasonable efforts to provide legal counsel to such Holder with an
opportunity to review and comment upon any such Holder Underwriter Registration
Statement, and any amendments and supplements thereto, prior to its filing with
the Commission.

 

Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Partnership at the time such Holder’s consent is sought.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

Section 2.05         Cooperation by Holders. The Partnership shall have no
obligation to include Registrable Securities of a Holder in a Registration
Statement or in an Underwritten Offering pursuant to Section 2.03(a) if such
Holder has failed to timely furnish such information that the Partnership
determines, after consultation with its counsel, is reasonably required in order
for any registration statement or prospectus supplement, as applicable, to
comply with the Securities Act.

 

Section 2.06         Restrictions on Public Sale by Holders of Registrable
Securities. Each Holder of Common Unit Registrable Securities who is
participating in an Underwritten Offering agrees to enter into a customary
letter agreement with Underwriters providing that such Holder will not effect
any public sale or distribution of Common Unit Registrable Securities during the
45 calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the Commission with respect to the pricing of such
Underwritten Offering; provided, however, that, notwithstanding the foregoing,
(i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction imposed by the Underwriters on the
Partnership or the officers, directors or any other Affiliate of the Partnership
on whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.06 shall not apply to any Common Unit Registrable Securities that are
included in such Underwritten Offering by such Holder.

 

14

--------------------------------------------------------------------------------



 

Section 2.07         Expenses.

 

(a)           Certain Definitions. “Registration Expenses” shall not include
Selling Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including all registration, filing, securities exchange listing and National
Securities Exchange fees, all registration, filing, qualification and other fees
and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, and the fees and
disbursements of counsel and independent public accountants for the Partnership,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions and transfer taxes
allocable to the sale of the Registrable Securities, plus any costs or expenses
related to any roadshows conducted in connection with the marketing of any
Underwritten Offering.

 

(b)           Expenses. The Partnership will pay all reasonable Registration
Expenses, as determined in good faith, in connection with a shelf Registration,
a Piggyback Registration or an Underwritten Offering, whether or not any sale is
made pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. In
addition, except as otherwise provided in Section 2.08, the Partnership shall
not be responsible for professional fees (including legal fees) incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.

 

Section 2.08         Indemnification.

 

(a)           By the Partnership. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Partnership will indemnify and hold harmless each Selling Holder thereunder, its
directors, officers, managers, partners, employees and agents and each Person,
if any, who controls such Selling Holder within the meaning of the Securities
Act and the Exchange Act, and its directors, officers, managers, partners,
employees or agents (collectively, the “Selling Holder Indemnified Persons”),
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or
several, to which such Selling Holder Indemnified Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in

 

15

--------------------------------------------------------------------------------



 

connection with investigating, defending or resolving any such Loss or actions
or proceedings; provided, however, that the Partnership will not be liable in
any such case if and to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the applicable
Registration Statement or other registration statement, preliminary prospectus,
prospectus supplement or final prospectus, or amendment or supplement thereto,
or any free writing prospectus relating thereto, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

 

(b)           By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless the Partnership, the General Partner
and the General Partner’s directors, officers, employees and agents and each
Person, who, directly or indirectly, controls the Partnership within the meaning
of the Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

 

(c)           Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission to so notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses

 

16

--------------------------------------------------------------------------------



 

related to such participation to be reimbursed by the indemnifying party as
incurred. Notwithstanding any other provision of this Agreement, no indemnifying
party shall settle any action brought against any indemnified party with respect
to which such indemnified party may be entitled to indemnification hereunder
without the consent of the indemnified party, unless the settlement thereof
imposes no liability or obligation on, includes a complete and unconditional
release from liability of, and does not contain any admission of wrongdoing by,
the indemnified party.

 

(d)           Contribution. If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and of the indemnified party, on the other hand, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall any Selling Holder be required to contribute an aggregate amount in excess
of the dollar amount of proceeds (net of Selling Expenses) received by such
Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other hand, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact has
been made by, or relates to, information supplied by such party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contributions pursuant to this paragraph were
to be determined by pro rata allocation or by any other method of allocation
that does not take account of the equitable considerations referred to herein.
The amount paid by an indemnified party as a result of the Losses referred to in
the first sentence of this paragraph shall be deemed to include any legal and
other expenses reasonably incurred by such indemnified party in connection with
investigating, defending or resolving any Loss that is the subject of this
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

 

(e)           Other Indemnification. The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

Section 2.09         Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
resale of the Registrable Securities without registration, the Partnership
agrees to use its commercially reasonable efforts to:

 

(a)           make and keep public information regarding the Partnership
available, as those terms are understood and defined in Rule 144 under the
Securities Act (or any similar provision then in effect), at all times from and
after the date hereof;

 

17

--------------------------------------------------------------------------------



 

(b)           file with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and

 

(c)           so long as a Holder owns any Registrable Securities, furnish
(i) to the extent accurate, forthwith upon request, a written statement of the
Partnership that it has complied with the reporting requirements of Rule 144
under the Securities Act (or any similar provision then in effect) and
(ii) unless otherwise available via the Commission’s EDGAR filing system, to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Partnership, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration.

 

Section 2.10         Transfer or Assignment of Registration Rights. The rights
to cause the Partnership to register Registrable Securities under this
Article II may be transferred or assigned by each Holder to one or more
transferees or assignees of Registrable Securities; provided, however, that
(a) unless any such transferee or assignee is an Affiliate of, and after such
transfer or assignment continues to be an Affiliate of, such Holder, the amount
of Registrable Securities transferred or assigned to such transferee or assignee
shall represent at least $50 million of Registrable Securities, calculated on
the basis of the Purchased Unit Price or such lesser amount if it constitutes
the remaining holdings of the Holder and its Affiliates, (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or assigned
and (c) each such transferee or assignee assumes in writing responsibility for
its portion of the obligations of such transferring Holder under this Agreement.

 

Section 2.11         Limitation on Subsequent Registration Rights. From and
after the date hereof, the Partnership shall not, without the prior written
consent of the Holders of at least the Registrable Securities Required Voting
Percentage, enter into any agreement with any current or future holder of any
securities of the Partnership that would allow such current or future holder to
require the Partnership to include securities in any registration statement
filed by the Partnership for Other Holders on a basis other than pari passu
with, or expressly subordinate to, the piggyback rights of the Holders of Common
Unit Registrable Securities hereunder; provided, that in no event shall the
Partnership enter into any agreement that would permit another holder of
securities of the Partnership to participate on a superior or pari passu basis
(in terms of priority of cut-back based on advice of Underwriters) with a Holder
requesting registration or takedown in an Underwritten Offering pursuant to
Section 2.03(a).

 

Section 2.12         Limitation on Obligations for Series A Preferred Unit
Registrable Securities. Notwithstanding anything to the contrary in this
Agreement, nothing contained herein shall be construed to require the
Partnership to (a) conduct an underwritten offering for the public sale, resale
or any other disposition of Series A Preferred Unit Registrable Securities,
(b) except as expressly provided in this Agreement, otherwise assist in the
public resale of any Series A Preferred Unit Registrable Securities, (c) provide
any Holder of Series A Preferred Unit Registrable Securities any rights to
include any Series A Preferred Unit Registrable Securities in any underwritten
offering relating to the sale by the Partnership or any other Person of any

 

18

--------------------------------------------------------------------------------



 

securities of the Partnership or (d) cause any Series A Preferred Unit
Registrable Securities to be listed on any securities exchange or nationally
recognized quotation system.

 

Section 2.13         Obligation to Obtain Rating for Series A Preferred Units.
If requested by any of the Lead Investors, the Partnership shall use
commercially reasonable efforts to obtain and maintain a rating from a
nationally recognized rating agency (chosen by such Holders) with respect to the
Series A Preferred Units until the date on which all Series A Preferred Units
have been converted into Common Units.  The Partnership shall be entitled to
reimbursement from the Holders holding Series A Preferred Units for all direct
costs paid to the applicable rating agency by the Partnership in obtaining the
initial rating, which costs shall be shared by such Holders pro rata (based, for
each such Holder on the percentage derived by dividing (x) the number of
Series A Preferred Units held by each such Holder, by (y) the aggregate number
of Series A Preferred Units outstanding at the time such rating is obtained).
After the date on which a rating has been obtained for the Series A Preferred
Units, if requested by the Holders of 75% of the Series A Preferred Units then
outstanding, the Partnership shall use commercially reasonably efforts to cause
such rating on the Series A Preferred Units to be withdrawn.

 

ARTICLE III.
MISCELLANEOUS

 

Section 3.01         Communications. All notices, demands and other
communications provided for hereunder shall be in writing and shall be given by
registered or certified mail, return receipt requested, telecopy, air courier
guaranteeing overnight delivery, personal delivery or (in the case of any notice
given by the Partnership to the Purchasers) email to the following addresses:

 

(a)           If to the Purchasers, to the addresses set forth on Schedule A.

 

(b)           If to the Partnership:

 

EQM Midstream Partners, LP

625 Liberty Avenue, Suite 2000

Pittsburgh, Pennsylvania

Attention:

Kirk Oliver

 

Robert Williams

Email:

koliver@equitransmidstream.com

 

rcwilliams@equitransmidstream.com

 

with copies to (which shall not constitute notice):

 

Latham & Watkins LLP

811 Main Street

Suite 3700

Houston TX 77002

Attention:

Ryan J. Maierson

 

Nick S. Dhesi

Email:      ryan.maierson@lw.com

nick.dhesi@lw.com

 

19

--------------------------------------------------------------------------------



 

or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchasers or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the facsimile or email copy, if sent via facsimile or email;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

 

Section 3.02         Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns, including binding upon (i) in the case of the Partnership,
any Person that will be a successor to the Partnership, whether in connection
with a Series A Change of Control or Partnership Restructuring Event or by
merger, consolidation, reorganization, charter amendment, sale of all or
substantially all assets or otherwise and (ii) in the case of the Purchasers,
subsequent Holders of Registrable Securities to the extent permitted herein.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

 

Section 3.03         Assignment of Rights. Except as provided in Section 2.10
and as contemplated by Section 3.02, neither this Agreement nor any of the
rights, benefits or obligations hereunder may be assigned or transferred, by
operation of law or otherwise, by any party hereto without the prior written
consent of the other party.

 

Section 3.04         Recapitalization, Exchanges, Etc. Affecting Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether in connection with a Series A Change of Control or
Partnership Restructuring Event or by merger, acquisition, consolidation,
reorganization, sale of assets or otherwise) that may be issued in respect of,
in exchange for or in substitution of, the Registrable Securities, and shall be
appropriately adjusted for combinations, unit splits, recapitalizations, pro
rata distributions of units and the like occurring after the date of this
Agreement. As a condition to the effectiveness of any transaction discussed in
the prior sentence, the Partnership shall make provision to ensure that any
successor or assign of the Partnership either (i) acknowledges, adopts and
assumes in full the Partnership’s obligations pursuant to this Agreement or
(ii) enters into a new registration rights agreements with the holders of the
Series A Preferred Units providing for the same rights set forth herein.

 

Section 3.05         Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 

Section 3.06         Specific Performance. Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
seek an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach, and enforcing specifically the terms
and provisions hereof, and each of the parties hereto hereby waives any and all
defenses it may have on the ground of lack of

 

20

--------------------------------------------------------------------------------



 

jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

 

Section 3.07         Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

 

Section 3.08         Governing Law, Submission to Jurisdiction. This Agreement,
and all claims or causes of action (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement), will be construed in accordance
with and governed by the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action against any party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Delaware, and the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of any federal or state court
located within the State of Delaware over any such action. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Section 3.09         Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREE AND CONSENT THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 3.10         Entire Agreement. This Agreement, the Purchase Agreement
and the other agreements and documents referred to herein and therein are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or in the Purchase Agreement with respect
to the rights granted by the Partnership or any of its Affiliates or the
Purchasers or any of their respective Affiliates set forth

 

21

--------------------------------------------------------------------------------



 

herein or therein. This Agreement, the Purchase Agreement and the other
agreements and documents referred to herein or therein supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

 

Section 3.11         Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of at least the
Registrable Securities Required Voting Percentage; provided, however, that no
such amendment shall adversely affect the rights of any Holder hereunder without
the consent of such Holder.  Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
and any consent to any departure by the Partnership or any Holder from the terms
of any provision of this Agreement shall be effective only in the specific
instance and for the specific purpose for which such amendment, supplement,
modification, waiver or consent has been made or given.

 

Section 3.12         No Presumption. This Agreement has been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.

 

Section 3.13         Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that, other than as set forth
herein, no Person other than the Purchasers, the Holders, their respective
permitted assignees and the Partnership shall have any obligation hereunder and
that, notwithstanding that one or more of such Persons may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or their respective permitted assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
such Persons or any of their respective assignees, or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of such Persons or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except, in each case, for any assignee of any Purchaser or a Selling
Holder hereunder.

 

Section 3.14         Interpretation. Article, Section and Schedule references in
this Agreement are references to the corresponding Article, Section or Schedule
to this Agreement, unless otherwise specified. All Schedules to this Agreement
are hereby incorporated and made a part hereof as if set forth in full herein
and are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the Partnership has an obligation

 

22

--------------------------------------------------------------------------------



 

under this Agreement, the expense of complying with that obligation shall be an
expense of the Partnership unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Purchaser, such action shall be in such
Holder’s sole discretion, unless otherwise specified in this Agreement. If any
provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

EQM Midstream Partners, LP

 

 

 

 

By:

EQGP Services, LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

Kirk R. Oliver

 

Title:

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

INVESTMENT PARTNERS V (II), LLC

 

 

 

 

By:

BAA Co-Investment Fund (GenPar), LLC, its Sole Member

 

 

 

 

By:

BlackRock Financial Management, Inc., its Sole Member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GEPIF III EQM INVESTCO, L.P.

 

 

 

 

By:

GEPIF III InvestCo GP, LLC, its general partner

 

 

 

 

By:

Global Energy & Power Infrastructure Fund III, L.P., its sole member

 

 

 

 

By:

BlackRock Infrastructure Master Carry, L.P. – GEPIF III Series, its sole member

 

 

 

 

By:

BlackRock Financial Management, Inc., its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GSO EQUITABLE HOLDINGS LP

 

 

 

 

By:

GSO Equitable Holdings Associates LLC, as its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

MTP ENERGY OPPORTUNITIES FUND II LLC

 

 

 

 

By:

MTP Energy Management LLC, its managing member

 

 

 

 

By:

Magnetar Financial LLC, its sole member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MTP EOF II IP LLC

 

 

 

 

By:

MTP Energy Management LLC, its managing member

 

 

 

 

By:

Magnetar Financial LLC, its sole member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MTP ENERGY MASTER FUND LLC

 

 

 

 

By:

MTP Energy Management LLC, its managing member

 

 

 

 

By:

Magnetar Financial LLC, its sole member

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

MAGNETAR STRUCTURED CREDIT FUND, LP

 

 

 

 

By:

Magnetar Financial LLC, its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MAGNETAR CONSTELLATION FUND V LLC

 

 

 

 

By:

Magnetar Financial LLC, its manager

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MAGNETAR LONGHORN FUND LP

 

 

 

 

By:

Magnetar Financial LLC, its investment manager

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SERIES V, A SERIES OF ASTRUM PARTNERS LLC

 

 

 

 

By:

Magnetar Financial LLC, its manager

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BSOF QMODEM (M) 2 L.P.

 

 

 

 

By:

Magnetar Financial LLC, its advisor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

CEQM Holdings, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

NB BURLINGTON AGGREGATOR LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Purchaser Name; Notice and Contact Information

 

Purchaser

 

Contact Information

BlackRock

 

 

GEPIF III EQM INVESTCO, L.P.

 

C/O BlackRock Financial Management, Inc.

609 Main Street

Houston, TX 77002

Attention: Mark Saxe

Email:  mark.saxe@blackrock.com

 

With copy to:

c/o BlackRock, Inc.

Office of the General Counsel

40 East 52nd Street

New York, NY 10022

Attention: David Maryles and Jelena Napolitano

Email: legaltransactions@blackrock.com

 

 

 

GSO

 

 

GSO EQUITABLE HOLDINGS LP

 

GSO Equitable Holdings LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Robert Horn

Email: robert.horn@gsocap.com; GSOLegal@gsocap.com

 

A-1

--------------------------------------------------------------------------------



 

Magnetar

 

 

MTP ENERGY OPPORTUNITIES FUND II LLC

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

 

 

MTP EOF II IP LLC

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

 

 

MTP ENERGY MASTER FUND LLC

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

 

 

MAGNETAR STRUCTURED CREDIT FUND, LP

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

 

 

MAGNETAR CONSTELLATION FUND V LLC

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

 

 

MAGNETAR LONGHORN FUND LP

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

 

 

SERIES V, A SERIES OF ASTRUM PARTNERS LLC

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

 

 

BSOF QMODEM (M) 2 L.P.

 

Magnetar Financial LLC

1603 Orrington Ave, 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

 

A-2

--------------------------------------------------------------------------------



 

Other

 

 

CEQM HOLDINGS, LLC

 

CEQM Holdings, LLC

520 Madison Avenue, 38th Floor

New York, NY 10022

Attention: Arleen Spangler; Emily Chang

Email: Arleen.Spangler@carlyle.com; Emily.Chang@carlyle.com

 

 

 

NB BURLINGTON AGGREGATOR LP

 

NB Burlington Aggregator LP

c/o David Lyon

Neuberger Berman

1290 Avenue of the Americas 43rd Floor

New York, NY 10104

David.lyon@nb.com

 

With copies to

 

Dean Winick

Neuberger Berman

1290 Avenue of the Americas 24th Floor

New York, NY 10104

Dean.winick@nb.com

 

 

 

INVESTMENT PARTNERS V (II), LLC

 

C/O BlackRock Financial Management, Inc.

40 East 52nd Street

New York, NY 10022

Attention: Stephen Kavulich

Email:  GroupBAACorePM@blackrock.com

 

With copy to:

c/o BlackRock, Inc.

Office of the General Counsel

40 East 52nd Street

New York, NY 10022

Attention: David Maryles and Jelena Napolitano

Email: legaltransactions@blackrock.com

 

A-3

--------------------------------------------------------------------------------



 

SCHEDULE B

 

PURCHASERS DEEMED TO HAVE DELIVERED THE PIGGYBACK OPT-OUT NOTICE

 

1.                                      [·]

 

B-1

--------------------------------------------------------------------------------



 

Exhibit C

 

Form of Opinion of Latham & Watkins LLP

 

1.                                      The Partnership is a limited partnership
under the DRULPA, with limited partnership power and authority to own its
properties and to conduct its business in all material respects as described in
the SEC Reports.  With your consent, based solely on certificates from public
officials, we confirm that the Partnership is validly existing and in good
standing under the laws of the State of Delaware.

 

2.                                      The General Partner is a limited
liability company under the Delaware LLC Act, with limited liability company
power and authority to own its properties, conduct its business and act as the
general partner of the Partnership in all material respects as described in the
SEC Reports. With your consent, based solely on certificates from public
officials, we confirm that the General Partner is validly existing and in good
standing under the laws of the State of Delaware.

 

3.                                      Each of the subsidiaries of the
Partnership listed on Annex A hereto (the “Material Subsidiaries”) has all
requisite corporate, limited liability company or partnership power and
authority, as applicable, under the laws of its jurisdiction of incorporation or
formation necessary to own its properties and carry on its business in all
material respects as its business is now being conducted as described in the SEC
Reports. With your consent, based solely on certificates from public officials,
we confirm that each of the Material Subsidiaries is validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation.

 

4.                                      The Series A Preferred Units to be
issued and sold to the Purchasers by the Partnership pursuant to the Purchase
Agreement and the limited partner interests represented thereby have been duly
authorized by all necessary limited partnership action of the Partnership and,
when issued and delivered to the Purchasers against payment therefor in
accordance with the terms of the Purchase Agreement, will be validly issued and
free of preemptive rights arising from the Partnership Governing Documents as
currently in effect, except as have been waived. Under the DRULPA, Purchasers
will have no obligation to make further payments for their purchase of the
Series A Preferred Units or contributions to the Partnership, solely by reason
of their ownership of the Series A Preferred Units or their status as a limited
partner of the Partnership, and no personal liability for the debts, obligations
and liabilities of the Partnership, whether arising in contract, tort or
otherwise, solely by reason of being a limited partner of the Partnership.

 

5.                                      The common units of the Partnership
issuable upon conversion of the Preferred Units in accordance with the
Partnership Agreement (the “Conversion Units”) and the limited partner interests
represented thereby have been duly authorized by all necessary limited
partnership action of the Partnership and, when issued and delivered to the
recipients thereof upon conversion of the Series A Preferred Units in accordance
with the terms of

 

--------------------------------------------------------------------------------



 

the Partnership Agreement, will be validly issued and free of preemptive rights
arising from the Partnership Governing Documents as currently in effect, except
as have been waived. Under the DRULPA, holders of the Conversion Units will have
no obligation to make further payments or contributions to the Partnership
solely by reason of their ownership of the Conversion Units or their status as a
limited partner of the Partnership and no personal liability for the debts,
obligations and liabilities of the Partnership, whether arising in contract,
tort or otherwise, solely by reason of being a limited partner of the
Partnership.

 

6.                                      The execution, delivery and performance
of the Purchase Agreement, the Amended Partnership Agreement, and the
Registration Rights Agreement (collectively, the “Operative Documents”) by the
Partnership or the General Partner, as applicable, have been duly authorized by
all necessary limited partnership action of the Partnership and limited
liability company action of the General Partner, and each of the Operative
Documents has been duly executed and delivered by the Partnership or the General
Partner, as applicable.

 

7.                                      The execution and delivery by the
Partnership and the General Partner, as applicable, of the Operative Documents
and the issuance and sale by the Partnership of the Series A Preferred Units to
you do not on the date hereof:

 

(i)                           violate the provisions of the Governing Documents;

 

(ii)                        result in the breach of or a default under any of
the Specified Agreements;

 

(iii)      violate any federal, New York statute, rule or regulation applicable
to the Partnership or the Delaware Laws; or

 

(iv)                    require any consents, approvals, or authorizations to be
obtained by the Partnership or the General Partner from, or any registrations,
declarations or filings to be made by the Partnership or the General Partner
with, any governmental authority under any federal, New York statute, rule or
regulation applicable to the Partnership or the General Partner or the Delaware
Laws on or prior to the date hereof that have not been obtained or made.

 

8.                                      The Partnership is not, and immediately
after giving effect to the issuance and sale of the Series A Preferred Units in
accordance with the Purchase Agreement and after giving effect to the use of
proceeds from the sale of the Series A Preferred Units to partially fund the
transactions contemplated by the Eureka Purchase Agreement, will not be required
to be, registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

9.                                      Assuming the accuracy of the
representations and warranties of the Purchasers and the Partnership contained
in the Purchase Agreement, the offer, issuance and sale of the Series A
Preferred Units by the Partnership to the Purchasers solely in the manner
contemplated

 

--------------------------------------------------------------------------------



 

by the Purchase Agreement, are exempt from the registration requirements of the
Securities Act. We express no opinion, however, as to when or under what
circumstances the Purchasers may reoffer or resell any Series A Preferred Units.

 

10.                               Except as otherwise described in the
Partnership Agreement or the Operative Documents, there are no restrictions upon
the voting or transfer of any Series A Preferred Units or Conversion Units
pursuant to the Partnership Governing Documents or any Specified Agreement.

 

--------------------------------------------------------------------------------



 

Exhibit D

 

Form of GP Waiver

 

[·], 2019

 

Reference is hereby made to that certain Convertible Preferred Unit Purchase
Agreement, dated as of March 13, 2019, by and among EQM Midstream Partners, LP
(the “Partnership”) and each of the Purchasers party thereto (the “Purchase
Agreement”), pursuant to which the Partnership has agreed to issue and sell an
aggregate of 22,554,851 Series A Preferred Units representing limited partner
interests of the Partnership, for a cash purchase price of $48.77 per Series A
Preferred Unit. Capitalized terms used but not defined herein shall have the
meaning given such terms in the Purchase Agreement.

 

The General Partner, in its own capacity and in its capacity as the general
partner of the Partnership, hereby waives any preemptive rights it or its
Affiliates may hold pursuant to Section 5.7 of the Fourth Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of [·], 2019, with
respect to the offering, issuance and sale of the Purchased Units pursuant to
the Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first written above.

 

 

EQGP SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



 

Exhibit E

 

Form of Joinder Agreement

 

This Joinder Agreement is executed by the undersigned pursuant to the
Convertible Preferred Unit Purchase Agreement, dated as of March 13, 2019 (the
“Agreement”), by and among EQM Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), and the purchasers party thereto
(the “Purchasers”), which is incorporated herein by reference. Capitalized terms
used but not defined herein shall have the meaning given to such terms in the
Agreement. By the execution of this Joinder Agreement, the undersigned agrees as
follows:

 

1.              The undersigned acknowledges that the undersigned is acquiring
[·] Series A Preferred Units, subject to the terms and conditions of the
Agreement (including the Schedules and Exhibits thereto).

 

2.              The undersigned hereby joins in, and agrees to be bound by and
subject to, the Agreement, with the same force and effect as if the undersigned
were originally a Purchaser party thereto.

 

3.              Any notice required or permitted by the Agreement shall be given
to the undersigned at the address listed below.

 

4.              The Partnership hereby acknowledges and agrees that the
undersigned shall be deemed a Purchaser under the Agreement with respect to the
number of Series A Preferred Units set forth above and that such Purchaser shall
be entitled to all of the rights and benefits, and subject to all of the
obligations, of a Purchaser under the Agreement.

 

EXECUTED AND DATED as of this [·] day of [·], 2019.

 

 

EQM MIDSTREAM PARTNERS, LP

 

 

 

By: EQGP Services, LLC, its general partner

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[JOINING PARTY]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

--------------------------------------------------------------------------------



 

Exhibit F

 

Lead Purchasers

 

GSO Equitable Holdings LP

 

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Robert Horn

Email: robert.horn@gsocap.com;

GSOLegal@gsocap.com

 

MTP Energy Opportunities Fund II LLC

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

MTP EOF II IP LLC

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

MTP Energy Master Fund LLC

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

Magnetar Structured Credit Fund, LP

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

Magnetar Constellation Fund V LLC

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

Magnetar Longhorn Fund LP

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

--------------------------------------------------------------------------------



 

SERIES V, A SERIES OF ASTRUM PARTNERS LLC

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

BSOF Qmodem (M) 2 L.P.

 

Magnetar Financial LLC

1603 Orrington Ave., 13th Floor

Evanston, IL 60201

Email: MTP_Notices@magnetar.com

Phone 847-905-4400

 

Investment Partners V (II), LLC

 

c/o BlackRock Financial Management, Inc.

40 East 52nd Street

New York, NY 10022

Attention: Stephen Kavulich

Email:

GroupBAACorePM@blackrock.com

 

With copy to:

c/o BlackRock, Inc.

Office of the General Counsel

40 East 52nd Street

New York, NY 10022

Attention: David Maryles and Jelena Napolitano

Email: legaltransactions@blackrock.com

 

GEPIF III EQM Investco, L.P.

 

c/o BlackRock Financial Management, Inc.

609 Main Street

Houston, TX 77002

Attention: Mark Saxe

Email:  mark.saxe@blackrock.com

 

With copy to:

c/o BlackRock, Inc.

Office of the General Counsel

40 East 52nd Street

New York, NY 10022

Attention: David Maryles and Jelena Napolitano

Email: legaltransactions@blackrock.com

 

--------------------------------------------------------------------------------